Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21      Page 1 of 245 PageID 16315




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 51
Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21   Page 2 of 245 PageID 16316
Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21   Page 3 of 245 PageID 16317
Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21   Page 4 of 245 PageID 16318
Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21   Page 5 of 245 PageID 16319
Case 19-34054-sgj11 Doc 1877-1 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 2
 Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 6 of 245 PageID 16320



                             EXHIBIT SSSSS




                                                                     013373
                                                      Case 19-34054-sgj11 Doc 1877-1 Filed 02/01/21                                               Entered 02/01/21 18:22:33                               Page 2 of 2




              Plan Objections from Dondero-Related Entities: Organizational Charts

                OrgChartKey:                                AA. Representedby
          ObjectingEntitywithNoClaimor
                                                                  BondsEllis
           FundInterestswiththeEstate                     BB. Representedby                                                                                                                                                                    Highland Capital
                                                                  HellerDraper                                                                                                                                                0.25%                  Management,
                                                                                                                                                                                                                              Class A
            ObjectingEntitywithDebtor                    CC. Representedby                                                                                                                                                                          L.P.
              FundsOwedtoHCMLP                                                                                                                                                                                            LP Interest
                                                                  K&LGatesand
                                                                  Munsch Hardt                                                                           A
         ObjectingEntitywithaTerminated                                                                                 James Dondero                                               Strand Advisors, Inc.
            SharedServicesAgreement                         DD. Representedby
                                                                  WickPhillips                                                                                                                                                                                     0.1866%
                                                                                                                                                                                                                                                                    Class A
     Interests in Funds Managed by HCMLP                      EE. Representedby                                                                                                                                                                                  LP Interest
                                                                  KaneRussell
                                                                                                                                                                     Highland Multi                                                           B
                                                                                                                                                                      Strat Credit                     TheDugaboyInvestmentTrust
                                                                                                                                                                     Fund Interests                        (PrimaryBeneficiary)




                    CLOHoldco,Ltd.[1]          E              TheGetGoodTrust        B                   HCMFA                  C     NexBankCapital,Inc.     D        NexPointRealEstatePartners,LLC        D             NexPointAdvisors,L.P.         C
                                                                      (Settlor)                            (Owner/President)                 (Owner/Chairman)                         (Owner/Manager)                                   (Owner/President)




        1.0 CLO
      Pref Shares                           HighlandFixedIncomeFund         C      HighlandSociallyResponsibleEquityFund   C            NexBankSSB           D            NexPointRealEstateFinance,Inc.             D           NexPointRealEstateAdvisors,L.P.                                                        D
                                                                                                                                                                                                                                                                               Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




       Interests
                                           HighlandFundsIanditsseries     C               HighlandTotalReturnFund         C         NexBankTitle,Inc.      D                NexPointRealEstateCapital,LLC          D          NexPointRealEstateAdvisorsII,L.P.                                                      D
    Highland Multi
   Strat Credit Fund
       Interests                       HighlandFundsIIanditsseries        C           Highland/iBoxx SeniorLoanETF         C       NexBankSecurities,Inc.   D                NexPointResidentialTrust,Inc.           D         NexPointRealEstateAdvisorsIII,L.P.                                                      D
    Highland CLO
   Funding Interests                   HighlandGlobalAllocationFund         C      HighlandHealthcareOpportunitiesFund      C                                                      NexPointHospitalityTrust              D         NexPointRealEstateAdvisorsIV,L.P.                                                       D

        1.0 CLO                              Highland Income Fund              C          HighlandMergerArbitrageFund          C                                               NexPointMultifamilyCapitalTrust             D          NexPointRealEstateAdvisorsV,L.P.                                                       D
      Pref Share
       Interests                                                               C                                                  C               1.0 CLO                                                                        C                                                                                                      D
                                     HighlandOpportunisticCreditFund                   HighlandSmallͲCapEquityFund                        Pref Share                                 NexPointCapital,Inc.                          NexPointRealEstateAdvisorsVI,L.P.
                                                                                                                                                 Interests
                                                                                                                                                                                 NexPointRealEstateStrategiesFund            C         NexPointRealEstateAdvisorsVII,L.P.                                                      D
                                                                                                                                                  1.0 CLO
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP                                Pref Share                    NexPoint Strategic Opportunities Fund              C         NexPointRealEstateAdvisorsVIII,L.P.                                                     D
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.                                        Interests
[2] Amounts owed as of November 30, 2020.                                                                                                                                     NexPoint LatinAmericaOpportunitiesFund                        VineBrookHomes,Trust,Inc.

                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                               Page 7 of 245 PageID 16321




                                                                                                                                                                                                                                       013374
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 1 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013375
                                                                                                                                                                                                                                                                                                                       Page 8 of 245 PageID 16322
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 2 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013376
                                                                                                                                                                                                                                                                                                                       Page 9 of 245 PageID 16323
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 3 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013377
                                                                                                                                                                                                                                                                                                                       Page 10 of 245 PageID 16324
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 4 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013378
                                                                                                                                                                                                                                                                                                                       Page 11 of 245 PageID 16325
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 5 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013379
                                                                                                                                                                                                                                                                                                                       Page 12 of 245 PageID 16326
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 6 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013380
                                                                                                                                                                                                                                                                                                                       Page 13 of 245 PageID 16327
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 7 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013381
                                                                                                                                                                                                                                                                                                                       Page 14 of 245 PageID 16328
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 8 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013382
                                                                                                                                                                                                                                                                                                                       Page 15 of 245 PageID 16329
Name   EIN   Formation   Jurisdiction     Foreign      Category      Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                                TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                        Entered 02/01/21 18:22:33            Officers         AuthorizedSignatory
                                                                                                                                                                                                                        Page 9 of 24                 BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                             Filings     Responsibility   Consolidati   DueDate         Trustee                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                                    on                                                           Arrangements)
                                                                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                            013383
                                                                                                                                                                                                                                                                                                                       Page 16 of 245 PageID 16330
                   Name               EIN   Formation    Jurisdiction     Foreign       Category                    Owners                    OwnershipType
                                                                                                               Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21     Ownership%       VotingShares Regulatory     TaxFiling     Financial    Filing          Director/Manager/
                                                                                                                                                                                                                                              Entered 02/01/21 18:22:33                                Officers          AuthorizedSignatory
                                                                                                                                                                                                                                                                                                                  Page 10 of                    BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                              Date                       Qualification                                                                                                                 Filings     Responsibility   Consolidati   DueDate                Trustee                                         (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                        24                                                                              on                                                                                  Arrangements)




NexPointRealEstatePartners,LLC                      Delaware                        REITͲJD     TheDugaboyInvestmentTrust               Member                     70                                                                                JamesDonderoͲManager      MattMcGranerͲVP           JamesDondero
(fkaHCREPartners,LLC)                                                                                                                                                                                                                                                                ScottEllingtonͲSecy       MattMcGraner
                                                                                                                                                                                                                                                                                                                     ScottEllington

NexPointRealEstatePartners,LLC                      Delaware                        REITͲJD     HighlandCapitalManagementRealEstate   Member                     25                                                                                JamesDonderoͲManager      MattMcGranerͲVP           JamesDondero
(fkaHCREPartners,LLC)                                                                             HoldingsI,LLC                                                                                                                                                                    ScottEllingtonͲSecy       MattMcGraner
                                                                                                                                                                                                                                                                                                                     ScottEllington

NexPointRealEstatePartners,LLC                      Delaware                        REITͲJD     HighlandCapitalManagementRealEstate   Member                         5                                                                             JamesDonderoͲManager      MattMcGranerͲVP           JamesDondero
(fkaHCREPartners,LLC)                                                                             HoldingsII,LLC                                                                                                                                                                   ScottEllingtonͲSecy       MattMcGraner
                                                                                                                                                                                                                                                                                                                     ScottEllington
                                                                                                                                                                                                                                                                                                                                                                                                                  Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                                                                                                                       013384
                                                                                                                                                                                                                                                                                                                                                                                                                  Page 17 of 245 PageID 16331
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 11 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013385
                                                                                                                                                                                                                                                                                                                     Page 18 of 245 PageID 16332
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 12 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013386
                                                                                                                                                                                                                                                                                                                     Page 19 of 245 PageID 16333
                     Name                  EIN   Formation    Jurisdiction     Foreign       Category                      Owners                    OwnershipType
                                                                                                                     Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21       Ownership%       VotingShares Regulatory     TaxFiling     Financial    Filing        Director/Manager/
                                                                                                                                                                                                                                                      Entered 02/01/21 18:22:33                    Officers          AuthorizedSignatory
                                                                                                                                                                                                                                                                                                              Page 13 of                    BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                                   Date                       Qualification                                                                                                                    Filings     Responsibility   Consolidati   DueDate              Trustee                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                              24                                                                                on                                                                      Arrangements)




HighlandCapitalManagementFund                             Delaware                        Retail     StrandAdvisorsXVI,Inc.                    GeneralPartner                 1                                                                             GP                       GP                 DustinNorrisͲEVP
Advisors,L.P.(fkaPyxisCapital,L.P.)                                                      Advisor                                                                                                                                                                                                            F.WaterhouseͲTreas
                                                                                                                                                                                                                                                                                                                 LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                                                                 WillMabryͲAuthSig
                                                                                                                                                                                                                                                                                                                 VishalPatelͲAuthSig
HighlandCapitalManagementFund                             Delaware                        Retail     HighlandCapitalManagementServices,Inc.   LimitedPartner         89.6667                                                                               GP                       GP                 DustinNorrisͲEVP
Advisors,L.P.(fkaPyxisCapital,L.P.)                                                      Advisor                                                                                                                                                                                                            F.WaterhouseͲTreas
                                                                                                                                                                                                                                                                                                                 LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                                                                 WillMabryͲAuthSig
                                                                                                                                                                                                                                                                                                                 VishalPatelͲAuthSig
HighlandCapitalManagementFund                             Delaware                        Retail     OkadaFamilyRevocableTrust                 LimitedPartner          9.3333                                                                               GP                       GP                 DustinNorrisͲEVP
Advisors,L.P.(fkaPyxisCapital,L.P.)                                                      Advisor                                                                                                                                                                                                            F.WaterhouseͲTreas
                                                                                                                                                                                                                                                                                                                 LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                                                                 WillMabryͲAuthSig
                                                                                                                                                                                                                                                                                                                 VishalPatelͲAuthSig
                                                                                                                                                                                                                                                                                                                                                                                                              Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                                                                                                                   013387
                                                                                                                                                                                                                                                                                                                                                                                                              Page 20 of 245 PageID 16334
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 14 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013388
                                                                                                                                                                                                                                                                                                                     Page 21 of 245 PageID 16335
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 15 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013389
                                                                                                                                                                                                                                                                                                                     Page 22 of 245 PageID 16336
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 16 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013390
                                                                                                                                                                                                                                                                                                                     Page 23 of 245 PageID 16337
                  Name                 EIN   Formation    Jurisdiction     Foreign       Category                     Owners     OwnershipType   Ownership%
                                                                                                                Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21        VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                                Entered 02/01/21 18:22:33                              Officers    Page 17 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                               Date                       Qualification                                                                                                  Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                         24                                                               on                                                                                         Arrangements)
                                                                                                                                                                                                                                                                                                                                                                                                           Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




HighlandFixedIncomeFund                                Massachusetts                   Retail                                   Common                100.00%                                                                               IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                               Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                               JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                               BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                               EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                               InterestedTrustees
                                                                                                                                                                                                                                               DustinNorris




HighlandIncomeFund(fkaHighland                      Massachusetts                   Retail      HCMLPInternalͲJefferies   Common                  0.09%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
FloatingRateOpportunitiesFund)                                                                                                                                                                                                              Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                               JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                               BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                               EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                               InterestedTrustees
                                                                                                                                                                                                                                               DustinNorris



                                                                                                                                                                                                                                                                                                                                                                013391
                                                                                                                                                                                                                                                                                                                                                                                                           Page 24 of 245 PageID 16338
                    Name                   EIN   Formation    Jurisdiction     Foreign       Category                      Owners          OwnershipType    Ownership%
                                                                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21               VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                                           Entered 02/01/21 18:22:33                              Officers    Page 18 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                                   Date                       Qualification                                                                                                         Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                             24                                                                      on                                                                                         Arrangements)
HighlandIncomeFund(fkaHighland                          Massachusetts                   Retail                                         Common                  99.91%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
FloatingRateOpportunitiesFund)                                                                                                                                                                                                                         Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris



HighlandFundsI                                              Delaware                        Retail      N/A                                N/A              N/A                                                                                         IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris

HighlandFundsII                                             Massachusetts                   Retail      N/A                                N/A              N/A                                                                                         IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris




HighlandGlobalAllocationFund                              Massachusetts                   Retail      HCMLPInternalͲJefferies         Common                 0.6861%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandGlobalAllocationFundII)                                                                                                                                                                                                                  Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris

HighlandGlobalAllocationFund                              Massachusetts                   Retail      NexPointSecurities,Inc.(HCFD)   Common                 0.2233%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandGlobalAllocationFundII)                                                                                                                                                                                                                  Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris

HighlandGlobalAllocationFund                              Massachusetts                   Retail      HighlandSmallͲCapEquityFund     Common                 0.1760%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandGlobalAllocationFundII)                                                                                                                                                                                                                  Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris

HighlandGlobalAllocationFund                              Massachusetts                   Retail                                         Common                  98.91%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandGlobalAllocationFundII)                                                                                                                                                                                                                  Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                                          DustinNorris




                                                                                                                                                                                                                                                                                                                                                                           013392
                                                                                                                                                                                                                                                                                                                                                                                                                      Page 25 of 245 PageID 16339
                  Name           EIN   Formation   Jurisdiction     Foreign       Category                   Owners         OwnershipType   Ownership%
                                                                                                        Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21           VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                           Entered 02/01/21 18:22:33                              Officers    Page 19 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                         Date                      Qualification                                                                                                    Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                 24                                                                  on                                                                                         Arrangements)
HighlandiBoxxSeniorLoanETF                       Delaware                      Retail      JamesDonderoandMarkOkada   Common                  0.04%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                          DustinNorris

HighlandiBoxxSeniorLoanETF                       Delaware                      Retail                                     Common                 99.96%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                          JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                          BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                          EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                          InterestedTrustees
                                                                                                                                                                                                                                          DustinNorris
                                                                                                                                                                                                                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                                                                                                           013393
                                                                                                                                                                                                                                                                                                                                                                                                      Page 26 of 245 PageID 16340
                  Name                      EIN   Formation    Jurisdiction     Foreign       Category                     Owners                    OwnershipType
                                                                                                                     Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21      Ownership%      VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                                                    Entered 02/01/21 18:22:33                              Officers    Page 20 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                                    Date                       Qualification                                                                                                                 Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                              24                                                                              on                                                                                         Arrangements)
HighlandHealthcareOpportunitiesFund                        Delaware                        Retail      HighlandCapitalManagement,L.P.           Common                  3.30%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandLong/ShortHealthcareFund)                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                   BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                   EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                                   InterestedTrustees
                                                                                                                                                                                                                                                                   DustinNorris

HighlandHealthcareOpportunitiesFund                        Delaware                        Retail      Highland401(k)Plan                        Common                  0.78%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandLong/ShortHealthcareFund)                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                   BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                   EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                                   InterestedTrustees
                                                                                                                                                                                                                                                                   DustinNorris

HighlandHealthcareOpportunitiesFund                        Delaware                        Retail                                                  Common                 95.92%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandLong/ShortHealthcareFund)                                                                                                                                                                                                                          Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                   BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                   EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                                   InterestedTrustees
                                                                                                                                                                                                                                                                   DustinNorris




HighlandMergerArbitrageFund                                 Delaware                        Retail      HCMLPInternalͲGeneva                     Common                  4.61%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                                   Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                   BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                   EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                                   InterestedTrustees
                                                                                                                                                                                                                                                                   DustinNorris

HighlandMergerArbitrageFund                                 Delaware                        Retail      HighlandSociallyResponsibleEquityFund   Common                 14.06%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                                   Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
HighlandMergerArbitrageFund                                 Delaware                        Retail      HighlandLong/ShortEquityFund             Common                 23.82%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                                   Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
HighlandMergerArbitrageFund                                 Delaware                        Retail      HighlandGlobalAllocationFund             Common                 34.65%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                                   Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
HighlandMergerArbitrageFund                                 Delaware                        Retail                                                  Common                 22.86%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                                   Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                                   JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                                                                                                                                                                                               Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                                                                                                                                    013394
                                                                                                                                                                                                                                                                                                                                                                                                                               Page 27 of 245 PageID 16341
                  Name                       EIN   Formation    Jurisdiction     Foreign       Category                     Owners     OwnershipType   Ownership%
                                                                                                                      Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21        VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                                      Entered 02/01/21 18:22:33                              Officers    Page 21 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                                     Date                       Qualification                                                                                                  Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                               24                                                               on                                                                                         Arrangements)




HighlandOpportunisticCreditFund                              Delaware                        Retail      HCMLPInternalͲJefferies   Common                 20.35%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                     Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                     JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                     BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                     EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                     InterestedTrustees
                                                                                                                                                                                                                                                     DustinNorris

HighlandOpportunisticCreditFund                              Delaware                        Retail                                   Common                 79.65%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                                     Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                     JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                     BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                                                                                                                                                                                 Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                     EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                     InterestedTrustees
                                                                                                                                                                                                                                                     DustinNorris




HighlandSociallyResponsibleEquityFund                      Massachusetts                   Retail      Highland401(k)Plan         Common                  0.45%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandPremierGrowthEquityFund)                                                                                                                                                                                                            Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                     JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                     BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                     EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                     InterestedTrustees
                                                                                                                                                                                                                                                     DustinNorris

HighlandSociallyResponsibleEquityFund                      Massachusetts                   Retail                                   Common                 99.55%                                                                               IndependentTrustees        DustinNorrisͲEVP                 WillMabry
(fkaHighlandPremierGrowthEquityFund)                                                                                                                                                                                                            Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                                     JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                                     BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                                     EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                                     InterestedTrustees
                                                                                                                                                                                                                                                     DustinNorris




                                                                                                                                                                                                                                                                                                                                                                      013395
                                                                                                                                                                                                                                                                                                                                                                                                                 Page 28 of 245 PageID 16342
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 22 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013396
                                                                                                                                                                                                                                                                                                                     Page 29 of 245 PageID 16343
                  Name           EIN   Formation    Jurisdiction     Foreign       Category                     Owners     OwnershipType   Ownership%
                                                                                                          Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21        VotingShares Regulatory     TaxFiling     Financial    Filing           Director/Manager/
                                                                                                                                                                                                                          Entered 02/01/21 18:22:33                              Officers    Page 23 of     AuthorizedSignatory   BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
                                         Date                       Qualification                                                                                                  Filings     Responsibility   Consolidati   DueDate                 Trustee                                               (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                                                                   24                                                               on                                                                                         Arrangements)




HighlandSmallͲCapEquityFund                      Massachusetts                   Retail      HCMLPInternalͲJefferies   Common                  1.08%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                         Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                         JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                         BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                         EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                         InterestedTrustees
                                                                                                                                                                                                                                         DustinNorris

HighlandSmallͲCapEquityFund                      Massachusetts                   Retail                                   Common                 98.92%                                                                             IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                         Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                         JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                         BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                         EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                         InterestedTrustees
                                                                                                                                                                                                                                         DustinNorris
                                                                                                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




HighlandTotalReturnFund                          Massachusetts                   Retail                                   Common                100.00%                                                                               IndependentTrustees        DustinNorrisͲEVP                 WillMabry
                                                                                                                                                                                                                                         Dr.BobFroehlich           F.WaterhouseͲTreas/PAO/PFO/PEO   VishalPatel
                                                                                                                                                                                                                                         JohnHonis                  DavidKlosͲA.Treas
                                                                                                                                                                                                                                         BryanA.Ward               LaurenThedfordͲSecy
                                                                                                                                                                                                                                         EthanPowell                JasonPostͲCCO/AMLO
                                                                                                                                                                                                                                         InterestedTrustees
                                                                                                                                                                                                                                         DustinNorris




                                                                                                                                                                                                                                                                                                                                                          013397
                                                                                                                                                                                                                                                                                                                                                                                                     Page 30 of 245 PageID 16344
Name   EIN   Formation   Jurisdiction     Foreign      Category     Owners   OwnershipType   Ownership%   VotingShares Regulatory
                                                                    Case 19-34054-sgj11 Doc 1877-2 Filed 02/01/21                               TaxFiling     Financial    Filing   Director/Manager/
                                                                                                                                                                         Entered 02/01/21 18:22:33          Officers        AuthorizedSignatory
                                                                                                                                                                                                                       Page 24 of                  BankSignatory   FundContact   AccountingContact   Dissolve      TerminationDate
               Date                      Qualification                                                                            Filings     Responsibility   Consolidati   DueDate         Trustee                        (Trading/Financing                                    Books&Records        (Y/N)
                                                                                                             24                                                    on                                                          Arrangements)
                                                                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21




                                                                                                                                                                                                                                                                          013398
                                                                                                                                                                                                                                                                                                                     Page 31 of 245 PageID 16345
Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 41
 Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 32 of 245 PageID 16346



                           EXHIBIT FFFFFFF




                                                                      013399
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                          Entered 02/01/21 18:22:33 Page 2 of 41
            Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 33 of 245 PageID 16347




              Case Information

              DC-16-11396 | JOSHUA TERRYet al vs. JAMES DONDERO

              Case Number                              Court                  Judicial Officer
              DC-16-11396                              162nd District Court   MOORE, MARICELA
              File Date                                Case Type              Case Status
              09/08/2016                               OTHER CONTRACT         CLOSED




              Party

              PLAINTIFF                                                       Active Attorneys 
              TERRY, JOSHUA                                                   Lead Attorney
                                                                              SHAW, BRIAN P.
                                                                              Retained




              PLAINTIFF                                                       Active Attorneys 
              TERRY, JENNIFER                                                 Lead Attorney
                                                                              SHAW, BRIAN P.
                                                                              Retained




              DEFENDANT
              DONDERO, JAMES




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                            013400   1/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                           Entered 02/01/21 18:22:33 Page 3 of 41
            Case 3:21-cv-00538-N
              Disposition Events Document   26-51   Filed 06/09/21  Page 34 of 245 PageID 16348


                          Judgment 


              AGREED ORDER OF DISMISSAL



              Judicial Officer
              MOORE, MARICELA

              Judgment Type
              NON-SUIT/DISMISSAL BY PLAINTIFF / PETITIONER



              Judgment

                 Total Judgment: of $0.00

                     Awarded To: et al

                     Awarded Against: et al




              Events and Hearings


                09/08/2016 NEW CASE FILED (OCA) - CIVIL


                09/08/2016 ORIGINAL PETITION 


                HIGHLAND_TERRY_ORIGINAL PETITION AND APPLICATION FOR INJUNCT

                HIGHLAND_TERRY_CIVIL CASE INFORMATION SHEET.PDF

                   Comment
                   ORIGINAL PETITION AND APPLICATION FOR INJUNCTIVE RELIEF


                09/08/2016 ISSUE CITATION


                09/12/2016 CITATION ISSUED 


                DC-16-11396.pdf


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0            013401           2/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                          Entered 02/01/21 18:22:33 Page 4 of 41
            Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 35 of 245 PageID 16349
                09/12/2016 MOTION - MISCELLANOUS 


                HIGHLAND_TERRY_MOTION TO DISQUALIFY_EXHIBITS.pdf

                   Comment
                   MOTION TO DISQUALIFY CLOUSE DUNN LLP FOR RETENTION OF CONFIDENTIAL AND
                   PRIVILEGED INFORMATION


                09/12/2016 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                HIGHLAND_TERRY_PROPOSED ORDER GRANTING MOTION TO DISQUALIFY.

                   Comment
                   ORDER GRANTING PLAINTIFF'S MOTION TO DISQUALIFY CLOUSE DUNN LLP FOR RETENTION
                   OF CONFIDENTIAL AND PRIVILEGED INFORMATION


                09/12/2016 MISCELLANOUS EVENT 


                HIGHLAND_TERRY_BENCH BRIEF RELATED TO DEFENDANT'S DEMAND FOR

                   Comment
                   PLAINTIFF'S BENCH BRIEF RELATED TO DEFENDANT'S DEMAND FOR ARBITRATION


                09/12/2016 MOTION - COMPEL 


                Motion to Compel Arb (final).pdf

                   Comment
                   Arbitration and For Sanctions


                09/12/2016 AMENDED PETITION 


                HIGHLAND_TERRY_APPLICATION FOR TEMPORARY RESTRAINING ORDER_E

                   Comment
                   APPLICATION FOR TEMPORARY RESTRAINING ORDER


                09/12/2016 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                HIGHLAND_TERRY_TEMPORARY RESTRAINING ORDER.pdf

                   Comment
                   TEMPORARY RESTRAINING ORDER


                09/12/2016 CITATION 


                Unserved

                Anticipated Server
                ESERVE

                Anticipated Method


                09/13/2016 NOTICE OF HEARING / FIAT 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                     013402   3/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details     Entered 02/01/21 18:22:33 Page 5 of 41
            CaseNotice
                 3:21-cv-00538-N         Document     26-51
                       of Hearing on Motion to Compel Arb.pdf Filed 06/09/21  Page 36 of 245 PageID 16350

                   Comment
                   ON MOTION COMPEL


                 09/13/2016 CERTIFICATE OF SERVICE 


                 CERT. OF SERVICE AND CONFERENCE

                   Comment
                   CERTIFICATE OF SERVICE AND CONFERENCE ON P'S MOTION TO DISQUALIFY CLOUSE DUNN


                 09/13/2016 NOTICE OF HEARING / FIAT 


                 2016-09-13 Notice of Hearing- Motion to Disqualify.pdf

                   Comment
                   ON PLAINTIFF'S MOTION TO DISQUALIFY CLOUSE DUNN LLP FOR RETENTION OF
                   CONFIDENTIAL AND PRIVILEGED INFORMATION


                 09/16/2016 MOTION - SANCTIONS 


                 Highland Motion to Strike.pdf

                 Highland Proposed Order on Motion to Strike.pdf

                   Comment
                   PLAINTIFFFS MOTION FOR SANCTIONS AND TO STRIKE DEFENDANTS MOTION TO COMPEL
                   ARBITRATION AND FOR SANCTIONS


                 09/16/2016 BRIEF FILED 


                 Bench Brief in Support of MTC Arb 9 16 16.pdf

                   Comment
                   Bench Brief in Support of Motion to Compel Arbitration


                 09/16/2016 MOTION - EMERGENCY 


                 Emergency Motion Continuance and Stay Proceedings Other than

                   Comment
                   Defendant's Emergency Motion to Continue the Hearing on Plaintiff's Motion to Disqualify


                 09/16/2016 NOTICE OF HEARING / FIAT 


                 Notice of Hearing on Defendant's Emergency Motion to Continu

                   Comment
                   Defendant; On Emergency Motion to Continue Hearing on Plaintiff's Motion to Disqualify


                 09/16/2016 NOTICE OF HEARING / FIAT 


                 2016-09-13 Notice of Hearing- App. for TI.pdf



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       013403   4/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                           Entered 02/01/21 18:22:33 Page 6 of 41
            Case 3:21-cv-00538-N
                  Comment        Document   26-51   Filed 06/09/21  Page 37 of 245 PageID 16351
                   ON PLAINTIFF'S APPLICATION FOR TEMPORARY INJUNCTION


                09/19/2016 MOTION HEARING 


                Judicial Officer
                O'NEILL, MICHAEL

                Hearing Time
                03:15 PM

                Cancel Reason
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                M/DISQUALIFY - 30 MINS - SET BY JENNIFER RICHARDS - 214-996-0208 - CC REQUESTED


                09/19/2016 RESPONSE 


                RESPONSE TO D'S BENCH BRIEF RE ARBITRATION

                   Comment
                   TO DEFENDANT'S BENCH BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION


                09/19/2016 MOTION - PROTECT 


                P'S MOTION FOR PROTECTION

                   Comment
                   PLAINTIFF'S MOTION TO PROTECT PRIVILEGED AND CONFIDENTIAL DOCS PENDING A
                   TEMPORARY INJUNCTION


                09/19/2016 MOTION - EMERGENCY 


                EMERGENCY MOTION TO COMPEL

                   Comment
                   PLAINTIFF'S EMERGENCY MOTION TO COMPEL COURT-ORDERED PRODUCTION OF DOCS
                   AND EXPEDITED DISCOVERY


                09/19/2016 NOTICE OF HEARING / FIAT 


                NOTICE OF HEARING

                   Comment
                   PLAINTIFF'S AMENDED ON COMPEL, SANCTIONS & CONTINUANCE


                09/19/2016 RESPONSE 


                Defendant's Response to Motion to Plaintiff's Motion to Disq

                   Comment
                   DEFENDANTS TO MOTION TO PLAINTIFF'S MOTION TO DISQUALIFY CLOUSE DUNN LLLP


                09/19/2016 RESPONSE 


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                           013404   5/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details            Entered 02/01/21 18:22:33 Page 7 of 41
            CaseDefendant's
                 3:21-cv-00538-N       Document        26-51     Filed   06/09/21
                            Response to Plaintiff's Motion to Disqualify Clo         Page 38 of 245 PageID 16352

                    Comment
                    TO PLAINTIFFS MOTION TO DISQUALIFY CLOUSE DUNN LLP


                 09/19/2016 NOTICE OF HEARING / FIAT 


                 Defendant's First Amended Notice of Hearing

                    Comment
                    FIRST AMENDED; DEFENDANT'S MOTION TO COMPEL ARBITRATION AND EMERGENCY MOTION
                    TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO DISQUALIFY


                 09/21/2016 RESPONSE 


                 HIGHLAND TERRY_RESPONSE TO DEFENDANT'S MOTION FOR SANCTIONS.

                    Comment
                    PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTION FOR SANCTIONS


                 09/22/2016 Motion - Compel 


                 Judicial Officer(s)
                 BROWN, PHYLLIS LISTER, O'NEILL, MICHAEL

                 Hearing Time
                 9:30 AM

                 Comment
                 1 HOUR - AND FOR SANCTIONS & EMERGENCY M/CONTINUANCE & PLAINTIFF'S M/DISQUALIFY - -
                 SET BY SHIRL - 214-239-2756 - PARTIES AGREED TO RESET - CC REQUESTED - CC RECEIVED
                 9/16/16


                 09/22/2016 OBJECTION 


                 PLAINTIFF'S OBJECTIONS TO BENCH BRIEF

                    Comment
                    TO BENCH BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION EVIDENCCE


                 09/23/2016 NOTICE OF APPEARANCE 


                 Notice of appearance (00071718xDB7D8).pdf


                 09/27/2016 CORRESPONDENCE - LETTER TO FILE 


                 2016-09-27--LTR court.pdf

                 2016-09-27--TRO.pdf

                 2016-09-27--ORD compel arb.pdf

                    Comment
                    Correspondence to Judge


                 09/27/2016 NOTE - CLERKS 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                          013405              6/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                           Entered 02/01/21 18:22:33 Page 8 of 41
            Case 3:21-cv-00538-N
                  Comment        Document   26-51   Filed 06/09/21  Page 39 of 245 PageID 16353
                   TRO & INTERLOCUTORY ORDER COMPELLING ARBITRATION AND STAYING CASE PENDING
                   ARBITRATION SUBMITTED TO ADMIN


                09/27/2016 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                Letter to Judge O'Neill.pdf

                Proposed TRO.pdf

                Order on Mtn to Compel.pdf

                   Comment
                   Correspondence to Judge with proposed ordersSUBMITTED /ADMIN


                09/27/2016 NOTICE OF HEARING / FIAT 


                P Notice of Hearing re Emergency Motion to Compel (00071962x

                   Comment
                   ON MOTION COMPEL


                09/27/2016 ORDER - TEMPORARY RESTRAINING ORDER 


                ORDER - TEMPORARY RESTRAINING ORDER


                09/28/2016 CORRESPONDENCE - LETTER TO FILE 


                2016-09-28--LTR court.pdf

                   Comment
                   TO JUDGE O'NEILL FROM COUNSEL RE DEFENDANT


                09/28/2016 NOTE - CLERKS 


                   Comment
                   LETTER TO JUDGE O'NEILL SUBMITTED TO ADMIN QUEUE


                09/28/2016 NOTE - ADMINISTRATOR 


                   Comment
                   E-MAILED ATTORNEYS COPY OF O/COMPEL ARBITRATION & TRO


                09/28/2016 ORDER - COMPEL 


                ORDER - COMPEL

                   Comment
                   INTERLOCUTORY ORDER COMPELLING ARBITRATION AND STAYING CASE PENDING
                   ARBITRATION


                09/28/2016 INACTIVATE CASE (OCA)


                09/29/2016 MOTION - COMPEL 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                  013406     7/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details      Entered 02/01/21 18:22:33 Page 9 of 41
            CaseEmergency
                 3:21-cv-00538-N      Document      26-51    Filed  06/09/21
                          Motion to Compel Expedited Discovery (00072120xDB7   Page 40 of 245 PageID 16354

                   Comment
                   Plaintiff's Emergency Motion to Compel Discovery for Temporary Injunction Hearing


                 09/29/2016 NOTICE OF HEARING / FIAT 


                 P Notice of Hearing re Emergency Motion to Compel re TRO (00

                   Comment
                   ON MOTION COMPEL


                 09/29/2016 CORRESPONDENCE - LETTER TO FILE 


                 2016.09.29 LH to Judge O'Neill requesting status conference

                   Comment
                   LETTER TO JUDGE O'NEILL REQUEST FOR STATUS CONFERENCE


                 09/29/2016 CORRESPONDENCE - LETTER TO FILE 


                 2016-09-29--LTR court.pdf

                   Comment
                   LETTER TO JUDGE O'NEILL REQUESTING CANCELLATION OF ALL HEARINGS & ENFORCE THE
                   COURTS STAY


                 09/29/2016 NOTE - CLERKS 


                   Comment
                   LETTER TO JUDGE O'NEILL REGARDING STATUS CONFERENCE & LETTER REGARDING
                   REQUEST FOR CANCELLATION OF HEARINGS SUBMITTED TO ADMIN QUEUE


                 09/30/2016 Motion - Compel 


                 Judicial Officer
                 O'NEILL, MICHAEL

                 Hearing Time
                 9:00 AM

                 Cancel Reason
                 REQUESTED BY JUDGE

                 Comment
                 EMERGENCY MOTION


                 09/30/2016 Motion - Compel 


                 Judicial Officer
                 O'NEILL, MICHAEL

                 Hearing Time
                 9:00 AM

                 Comment
                 EMERGENCY JAMIE WELTON

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                013407   8/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 10 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 41 of 245 PageID 16355
                09/30/2016 ORDER - DENY 


                ORDER - DENY

                   Comment
                   PLAINTIFF'S EMERGENCY MOTION TO COMPEL DISCOVERY FOR TEMPORARY INJUNCTION


                10/14/2016 Temporary Injunction 


                Judicial Officer(s)
                BROWN, PHYLLIS LISTER, O'NEILL, MICHAEL

                Hearing Time
                9:30 AM

                Cancel Reason
                REQUESTED BY JUDGE

                Comment
                PLTF-2HRS-SET BY-JENNIFER-214-996-0208-C/C REQUESTED


                12/04/2017 MOTION - TRANSFER - NO CHANGE OF VENUE 


                P Motion to Transfer and Consolidate Related Case (00102789xDB7D8).pdf

                   Comment
                   AND CONSOLIDATE RELATED CASE


                12/04/2017 INTERVENTION 


                Plea in Intervention (00102790xDB7D8).pdf

                   Comment
                   Plea in Intervention


                12/04/2017 AMENDED PETITION 


                P 1st Amended Petition (00102791xDB7D8).pdf

                   Comment
                   P/1ST


                12/04/2017 NOTICE OF HEARING / FIAT 


                Hearing Notice - Motion to Transfer (00102851xDB7D8).pdf

                   Comment
                   P M/TRANSFER & CONSOLIDATE


                12/04/2017 COUNTER CLAIM 


                Defendant's Original Answer and Original Counterclaim

                   Comment
                   & DEF ORIGINAL ANSWER


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                  013408    9/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 11 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 42 of 245 PageID 16356
                12/04/2017 ORIGINAL ANSWER - GENERAL DENIAL 


                ORIGINAL ANSWER - GENERAL DENIAL


                12/04/2017 MISCELLANOUS EVENT 


                Dec of Settlement Procedure.pdf

                   Comment
                   Declaration that Offer of Settlement Procedure May Be Used


                12/11/2017 NOTE - CLERKS 


                   Comment
                   COURTESY COPY REC'D 12/11/17P/M/TRSF & CONSOLIDATE RELATED CASE SET FOR 12/19/17
                   @ 1:30 - PUT IN ADMIN BASKET


                12/14/2017 MOTION - STRIKE 


                2017-12-14 MTN Motion to Strike Interventions.pdf

                   Comment
                   INTERVENTIONS


                12/14/2017 NOTICE OF HEARING / FIAT 


                2017-12-14 NTC Notice of Hearing on Motion to Strike Interventions.pdf

                   Comment
                   D/Motion to Strike Interventions


                12/14/2017 RESPONSE 


                Response to Motion to Transfer and Consolidate.pdf

                   Comment
                   D/Response to Motion to Transfer and Consolidate


                12/15/2017 NOTE - CLERKS 


                   Comment
                   COURTESY NOTEBOOK REC'D 12/15/17 D/RSP TO TRSF & CONSOLIDATE & D/M/STRIKE SET
                   FOR 12/19/17 @ 1:30 - PUT IN ADMIN BASKET.


                12/15/2017 MOTION - CONTINUANCE 


                P Emergency Motion for Continuance (00103592xDB7D8).pdf

                   Comment
                   EMERGENCY


                12/18/2017 Motion - Continuance 


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                     013409    10/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 12 of
           CaseJudicial
                3:21-cv-00538-N
                        Officer  Document  26-51    41
                                                   Filed 06/09/21   Page 43 of 245 PageID 16357
                MOORE, MARICELA

                Hearing Time
                10:00 AM

                Comment
                TELEPHONE CONF


                12/19/2017 MOTION - WITHDRAW ATTORNEY 


                Order re Substitute Counsel 162nd.pdf

                MTN for Withdrawal and Substitution 162nd.pdf

                   Comment
                   & SUBSTITUTE


                12/20/2017 ORDER - WITHDRAW ATTORNEY 


                ORDER - WITHDRAW ATTORNEY

                   Comment
                   & SUBSTITUTE - GARY CRUCIANI AS NEW COUNSEL


                12/22/2017 NOTICE OF HEARING / FIAT 


                First Amended Notice of Hearing on Motion to Strike Interventions.pdf

                   Comment
                   D/ Notice of Hearing on Motion to Strike Interventions


                01/02/2018 MOTION HEARING 


                Judicial Officer(s)
                MOORE, MARICELA, MOORE, MARICELA

                Hearing Time
                11:30 AM

                Cancel Reason
                HEARING RESCHEDULED

                Comment
                STEPHANIE (214-560-2201) 30MIN & CC REQ JODI 214-978-6351 REMOVED THE MOTION TRANSFER
                HEARING


                01/04/2018 NOTICE OF HEARING / FIAT 


                Plaintiffs' Notice of Hearing.pdf

                   Comment
                   MOTION TO TRANSFER


                01/05/2018 NOTE - CLERKS 




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                     013410      11/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 13 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 44 of 245 PageID 16358
                   COURTESY COPY REC'D - PLAINTIFF'S MOTION FOR TRANSFER AND CONSOLIDATE RELATED
                   CASE - PLACED IN ADMIN TRAY


                01/24/2018 RESPONSE 


                Response IOT MTN to Strike.pdf

                   Comment
                   P/ Response to D/Motion to Strike Inverventions


                01/25/2018 NOTICE OF HEARING / FIAT 


                Court 05 162.pdf

                   Comment
                   Letter to Court Regarding Hearings


                01/29/2018 Motion - Strike 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                02:30 PM

                Cancel Reason
                HEARING RESCHEDULED

                Comment
                RE-SET W/BRIAN SHAW (214-239-2707) 30MIN & CC REQ **OK TO SHARE TIME PER BRIAN**


                01/31/2018 NOTICE OF BANKRUPTCY 


                Suggestion of Bankruptcy (162nd).pdf

                   Comment
                   Suggestion of Bankruptcy


                02/07/2018 Motion - Transfer 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                1:00 PM

                Cancel Reason
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                CARSON YOUNG-214-978-6368 **OK TO SHARE TIME PER LETTER FILED 1/25/18** (BRIAN SHAW
                214-239-2707) M/STRIKE FILED 12/14/17


                02/16/2018 MOTION - NONSUIT 


                PROPOSED ORDER

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                       013411   12/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                             Entered 02/01/21 18:22:33 Page 14 of
           CaseMOTION
                3:21-cv-00538-N   Document    26-51
                      FOR NONSUIT OF CLAIMS ASSERTED  41
                                                     Filed 06/09/21  Page 45 of 245 PageID 16359

                02/19/2018 MOTION - MISCELLANOUS 


                Proposed Order to Lift Stay

                PLAINTIFF???S MOTION TO LIFT STAY

                   Comment
                   LIFT STAY


                02/19/2018 ORDER - PARTIAL NONSUIT 


                ORDER - PARTIAL NONSUIT

                   Comment
                   ACIS CAPITAL MANAGEMENT, LP, ACIS CAPITAL MANAGEMENT GP, LLC, JAMES DONDERO-
                   TRUSTEE OF THE DUGABOY INVESTMENT TRUST & MARK K OKADA) REMOVED AS NAMED
                   PLTF'S


                02/19/2018 NOTICE OF HEARING / FIAT 


                Pltfs' Ntc of Hearing on Mtn to Lift Stay.pdf

                   Comment
                   P M/LIFT STAY


                02/21/2018 NOTICE OF HEARING / FIAT 


                Pltfs' Amended Notice of Hearing_Lift Stay.pdf

                   Comment
                   P/Amended Notice of Hearing on Motion to Lift Stay


                02/21/2018 NOTE - CLERKS 


                   Comment
                   COURTESY COPY FOR P/M/STAY SET FOR 2/28/18 @ 1:00 - PUT IN ADMIN BASKET


                02/23/2018 MOTION - CONTINUANCE 


                Motion for Continuance and Response Subject Thereto.pdf

                   Comment
                   Hearing on Plaintiff's Motion to Lift Stay and Response Subject Thereto


                02/26/2018 NOTE - CLERKS 


                   Comment
                   COURTESY COPY REC'D - DEFENDANT'S MOTION FOR CONTINUANCE ON PLAINTIFF'S MOTION
                   TO LIFT STAY AND RESPONSE - PLACED IN ADMIN TRAY


                02/26/2018 NOTE - CLERKS 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                      013412   13/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 15 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 46 of 245 PageID 16360
                   COURTESY COPY REC'D - LETTER TO JUDGE MOORE RE: DEFENDANTS M/CONTINUANCE OF
                   HEARING ON PLAINTIFF'S MOTION TO LIFT STAY - PLACED IN ADMIN TRAY


                02/26/2018 CORRESPONDENCE - LETTER TO FILE 


                2018 02 26 Pltf's Rsp to Def's Mtn for Continuance.pdf

                   Comment
                   LETTER TO JUDGE FROM THE LAW OFFICE OF MCKOOL SMITH


                02/26/2018 RESPONSE 


                Response IOT MTN for Continuance_w Exs.pdf

                   Comment
                   P/Reply in Support of Motion to Lift Stay and Response to Defendant's Motion for Continuance


                02/27/2018 NOTE - CLERKS 


                   Comment
                   COURTESY BINDER REC'D 2/27/18 FOR PLTF'S REPLY SUPPORT M/LIFT STAY & RSP TO DEFT'S
                   M/CONTINUANCE W/EXHIBITS 1-6, SET FOR 2/28/18 @ 1:00 - PUT IN ADMIN BASKET;[


                02/28/2018 MOTION HEARING 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                1:00 PM

                Comment
                CARSON YOUNG (214-978-6368) 15MIN & CC REQ


                02/28/2018 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                Order to Lift Stay.pdf

                   Comment
                   Proposed Order to Lift Stay


                03/02/2018 ORDER - RELEASE STAY 


                ORDER - RELEASE STAY


                03/02/2018 REACTIVATE CASE (OCA) 


                   Comment
                   PER ORDER LIFT STAY SIGNED ON 3/2/18


                03/21/2018 SCHEDULING ORDER 


                SCHEDULING ORDER

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     013413   14/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 16 of
           Case 3:21-cv-00538-N
                 Comment
                                 Document  26-51    41
                                                   Filed 06/09/21   Page 47 of 245 PageID 16361
                   LEVEL 3


                04/27/2018 AMENDED PETITION 


                Highland's 2nd Amended Petition.pdf

                   Comment
                   Plaintiff's Second Amended Petition


                05/07/2018 MOTION - PARTIAL SUMMARY JUDGMENT 


                Defs First Trad Mtn for Partial Summary Judgment (final)_Redacted.pdf


                05/08/2018 NOTICE OF HEARING / FIAT 


                Notiice of Hearing on Defendant's MSJ.pdf

                   Comment
                   Notice of Hearing on Defendant's First Traditional Motion for Partial Summary Judgment


                05/08/2018 VACATION LETTER 


                   Comment
                   Vacation Letter


                05/11/2018 MOTION - SEAL 


                Plaintiff's Unopposed Motion to Seal Records


                05/16/2018 NOTICE OF HEARING / FIAT 


                1ST AMENDED NOH PLTF MPSJ 073018 1P

                   Comment
                   FIRST AMENDED, PLTF MPSJ 07/30/18 1P


                05/16/2018 NOTICE OF HEARING / FIAT 


                PLTFS NOH SEAL 060418 945A 15M

                   Comment
                   PLTF SEAL, 06/04/18 9:45A 15M


                05/18/2018 RETURN OF SERVICE 


                AFFIDAVIT- GEORGE ALLEN DALLAS COUNTY

                   Comment
                   AFFIDAVIT- GEORGE ALLEN DALLAS COUNTY


                05/30/2018 NOTE - CLERKS 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     013414   15/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 17 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 48 of 245 PageID 16362
                   COURTESY COPY REC'D - PLAINTIFFS UNOPPOSED MOTION TO SEAL RECORDS AND
                   DEFENDANTS 1ST TRADITIONAL MOTION FOR PARTIAL SUMMARY JUDGMENT - PLACED IN
                   ADMIN TRAY


                06/04/2018 Motion - Partial Summary Judgment 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                09:45 AM

                Cancel Reason
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                CC REQUESTED BRYAN SHAW 214-239-2707 1H


                06/04/2018 Motion - Seal 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                09:45 AM

                Comment
                MOTION SEAL FILED 5/11/2018 - 15-MINUTES - CC REQUESTED


                06/04/2018 ORDER - SEAL 


                ORDER - SEAL


                06/04/2018 MOTION - PARTIAL SUMMARY JUDGMENT 


                   Comment
                   TRADITIONAL


                07/18/2018 NOTE - CLERKS 


                   Comment
                   COURTESY COPY *DEFENDANT'S FIRST TRADITIONAL MOTION FOR PARTIAL SUMMARY
                   JUDGEMENT*


                07/20/2018 AMENDED ANSWER - AMENDED GENERAL DENIAL 


                Defendant's First Amended Answer and First Amended Counterclaim (final).pdf

                   Comment
                   D/1ST


                07/23/2018 RESPONSE 


                Highland-Terry MSJ Response_Redacted w_Exs.pdf

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                       013415   16/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 18 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 49 of 245 PageID 16363
                   Plaintiff's Response to Defendant's Traditional Motion for Summary Judgment


                07/24/2018 NOTE - CLERKS 


                   Comment
                   REC'VD BLK BINDER DF/1ST TRAD MSJ HEARING 07/30/18


                07/24/2018 REQUEST FOR SERVICE 


                2018-07-24 LTR Clerk - Req Citations.pdf

                   Comment
                   Request for Issuance of Citations


                07/24/2018 ISSUE CITATION 


                ISSUE CITATION

                ISSUE CITATION


                07/26/2018 CITATION 


                Unserved

                Anticipated Server
                ATTORNEY

                Anticipated Method
                Unserved

                Anticipated Server
                ATTORNEY

                Anticipated Method
                Comment
                ATTY/JH


                07/30/2018 Motion - Partial Summary Judgment 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                1:00 PM

                Comment
                CC REQUESTED BRYAN SHAW 214-239-2707 1H


                07/31/2018 CORRESPONDENCE - LETTER TO FILE 


                2018 07 31 Fritz to Judge Moore

                   Comment
                   LETTER TO JUDGE


                07/31/2018 CORRESPONDENCE - LETTER TO FILE 
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                          013416   17/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 19 of
           Case73:21-cv-00538-N
                 31 18 LTR Court.pdf Document 26-51  41
                                                    Filed 06/09/21  Page 50 of 245 PageID 16364

                   Comment
                   REQUEST


                08/02/2018 ORDER - DENY 


                ORDER - DENY

                   Comment
                   D/1ST TRAD M/PSJ


                09/07/2018 ORIGINAL ANSWER - GENERAL DENIAL 


                2018 09 07 HC's Answer to Counterclaims.pdf

                   Comment
                   COUNTER-DEF'S ANSWER TO COUNTER- PLTF'S COUNTERCLAIMS


                09/10/2018 MOTION - MISCELLANOUS 


                Terry's Motion to Confirm Arbitration Award against Highland.pdf

                   Comment
                   M/CONFIRM ARBITRATION AWARD AGAINST HIGHLAND CAPITAL MANAGEMENT LP


                09/11/2018 NOTICE OF HEARING / FIAT 


                2018-09-11 NOH - Notice of Hearing on Terry's Motion to Confirm Arbitration Award.pdf

                   Comment
                   NOTICE OF HEARING ON DEFENDANT'S MOTION TO CONFIRM AWARD


                09/12/2018 NOTICE OF HEARING / FIAT 


                2018-09-12 NOH - Amended Notice of Hearing on Terry's Motion to Confirm Arbitration Award.pdf

                   Comment
                   1ST AMENDED/ ON DEFENDANT'S MOTION TO CONFIRM ARBITRATION AWARD


                10/08/2018 MOTION HEARING 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                03:30 PM

                Cancel Reason
                HEARING RESCHEDULED

                Comment
                RE-SET W/TINA VANDERBERG (CELL 469-688-7221) 30MIN & CC REQ **D M/CONFIRM ARBITRATION
                AWARD FILED 9/10/18*


                10/15/2018 MOTION HEARING 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                   013417   18/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 20 of
           CaseJudicial
                3:21-cv-00538-N
                        Officer  Document  26-51    41
                                                   Filed 06/09/21   Page 51 of 245 PageID 16365
                MOORE, MARICELA

                Hearing Time
                9:00 AM

                Cancel Reason
                HEARING RESCHEDULED

                Comment
                TINA VANDERBERG (CELL 469-688-7221) 15MIN & CC REQ *D M/CONFIRM ARBITRATION FILED
                9/10/18*


                10/17/2018 RESPONSE 


                Response to Mtn to Confirm Award.pdf

                   Comment
                   TO JOSHUA N. TERRY'S MOTION TO CONFIRM ARBITRATION AWARD


                10/17/2018 AMENDED PETITION 


                Plaintiff's Third Amended Petition.pdf

                   Comment
                   3RD


                10/18/2018 NOTE - CLERKS 


                   Comment
                   -COURTESY COPY- OF DEFENDANT'S MOTION TO CONFIRM ARBITRATION AWARD AGAINST
                   HIGHLAND CAPITAL MANAGEMENT LP


                10/18/2018 NOTE - CLERKS 


                   Comment
                   -COURTESY COPY- PLAINTIFF'S RESPONSE TO TERRY'S MOTION TO CONFIRM ARBITRATION
                   AWARD


                10/22/2018 MOTION HEARING 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                02:00 PM

                Comment
                RE-SET W/TINA VANDERBERG (469-688-7221) & CC REQ


                10/22/2018 ORDER - DENY 


                ORDER - DENY

                   Comment
                   M/CONFIRM ARBITRATION AWARD


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                      013418   19/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 21 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 52 of 245 PageID 16366
                11/12/2018 NOTICE OF CHANGE OF ADDRESS 


                Dallas District Clerk.pdf


                11/19/2018 MOTION - CONTINUANCE 


                Joint Motion for Continuance (final).pdf

                Order Continuing Trial Setting.pdf

                   Comment
                   Joint Motion for Continuance of Initial Trial Setting


                11/26/2018 ORDER - GRANTING CONTINUANCE 


                ORDER - GRANTING CONTINUANCE


                11/30/2018 AMENDED ANSWER - AMENDED GENERAL DENIAL 


                2018-11-30 ANS - Defendant's Second Amended Answer and Second Amended Counterclaim (final).pdf

                   Comment
                   D/2ND


                01/08/2019 MOTION - SUMMARY JUDGMENT 


                Second Partial MSJ (final) _Redacted.pdf

                   Comment
                   SECOND- PARTIAL


                01/09/2019 MOTION - PARTIAL SUMMARY JUDGMENT 


                   Comment
                   Defendant's Second Motion for Partial Summary Judgment (unredacted)


                01/09/2019 NOTICE OF HEARING / FIAT 


                DEF'S 2ND MSJ


                01/10/2019 NOTICE OF HEARING / FIAT 


                DEF'S MSJ

                   Comment
                   DEF'S MSJ


                02/19/2019 RESPONSE 


                Highland's Response to MPSJ.pdf

                   Comment
                   TO TERRY'S SECOND TRADITIONAL MOTION FOR PARTIAL SUMMARY JUDGMENT


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                             013419       20/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 22 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 53 of 245 PageID 16367
                02/21/2019 RESPONSE 


                2019-02-21 Reply in Support of Second Partial MSJ.pdf

                   Comment
                   Defendant's Reply In Support of His 2nd Traditional Motion for Partial Summary Judgment ** CC
                   RECEIVED 2/22/19


                02/25/2019 Motion - Summary Judgment 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                10:00 AM

                Comment
                1H30M SET BY BRIAN SHAW ** CC REQ.


                03/01/2019 NOTICE OF APPEARANCE 


                Notice of Appearance.pdf


                03/01/2019 BRIEF FILED 


                2019-03-01 Letter Brief to Judge Moore.pdf


                03/01/2019 CORRESPONDENCE - LETTER TO FILE 


                2019 03 01_Cruciani LTR to Judge Moore re 2d MSJ.pdf

                   Comment
                   RE: PLAINTIFF'S - TERRY'S SECOND MSJ


                03/08/2019 ORDER - JUDGMENT 


                ORDER - JUDGMENT

                   Comment
                   SUMMARY - JOSHUA TERRY


                03/19/2019 MOTION - MISCELLANOUS 


                   Comment
                   MOTION FOR NEW WORTH DISCOVERY


                03/20/2019 MOTION - WITHDRAW ATTORNEY 


                2019 03 20 AGREED Motion for Withdrawal and Substitute Counsel.pdf


                03/20/2019 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                2019 03 20 AGREED Proposed Order Granting Motion for Withdrawal and .._.pdf

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                    013420   21/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 23 of
           Case 3:21-cv-00538-N
                 Comment
                                 Document  26-51    41
                                                   Filed 06/09/21   Page 54 of 245 PageID 16368
                   ORDER GRANTING PLAINTIFF/COUNTER-DEFENDANT HIGHLAND CAPITAL MANAGEMENT, L.P.,
                   AND COUNTER-DEFENDANTS JAMES D. DONDERO AND THOMAS J. SURGENT S MOTION FOR
                   WITHDRAWAL AND SUBSTITUTION OF COUNSEL


                03/25/2019 NOTICE OF HEARING / FIAT 


                2019-03-25 Notice of Hearing on Terry's MTN for Net Worth Discovery.pdf

                   Comment
                   RE: MOTION FOR NET WORTH DISCOVERY


                03/27/2019 ORDER - WITHDRAW ATTORNEY 


                ORDER - WITHDRAW ATTORNEY


                03/27/2019 MOTION - REALIGN 


                Motion to Realign (final).pdf


                03/28/2019 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                Order Realigning Parties (final).pdf

                   Comment
                   ORDER REALIGNING THE PARTIES


                03/29/2019 ORDER - MISC. 


                ORDER - MISC.

                   Comment
                   ORDER REALIGNING PARTIES


                04/10/2019 MOTION - CONTINUANCE 


                2019 04 10 Plaintiff and Counter-Defendants' Verified Motion for Continuance.pdf

                   Comment
                   Plaintiff and Counter-Defendants' Verified Motion for Continuance


                04/12/2019 MOTION - QUASH 


                2019 04 12 Surgent's Motion to Quash and for Protection.pdf


                04/12/2019 MOTION - QUASH 


                2019 04 12 Dondero's Motion to Quash and for Protection.pdf


                04/15/2019 NOTICE OF HEARING / FIAT 


                2019-04-15 NOH MTN Quash.pdf


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                            013421   22/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 24 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 55 of 245 PageID 16369
                04/18/2019 CERTIFICATE OF CONFERENCE 


                Highland v Terry 162 Certificate of Conference on Motion for Continuance 4837-7074-7284 v.2.pdf

                   Comment
                   CERTIFICATE OF CONFERENCE ON DEFENDANTS VERIFIED MOTION FOR CONTINUANCE


                04/18/2019 NOTICE OF HEARING / FIAT 


                Highland v Terry 162 Notice of Hearing on Motion for Continuance 4825-9942-2612 v.1.pdf

                   Comment
                   MOTION TO CONTINUANCE


                05/06/2019 MOTION HEARING 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                09:15 AM

                Cancel Reason
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                M/NEW WORTH DISCOVERY SER FOR 30 MINS BY ALISHA 214 39-2748 CC REQUESTED


                05/08/2019 RESPONSE 


                Response to Motion for Continuance (final).pdf

                   Comment
                   Plaintiffs' Response to Defendants' Motion for Continuance


                05/09/2019 RESPONSE 


                Plaintiffs' Response to Defendants' Motions to Quash.pdf

                   Comment
                   Plaintiffs' Response to Defendants' Motions to Quash


                05/09/2019 NOTE - CLERKS 


                   Comment
                   COURT. COPY RECD - RUBBERBANDED IN ADMIN TRAY


                05/09/2019 NOTE - CLERKS 


                   Comment
                   COURT. COPY RECD - 2 BLACK BINDERS RUBBERBANDED TOGETHER IN ADMIN TRAY


                05/10/2019 RESPONSE 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                    013422   23/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details          Entered 02/01/21 18:22:33 Page 25 of
           Case2019
                3:21-cv-00538-N       Document     26-51         41
                                                               Filed   06/09/21      Page 56 of 245 PageID 16370
                    05 10 Defendants' Response to Plaintiffs' Motion for Net Worth Discovery.pdf

                   Comment
                   Defendants' Response to Plaintiffs' Motion for Net Worth Discovery


                05/13/2019 Motion - Quash 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                10:15 AM

                Comment
                15M, D/M/QUASH (2X'S), ASLEY, 214-239-2748, CC REQ'D


                05/13/2019 NOTE - CLERKS 


                   Comment
                   COURTESY COPY RECEIVED -- BLACK NOTEBOOK--PLACED IN ADMIN TRAY


                05/14/2019 OBJECTION 


                Defendants' Objection to Evidence from Motion for Net Worth 4844-1872-7575 v.1.pdf

                   Comment
                   TO INADMISSIBLE EVIDENCE ATTACHED TO THE TERRY DECLARATION


                05/14/2019 NOTE - CLERKS 


                   Comment
                   COURTESY COPY REC'D - DEFENDANTS OBJECTION TO INADMISSIBLE EVIDENCE - PLACED IN
                   ADMIN TRAY


                05/15/2019 MOTION HEARING 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                9:00 AM

                Comment
                30MINS. ASHEY 214-239-2748 SET BY MOTION FOR NET WORTH DISCOVERY **CC REQUIRED


                05/24/2019 CORRESPONDENCE - LETTER TO FILE 


                Highland- letter brief with attachements 5.24.2019.pdf

                   Comment
                   Highland-Letter Brief


                05/24/2019 CORRESPONDENCE - LETTER TO FILE 


                2019-05-24 Terry Ltr Brief Net Worth Discovery.pdf

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                              013423        24/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 26 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 57 of 245 PageID 16371
                   Terry's Letter Brief re Net Worth


                06/25/2019 JURY DEMAND 


                Plaintiffs' Jury Demand.pdf


                06/27/2019 MISCELLANOUS EVENT 


                2019.06.27 Defendants' Declaration Invoking Offer-of-Settlement Procedure.pdf

                   Comment
                   DEFENDANTS' DECLARATION INVOKING OFFER-OF-SETTLEMENT PROCEDURE


                07/09/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION

                   Comment
                   EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION


                07/17/2019 CORRESPONDENCE - LETTER TO FILE 


                2019-07-17 Terry Letter Brief Net Worth Discovery reply.pdf

                   Comment
                   RE: LETTER BRIEF


                07/19/2019 MOTION - SUMMARY JUDGMENT 


                   Comment
                   IRA CLAIMS


                07/19/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION

                   Comment
                   EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION


                07/22/2019 MOTION - PARTIAL SUMMARY JUDGMENT 


                Plaintiffs' First Traditional MSJ.pdf


                07/24/2019 NOTICE OF HEARING / FIAT


                07/24/2019 NOTICE OF HEARING / FIAT 


                NOH Plaintiffs' First PMSJ.pdf


                07/30/2019 AMENDED ANSWER - AMENDED GENERAL DENIAL 


                Defendants' First Amended Answer.pdf
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                         013424   25/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 27 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 58 of 245 PageID 16372
                08/05/2019 AMENDED ANSWER - AMENDED GENERAL DENIAL 


                Second Amended Answer.pdf

                   Comment
                   DEFT'S 2ND AMD ANS


                08/05/2019 MOTION - SUMMARY JUDGMENT 


                   Comment
                   AMENDED - ON IRA CLAIMS (UNDER SEAL)


                08/05/2019 NOTICE OF HEARING / FIAT 


                2019 08 05 Highland Terry 162nd MSJ Notice of Hearing.pdf

                   Comment
                   RE: AMENDED - AMENDED MSJ - IRA CLAIMS


                08/13/2019 CERTIFICATE OF DEPOSITION 


                Reporter's Certification Deposition of James Dondero.pdf

                   Comment
                   Reporter's Certification Deposition of James Dondero


                08/19/2019 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                Agreed Scheduling Order.pdf

                   Comment
                   AGREED SCHEDULING ORDER


                08/19/2019 NOTE - CLERKS 


                   Comment
                   COURT. COPY (FILED UNDER SEAL) RECD - IN ADMIN TRAY


                08/19/2019 RESPONSE 


                Defendants' Response to Plaintiffs' Traditional MSJ 162nd draft 8-19-2019.pdf

                   Comment
                   Defendants Response to Plaintiffs First Traditional Motion for Summary Judgment


                08/19/2019 RESPONSE 


                RESPONSE

                   Comment
                   TO DEFENDANTS' AMENDED MOTION FOR SUMMARY JUDGMENT ON IRA CLAIMS


                08/20/2019 NOTE - ADMINISTRATOR 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                              013425   26/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 28 of
           Case 3:21-cv-00538-N
                 Comment         Document  26-51    41
                                                   Filed 06/09/21   Page 59 of 245 PageID 16373
                   AGREED SCHEDULING ORDER TO JUDGE


                08/20/2019 AMENDED PETITION 


                Plaintiffs' Third Amended Petition and Mr. Terry's Third Amended Answer (final).pdf

                   Comment
                   PLAINTIFFS' THIRD AMENDED PETITION


                08/20/2019 SCHEDULING ORDER 


                SCHEDULING ORDER

                   Comment
                   AGREED


                08/20/2019 AMENDED ANSWER - AMENDED GENERAL DENIAL 


                Plaintiffs' Third Amended Petition and Mr. Terry's Third Amended Answer (final).pdf

                   Comment
                   MR. TERRY'S THIRD AMENDED ANSWER


                08/21/2019 NOTE - CLERKS 


                   Comment
                   COURT. COPY RECD - BLACK BINDER IN ADMIN TRAY


                08/26/2019 Motion - Summary Judgment 


                Plaintiffs' First Traditional MSJ.pdf

                NOH Plaintiffs' First PMSJ.pdf

                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                02:00 PM

                Comment
                SET BY BEVERLY 214-292-3636 ***ADDED P/M/PARTIAL SJ - OK/DEF CNSL/ADD AT THE SAME
                TIME*****


                08/28/2019 NOTE - CLERKS 


                   Comment
                   COURT. COPY RECD - BLUE BINDER IN ADMIN TRAY


                08/28/2019 CORRESPONDENCE - LETTER TO FILE 


                CORR LETTER TO FILE RE: CASE LAW

                   Comment
                   RE: CASE LAW

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                               013426   27/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 29 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 60 of 245 PageID 16374
                08/30/2019 CORRESPONDENCE - LETTER TO FILE 


                CORR LETTER TO FILE RE: SUMMARY JUDGMENT HEARING

                   Comment
                   RE: SUMMARY JUDGMENT HEARING


                09/06/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - JASON DANIEL

                   Comment
                   EXECUTED SUBPOENA - JASON DANIEL


                09/09/2019 MOTION - QUASH 


                DEFENDANTS' MOTION TO QUASH


                09/09/2019 MOTION - QUASH 


                NON-PARTY JASON DANIEL'S MOTION TO QUASH AND MOTION FOR PROTECTIVE ORDER

                   Comment
                   NON-PARTY- AND MOTION FOR PROTECTIVE ORDER


                09/09/2019 ORDER - DENY 


                ORDER - DENY

                   Comment
                   PLAINTIFFS PART SJ


                09/09/2019 ORDER - DENY 


                ORDER - DENY

                   Comment
                   AMENDED SJ ON IRA CLAIMS


                09/12/2019 NOTICE OF HEARING / FIAT 


                NOH RE: MOTION TO QUASH - NON PARTY DANIEL AND HIGHLAND

                   Comment
                   RE: MOTION TO QUASH - NON PARTY DANIEL AND HIGHLAND


                09/17/2019 DESIGNATION OF DEPOSITION 


                ROBIN PHELAN

                   Comment
                   ROBIN PHELAN


                09/17/2019 MOTION - PROTECT 
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                    013427   28/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 30 of
           CaseDEFENDANTS'
                3:21-cv-00538-N   Document  26-51    41
                                                    Filed
                           MOTION FOR PROTECTIVE ORDER    06/09/21  Page 61 of 245 PageID 16375

                09/19/2019 CERTIFICATE OF DEPOSITION 


                CERTIFICATE OF DEPOSITION - AMENDED NOTICE

                   Comment
                   DEFENDANTS AMENDED NOTICE OF ORAL AND VIDEOTAPED DEPOSITION OF ROBIN PHELAN,
                   A NON-PARTY


                09/20/2019 MOTION - LEAVE 


                Defendants' Motion for Leave to Designate Responsible Third Parties.pdf

                   Comment
                   DEFENDANTS' MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES


                09/20/2019 MOTION - COMPEL 


                Defendants' Motion to Compel.pdf

                   Comment
                   DEFENDANTS' MOTION TO COMPEL


                09/23/2019 CERTIFICATE OF CONFERENCE 


                2019 09 23 HCM Certificate of Conference on Motion for Protective Order.pdf

                   Comment
                   CERTIFICATE OF CONFERENCE ON DEFENDANTS MOTION FOR PROTECTIVE


                09/24/2019 NOTICE OF HEARING / FIAT 


                2019-09-24 Pre-Trial NOH.pdf

                   Comment
                   PRE-TRIAL


                09/25/2019 CERTIFICATE OF DEPOSITION 


                2ND AMENDED NOTICE OF ORAL AND VIDEOTAPED DEPOSITION

                   Comment
                   DEFENDANTS SECOND AMENDED NOTICE OF ORAL AND VIDEOTAPED DEPOSITION OF ROBIN
                   PHELAN, A NON-PARTY


                09/25/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - ROBIN PHELAN

                   Comment
                   EXECUTED SUBPOENA - ROBIN PHELAN


                09/26/2019 MOTION - SUMMARY JUDGMENT 


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                       013428   29/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 31 of
           CaseMOTION
                3:21-cv-00538-N    Document
                      - SUMMARY JUDGMENT    26-51   41
                                                   Filed 06/09/21   Page 62 of 245 PageID 16376

                09/26/2019 NOTICE OF HEARING / FIAT 


                2019 09 26 Highland Terry 162nd Notice of Hearing on MTC and Mot for Leave (3).pdf

                   Comment
                   Notice of Hearing on MTC and Mot for Leave


                09/26/2019 NOTICE OF HEARING / FIAT 


                2019 09 26 Highland Terry 162nd Notice of Hearing On Motion for Protection.pdf

                   Comment
                   Notice of Hearing On Motion for Protection


                09/30/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - THOMAS SURGENT

                   Comment
                   EXECUTED SUBPOENA - THOMAS J. SARGENT


                09/30/2019 RETURN OF SERVICE 


                EXECUTED SUBPOENA - JAMES D. DONDERO

                   Comment
                   EXECUTED SUBPOENA - JAMES D. DONDERO


                10/07/2019 Motion - Quash 


                2019 09 26 Highland Terry 162nd Notice of Hearing On Motion for Protection.pdf

                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                8:30 AM

                Cancel Reason
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                30M, NP/M/QUASH (SET/PLAINTIFF) , CONNIE 214-239-2748, CC REQ'D **ADDED 9/12/2019
                D/M/QUASH, BRIAN SHAW, 214-239-2707, CC REQ'D**


                10/09/2019 Motion - Compel 


                2019 09 26 Highland Terry 162nd Notice of Hearing on MTC and Mot for Leave (3).pdf

                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                8:30 AM



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                              013429   30/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 32 of
           CaseCancel
                3:21-cv-00538-N
                      Reason     Document  26-51    41
                                                   Filed 06/09/21   Page 63 of 245 PageID 16377
                REQUESTED BY ATTORNEY/PRO SE

                Comment
                M/COMPEL-M/LEAVE 30 MINS SET BY BEVERLY 214-292-3636


                10/14/2019 Pre-Trial Hearing 


                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                10:00 AM

                Cancel Reason
                CASE SETTLED

                Comment
                2 HOURS


                10/14/2019 SUPPLEMENTAL PETITION 


                Plaintiffs First Supp Petition .pdf

                   Comment
                   1ST


                10/14/2019 MISCELLANOUS EVENT 


                NOTICE OF BENCH TRIAL

                   Comment
                   NOTICE OF BENCH TRIAL


                10/17/2019 CERTIFICATE OF DEPOSITION 


                ISAAC LEVENTON

                   Comment
                   ISAAC LEVENTON


                10/17/2019 CERTIFICATE OF DEPOSITION 


                Job No. 132691 Reporter's Certification Deposition of Isaac Leventon.pdf

                   Comment
                   ISAAC LEVENTON


                10/17/2019 CERTIFICATE OF DEPOSITION 


                ISAAC LEVENTON

                   Comment
                   ISAAC LEVENTON


                10/21/2019 Jury Trial - Civil 

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                    013430   31/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 33 of
           Case162nd
                3:21-cv-00538-N
                     Cover Letter Document 26-51    41
                                                   Filed 06/09/21   Page 64 of 245 PageID 16378

                162nd Cover Letter

                162nd Cover Letter

                Generic Reset Non Jury Trial Notice

                Generic Reset Non Jury Trial Notice

                Generic Reset Non Jury Trial Notice

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                9:00 AM

                Comment
                5 DAYS


                10/21/2019 NOTICE OF BANKRUPTCY 


                NOTICE OF BANKRUPTCY

                   Comment
                   SUGGESTION OF BANKRUPTCY


                10/24/2019 INACTIVATE CASE (OCA)


                03/04/2020 CERTIFICATE OF DEPOSITION 


                JENNIFER TERRY

                   Comment
                   JENNIFER TERRY


                03/04/2020 CERTIFICATE OF DEPOSITION 


                JOSHUA TERRY

                   Comment
                   JOSHUA TERRY


                03/04/2020 CERTIFICATE OF DEPOSITION 


                JOSHUA TERRY

                   Comment
                   JOSHUA TERRY
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0           013431           32/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 34 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 65 of 245 PageID 16379
                03/04/2020 CERTIFICATE OF DEPOSITION 


                JOSHUA TERRY

                   Comment
                   JOSHUA TERRY


                04/01/2020 MOTION - MISCELLANOUS 


                MOTION RE-OPEN

                   Comment
                   RE: BANKRUPTCY


                04/01/2020 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                NONSIGNED ORDER REINSTATE

                   Comment
                   REACTIVATE


                06/03/2020 NOTE - ADMINISTRATOR 


                   Comment
                   O/REACTIVATE CASE TO JUDGE


                06/10/2020 REACTIVATE CASE (OCA)


                06/10/2020 ORDER - MISC. 


                ORDER REOPENING CASE

                   Comment
                   REOPENING CASE


                06/11/2020 NOTE - ADMINISTRATOR 


                   Comment
                   REOPENED ONLY AS TO JAMES DONDERO & THOMAS STURGENT TO BE SEVERED


                11/02/2020 NOTICE OF NONSUIT 


                NOTICE OF NONSUIT

                   Comment
                   OF ONLY DEFENDANT JAMES D. DONDERO


                11/02/2020 NON-SIGNED PROPOSED ORDER/JUDGMENT 


                PROPOSED AGREED ORDER OF DISMISSAL

                   Comment
                   AGREED ORDER OF DISMISSAL

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                013432      33/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 35 of
           Case 3:21-cv-00538-N Document 26-51 Filed41 06/09/21 Page 66 of 245 PageID 16380
                11/03/2020 NOTE - ADMINISTRATOR 


                   Comment
                   O/DISMISS TO JUDGE'S QUEUE


                11/05/2020 NOTE - CLERKS 


                MAILED MICHAEL HURST COPY OF DISMISSAL ORDER

                MAILED JAMIE WELTON COPY OF DISMISSAL ORDER

                MAILED BRIAN SHAW COPY OF DISMISSAL ORDER

                   Comment
                   MAILED COPY OF DISMISSAL ORDER


                11/13/2020 DISMISSAL FOR WANT OF PROSECUTION 


                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                Judicial Officer
                MOORE, MARICELA

                Hearing Time
                9:00 AM

                Cancel Reason
                CASE CLOSED

                Comment
                STATUS OF CASE




             Financial

             HIGHLAND CAPITAL MANAGEMENT, L.P.
                    Total Financial Assessment                                                     $375.00
                    Total Payments and Credits                                                     $375.00


               9/9/2016        Transaction                                                        $295.00
                               Assessment

               9/9/2016        CREDIT CARD -               Receipt # 57630-   HIGHLAND CAPITAL   ($295.00)
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                          013433      34/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 36 of
           Case 3:21-cv-00538-N    Document
                         TEXFILE (DC)
                                            26-51   41
                                                   Filed
                                            2016-DCLK
                                                         06/09/21   Page 67 of 245 PageID 16381
                                                                 MANAGEMENT, L.P.

               12/4/2017       Transaction                                                            $80.00
                               Assessment

               12/4/2017       CREDIT CARD -               Receipt # 78272-      HIGHLAND CAPITAL    ($80.00)
                               TEXFILE (DC)                2017-DCLK             MANAGEMENT, L.P.
             TERRY, JOSHUA
                    Total Financial Assessment                                                        $172.00
                    Total Payments and Credits                                                        $172.00


               12/5/2017       Transaction Assessment                                                 $80.00

               12/5/2017       CREDIT CARD - TEXFILE              Receipt # 78499-2017-   TERRY,     ($80.00)
                               (DC)                               DCLK                    JOSHUA

               7/25/2018       Transaction Assessment                                                 $92.00

               7/25/2018       CREDIT CARD - TEXFILE              Receipt # 47316-2018-   TERRY,     ($92.00)
                               (DC)                               DCLK                    JOSHUA
             TERRY, JOSHUA
                    Total Financial Assessment                                                         $40.00
                    Total Payments and Credits                                                         $40.00


               6/25/2019       Transaction Assessment                                                 $40.00

               6/25/2019       CREDIT CARD - TEXFILE              Receipt # 42152-2019-   TERRY,     ($40.00)
                               (DC)                               DCLK                    JOSHUA




             Documents




                HIGHLAND_TERRY_CIVIL CASE INFORMATION SHEET.PDF

                DC-16-11396.pdf

                HIGHLAND_TERRY_MOTION TO DISQUALIFY_EXHIBITS.pdf

                HIGHLAND_TERRY_PROPOSED ORDER GRANTING MOTION TO DISQUALIFY.

                HIGHLAND_TERRY_BENCH BRIEF RELATED TO DEFENDANT'S DEMAND FOR

                Motion to Compel Arb (final).pdf

                Notice of Hearing on Motion to Compel Arb.pdf

                HIGHLAND_TERRY_APPLICATION FOR TEMPORARY RESTRAINING ORDER_E

                HIGHLAND_TERRY_TEMPORARY RESTRAINING ORDER.pdf

                CERT. OF SERVICE AND CONFERENCE

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                             013434      35/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details        Entered 02/01/21 18:22:33 Page 37 of
           Case2016-09-13
                3:21-cv-00538-N       Document        26-51       41
                                                                Filed
                          Notice of Hearing- Motion to Disqualify.pdf 06/09/21  Page 68 of 245 PageID 16382
                Highland Motion to Strike.pdf

                Highland Proposed Order on Motion to Strike.pdf

                Bench Brief in Support of MTC Arb 9 16 16.pdf

                Emergency Motion Continuance and Stay Proceedings Other than

                Notice of Hearing on Defendant's Emergency Motion to Continu

                2016-09-13 Notice of Hearing- App. for TI.pdf

                RESPONSE TO D'S BENCH BRIEF RE ARBITRATION

                P'S MOTION FOR PROTECTION

                EMERGENCY MOTION TO COMPEL

                NOTICE OF HEARING

                Defendant's Response to Motion to Plaintiff's Motion to Disq

                Defendant's Response to Plaintiff's Motion to Disqualify Clo

                Defendant's First Amended Notice of Hearing

                HIGHLAND TERRY_RESPONSE TO DEFENDANT'S MOTION FOR SANCTIONS.

                PLAINTIFF'S OBJECTIONS TO BENCH BRIEF

                Notice of appearance (00071718xDB7D8).pdf

                2016-09-27--LTR court.pdf

                2016-09-27--TRO.pdf

                2016-09-27--ORD compel arb.pdf

                Letter to Judge O'Neill.pdf

                Proposed TRO.pdf

                Order on Mtn to Compel.pdf

                P Notice of Hearing re Emergency Motion to Compel (00071962x

                2016-09-28--LTR court.pdf

                ORDER - TEMPORARY RESTRAINING ORDER

                ORDER - COMPEL
                Emergency Motion to Compel Expedited Discovery (00072120xDB7

                P Notice of Hearing re Emergency Motion to Compel re TRO (00

                2016.09.29 LH to Judge O'Neill requesting status conference

                2016-09-29--LTR court.pdf

                ORDER - DENY

                P Motion to Transfer and Consolidate Related Case (00102789xDB7D8).pdf

                Plea in Intervention (00102790xDB7D8).pdf

                P 1st Amended Petition (00102791xDB7D8).pdf

                Hearing Notice - Motion to Transfer (00102851xDB7D8).pdf

                Defendant's Original Answer and Original Counterclaim

                ORIGINAL ANSWER - GENERAL DENIAL

                Dec of Settlement Procedure.pdf

                2017-12-14 MTN Motion to Strike Interventions.pdf

                2017-12-14 NTC Notice of Hearing on Motion to Strike Interventions.pdf
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                     013435             36/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details      Entered 02/01/21 18:22:33 Page 38 of
           CaseResponse
                3:21-cv-00538-N        Document     26-51      41
                                                              Filed
                        to Motion to Transfer and Consolidate.pdf   06/09/21  Page 69 of 245 PageID 16383
                P Emergency Motion for Continuance (00103592xDB7D8).pdf

                Order re Substitute Counsel 162nd.pdf

                MTN for Withdrawal and Substitution 162nd.pdf

                ORDER - WITHDRAW ATTORNEY

                First Amended Notice of Hearing on Motion to Strike Interventions.pdf

                Plaintiffs' Notice of Hearing.pdf

                Response IOT MTN to Strike.pdf

                Court 05 162.pdf

                Suggestion of Bankruptcy (162nd).pdf

                PROPOSED ORDER

                MOTION FOR NONSUIT OF CLAIMS ASSERTED

                Proposed Order to Lift Stay

                PLAINTIFF???S MOTION TO LIFT STAY

                ORDER - PARTIAL NONSUIT

                Pltfs' Ntc of Hearing on Mtn to Lift Stay.pdf

                Pltfs' Amended Notice of Hearing_Lift Stay.pdf

                Motion for Continuance and Response Subject Thereto.pdf

                2018 02 26 Pltf's Rsp to Def's Mtn for Continuance.pdf

                Response IOT MTN for Continuance_w Exs.pdf

                Order to Lift Stay.pdf

                ORDER - RELEASE STAY

                162nd Cover Letter

                162nd Cover Letter

                162nd Cover Letter

                SCHEDULING ORDER

                Highland's 2nd Amended Petition.pdf
                Defs First Trad Mtn for Partial Summary Judgment (final)_Redacted.pdf

                Notiice of Hearing on Defendant's MSJ.pdf

                Plaintiff's Unopposed Motion to Seal Records

                1ST AMENDED NOH PLTF MPSJ 073018 1P

                PLTFS NOH SEAL 060418 945A 15M

                AFFIDAVIT- GEORGE ALLEN DALLAS COUNTY

                ORDER - SEAL

                Defendant's First Amended Answer and First Amended Counterclaim (final).pdf

                Highland-Terry MSJ Response_Redacted w_Exs.pdf

                2018-07-24 LTR Clerk - Req Citations.pdf

                ISSUE CITATION

                ISSUE CITATION

                2018 07 31 Fritz to Judge Moore

                7 31 18 LTR Court.pdf
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                       013436         37/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 39 of
           CaseORDER
                3:21-cv-00538-N
                      - DENY     Document  26-51    41
                                                   Filed 06/09/21   Page 70 of 245 PageID 16384
                2018 09 07 HC's Answer to Counterclaims.pdf

                Terry's Motion to Confirm Arbitration Award against Highland.pdf

                2018-09-11 NOH - Notice of Hearing on Terry's Motion to Confirm Arbitration Award.pdf

                2018-09-12 NOH - Amended Notice of Hearing on Terry's Motion to Confirm Arbitration Award.pdf

                Response to Mtn to Confirm Award.pdf

                Plaintiff's Third Amended Petition.pdf

                ORDER - DENY

                Dallas District Clerk.pdf

                Joint Motion for Continuance (final).pdf

                Order Continuing Trial Setting.pdf

                Generic Reset Non Jury Trial Notice

                Generic Reset Non Jury Trial Notice

                Generic Reset Non Jury Trial Notice

                ORDER - GRANTING CONTINUANCE

                2018-11-30 ANS - Defendant's Second Amended Answer and Second Amended Counterclaim (final).pdf

                Second Partial MSJ (final) _Redacted.pdf

                DEF'S 2ND MSJ

                DEF'S MSJ

                Highland's Response to MPSJ.pdf

                2019-02-21 Reply in Support of Second Partial MSJ.pdf

                Notice of Appearance.pdf

                2019-03-01 Letter Brief to Judge Moore.pdf

                2019 03 01_Cruciani LTR to Judge Moore re 2d MSJ.pdf

                ORDER - JUDGMENT

                2019 03 20 AGREED Motion for Withdrawal and Substitute Counsel.pdf

                2019 03 20 AGREED Proposed Order Granting Motion for Withdrawal and .._.pdf
                2019-03-25 Notice of Hearing on Terry's MTN for Net Worth Discovery.pdf

                ORDER - WITHDRAW ATTORNEY

                Motion to Realign (final).pdf

                Order Realigning Parties (final).pdf

                ORDER - MISC.

                2019 04 10 Plaintiff and Counter-Defendants' Verified Motion for Continuance.pdf

                2019 04 12 Surgent's Motion to Quash and for Protection.pdf

                2019 04 12 Dondero's Motion to Quash and for Protection.pdf

                2019-04-15 NOH MTN Quash.pdf

                Highland v Terry 162 Certificate of Conference on Motion for Continuance 4837-7074-7284 v.2.pdf

                Highland v Terry 162 Notice of Hearing on Motion for Continuance 4825-9942-2612 v.1.pdf

                Response to Motion for Continuance (final).pdf

                Plaintiffs' Response to Defendants' Motions to Quash.pdf

                2019 05 10 Defendants' Response to Plaintiffs' Motion for Net Worth Discovery.pdf
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                    013437   38/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details          Entered 02/01/21 18:22:33 Page 40 of
           CaseDefendants'
                3:21-cv-00538-N         Document     26-51       41
                                                               Filed  06/09/21      Page v.1.pdf
                           Objection to Evidence from Motion for Net Worth 4844-1872-7575 71 of 245 PageID 16385
                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                162nd Jury Trial Reset Letter

                Highland- letter brief with attachements 5.24.2019.pdf

                2019-05-24 Terry Ltr Brief Net Worth Discovery.pdf

                Plaintiffs' Jury Demand.pdf

                2019.06.27 Defendants' Declaration Invoking Offer-of-Settlement Procedure.pdf

                EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION

                2019-07-17 Terry Letter Brief Net Worth Discovery reply.pdf

                EXECUTED SUBPOENA - SEI INVESTMENTS MANAGEMENT CORPORATION

                Plaintiffs' First Traditional MSJ.pdf

                NOH Plaintiffs' First PMSJ.pdf

                Defendants' First Amended Answer.pdf

                Second Amended Answer.pdf

                2019 08 05 Highland Terry 162nd MSJ Notice of Hearing.pdf

                Reporter's Certification Deposition of James Dondero.pdf

                Agreed Scheduling Order.pdf

                Defendants' Response to Plaintiffs' Traditional MSJ 162nd draft 8-19-2019.pdf

                RESPONSE

                Plaintiffs' Third Amended Petition and Mr. Terry's Third Amended Answer (final).pdf

                SCHEDULING ORDER

                CORR LETTER TO FILE RE: CASE LAW

                CORR LETTER TO FILE RE: SUMMARY JUDGMENT HEARING
                EXECUTED SUBPOENA - JASON DANIEL

                DEFENDANTS' MOTION TO QUASH

                NON-PARTY JASON DANIEL'S MOTION TO QUASH AND MOTION FOR PROTECTIVE ORDER

                ORDER - DENY

                ORDER - DENY

                NOH RE: MOTION TO QUASH - NON PARTY DANIEL AND HIGHLAND

                ROBIN PHELAN

                DEFENDANTS' MOTION FOR PROTECTIVE ORDER

                CERTIFICATE OF DEPOSITION - AMENDED NOTICE

                Defendants' Motion for Leave to Designate Responsible Third Parties.pdf

                Defendants' Motion to Compel.pdf

                2019 09 23 HCM Certificate of Conference on Motion for Protective Order.pdf

                2019-09-24 Pre-Trial NOH.pdf

                2ND AMENDED NOTICE OF ORAL AND VIDEOTAPED DEPOSITION
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                               013438       39/40
2/1/2021   Case 19-34054-sgj11 Doc 1877-3 Filed 02/01/21 Details
                                                            Entered 02/01/21 18:22:33 Page 41 of
           CaseMOTION
                3:21-cv-00538-N    Document
                      - SUMMARY JUDGMENT    26-51   41
                                                   Filed 06/09/21   Page 72 of 245 PageID 16386
                EXECUTED SUBPOENA - ROBIN PHELAN

                2019 09 26 Highland Terry 162nd Notice of Hearing on MTC and Mot for Leave (3).pdf

                2019 09 26 Highland Terry 162nd Notice of Hearing On Motion for Protection.pdf

                EXECUTED SUBPOENA - THOMAS SURGENT

                EXECUTED SUBPOENA - JAMES D. DONDERO

                Plaintiffs First Supp Petition .pdf

                NOTICE OF BENCH TRIAL

                ISAAC LEVENTON

                Job No. 132691 Reporter's Certification Deposition of Isaac Leventon.pdf

                ISAAC LEVENTON

                NOTICE OF BANKRUPTCY

                JENNIFER TERRY

                JOSHUA TERRY

                JOSHUA TERRY

                JOSHUA TERRY

                MOTION RE-OPEN

                NONSIGNED ORDER REINSTATE

                ORDER REOPENING CASE

                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                162nd Notice of Intent to Dismiss

                NOTICE OF NONSUIT

                AGREED ORDER OF DISMISSAL

                PROPOSED AGREED ORDER OF DISMISSAL

                MAILED MICHAEL HURST COPY OF DISMISSAL ORDER
                MAILED JAMIE WELTON COPY OF DISMISSAL ORDER

                MAILED BRIAN SHAW COPY OF DISMISSAL ORDER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                              013439   40/40
Case 19-34054-sgj11 Doc 1877-4 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 6
Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 73 of 245 PageID 16387



                        EXHIBIT GGGGGGG




                                                                     013440
2/1/2021   Case 19-34054-sgj11 Doc 1877-4 Filed 02/01/21
                                             WebCivil            Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 2 of 6
           Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 74 of 245 PageID 16388




 WebCivil Supreme - eFiled Documents Detail
 Court:             New York Supreme Court
 Index Number:      0654195/2018
 Case Name:         NWCC, LLC vs. HIGHLAND CLO MANAGEMENT, LLC
 Case Type:         E-CONTRACT
 Track:             Standard

 Document List - Click on the document name to view the document
 Document Date                                                                                                             Motion Filing
 #        Received/Filed Document                                        Description                                       #      User
 1             08/22/2018       SUMMO NS                                 --none --                                                MIC HAEL
                                                                                                                                  A. BATTLE
 2             08/22/2018       C O MPLAINT                              --none --                                                MIC HAEL
                                                                                                                                  A. BATTLE
 3             08/22/2018       EXHIBIT(S)                               Maste r R e purchase Agre e m e nt                       MIC HAEL
                                                                                                                                  A. BATTLE
 4             08/22/2018       EXHIBIT(S)                               C onform ing Transaction Maste r C onfirm ation          MIC HAEL
                                                                                                                                  A. BATTLE
 5             08/22/2018       EXHIBIT(S)                               C onform ing Transaction Supple m e nt                   MIC HAEL
                                                                                                                                  A. BATTLE
 6             08/22/2018       EXHIBIT(S)                               Upfront Am ount Invoice                                  MIC HAEL
                                                                                                                                  A. BATTLE
 7             08/22/2018       EXHIBIT(S)                               Ex te rna l C ounse l Fe e Invoice                       MIC HAEL
                                                                                                                                  A. BATTLE
 8             08/27/2018       AFFIDAVIT                                Affidavits of Se rvice                                   MIC HAEL
                                                                                                                                  A. BATTLE
 9             09/12/2018       STIPULATIO N - TIME TO ANSW ER           --none --                                                MIC HAEL
                                                                                                                                  A. BATTLE
 10            10/05/2018       NO TIC E O F MO TIO N                    --none --                                         001    MIC HAEL
                                                                                                                                  A. BATTLE
 11            10/05/2018       AFFIR MATIO N                            --none --                                         001    MIC HAEL
                                                                                                                                  A. BATTLE
 12            10/05/2018       EXHIBIT(S)                               to Affirm ation                                   001    MIC HAEL
                                                                                                                                  A. BATTLE
 13            10/05/2018       EXHIBIT(S)                               to Affirm ation                                   001    MIC HAEL
                                                                                                                                  A. BATTLE
 14            10/05/2018       R JI -R E: NO TIC E O F MO TIO N         Notice and Motion for De fault                    001    MIC HAEL
                                                                                                                                  A. BATTLE
 15            10/12/2018       ANSW ER                                  --none --                                                NO LAN E
                                                                                                                                  SHANAHAN
 16            10/15/2018       NO TIC E O F C R O SS-MO TIO N           --none --                                         001    NO LAN E
                                                                                                                                  SHANAHAN
 17            10/15/2018       MEMO R ANDUM O F LAW IN SUPPO R T        of C ross-Motion and In O pposition to Motion     001    NO LAN E
                                                                                                                                  SHANAHAN
 18            10/15/2018       AFFIDAVIT O R AFFIR MATIO N IN           --none --                                         001    NO LAN E
                                SUPPO R T O F C R O SS-MO TIO N                                                                   SHANAHAN
 19            10/15/2018       AFFIDAVIT O R AFFIR MATIO N IN           --none --                                         001    NO LAN E
                                SUPPO R T O F C R O SS-MO TIO N                                                                   SHANAHAN
 20            10/15/2018       EXHIBIT(S)                               List of Barne s & Thornburg LLP O ffice s         001    NO LAN E
                                                                                                                                  SHANAHAN
 21            10/15/2018       EXHIBIT(S)                               UC S Lisitng for Michae l A. Battle               001    NO LAN E
                                                                                                                                  SHANAHAN
 22            10/15/2018       EXHIBIT(S)                               De fe ndants' Answe r                             001    NO LAN E
                                                                                                                                  SHANAHAN
 23            10/19/2018       STIPULATIO N - ADJO UR NMENT O F         --none --                                         001    MIC HAEL
                                MO TIO N -IN SUBMISSIO NS PAR T -R M                                                              A. BATTLE
                                130
 24            11/02/2018       AFFIDAVIT O R AFFIR MATIO N IN           NW C C O pposition to De fe ndants' C ross Motion 001    MIC HAEL
                                O PPO SITIO N TO C R O SS-MO TIO N AND   to Dism iss and R e ply in Furthe r Support of Its       A. BATTLE
                                IN FUR THER SUPPO R T O F MO TIO N       Motion for De fault Judgm e nt
 25            11/02/2018       AFFIDAVIT                                Affidavit of Michae l Battle                       001   MIC HAEL
                                                                                                                                  A. BATTLE
 26            11/06/2018       AFFIDAVIT                                --none --                                                MIC HAEL
                                                                                                                                  A. BATTLE
 27            11/06/2018       C ER TIFIC ATIO N O F SIGNATUR E (       --none --                                                MIC HAEL
                                                                                                                     013441
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=zO4m%2FEUqCjGyLj…     1/5
2/1/2021   Case 19-34054-sgj11 Doc 1877-4 Filed        02/01/21
                                                    WebCivil            Entered
                                                             Supreme - eFiled       02/01/21
                                                                              Documents Detail    18:22:33 Page 3 of 6
           Case 3:21-cv-00538-N      Document
                           ATTO R NEY O R PAR TY ) 26-51     Filed  06/09/21         Page      75 of 245 PageID 16389
                                                                                                                   A. BATTLE
 28            12/18/2018       DEC ISIO N + O R DER O N MO TIO N         --none --                                             001   C arol Ann
                                                                                                                                      Boyce
                                                                                                                                      court use r
 29            03/05/2019       NO TIC E O F MO TIO N                     --none --                                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 30            03/05/2019       MEMO R ANDUM O F LAW IN SUPPO R T         --none --                                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 31            03/05/2019       EXHIBIT(S)                                O riginal C om plaint                                 002   MIC HAEL
                                                                                                                                      A. BATTLE
 32            03/05/2019       EXHIBIT(S)                                Plaintiff's R e que st for Adm issions                002   MIC HAEL
                                                                                                                                      A. BATTLE
 33            03/05/2019       EXHIBIT(S)                                Affidavit of Jam e s Pe te rson                       002   MIC HAEL
                                                                                                                                      A. BATTLE
 34            03/18/2019       R ESPO NSE TO DEMAND                      R e sponse to Plaintiff's First Se t of R e que sts         NO LAN E
                                                                          for Adm ission                                              SHANAHAN
 35            03/18/2019       MEMO R ANDUM O F LAW IN                   --none --                                             002   NO LAN E
                                O PPO SITIO N                                                                                         SHANAHAN
 36            03/18/2019       AFFIDAVIT O R AFFIR MATIO N IN            --none --                                             002   NO LAN E
                                O PPO SITIO N TO MO TIO N                                                                             SHANAHAN
 37            03/18/2019       EXHIBIT(S)                                De fe ndants' R e sponse to R e que st for            002   NO LAN E
                                                                          Adm ission                                                  SHANAHAN
 38            03/18/2019       EXHIBIT(S)                                Affidavit of Thom as Surge nt                         002   NO LAN E
                                                                                                                                      SHANAHAN
 39            03/22/2019       MEMO R ANDUM O F LAW IN R EPLY            --none --                                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 40            03/22/2019       AFFIDAVIT O R AFFIR MATIO N IN R EPLY     --none --                                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 41            03/22/2019       EXHIBIT(S)                                Answe r & Affirm ative De fe nse s                    002   MIC HAEL
                                                                                                                                      A. BATTLE
 42            03/22/2019       EXHIBIT(S)                                De ce m be r 2018 Em ails                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 43            03/22/2019       EXHIBIT(S)                                January 2019 Em ails                                  002   MIC HAEL
                                                                                                                                      A. BATTLE
 44            08/20/2019       DEC ISIO N + O R DER O N MO TIO N         --none --                                             002   Joe l M
                                                                                                                                      C ohe n
                                                                                                                                      court use r
 45            08/23/2019       NO TIC E O F ENTR Y                       --none --                                             002   MIC HAEL
                                                                                                                                      A. BATTLE
 46            09/05/2019       O R DER TO SHO W C AUSE ( PR O PO SED --none --                                                 003   MIC HAEL
                                )                                                                                                     A. BATTLE
 47            09/05/2019       AFFIDAVIT O R AFFIR MATIO N IN        --none --                                                 003   MIC HAEL
                                SUPPO R T                                                                                             A. BATTLE
 48            09/25/2019       NO TIC E O F HEAR ING                 HEAR AND DETER MINE                                       004   Frank
                                                                                                                                      W ronsk i
                                                                                                                                      court use r
 49            10/09/2019       DEC ISIO N + O R DER O N MO TIO N         --none --                                             003   R uth
                                                                                                                                      Aguas
                                                                                                                                      court use r
 50            10/21/2019       NO TIC E O F APPEAR ANC E (PO ST R JI)    --none --                                                   MIC HAEL
                                                                                                                                      A. BATTLE
 51            12/05/2019       NO TIC E O F BANKR UPTC Y (PO ST R JI)    --none --                                                   NO LAN E
                                                                                                                                      SHANAHAN
 52            01/14/2020       O R DER TO SHO W C AUSE ( PR O PO SED --none --                                                 005   NO LAN E
                                )                                                                                                     SHANAHAN
 53            01/14/2020       AFFIDAVIT O R AFFIR MATIO N IN           --none --                                              005   NO LAN E
                                SUPPO R T O F PR O PO SED O SC /EXPAR TE                                                              SHANAHAN
                                APP
 54            01/14/2020       EXHIBIT(S)                               O rde r Te rm inating Sub-Advisory Agre e m e nt       005   NO LAN E
                                                                                                                                      SHANAHAN
 55            01/14/2020       EXHIBIT(S)                                Stipulation Ex te nding Tim e to Answe r              005   NO LAN E
                                                                                                                                      SHANAHAN
 56            01/14/2020       EXHIBIT(S)                                Answe r                                               005   NO LAN E
                                                                                                                                      SHANAHAN
 57            01/14/2020       EXHIBIT(S)                                Notice of C ross-Motion                               005   NO LAN E
                                                                                                                                      SHANAHAN
 58            01/14/2020       EXHIBIT(S)                                Me m o of Law in Support of C ross-Motion             005   NO LAN E
                                                                                                                                      SHANAHAN
 59            01/14/2020       EXHIBIT(S)                                Surge nt Affidavit in Support of C ross-Motion        005   NO LAN E
                                                                                                                                      SHANAHAN
 60            01/14/2020       EXHIBIT(S)                                Shanahan Affirm ation in Support of Cross-            005   NO LAN E
                                                                          Motion                                                      SHANAHAN
 61            01/14/2020       EXHIBIT(S)                                Stipulation re Motion Sche dule                       005   NO LAN E
                                                                                                                                      SHANAHAN
 62            01/14/2020       EXHIBIT(S)                                R e te ntion Agre e m e nt                            005   NO LAN E
                                                                                                                                      SHANAHAN
 63            01/14/2020       EXHIBIT(S)                                O rde r de nying m otion for de fault                 005   NO LAN E
                                                                                                                                      SHANAHAN
 64            01/14/2020       EXHIBIT(S)                                R e sponse to R e que st for Adm ission               005   NO LAN E
                                                                                                                                      SHANAHAN
 65            01/14/2020       EXHIBIT(S)                                Me m o of Law in O pposition to Sum m ary             005   NO LAN E
                                                                          Judgm e nt                                                  SHANAHAN

                                                                                                                        013442
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=zO4m%2FEUqCjGyLj…       2/5
2/1/2021   Case 19-34054-sgj11 Doc 1877-4 Filed  02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled       02/01/21
                                                                        Documents Detail    18:22:33 Page 4 of 6
 66        Case  3:21-cv-00538-N
              01/14/2020            Document
                            EXHIBIT(S)       26-51     Filed  06/09/21         Page      76 of 245to PageID
                                                            Shanahan Affirm ation in O pposition         00516390
                                                                                                               NO LAN E
                                                                          Sum m ary Judgm e nt                                     SHANAHAN
 67            01/14/2020       EXHIBIT(S)                                Sum m ary Judgm e nt O rde r                       005   NO LAN E
                                                                                                                                   SHANAHAN
 68            01/14/2020       AFFIDAVIT O R AFFIR MATIO N IN           --none --                                           005   NO LAN E
                                SUPPO R T O F PR O PO SED O SC /EXPAR TE                                                           SHANAHAN
                                APP
 69            01/14/2020       EXHIBIT(S)                               E-m ail corre sponde nce with counse l              005   NO LAN E
                                                                                                                                   SHANAHAN
 70            01/16/2020       O R DER TO SHO W C AUSE                   --none --                                          005   Danie lle
                                                                                                                                   Horry
                                                                                                                                   court use r
 71            01/17/2020       AFFIR MATIO N/AFFIDAVIT O F SER VIC E     Affidavit of Se rvice re C onform e d O rde r to   005   NO LAN E
                                                                          Show C ause with Stay of Proce e dings and               SHANAHAN
                                                                          supporting docum e nts
 72            01/22/2020       MEMO R ANDUM O F LAW IN                   --none --                                          005   DAVID
                                O PPO SITIO N                                                                                      SLO VIC K
 73            01/22/2020       EXHIBIT(S)                                NYS EC F Scre e n Shot                             005   DAVID
                                                                                                                                   SLO VIC K
 74            01/22/2020       EXHIBIT(S)                                AC IS Affidavit of Se rvice                        005   DAVID
                                                                                                                                   SLO VIC K
 75            01/22/2020       EXHIBIT(S)                                Notice of Filing/C e rtificate of Se rvice         005   DAVID
                                                                                                                                   SLO VIC K
 76            01/22/2020       EXHIBIT(S)                                C itation to Discove r Asse ts                     005   DAVID
                                                                                                                                   SLO VIC K
 77            01/22/2020       EXHIBIT(S)                                US Bank Affidavit of Se rvice                      005   DAVID
                                                                                                                                   SLO VIC K
 78            01/27/2020       AFFIDAVIT O R AFFIR MATIO N IN R EPLY     R e ply Affirm ation in Furthe r Support of Motion 005   NO LAN E
                                                                          to W ithdraw and for O the r R e late d R e lie f        SHANAHAN
 79            01/27/2020       EXHIBIT(S)                                Ex hibit 1 - 01-22-2020 Em ail                     005   NO LAN E
                                                                                                                                   SHANAHAN
 80            01/28/2020       AFFIDAVIT O R AFFIR MATIO N IN            Attorne y Affirm ation in Support of C ole         005   MIC HAEL
                                SUPPO R T                                 Schotz's Motion to Vacate O rde r                        KW O N
 81            01/28/2020       EXHIBIT(S)                                Affidavit of Se rvice for Acis C LO 3              005   MIC HAEL
                                                                                                                                   KW O N
 82            01/28/2020       EXHIBIT(S)                                Affidavit of W e ndy Ebank s                       005   MIC HAEL
                                                                                                                                   KW O N
 83            01/28/2020       EXHIBIT(S)                                Affidavit of C hristophe r R owland                005   MIC HAEL
                                                                                                                                   KW O N
 84            01/28/2020       EXHIBIT(S)                                Inde nture                                         005   MIC HAEL
                                                                                                                                   KW O N
 85            01/28/2020       EXHIBIT(S)                                Trading R e strictions                             005   MIC HAEL
                                                                                                                                   KW O N
 86            01/28/2020       EXHIBIT(S)                                NYS De p't of State C e rtification                005   MIC HAEL
                                                                                                                                   KW O N
 87            01/28/2020       EXHIBIT(S)                                Em ail from C T C orporation Syste m               005   MIC HAEL
                                                                                                                                   KW O N
 88            01/31/2020       LETTER / C O R R ESPO NDENC E TO JUDGE Ple ase disre gard this filing. It was file d in            DAVID
                                                                       duplicate .                                                 SLO VIC K
 89            01/31/2020       LETTER / C O R R ESPO NDENC E TO JUDGE --none --                                             002   DAVID
                                                                                                                                   SLO VIC K
 90            02/04/2020       LETTER / C O R R ESPO NDENC E TO JUDGE --none --                                             002   NO LAN E
                                                                                                                                   SHANAHAN
 91            02/04/2020       LETTER / C O R R ESPO NDENC E TO JUDGE --none --                                                   MIC HAEL
                                                                                                                                   KW O N
 92            02/07/2020       LETTER / C O R R ESPO NDENC E TO JUDGE Acis C LO 2014-3's Le tte r to Justice C ohe n        005   MIC HAEL
                                                                                                                                   KW O N
 93            02/14/2020       AFFIR MATIO N                             Supple m e ntal Affirm ation of Michae l Kwon,    005    MIC HAEL
                                                                          Esq. in R e sponse to C ole Schotz P.C .'s Motion        KW O N
                                                                          to W ithdrawn as C ounse l
 94            02/14/2020       EXHIBIT(S)                                Affidavit                                         005    MIC HAEL
                                                                                                                                   KW O N
 95            02/21/2020       AFFIR MATIO N                             of David Slovick                                   005   DAVID
                                                                                                                                   SLO VIC K
 96            02/21/2020       EXHIBIT(S)                                Affirm ation of Michae l Gottschlich               005   DAVID
                                                                                                                                   SLO VIC K
 97            02/21/2020       EXHIBIT(S)                                Se rvice List                                      005   DAVID
                                                                                                                                   SLO VIC K
 98            02/21/2020       EXHIBIT(S)                                R e ply Affirm ation-N. Shanahan                   005   DAVID
                                                                                                                                   SLO VIC K
 99            02/21/2020       EXHIBIT(S)                                Em ail                                             005   DAVID
                                                                                                                                   SLO VIC K
 100           02/25/2020       AFFIDAVIT O R AFFIR MATIO N IN            --none --                                          005   NO LAN E
                                SUPPO R T                                                                                          SHANAHAN
 101           02/25/2020       EXHIBIT(S)                                07 31 19 e -m ail and draft agre e m e nt          005   NO LAN E
                                                                                                                                   SHANAHAN
 102           03/05/2020       STIPULATIO N - ADJO UR NMENT O F          --none --                                                DAVID
                                HEAR ING                                                                                           SLO VIC K
 103           03/05/2020       STIPULATIO N - SO O R DER ED              Adjournm e nt of Spe cial R e fe re e He aring     004   Michae l E
                                                                                                                                   O C onnor
                                                                                                                                   court use r
 104           03/16/2020       DEC ISIO N + O R DER O N MO TIO N         --none --                                          005   Joe l M

                                                                                                                           013443
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=zO4m%2FEUqCjGyLj…    3/5
2/1/2021   Case 19-34054-sgj11 Doc 1877-4 Filed 02/01/21
                                             WebCivil            Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 5 of 6
           Case 3:21-cv-00538-N Document 26-51 Filed 06/09/21 Page 77 of 245 PageID 16391                C ohe n
                                                                                                                                   court use r
 105           03/16/2020       NO TIC E O F ENTR Y                    Notice of Entry of March 16, 2020 De cision           005   NO LAN E
                                                                       O rde r Granting W ithdraw of C ole Schotz P.C .            SHANAHAN
 106           03/16/2020       AFFIR MATIO N/AFFIDAVIT O F SER VIC E Affidavit of Se rvice via First C lass upon            005   NO LAN E
                                                                       Highland De fe ndants re Notice of Entry for                SHANAHAN
                                                                       De cision Granting Cole Schotz W ithdrawal as
                                                                       C ounse l
 107           03/20/2020       UR GENT - C O UR T APPEAR ANC E UPDATE --none --                                                   m ichae l
                                                                                                                                   Habich
                                                                                                                                   court use r
 108           03/25/2020       NO FEE AUTHO R IZATIO N                  Le tte r to Judge C ohe n                           005   DAVID
                                (LETTER /O R DER /AFFIR MATIO N)                                                                   SLO VIC K
 109           03/25/2020       EXHIBIT(S)                               March 20, 2020 Em ail                               005   DAVID
                                                                                                                                   SLO VIC K
 110           03/25/2020       EXHIBIT(S)                               March 23, 2020 Em ail                               005   DAVID
                                                                                                                                   SLO VIC K
 111           03/25/2020       EXHIBIT(S)                               March 24, 2020 Em ail                               005   DAVID
                                                                                                                                   SLO VIC K
 112           03/27/2020       NO FEE AUTHO R IZATIO N                  Le tte r in R e sponse to NW C C 's Unauthorize d         MIC HAEL
                                (LETTER /O R DER /AFFIR MATIO N)         Filing                                                    KW O N
 113           05/04/2020       NO TIC E O F MO TIO N                    Notice of Motion to Dism iss                        006   MIC HAEL
                                                                                                                                   KW O N
 114           05/04/2020       AFFIDAVIT O R AFFIR MATIO N IN           --none --                                           006   MIC HAEL
                                SUPPO R T O F MO TIO N                                                                             KW O N
 115           05/04/2020       EXHIBIT(S)                               C om plaint                                         006   MIC HAEL
                                                                                                                                   KW O N
 116           05/04/2020       EXHIBIT(S)                               Affidavit of Se rvice                               006   MIC HAEL
                                                                                                                                   KW O N
 117           05/04/2020       EXHIBIT(S)                               Affidavit                                           006   MIC HAEL
                                                                                                                                   KW O N
 118           05/04/2020       EXHIBIT(S)                               Affidavit                                           006   MIC HAEL
                                                                                                                                   KW O N
 119           05/04/2020       EXHIBIT(S)                               Em ail                                              006   MIC HAEL
                                                                                                                                   KW O N
 120           05/04/2020       EXHIBIT(S)                               Affidavit                                           006   MIC HAEL
                                                                                                                                   KW O N
 121           05/04/2020       EXHIBIT(S)                               De cision and O rde r                               006   MIC HAEL
                                                                                                                                   KW O N
 122           05/04/2020       EXHIBIT(S)                               De cision and O rde r                               006   MIC HAEL
                                                                                                                                   KW O N
 123           05/04/2020       EXHIBIT(S)                               C itation Notice                                    006   MIC HAEL
                                                                                                                                   KW O N
 124           05/04/2020       EXHIBIT(S)                               Affidavit                                           006   MIC HAEL
                                                                                                                                   KW O N
 125           05/04/2020       EXHIBIT(S)                               Transcript                                          006   MIC HAEL
                                                                                                                                   KW O N
 126           05/04/2020       EXHIBIT(S)                               Em ails                                             006   MIC HAEL
                                                                                                                                   KW O N
 127           05/04/2020       EXHIBIT(S)                               Le tte r                                            006   MIC HAEL
                                                                                                                                   KW O N
 128           05/04/2020       EXHIBIT(S)                               Le tte r                                            006   MIC HAEL
                                                                                                                                   KW O N
 129           05/04/2020       MEMO R ANDUM O F LAW IN SUPPO R T        --none --                                           006   MIC HAEL
                                                                                                                                   KW O N
 130           05/05/2020       NO TIC E O F MO TIO N                    Notice of Motion for Le ave to Am e nd              007   DAVID
                                                                                                                                   SLO VIC K
 131           05/05/2020       MEMO R ANDUM O F LAW IN SUPPO R T        Me m orandum in Support of Motion for Le ave        007   DAVID
                                                                                                                                   SLO VIC K
 132           05/05/2020       EXHIBIT(S)                               Ex hibit A to Me m orandum -Am e nde d              007   DAVID
                                                                         C om plaint                                               SLO VIC K
 133           05/05/2020       EXHIBIT(S)                               Ex hibit B to Me m orandum -Am e nde d              007   DAVID
                                                                         C om plaint C om parison                                  SLO VIC K
 134           05/05/2020       AFFIR MATIO N                            Affirm ation of David Slovick in Support            007   DAVID
                                                                                                                                   SLO VIC K
 135           05/05/2020       EXHIBIT(S)                               C orre cte d Ex hbit B to Me m orandum in Support 007     DAVID
                                                                         of Motion for Le ave -Am e nde d C om plaint              SLO VIC K
                                                                         C om pa rison
 136           05/22/2020       MEMO R ANDUM O F LAW IN                  --none --                                         006     DAVID
                                O PPO SITIO N                                                                                      SLO VIC K
 137           05/22/2020       EXHIBIT(S)                               Em ail with the C le rk                             006   DAVID
                                                                                                                                   SLO VIC K
 138           05/28/2020       AFFIDAVIT O R AFFIR MATIO N IN           Michae l Kwon, Esq.                                 007   MIC HAEL
                                O PPO SITIO N TO MO TIO N                                                                          KW O N
 139           05/28/2020       EXHIBIT(S)                               Proof of C laim                                     007   MIC HAEL
                                                                                                                                   KW O N
 140           05/28/2020       MEMO R ANDUM O F LAW IN                  --none --                                           007   MIC HAEL
                                O PPO SITIO N                                                                                      KW O N
 141           06/03/2020       MEMO R ANDUM O F LAW IN SUPPO R T        R e ply Me m orandum in Support of Plaintiff's      007   DAVID
                                                                         Motion for Le ave to File Am e nde d C om plaint          SLO VIC K
 142           06/03/2020       AFFIDAVIT O R AFFIR MATIO N IN R EPLY    --none --                                           006   MIC HAEL
                                                                                                                                   KW O N

                                                                                                                      013444
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=zO4m%2FEUqCjGyLj…        4/5
2/1/2021   Case 19-34054-sgj11 Doc 1877-4 Filed  02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled       02/01/21
                                                                        Documents Detail    18:22:33 Page 6 of 6
 143       Case  3:21-cv-00538-N
              06/03/2020            Document
                            EXHIBIT(S)       26-51     Filed  06/09/21
                                                            Em ail             Page      78 of 245 PageID
                                                                                                       00616392
                                                                                                             MIC HAEL
                                                                                                                                 KW O N
 144           06/03/2020       EXHIBIT(S)                              Em ail                                            006    MIC HAEL
                                                                                                                                 KW O N
 145           06/03/2020       MEMO R ANDUM O F LAW IN R EPLY          --none --                                         006    MIC HAEL
                                                                                                                                 KW O N
 146           06/12/2020       LETTER / C O R R ESPO NDENC E TO JUDGE 06-12-2020 Le tte r to Judge C ohe n re garding    007    DAVID
                                                                       007                                                       SLO VIC K
 147           06/15/2020       LETTER / C O R R ESPO NDENC E TO JUDGE --none --                                                 MIC HAEL
                                                                                                                                 KW O N
 148           11/05/2020       NO TIC E O F MO TIO N                   --none --                                         008    DAVID
                                                                                                                                 SLO VIC K
 149           11/05/2020       MEMO R ANDUM O F LAW                    --none --                                         008    DAVID
                                                                                                                                 SLO VIC K
 150           11/05/2020       EXHIBIT(S)                              Propose d Am e nde d C om plaint                  008    DAVID
                                                                                                                                 SLO VIC K
 151           11/05/2020       EXHIBIT(S)                              R e dline of C hange s to Propose d Am e nde d    008    DAVID
                                                                        C om plaint                                              SLO VIC K
 152           11/05/2020       AFFIDAVIT O R AFFIR MATIO N IN          --none --                                         008    DAVID
                                SUPPO R T                                                                                        SLO VIC K
 153           11/18/2020       NO TIC E O F C R O SS-MO TIO N          --none --                                         008    MIC HAEL
                                                                                                                                 KW O N
 154           11/18/2020       AFFIDAVIT O R AFFIR MATIO N IN          Affirm ation of Michae l Kwon, Esq.               008    MIC HAEL
                                O PPO SITIO N TO MO TIO N AND IN                                                                 KW O N
                                SUPPO R T O F C R O SS-MO TIO N
 155           11/18/2020       EXHIBIT(S)                              C orre sponde nce                                 008    MIC HAEL
                                                                                                                                 KW O N
 156           11/18/2020       EXHIBIT(S)                              O rde r                                           008    MIC HAEL
                                                                                                                                 KW O N
 157           11/18/2020       MEMO R ANDUM O F LAW                    --none --                                         008    MIC HAEL
                                                                                                                                 KW O N
 158           11/24/2020       MEMO R ANDUM O F LAW IN                --none --                                          008    DAVID
                                O PPO SITIO N TO C R O SS-MO TIO N AND                                                           SLO VIC K
                                IN FUR THER SUPPO R T O F MO TIO N
 159           11/24/2020       EXHIBIT(S)                             O rde r Approving Bank ruptcy Stipulation          008    DAVID
                                                                                                                                 SLO VIC K
 160           12/04/2020       DEC ISIO N + O R DER O N MO TIO N       Motion for Le ave to Am e nd C om plaint          007    Joe l M
                                                                                                                                 C ohe n
                                                                                                                                 court use r
 161           12/09/2020       NO TIFIC ATIO N FR O M C O UR T         Notice of Ne utral Evaluation Program -                  m ichae l
                                                                        C om m e rcial Division - Supre m e NY C ivil            Habich
                                                                                                                                 court use r
 162           12/18/2020       DEC ISIO N + O R DER O N MO TIO N       --none --                                         006    Joe l M
                                                                                                                                 C ohe n
                                                                                                                                 court use r
 163           12/18/2020       DEC ISIO N + O R DER O N MO TIO N       --none --                                         008    Joe l M
                                                                                                                                 C ohe n
                                                                                                                                 court use r
 164           12/21/2020       NO TIC E O F ENTR Y                     --none --                                         006    MIC HAEL
                                                                                                                                 KW O N


  Close




                                                                                                                        013445
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=zO4m%2FEUqCjGyLj…      5/5
Case 19-34054-sgj11 Doc 1877-5 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of
                                        167 06/09/21 Page 79 of 245 PageID 16393
Case 3:21-cv-00538-N Document 26-51 Filed



                       EXHIBIT HHHHHHH




                                                                    013446
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                          U.S. Bankruptcy          Entered
                                                          Court - Northern       02/01/21
                                                                           District of Texas 18:22:33 Page 2 of
           Case 3:21-cv-00538-N Document 26-51 Filed  167 06/09/21 Page 80 of 245 PageID 16394
           CLOSED, SEALEDEXH, EXHIBITS, REFORM, jntadmn, LEAD, SealedDocument, 5thCircuitAppeal,
                                                                                                             APPEAL

                                                     U.S. Bankruptcy Court
                                                Northern District of Texas (Dallas)
                                               Bankruptcy Petition #: 18-30264-sgj11
                                                                                                      Date filed:   01/30/2018
 Assigned to: Stacey G. Jernigan                                                           Date Plan Confirmed:     01/31/2019
 Chapter 11                                                                                     Date converted:     05/11/2018
 Previous chapter 7                                                                            Date terminated:     12/22/2020
 Original chapter 7                                                                             Plan confirmed:     01/31/2019
 Voluntary                                                                                         341 meeting:     07/17/2018
 Asset




 Debtor disposition: Discharge Not Applicable

 Debtor                                                                                 represented by Annmarie Antoniette Chiarello
 Acis Capital Management, L.P.                                                                         Winstead PC
 300 Crescent Court                                                                                    2728 N. Harwood Street
 Suite 700                                                                                             500 Winstead Building
 Dallas, TX 75201                                                                                      Dallas, TX 75201
 DALLAS-TX                                                                                             (214) 745-5410
 Tax ID / EIN: XX-XXXXXXX                                                                              Fax : (214) 745-5390
                                                                                                       Email: achiarello@winstead.com

                                                                                                      Gary J. Cruciani
                                                                                                      McKool Smith
                                                                                                      300 Crescent Ct., Suite 1500
                                                                                                      Dallas, TX 75201
                                                                                                      214-978-4000
                                                                                                      TERMINATED: 06/04/2018

                                                                                                      Michael P. Fritz
                                                                                                      McKool Smith P.C.
                                                                                                      300 Crescent Court Ste 1500
                                                                                                      Dallas, TX 75201
                                                                                                      TERMINATED: 06/04/2018

                                                                                                      Rakhee V. Patel
                                                                                                      Winstead PC
                                                                                                      2728 N. Harwood Street
                                                                                                      Suite 500
                                                                                                      Dallas, TX 75201
                                                                                                      214-745-5250
                                                                                                      Fax : 214-745-5390

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                               013447              1/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                          U.S. Bankruptcy          Entered
                                                          Court - Northern       02/01/21
                                                                           District of Texas   18:22:33 Page 3 of
           Case 3:21-cv-00538-N Document 26-51 Filed  167 06/09/21 Page Email:             81 of rpatel@winstead.com
                                                                                                 245 PageID 16395

                                                                                                      Jeff P. Prostok
                                                                                                      Forshey & Prostok, LLP
                                                                                                      777 Main St., Suite 1550
                                                                                                      Ft. Worth, TX 76102
                                                                                                      817-877-8855
                                                                                                      Email: jprostok@forsheyprostok.com

                                                                                                      Brian Patrick Shaw
                                                                                                      Rogge Dunn Group, PC
                                                                                                      500 N. Akard St., Suite 1900
                                                                                                      Dallas, TX 75201
                                                                                                      (214) 239-2707
                                                                                                      Fax : (214) 220-3833
                                                                                                      Email: shaw@roggedunngroup.com

                                                                                                      Warren A. Usatine
                                                                                                      Cole Schotz P.C.
                                                                                                      25 Main Street
                                                                                                      Hackensack, NJ 07601
                                                                                                      (201) 489-3000
                                                                                                      Fax : (201) 489-1536
                                                                                                      Email: wusatine@coleschotz.com
                                                                                                      TERMINATED: 06/01/2018

                                                                                                      Michael D. Warner
                                                                                                      Pachulski Stang Ziehl & Jones LLP
                                                                                                      440 Louisiana Street
                                                                                                      Suite 900
                                                                                                      Houston, TX 77002
                                                                                                      713-691-9385
                                                                                                      Email: mwarner@pszjlaw.com
                                                                                                      TERMINATED: 06/01/2018

 Trustee                                                                                represented by David W. Elmquist
 Diane G. Reed                                                                                         Reed & Elmquist, P.C.
 501 N. College Street                                                                                 501 N. College Street
 Waxahachie, TX 75165                                                                                  Waxahachie, TX 75165
 (972) 938-7334                                                                                        (972) 938-7339
 TERMINATED: 05/11/2018                                                                                Fax : (972) 923-0430
                                                                                                       Email: delmquist@bcylawyers.com

 Trustee                                                                                represented by Annmarie Antoniette Chiarello
 Robin Phelan                                                                                          (See above for address)
 4214 Woodfin Drive
 Dallas, TX 75220                                                                                     Jason Alexander Enright
                                                                                                      Winstead PC

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                             013448               2/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                     02/01/21
                                      U.S. Bankruptcy          Entered
                                                      Court - Northern       02/01/21
                                                                       District of Texas   18:22:33 Page 4 of
       Case 3:21-cv-00538-N
 214-704-0222               Document  26-51       167
                                                 Filed   06/09/21           Page       82 of 245 PageID
                                                                                      500 Winstead   Building 16396
                                                                                      2728 N. Harwood Street
                                                                                      Dallas, TX 75201
                                                                                      (214) 745-5844
                                                                                      Fax : (214) 745-5390
                                                                                      Email: jenright@winstead.com

                                                                                                       Phillip L. Lamberson
                                                                                                       Winstead PC
                                                                                                       500 Winstead Building
                                                                                                       2728 N. Harwood Street
                                                                                                       Dallas, TX 75201
                                                                                                       214-745-5180
                                                                                                       Fax : 214-745-5400
                                                                                                       Email: plamberson@winstead.com

                                                                                                       Rakhee V. Patel
                                                                                                       (See above for address)

                                                                                                       Jeff P. Prostok
                                                                                                       (See above for address)

                                                                                                       Suzanne K. Rosen
                                                                                                       Forshey & Prostok, LLP
                                                                                                       777 Main St. Ste. 1550
                                                                                                       Fort Worth, TX 76102
                                                                                                       (817) 878-2018
                                                                                                       Fax : (817) 877-4151
                                                                                                       Email: srosen@forsheyprostok.com

                                                                                                       Joseph J. Wielebinski, Jr.
                                                                                                       Winstead PC
                                                                                                       500 Winstead Building
                                                                                                       2728 N. Harwood Street
                                                                                                       Dallas, TX 75201
                                                                                                       (214) 745-5210
                                                                                                       Fax : (214) 745-5390
                                                                                                       Email: jwielebinski@winstead.com

 U.S. Trustee                                                                           represented by Lisa L. Lambert
 United States Trustee                                                                                 Office of the United States Trustee
 1100 Commerce Street                                                                                  1100 Commerce St., Rm. 976
 Room 976                                                                                              Dallas, TX 75242
 Dallas, TX 75242                                                                                      (214) 767-8967 ext 1080
 214-767-8967                                                                                          Fax : (214) 767-8971
                                                                                                       Email: lisa.l.lambert@usdoj.gov


     Filing Date                                                                  Docket Text
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                               013449               3/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                          U.S. Bankruptcy          Entered
                                                          Court - Northern       02/01/21
                                                                           District of Texas 18:22:33 Page 5 of
           Case 3:21-cv-00538-N Document 26-51 Filed  167 06/09/21 Page 83 of 245 PageID 16397
                            1 (4 pgs) Chapter 7 involuntary petition against a non-individual. Fee Amount $335 Re: Acis
   01/30/2018              Capital Management, L.P. Filed by Joshua Terry (attorney Rakhee V. Patel) (Patel, Rakhee)

                             Receipt of filing fee for Involuntary petition (chapter 7)(18-30264-7) [misc,invol7] ( 335.00).
   01/31/2018              Receipt number 24731567, amount $ 335.00 (re: Doc# 1). (U.S. Treasury)

   01/31/2018                2 (2 pgs) Involuntary summons issued on Acis Capital Management, L.P. . (Ecker, C.)

                            3 (11 pgs; 2 docs) Motion for leave Emergency Motion to Abrogate or Modify 11 U.S.C. §
                           303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363 Filed by Petitioning
   01/31/2018              Creditor Joshua Terry (Attachments: # 1 Proposed Order Exhibit "A") (Patel, Rakhee)

                            4 (6 pgs; 2 docs) Motion for expedited hearing(related documents 3 Motion for leave) Filed by
   01/31/2018              Petitioning Creditor Joshua Terry (Attachments: # 1 Proposed Order) (Chiarello, Annmarie)

                            5 (2 pgs) Notice of hearing filed by Petitioning Creditor Joshua Terry (RE: related document(s)4
                           Motion for expedited hearing(related documents 3 Motion for leave) Filed by Petitioning Creditor
                           Joshua Terry (Attachments: # 1 Proposed Order)). Hearing to be held on 2/2/2018 at 09:30 AM
   01/31/2018              Dallas Judge Jernigan Ctrm for 4, (Chiarello, Annmarie)

                            6 (4 pgs) Notice of Appearance and Request for Notice by Michael D. Warner filed by Alleged
   01/31/2018              Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            7 (3 pgs) Notice of List of Creditors Pursuant to Fed. R. Bankr. P. 1003(b) filed by Alleged
   01/31/2018              Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            8 (36 pgs; 4 docs) Motion to dismiss case (Joint Motion of Acis Capital Management, L.P.
                           and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for
                           Award of Fees, Costs, and Damages) Filed by Alleged Debtor Acis Capital Management, L.P.
   01/31/2018              (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Warner, Michael)

                            9 (9 pgs; 2 docs) Emergency Motion to set hearing(related documents 8 Motion to dismiss case)
                           (Joint Motion Seeking Emergency Hearing on: Joint Motion of Acis Capital Management,
                           L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for
                           Award of Fees, Costs, and Damages) Filed by Alleged Debtor Acis Capital Management, L.P.
   01/31/2018              (Attachments: # 1 Exhibit A (Proposed Order)) (Warner, Michael)

                            10 (13 pgs; 2 docs) Objection to (related document(s): 9 Emergency Motion to set
                           hearing(related documents 8 Motion to dismiss case)(Joint Motion Seeking Emergency Hearing
                           on: Joint Motion of Acis Capital Management, L.P. and Acis Capital Management GP, LLC
                           to Dismiss Involuntary Petitions and Request f filed by Alleged Debtor Acis Capital
                           Management, L.P.) filed by Petitioning Creditor Joshua Terry. (Attachments: # 1 Exhibit A)
   02/01/2018              (Patel, Rakhee)

   02/01/2018               11 (3 pgs) Notice of hearing filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)9 Emergency Motion to set hearing(related documents 8 Motion to dismiss case)(Joint

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013450                4/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                             U.S. Bankruptcy          Entered
                                                             Court - Northern       02/01/21
                                                                              District of Texas   18:22:33 Page 6 of
           Case 3:21-cv-00538-N    Document  26-51       167
                                                        Filed   06/09/21           Page
                      Motion Seeking Emergency Hearing on: Joint Motion of Acis Capital       84 of 245Management,
                                                                                                         PageID 16398
                                                                                                                   L.P. and
                           Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for Award
                           of Fees, Costs, and Damages) Filed by Alleged Debtor Acis Capital Management, L.P.
                           (Attachments: # 1 Exhibit A (Proposed Order))). Hearing to be held on 2/6/2018 at 09:30 AM
                           Dallas Judge Jernigan Ctrm for 9, (Warner, Michael)

                            12 (2 pgs) Amended Notice of hearing filed by Petitioning Creditor Joshua Terry (RE: related
                           document(s)3 Motion for leave Emergency Motion to Abrogate or Modify 11 U.S.C. § 303(f),
                           Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363 Filed by Petitioning Creditor
                           Joshua Terry (Attachments: # 1 Proposed Order Exhibit "A")). Hearing to be held on 2/6/2018 at
   02/01/2018              09:30 AM Dallas Judge Jernigan Ctrm for 3, (Chiarello, Annmarie)

                            13 (2 pgs) INCORRECT ENTRY: Amended Notice of hearing filed by Petitioning Creditor
                           Joshua Terry (RE: related document(s)3 Motion for leave Emergency Motion to Abrogate or
                           Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363
                           Filed by Petitioning Creditor Joshua Terry (Attachments: # 1 Proposed Order Exhibit "A")).
                           Hearing to be held on 2/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 3, (Chiarello,
                           Annmarie) INCORRECT ENTRY: DUPLICATE. SEE DOCUMENT 12. Modified on 2/1/2018
   02/01/2018              (Rielly, Bill).

                            14 (2 pgs) Order granting motion for expedited hearing (Related Doc# 4)(document set for
                           hearing: 3 Motion for leave) Hearing to be held on 2/6/2018 at 09:30 AM Dallas Judge Jernigan
   02/01/2018              Ctrm for 3, Entered on 2/1/2018. (Whitaker, Sheniqua)

                            15 (4 pgs) Witness and Exhibit List filed by Petitioning Creditor Joshua Terry (RE: related
                           document(s)3 Motion for leave Emergency Motion to Abrogate or Modify 11 U.S.C. § 303(f),
   02/02/2018              Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363). (Chiarello, Annmarie)

                            16 (834 pgs; 2 docs) Objection to (related document(s): 3 Motion for leave Emergency Motion
                           to Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia,
                           11 U.S.C § 363 filed by Petitioning Creditor Joshua Terry) filed by Alleged Debtor Acis Capital
   02/05/2018              Management, L.P.. (Attachments: # 1 Exhibit 1 - 13) (Warner, Michael)

                            17 (7 pgs) Amended Notice /First Amended Notice of List of Creditors Pursuant to Fed. R.
                           Bankr. P. 1003(b) filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)7 Notice of List of Creditors Pursuant to Fed. R. Bankr. P. 1003(b) filed by Alleged
   02/05/2018              Debtor Acis Capital Management, L.P..). (Warner, Michael)

                            18 (7 pgs) Witness and Exhibit List filed by Alleged Debtor Acis Capital Management, L.P. (RE:
                           related document(s)3 Motion for leave Emergency Motion to Abrogate or Modify 11 U.S.C. §
                           303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363, 9 Emergency
                           Motion to set hearing(related documents 8 Motion to dismiss case)(Joint Motion Seeking
                           Emergency Hearing on: Joint Motion of Acis Capital Management, L.P. and Acis Capital
   02/05/2018              Management GP, LLC to Dismiss Involuntary Petitions and Request f). (Warner, Michael)

   02/05/2018               19 (7 pgs; 2 docs) Amended Witness and Exhibit List (First Amended Witness and Exhibit
                           List) filed by Alleged Debtor Acis Capital Management, L.P. (RE: related document(s)18 List
                           (witness/exhibit/generic)). (Attachments: # 1 Certificate of Service) (Warner, Michael)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013451               5/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                          U.S. Bankruptcy          Entered
                                                          Court - Northern       02/01/21
                                                                           District of Texas 18:22:33 Page 7 of
           Case 3:21-cv-00538-N Document 26-51 Filed  167 06/09/21 Page 85 of 245 PageID 16399
                            25 Hearing held and continued on 2/6/2018. (RE: related document(s)3 Emergency Motion to
                           Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11
                           U.S.C § 363 Filed by Petitioning Creditor Joshua Terry) Hearing to be held on 2/7/2018 at 09:30
                           AM Dallas Judge Jernigan Ctrm for 3. Appearances: R. Patel, B. Shaw and A. Chiarella for
                           Petitioning Creditors; G. Cruciani, M. Fritz M. Warner, B. Wallen and J. Frumkin (telephonically)
                           for Alleged Debtor. Evidentiary hearing. Matter adjourned later afternoon and continued to 2/7/18
   02/06/2018              at 9:30 am. (Ecker, C.) (Entered: 02/08/2018)

                             Hearing held on 2/6/2018. (RE: related document(s)9 Emergency Motion to set hearing(related
                           documents 8 Motion to dismiss case) Filed by Alleged Debtor Acis Capital Management, L.P.)
                           Appearances: R. Patel, B. Shaw and A. Chiarella for Petitioning Creditors; G. Cruciani, M. Fritz
                           M. Warner, B. Wallen and J. Frumkin (telephonically) for Alleged Debtor. Evidentiary hearing.
                           Matter adjourned later afternoon and continued to 2/7/18 at 9:30 am. (Ecker, C.) (Entered:
   02/06/2018              02/08/2018)

                            20 Request for transcript regarding a hearing held on 2/6/2018. The requested turn-around time is
   02/07/2018              hourly (Ecker, C.)

                            21 (1 pg) Notice of Appearance and Request for Notice by Sherrel K. Knighton filed by
   02/07/2018              Creditor Dallas County. (Knighton, Sherrel)

                            23 (1 pg) Court admitted exhibits date of hearing 2/6/2017-2/7/2017. JOSHUA TERRY
                           EXHIBITS A-Y ADMITTED. ALLEGED DEBTOR ACIS CAPITAL MANAGEMENT, L.P.
                           EXHIBITS 1-7, 9-18, 20-37, 39, 40 (admitted under limited basis stated on the record), and 41-
                           53 ADMITTED. ALLEGED DEBTOR DEMONSTRATIVE OF EXHIBIT 40. (RE: related
                           document(s)3 Motion for leave Emergency Motion to Abrogate or Modify 11 U.S.C. § 303(f),
                           Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363 Filed by Petitioning Creditor
                           Joshua Terry, 9 Emergency Motion to set hearing(related documents 8 Motion to dismiss case
                           (Joint Motion Seeking Emergency Hearing on: Joint Motion of Acis Capital Management,
                           L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for
                           Award of Fees, Costs, and Damages) Filed by Alleged Debtor Acis Capital Management, L.P.)
                           (Whittington, Nicole) Additional attachment(s) added on 2/8/2018 (Whittington, Nicole). Modified
                           TEXT AND ATTACHED DOCUMENT on 2/8/2018 (Whittington, Nicole). (Entered:
   02/07/2018              02/08/2018)

                             Hearing held on 2/7/2018. (RE: related document(s)3 Emergency Motion to Abrogate or Modify
                           11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363 Filed by
                           Petitioning Creditor Joshua Terry) Appearances: R. Patel, B. Shaw and A. Chiarella for Petitioning
                           Creditors; G. Cruciani, M. Fritz M. Warner, B. Wallen and J. Frumkin (telephonically) for Alleged
                           Debtor. Evidentiary hearing. Motion granted. Ms. Patel to upload order. (Ecker, C.) (Entered:
   02/07/2018              02/08/2018)

   02/07/2018                Hearing held on 2/7/2018. (RE: related document(s)9 Emergency Motion to set hearing(related
                           documents 8 Motion to dismiss case)Filed by Alleged Debtor Acis Capital Management, L.P.)
                           Appearances: R. Patel, B. Shaw and A. Chiarella for Petitioning Creditors; G. Cruciani, M.
                           Fritz M. Warner, B. Wallen and J. Frumkin (telephonically) for Alleged Debtor. Evidentiary
                           hearing. Motion denied. Trial on involuntary to be set mid-March 2018. Counsel to
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013452                  6/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                              U.S. Bankruptcy          Entered
                                                              Court - Northern       02/01/21
                                                                               District of Texas   18:22:33 Page 8 of
           Case 3:21-cv-00538-N     Document  26-51       167
                      coordinate with CRD regarding date(s). Written discovery shall be 245
                                                         Filed   06/09/21           Page       86 of servedPageID
                                                                                                            with 15 16400
                                                                                                                    day return
                           date and depositions shall be noticed on 10 days+ (unless otherwise agreed). Ms. Patel to
                           upload order. (Ecker, C.) (Entered: 02/08/2018)

                            22 Request for transcript regarding a hearing held on 2/7/2018. The requested turn-around time is
   02/08/2018              daily (Ecker, C.)

                            24 (2 pgs) Certificate of service re: Summons to Debtor in an Involuntary Case filed by Petitioning
                           Creditor Joshua Terry (RE: related document(s)1 Involuntary petition (chapter 7)). (Chiarello,
   02/08/2018              Annmarie)

                            26 (284 pgs) Transcript regarding Hearing Held 02/06/18 RE: EMERGENCY MOTION TO
                           ABROGATE OR MODIFY 11 U.S.C. SECTION 303(F), PROHIBIT TRANSFER OF
                           ASSETS, AND IMPOSE, INTER ALIA, 11 U.S.C. SECTION 363, FILED BY PETITIONING
                           CREDITOR JOSHUA TERRY (3); EMERGENCY MOTION TO SET HEARING (RELATED
                           DOCUMENTS 8 MOTION TO DISMISS CASE), FILED BY ALLEGED DEBTOR ACIS
                           CAPITAL MANAGEMENT, L.P. (9). THIS TRANSCRIPT WILL BE MADE
                           ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                           DATE OF FILING. TRANSCRIPT RELEASE DATE IS 05/10/2018. Until that time the transcript
                           may be viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                           Court Reporter/Transcriber eScribers, Telephone number 973-406-2250. (RE: related document(s)
                           25 Hearing held and continued on 2/6/2018. (RE: related document(s)3 Emergency Motion to
                           Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11
                           U.S.C § 363 Filed by Petitioning Creditor Joshua Terry) Hearing to be held on 2/7/2018 at 09:30
                           AM Dallas Judge Jernigan Ctrm for 3. Appearances: R. Patel, B. Shaw and A. Chiarella for
                           Petitioning Creditors; G. Cruciani, M. Fritz M. Warner, B. Wallen and J. Frumkin (telephonically)
                           for Alleged Debtor. Evidentiary hearing. Matter adjourned later afternoon and continued to 2/7/18
                           at 9:30 am. (Ecker, C.), Hearing held on 2/6/2018. (RE: related document(s)9 Emergency Motion
                           to set hearing(related documents 8 Motion to dismiss case) Filed by Alleged Debtor Acis Capital
                           Management, L.P.) Appearances: R. Patel, B. Shaw and A. Chiarella for Petitioning Creditors; G.
                           Cruciani, M. Fritz M. Warner, B. Wallen and J. Frumkin (telephonically) for Alleged Debtor.
                           Evidentiary hearing. Matter adjourned later afternoon and continued to 2/7/18 at 9:30 am. (Ecker,
   02/09/2018              C.)). Transcript to be made available to the public on 05/10/2018. (Kurtzer, Benjamin)

                            27 (1 pg) Re-Noticed Corrected Exhibit List: (RE: related document(s)23 Court admitted exhibits
                           date of hearing 2/6/2017-2/7/2017. JOSHUA TERRY EXHIBITS A-Y ADMITTED. ALLEGED
                           DEBTOR ACIS CAPITAL MANAGEMENT, L.P. EXHIBITS 1-7, 9-18, 20-37, 39, 40
                           (admitted under limited basis stated on the record), and 41-53 ADMITTED. ALLEGED DEBTOR
                           DEMONSTRATIVE OF EXHIBIT 40. (RE: related document(s)3 Motion for leave Emergency
                           Motion to Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose,
                           inter alia, 11 U.S.C § 363 Filed by Petitioning Creditor Joshua Terry, 9 Emergency Motion to set
                           hearing(related documents 8 Motion to dismiss case (Joint Motion Seeking Emergency Hearing
                           on: Joint Motion of Acis Capital Management, L.P. and Acis Capital Management GP, LLC
                           to Dismiss Involuntary Petitions and Request for Award of Fees, Costs, and Damages) Filed
                           by Alleged Debtor Acis Capital Management, L.P.) (Whittington, Nicole) Additional attachment(s)
                           added on 2/8/2018 (Whittington, Nicole). Modified TEXT AND ATTACHED DOCUMENT on
   02/12/2018              2/8/2018 .) (Tello, Chris)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013453                   7/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy          Entered
                                                                Court - Northern       02/01/21
                                                                                 District of Texas   18:22:33 Page 9 of
        Case
   02/12/2018 3:21-cv-00538-N      Document     26-51       167
                                                           Filed   06/09/21           Page
                     28 (381 pgs) Transcript regarding Hearing Held 02/07/18 RE: EMERGENCY       87 of 245 PageID 16401
                                                                                                              MOTION  TO
                    ABROGATE OR MODIFY 11 U.S.C. SECTION 303(F), PROHIBIT TRANSFER OF
                    ASSETS, AND IMPOSE, INTER ALIA, 11 U.S.C. SECTION 363, FILED BY PETITIONING
                    CREDITOR JOSHUA TERRY (3); EMERGENCY MOTION TO SET HEARING (RELATED
                    DOCUMENTS 8 MOTION TO DISMISS CASE), FILED BY ALLEGED DEBTOR ACIS
                    CAPITAL MANAGEMENT, L.P. (9). THIS TRANSCRIPT WILL BE MADE
                    ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                    DATE OF FILING. TRANSCRIPT RELEASE DATE IS 05/14/2018. Until that time the transcript
                    may be viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                    Court Reporter/Transcriber eScribers, Telephone number 973-406-2250. (RE: related document(s)
                    Hearing held on 2/7/2018. (RE: related document(s)3 Emergency Motion to Abrogate or Modify
                    11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363 Filed by
                    Petitioning Creditor Joshua Terry) Appearances: R. Patel, B. Shaw and A. Chiarella for Petitioning
                    Creditors; G. Cruciani, M. Fritz M. Warner, B. Wallen and J. Frumkin (telephonically) for Alleged
                    Debtor. Evidentiary hearing. Motion granted. Ms. Patel to upload order. (Ecker, C.), Hearing held
                    on 2/7/2018. (RE: related document(s)9 Emergency Motion to set hearing(related documents 8
                    Motion to dismiss case)Filed by Alleged Debtor Acis Capital Management, L.P.) Appearances:
                    R. Patel, B. Shaw and A. Chiarella for Petitioning Creditors; G. Cruciani, M. Fritz M.
                    Warner, B. Wallen and J. Frumkin (telephonically) for Alleged Debtor. Evidentiary hearing.
                    Motion denied. Trial on involuntary to be set mid-March 2018. Counsel to coordinate with
                    CRD regarding date(s). Written discovery shall be served with 15 day return date and
                    depositions shall be noticed on 10 days+ (unless otherwise agreed). Ms. Patel to upload order.
                    (Ecker, C.)). Transcript to be made available to the public on 05/14/2018. (Kurtzer, Benjamin)

                            29 (2 pgs) BNC certificate of mailing. (RE: related document(s)27 Re-Noticed Corrected Exhibit
                           List: (RE: related document(s)23 Court admitted exhibits date of hearing 2/6/2017-2/7/2017.
                           JOSHUA TERRY EXHIBITS A-Y ADMITTED. ALLEGED DEBTOR ACIS CAPITAL
                           MANAGEMENT, L.P. EXHIBITS 1-7, 9-18, 20-37, 39, 40 (admitted under limited basis stated
                           on the record), and 41-53 ADMITTED. ALLEGED DEBTOR DEMONSTRATIVE OF
                           EXHIBIT 40. (RE: related document(s)3 Motion for leave Emergency Motion to Abrogate or
                           Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11 U.S.C § 363
                           Filed by Petitioning Creditor Joshua Terry, 9 Emergency Motion to set hearing(related documents 8
                           Motion to dismiss case (Joint Motion Seeking Emergency Hearing on: Joint Motion of Acis
                           Capital Management, L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary
                           Petitions and Request for Award of Fees, Costs, and Damages) Filed by Alleged Debtor Acis
                           Capital Management, L.P.) (Whittington, Nicole) Additional attachment(s) added on 2/8/2018
                           (Whittington, Nicole). Modified TEXT AND ATTACHED DOCUMENT on 2/8/2018 .)) No. of
   02/14/2018              Notices: 3. Notice Date 02/14/2018. (Admin.)

                            30 (2 pgs) Notice of Appearance and Request for Notice by Brian Patrick Shaw filed by
   02/20/2018              Petitioning Creditor Joshua Terry. (Shaw, Brian)

                            31 (3 pgs) Order granting motion to modify (related document # 3) Entered on 2/20/2018.
   02/20/2018              (Taylor, A)

   02/26/2018               32 (6 pgs) Support/supplemental document/Supplement to Joint Motion of Acis Capital
                           Management, L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions
                           and Request for Award of Fees, Costs, and Damages filed by Alleged Debtor Acis Capital
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013454              8/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 10 of
           Case 3:21-cv-00538-N    Document     26-51       167
                                                           Filed   06/09/21           Page
                      Management, L.P. (RE: related document(s)8 Motion to dismiss case (Joint   88 of 245 Motion
                                                                                                           PageIDof16402
                                                                                                                    Acis
                           Capital Management, L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary
                           Petitions and Request for Award of Fees, Costs, and Damages)). (Warner, Michael)

                            33 (6 pgs) Agreed Scheduling Order regarding discovery and hearings on: (I) Joint motion of
                           ACIS Capital Management, L.P. and ACIS Capital Management GP, L.L.C. to dismiss involuntary
                           petitions and request for award of fees, costs and damages and (II) Involuntary Petitions (RE:
                           related document(s)1 Involuntary petition (chapter 7) filed by Alleged Debtor Acis Capital
                           Management, L.P., Petitioning Creditor Joshua Terry, 8 Motion to dismiss case filed by Alleged
                           Debtor Acis Capital Management, L.P.). Hearing to be held on 3/20/2018 at 09:30 AM Dallas
   02/26/2018              Judge Jernigan Ctrm for 1 and for 8, Entered on 2/26/2018 (Dugan, S.)

                            34 (7 pgs) Answer to involuntary petition filed by Alleged Debtor Acis Capital Management, L.P..
   03/05/2018              (Warner, Michael)

                            35 (25 pgs) Motion for relief from stay //Motion For Entry Of An Order Modifying The
                           Automatic Stay To Allow Alleged Debtors Acis Capital Management, L.P. And Acis Capital
                           Management GP, LLC To Appeal The Final Judgment Entered In State Court Fee amount
   03/05/2018              $181, Filed by Alleged Debtor Acis Capital Management, L.P. (Warner, Michael)

                             Receipt of filing fee for Motion for relief from stay(18-30264-sgj7) [motion,mrlfsty] ( 181.00).
   03/05/2018              Receipt number 24866848, amount $ 181.00 (re: Doc# 35). (U.S. Treasury)

                            36 (149 pgs; 9 docs) Motion for protective order and/or to Quash the Deposition of James
                           Dondero, Filed by Alleged Debtor Acis Capital Management, L.P. (Attachments: # 1 Declaration
                           of Michael D. Warner in Support of Motion for a Protective Order and/or to Quash the Deposition
                           of James Dondero # 2 Exhibit 1 to Warner Declaration # 3 Exhibit 2 to Warner Declaration # 4
                           Exhibit 3 to Warner Declaration # 5 Exhibit 4 to Warner Declaration # 6 Exhibit 5 to Warner
                           Declaration # 7 Declaration of James D. Dondero in Support of Motion # 8 Declaration of Isaac
   03/05/2018              Leventon in Support of Motion) (Warner, Michael)

                            37 (32 pgs; 2 docs) Objection to (related document(s): 8 Motion to dismiss case (Joint Motion
                           of Acis Capital Management, L.P. and Acis Capital Management GP, LLC to Dismiss
                           Involuntary Petitions and Request for Award of Fees, Costs, and Damages) filed by Alleged
                           Debtor Acis Capital Management, L.P.) filed by Petitioning Creditor Joshua Terry. (Attachments: #
   03/05/2018              1 Exhibit A) (Patel, Rakhee)

                            38 (2 pgs) Certificate of service re: filed by Alleged Debtor Acis Capital Management, L.P. (RE:
                           related document(s)36 Motion for protective order and/or to Quash the Deposition of James
   03/06/2018              Dondero,). (Warner, Michael)

                            39 (7 pgs) Amended Notice (Second) of List of Creditors Pursuant to Fed. R. Bankr. P.
   03/06/2018              1003(b) filed by Alleged Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            40 (3 pgs) Motion to appear pro hac vice for Warren A. Usatine. Fee Amount $25 Filed by
   03/08/2018              Alleged Debtor Acis Capital Management, L.P. (Warner, Michael)

   03/08/2018                  Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj7) [motion,mprohac] (
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013455                 9/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 11 of
           Case 3:21-cv-00538-N     Document    26-51       167
                                                           Filed   06/09/21           Page
                      25.00). Receipt number 24881554, amount $ 25.00 (re: Doc# 40). (U.S.       89 of 245Treasury)
                                                                                                            PageID 16403


                            41 (3 pgs) Agreed scheduling order regarding responsive pleadings and a hearing on Motion for
                           entry of an order modifying the automatic stay to allow alleged Debtors to appeal the final judgment
                           entered in state court (RE: related document(s)35 Motion for relief from stay filed by Alleged
                           Debtor Acis Capital Management, L.P.). The Hearing on the Stay Relief Motion shall commence
                           upon the conclusion of the hearing of the Joint Motion to Dismiss Involuntary Petitions and Request
                           for Award of Fees, Costs, and Damage. Responses to the Stay Relief Motion shall be filed and
                           served no later than March 16, 2018 at 4:00 p.m. Acis reply shall be filed and served no later than
   03/09/2018              March 19, 2018 at 4:00 p.m. Entered on 3/9/2018 (Mathews, M.)

                            42 (3 pgs) Notice of hearing filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)35 Motion for relief from stay //Motion For Entry Of An Order Modifying The
                           Automatic Stay To Allow Alleged Debtors Acis Capital Management, L.P. And Acis Capital
                           Management GP, LLC To Appeal The Final Judgment Entered In State Court Fee amount
                           $181, Filed by Alleged Debtor Acis Capital Management, L.P.). Hearing to be held on 3/20/2018
   03/09/2018              at 09:30 AM Dallas Judge Jernigan Ctrm for 35, (Warner, Michael)

                            43 (210 pgs; 4 docs) Motion to compel Answers to Deposition Questions and Production of
                           Documents Based on Voluntary Waiver. Filed by Alleged Debtor Acis Capital Management, L.P.
   03/09/2018              (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3) (Warner, Michael)

                            44 (141 pgs; 12 docs) Motion to compel re: discovery Deposition of James Dondero Filed by
                           Petitioning Creditor Joshua Terry (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B #
                           4 Exhibit C # 5 Exhibit D # 6 Exhibit E # 7 Exhibit F # 8 Exhibit G # 9 Exhibit H # 10 Exhibit I #
   03/09/2018              11 Exhibit J) (Chiarello, Annmarie)

                            45 (6 pgs; 2 docs) Motion for expedited hearing(related documents 44 Motion to compel re:
                           discovery) Filed by Petitioning Creditor Joshua Terry (Attachments: # 1 Proposed Order)
   03/09/2018              (Chiarello, Annmarie)

                            46 (8 pgs; 2 docs) Motion for expedited hearing(related documents 36 Motion for protective
                           order, 43 Motion to compel, 44 Motion to compel re: discovery) Filed by Alleged Debtor Acis
                           Capital Management, L.P., Petitioning Creditor Joshua Terry (Attachments: # 1 Exhibit A
   03/11/2018              (Proposed Order)) (Warner, Michael)

                             47 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)41 Agreed
                           scheduling order regarding responsive pleadings and a hearing on Motion for entry of an order
                           modifying the automatic stay to allow alleged Debtors to appeal the final judgment entered in state
                           court (RE: related document(s)35 Motion for relief from stay filed by Alleged Debtor Acis Capital
                           Management, L.P.). The Hearing on the Stay Relief Motion shall commence upon the conclusion of
                           the hearing of the Joint Motion to Dismiss Involuntary Petitions and Request for Award of Fees,
                           Costs, and Damage. Responses to the Stay Relief Motion shall be filed and served no later than
                           March 16, 2018 at 4:00 p.m. Acis reply shall be filed and served no later than March 19, 2018 at
                           4:00 p.m. Entered on 3/9/2018 (Mathews, M.)) No. of Notices: 1. Notice Date 03/11/2018.
   03/11/2018              (Admin.) (Entered: 03/12/2018)

   03/12/2018                48 (7 pgs) Witness and Exhibit List filed by Alleged Debtor Acis Capital Management, L.P. (RE:
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013456               10/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 12 of
           Case 3:21-cv-00538-N     Document    26-51       167
                                                           Filed   06/09/21           Page
                      related document(s)36 Motion for protective order and/or to Quash the      90 of 245 PageIDof16404
                                                                                                         Deposition James
                           Dondero,, 43 Motion to compel Answers to Deposition Questions and Production of Documents
                           Based on Voluntary Waiver. ). (Warner, Michael)

                            49 (3 pgs) Notice of Acis Capital Management, L.P.'s and Acis Capital Management GP,
                           LLC's Reply to Petitioning Creditor's Objection to Motion to Dismiss, filed by Alleged Debtor
                           Acis Capital Management, L.P. (RE: related document(s)37 Objection to (related document(s): 8
                           Motion to dismiss case (Joint Motion of Acis Capital Management, L.P. and Acis Capital
                           Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of Fees,
                           Costs, and Damages) filed by Alleged Debtor Acis Capital Management, L.P.) filed by Petitioning
   03/12/2018              Creditor Joshua Terry. (Attachments: # 1 Exhibit A)). (Warner, Michael)

                            50 (233 pgs; 14 docs) Amended motion to compel re: discovery Deposition of James Dondero,
                           or in the alternative, Motion to Strike (related document: 44) Filed by Petitioning Creditor Joshua
                           Terry (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Exhibit D #
                           6 Exhibit E # 7 Exhibit F # 8 Exhibit G # 9 Exhibit H # 10 Exhibit I # 11 Exhibit J # 12 Exhibit K #
   03/12/2018              13 Exhibit L) (Patel, Rakhee)

                            51 (3 pgs) Notice of hearing filed by Petitioning Creditor Joshua Terry (RE: related
                           document(s)44 Motion to compel re: discovery Deposition of James Dondero Filed by Petitioning
                           Creditor Joshua Terry (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B # 4 Exhibit C
                           # 5 Exhibit D # 6 Exhibit E # 7 Exhibit F # 8 Exhibit G # 9 Exhibit H # 10 Exhibit I # 11 Exhibit J)).
                           Hearing to be held on 3/14/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 44, (Chiarello,
   03/12/2018              Annmarie)

                            52 (2 pgs) Order granting motion for expedited hearing (Related Doc# 46)(document set for
                           hearing: 36 Motion for protective order, 43 Motion to compel, 44 Motion to compel re: discovery)
                           Hearing to be held on 3/14/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 36 and for 44 and
   03/13/2018              for 43, Entered on 3/13/2018. (Taylor, A)

                            53 (691 pgs; 6 docs) Objection to (related document(s): 44 Motion to compel re: discovery
                           Deposition of James Dondero filed by Petitioning Creditor Joshua Terry) filed by Alleged Debtor
                           Acis Capital Management, L.P.. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit
   03/13/2018              4 # 5 Exhibit 5) (Warner, Michael)

                            54 (3 pgs) Notice of hearing filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)36 Motion for protective order and/or to Quash the Deposition of James Dondero,
                           Filed by Alleged Debtor Acis Capital Management, L.P. (Attachments: # 1 Declaration of Michael
                           D. Warner in Support of Motion for a Protective Order and/or to Quash the Deposition of James
                           Dondero # 2 Exhibit 1 to Warner Declaration # 3 Exhibit 2 to Warner Declaration # 4 Exhibit 3 to
                           Warner Declaration # 5 Exhibit 4 to Warner Declaration # 6 Exhibit 5 to Warner Declaration # 7
                           Declaration of James D. Dondero in Support of Motion # 8 Declaration of Isaac Leventon in
                           Support of Motion), 43 Motion to compel Answers to Deposition Questions and Production of
                           Documents Based on Voluntary Waiver. Filed by Alleged Debtor Acis Capital Management, L.P.
                           (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3)). Hearing to be held on 3/14/2018 at 09:30
   03/13/2018              AM Dallas Judge Jernigan Ctrm for 36 and for 43, (Warner, Michael)

   03/13/2018                55 (255 pgs; 4 docs) Support/supplemental document of Alleged Debtors' Regarding Joint
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013457              11/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas  18:22:33 Page 13 of
           Case 3:21-cv-00538-N  Document    26-51       167
                                                        Filed   06/09/21           Page
                      Emergency Motion to Compel Answers to Deposition Questions and          91 of 245  PageIDof16405
                                                                                                      Production
                           Documents Based on Voluntary Waiver, filed by Alleged Debtor Acis Capital Management, L.P.
                           (RE: related document(s)43 Motion to compel Answers to Deposition Questions and Production of
                           Documents Based on Voluntary Waiver. ). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3)
                           (Warner, Michael)

                            56 (14 pgs) Motion to strike (related document(s): 50 Amended motion to compel re: discovery
                           Deposition of James Dondero, or in the alternative, Motion to Strike (related document: 44) filed by
                           Petitioning Creditor Joshua Terry) Filed by Alleged Debtor Acis Capital Management, L.P.
   03/13/2018              (Warner, Michael)

                             57 (4 pgs) Witness and Exhibit List filed by Petitioning Creditor Joshua Terry (RE: related
                           document(s)36 Motion for protective order and/or to Quash the Deposition of James Dondero,,
                           43 Motion to compel Answers to Deposition Questions and Production of Documents Based on
                           Voluntary Waiver. , 44 Motion to compel re: discovery Deposition of James Dondero, 50 Amended
                           motion to compel re: discovery Deposition of James Dondero, or in the alternative, Motion to Strike
   03/13/2018              (related document: 44)). (Chiarello, Annmarie)

                             58 Request for transcript regarding a hearing held on 3/14/2018. The requested turn-around time
   03/14/2018              is hourly (Ecker, C.)

                              Hearing held on 3/14/2018. (RE: related document(s)44 Motion to compel re: discovery
                           Deposition of James Dondero filed by Petitioning Creditor Joshua Terry), 50 Amended motion to
                           compel re: discovery Deposition of James Dondero, or in the alternative, Motion to Strike (related
                           document: 44) filed by Petitioning Creditor Joshua Terry) Appearances: B. Shaw, A. Chiarello, and
                           R. Patel (telephonically) for Petitioning Creditor; M. Warner, G. Cruciani, and W. Usatine
                           (telephonically) for Alleged Debtor. Nonevidentiary hearing (pleadings and discovery notices only).
                           Motion granted on a limited basis, as stated orally. Counsel to upload order. (Ecker, C.) (Entered:
   03/14/2018              03/16/2018)

                              Hearing held on 3/14/2018. (RE: related document(s)43 Motion to compel Answers to
                           Deposition Questions and Production of Documents Based on Voluntary Waiver filed by Alleged
                           Debtor Acis Capital Management, L.P.) Appearances: B. Shaw, A. Chiarello, and R. Patel
                           (telephonically) for Petitioning Creditor; M. Warner, G. Cruciani, and W. Usatine (telephonically)
                           for Alleged Debtor. Nonevidentiary hearing (pleadings and discovery notices only). Motion denied
   03/14/2018              in substantial part, as stated orally. Counsel to upload order. (Ecker, C.) (Entered: 03/16/2018)

                              Hearing held on 3/14/2018. (RE: related document(s)36 Motion for protective order and/or to
                           Quash the Deposition of James Dondero, filed by Alleged Debtor Acis Capital Management,
                           L.P.) Appearances: B. Shaw, A. Chiarello, and R. Patel (telephonically) for Petitioning Creditor; M.
                           Warner, G. Cruciani, and W. Usatine (telephonically) for Alleged Debtor. Nonevidentiary hearing
                           (pleadings and discovery notices only). Motion denied in substantial part. Counsel to upload order.
   03/14/2018              (Ecker, C.) (Entered: 03/16/2018)

                            59 (1 pg) Order granting motion to appear pro hac vice adding Warren A. Ustaine for Acis
   03/15/2018              Capital Management, L.P. (related document # 40) Entered on 3/15/2018. (Banks, Courtney)

   03/16/2018                60 (31 pgs) Brief in support filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013458              12/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 14 of
           Case 3:21-cv-00538-N    Document     26-51       167
                                                           Filed   06/09/21           Page       92
                      document(s)8 Motion to dismiss case (Joint Motion of Acis Capital Management, of 245 PageIDL.P.
                                                                                                                  16406
                                                                                                                      and Acis
                           Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of
                           Fees, Costs, and Damages)). (Warner, Michael)

                            61 (5 pgs) Brief in support filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)8 Motion to dismiss case (Joint Motion of Acis Capital Management, L.P. and Acis
                           Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of
   03/16/2018              Fees, Costs, and Damages)). (Warner, Michael)

                            62 (28 pgs) Brief in support filed by Petitioning Creditor Joshua Terry (RE: related document(s)1
                           Involuntary petition (chapter 7) filed by Alleged Debtor Acis Capital Management, L.P., Petitioning
   03/16/2018              Creditor Joshua Terry, 37 Objection). (Patel, Rakhee). Modified on 3/16/2018 (Rielly, Bill).

                            63 (270 pgs; 11 docs) Support/supplemental document Exhibit 1, filed by Alleged Debtor Acis
                           Capital Management, L.P. (RE: related document(s)60 Brief). (Attachments: # 1 Exhibit 2 # 2
                           Exhibit 3 # 3 Exhibit 4 # 4 Exhibit 5 # 5 Exhibit 6 # 6 Exhibit 7 # 7 Exhibit 8 # 8 Exhibit 9 # 9
   03/16/2018              Exhibit 10 # 10 Exhibit 11) (Warner, Michael)

                            64 (159 pgs) Transcript regarding Hearing Held 03/14/18 RE: [#36] MOTION FOR
                           PROTECTIVE ORDER AND/OR TO QUASH THE DEPOSITION OF JAMES DONDERO,
                           FILED BY ALLEGED DEBTOR ACIS CAPITAL MANAGEMENT, L.P.; [#43] MOTION TO
                           COMPEL ANSWERS TO DEPOSITION QUESTIONS AND PRODUCTION OF
                           DOCUMENTS BASED ON VOLUNTARY WAIVER; [#44] MOTION TO COMPEL RE:
                           DISCOVERY DEPOSITION OF JAMES DONDERO FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE
                           TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                           RELEASE DATE IS 06/14/2018. Until that time the transcript may be viewed at the Clerk's Office
                           or a copy may be obtained from the official court transcriber. Court Reporter/Transcriber eScribers,
                           Telephone number 973-406-2250. (RE: related document(s) Hearing held on 3/14/2018. (RE:
                           related document(s)44 Motion to compel re: discovery Deposition of James Dondero filed by
                           Petitioning Creditor Joshua Terry), 50 Amended motion to compel re: discovery Deposition of
                           James Dondero, or in the alternative, Motion to Strike (related document: 44) filed by Petitioning
                           Creditor Joshua Terry) Appearances: B. Shaw, A. Chiarello, and R. Patel (telephonically) for
                           Petitioning Creditor; M. Warner, G. Cruciani, and W. Usatine (telephonically) for Alleged Debtor.
                           Nonevidentiary hearing (pleadings and discovery notices only). Motion granted on a limited basis,
                           as stated orally. Counsel to upload order. (Ecker, C.), Hearing held on 3/14/2018. (RE: related
                           document(s)43 Motion to compel Answers to Deposition Questions and Production of Documents
                           Based on Voluntary Waiver filed by Alleged Debtor Acis Capital Management, L.P.) Appearances:
                           B. Shaw, A. Chiarello, and R. Patel (telephonically) for Petitioning Creditor; M. Warner, G.
                           Cruciani, and W. Usatine (telephonically) for Alleged Debtor. Nonevidentiary hearing (pleadings
                           and discovery notices only). Motion denied in substantial part, as stated orally. Counsel to upload
                           order. (Ecker, C.), Hearing held on 3/14/2018. (RE: related document(s)36 Motion for protective
                           order and/or to Quash the Deposition of James Dondero, filed by Alleged Debtor Acis Capital
                           Management, L.P.) Appearances: B. Shaw, A. Chiarello, and R. Patel (telephonically) for
                           Petitioning Creditor; M. Warner, G. Cruciani, and W. Usatine (telephonically) for Alleged Debtor.
                           Nonevidentiary hearing (pleadings and discovery notices only). Motion denied in substantial part.
                           Counsel to upload order. (Ecker, C.)). Transcript to be made available to the public on 06/14/2018.
   03/16/2018              (Kurtzer, Benjamin)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013459              13/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas 18:22:33 Page 15 of
        Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 93 of 245 PageID 16407
   03/16/2018       65 (7 pgs) Response opposed to (related document(s): 35 Motion for relief from stay //Motion
                   For Entry Of An Order Modifying The Automatic Stay To Allow Alleged Debtors Acis Capital
                   Management, L.P. And Acis Capital Management GP, LLC To Appeal The Final Judgment
                   Entered In State Court Fee amount filed by Alleged Debtor Acis Capital Management, L.P.) filed
                   by Petitioning Creditor Joshua Terry. (Chiarello, Annmarie)

                            66 (3 pgs) Witness List (Preliminary) filed by Alleged Debtor Acis Capital Management, L.P.
                           (RE: related document(s)8 Motion to dismiss case (Joint Motion of Acis Capital Management,
                           L.P. and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for
                           Award of Fees, Costs, and Damages), 35 Motion for relief from stay //Motion For Entry Of An
                           Order Modifying The Automatic Stay To Allow Alleged Debtors Acis Capital Management,
                           L.P. And Acis Capital Management GP, LLC To Appeal The Final Judgment Entered In State
   03/17/2018              Court Fee amount). (Warner, Michael)

                            67 (4 pgs) Witness List RE: Involuntary Petition filed by Petitioning Creditor Joshua Terry (RE:
                           related document(s)8 Motion to dismiss case (Joint Motion of Acis Capital Management, L.P.
                           and Acis Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for
   03/17/2018              Award of Fees, Costs, and Damages)). (Chiarello, Annmarie)

                            68 (2 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)59 Order
                           granting motion to appear pro hac vice adding Warren A. Ustaine for Acis Capital Management,
                           L.P. (related document 40) Entered on 3/15/2018.) No. of Notices: 1. Notice Date 03/17/2018.
   03/17/2018              (Admin.)

                            69 (3 pgs) Witness List /Acis Capital Management, L.P. and Acis Capital Management GP,
                           LLC's Final Witness List filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
                           document(s)8 Motion to dismiss case (Joint Motion of Acis Capital Management, L.P. and Acis
                           Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of
                           Fees, Costs, and Damages), 35 Motion for relief from stay //Motion For Entry Of An Order
                           Modifying The Automatic Stay To Allow Alleged Debtors Acis Capital Management, L.P. And
                           Acis Capital Management GP, LLC To Appeal The Final Judgment Entered In State Court
   03/19/2018              Fee amount). (Warner, Michael)

                             70 (14 pgs) Exhibit List /Joint Exhibit List Of Acis Capital Management, L.P., Acis Capital
                           Management GP, LLC, And Joshua N. Terry For Hearings Commencing On March 21, 2018
                           filed by Alleged Debtor Acis Capital Management, L.P. (RE: related document(s)8 Motion to
                           dismiss case (Joint Motion of Acis Capital Management, L.P. and Acis Capital Management
                           GP, LLC to Dismiss Involuntary Petitions and Request for Award of Fees, Costs, and
                           Damages), 35 Motion for relief from stay //Motion For Entry Of An Order Modifying The
                           Automatic Stay To Allow Alleged Debtors Acis Capital Management, L.P. And Acis Capital
                           Management GP, LLC To Appeal The Final Judgment Entered In State Court Fee amount).
   03/19/2018              (Warner, Michael)

                            71 (3 pgs) Notice of Appearance and Request for Notice by Scott Richard Larson filed by
   03/19/2018              Neutra, Ltd., CLO Holdco, Ltd., Highland CLO Funding, Ltd.. (Larson, Scott)

   03/19/2018                72 (50 pgs) Motion to dismiss case /Alleged Debtors Joint Motion To Dismiss The

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013460              14/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 16 of
           Case 3:21-cv-00538-N    Document     26-51       167
                                                           Filed   06/09/21           Page
                      Involuntary Petitions Filed By Joshua N. Terry For Lack Of Subject         94 of 245  PageID
                                                                                                         Matter      16408Or,
                                                                                                                Jurisdiction
                           Alternatively, Motion To Compel Arbitration Filed by Alleged Debtor Acis Capital Management,
                           L.P. (Warner, Michael)

                            73 (50 pgs) Motion to compel Arbitration. Filed by Alleged Debtor Acis Capital Management,
   03/19/2018              L.P. Objections due by 4/9/2018. (Chambers, Deanna) (Entered: 03/20/2018)

                            74 (10 pgs) Support/supplemental document/Joint Motion Of Acis Capital Management, L.P.
                           And Acis Capital Management GP, LLC To Consider Threshold Jurisdictional Issues
                           Presented At Hearings Commencing On March 21, 2018 filed by Alleged Debtor Acis Capital
                           Management, L.P. (RE: related document(s)72 Motion to dismiss case /Alleged Debtors Joint
                           Motion To Dismiss The Involuntary Petitions Filed By Joshua N. Terry For Lack Of Subject
                           Matter Jurisdiction Or, Alternatively, Motion To Compel Arbitration, 73 Motion to compel
   03/20/2018              Arbitration.). (Warner, Michael)

                            75 (4 pgs) Order denying joint motion to dismiss involuntary petition . (related document # 72),
   03/20/2018              denying motion to compel arbitration (related document # 73) Entered on 3/20/2018. (Rielly, Bill)

                            76 (9 pgs) Notice of appeal and Statement of Election. Fee Amount $298 filed by Alleged
                           Debtor Acis Capital Management, L.P. (RE: related document(s)75 Order on motion to dismiss
   03/20/2018              case, Order on motion to compel). Appellant Designation due by 04/3/2018. (Warner, Michael)

                            77 (5 pgs) Reply to (related document(s): 65 Response filed by Petitioning Creditor Joshua Terry)
                           IN SUPPORT OF MOTION FOR ENTRY OF AN ORDER MODIFYING THE AUTOMATIC
                           STAY TO ALLOW ALLEGED DEBTORS ACIS CAPITAL MANAGEMENT, L.P. AND ACIS
                           CAPITAL MANAGEMENT GP, LLC TO APPEAL THE FINAL JUDGMENT ENTERED IN
   03/20/2018              STATE COURT, filed by Alleged Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            78 (17 pgs) Response opposed to (related document(s): 62 Brief filed by Petitioning Creditor
   03/20/2018              Joshua Terry) filed by Alleged Debtor Acis Capital Management, L.P.. (Warner, Michael)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj7) [appeal,ntcapl] ( 298.00). Receipt
   03/20/2018              number 24934736, amount $ 298.00 (re: Doc# 76). (U.S. Treasury)

                            79 (117 pgs; 7 docs) Brief in opposition filed by Petitioning Creditor Joshua Terry (RE: related
                           document(s)60 Brief, 61 Brief). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit
   03/20/2018              D # 5 Exhibit E # 6 Exhibit F) (Patel, Rakhee)

                            80 (15 pgs; 2 docs) Emergency Motion to intervene in Proceedings Contesting Involuntary
                           Petitions filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd. (Attachments: # 1
   03/21/2018              Proposed Order) (Larson, Scott)

                            81 (7 pgs; 2 docs) Motion for expedited hearing(related documents 80 Motion to intervene) Filed
                           by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd. (Attachments: # 1 Proposed
   03/21/2018              Order) (Larson, Scott)

   03/21/2018                84 (11 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)76 Notice of

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013461              15/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 17 of
           Case 3:21-cv-00538-N     Document     26-51       167
                                                            Filed   06/09/21
                      appeal (Attachments: # 1 Service list) (Blanco, J.)              Page       95 of 245 PageID 16409


                            85 (2 pgs) Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
   03/21/2018              related document(s)76 Notice of appeal.) (Blanco, J.)

                            86 (4 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-CV-00662-M. (RE:
   03/21/2018              related document(s)76 Notice of appeal) (Blanco, J.)

                            87 (25 pgs; 3 docs) Objection to (related document(s): 80 Emergency Motion to intervene in
                           Proceedings Contesting Involuntary Petitions filed by Creditor Highland CLO Funding, Ltd.,
                           Creditor CLO Holdco, Ltd., Creditor Neutra, Ltd., 81 Motion for expedited hearing(related
                           documents 80 Motion to intervene) filed by Creditor Highland CLO Funding, Ltd., Creditor CLO
                           Holdco, Ltd., Creditor Neutra, Ltd.) filed by Petitioning Creditor Joshua Terry. (Attachments: # 1
   03/21/2018              Exhibit # 2 Exhibit) (Lamberson, Phillip)

                             95 Trial held on 3/21/2018. (RE: related document(s) Motion to dismiss case and Involuntary
                           Petitions ) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; M. Warner,
                           W. Usetine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson and H. Jobe for proposed
                           intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Court recessed and
                           will resume trial on 3/22/18 at 9:30 am. Court also orally announced that it will conduct a hearing on
                           the motion to intervene later in the proceedingsbefore making any ruling in the involuntary petition
                           trialin light of proposed intervenors statement that they do not desire to put on any independent
                           evidence or argument. Trial continued to 3/22/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm.
   03/21/2018              (Ellison, T.) (Entered: 03/23/2018)

                            152 (1 pg) Court admitted exhibits date of hearing March 21, 22, 23, 27, 29, 2018: Joint exhibits
                           1-7; 9-18; 20-37; 39-53; 59; 61-67; 73, 74; 82-94; 100-125; 129-136; 138-173; 175-180;
                           182-184; 187-197 admitted. Demonstrative exhibits 1-18 discussed, not admitted. (RE: related
                           document(s)1 Chapter 7 involuntary petition against a non-individual. Filed by Joshua Terry
                           (attorney Rakhee V. Patel), 8 Joint Motion of Acis Capital Management, L.P. and Acis Capital
                           Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of Fees, Costs, and
                           Damages) Filed by Alleged Debtor Acis Capital Management, L.P.) (Ecker, C.) (Entered:
   03/21/2018              04/26/2018)

                            88 Request for transcript (ENTIRE HEARING) regarding a hearing held on 3/21/2018. The
                           requested turn-around time is hourly. (Note: This is a combined hearing with 18-30265.) (Harden,
   03/22/2018              D.)

                            89 (3 pgs) Notice of Appearance and Request for Notice by Heather H. Jobe filed by CLO
   03/22/2018              Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd.. (Jobe, Heather)

                            90 (27 pgs) Motion to stay pending appeal of Denial of Alleged Debtors' Joint Motion to
                           Dismiss the Involuntary Petitions Filed by Joshua N. Terry for Lack of Subject Matter
                           Jurisdiction or, Alternatively, Motion to Compel Arbitration, (related documents 75 Order on
                           motion to dismiss case, Order on motion to compel) Filed by Alleged Debtor Acis Capital
   03/22/2018              Management, L.P. (Warner, Michael)

   03/22/2018                91 (10 pgs) Motion for expedited hearing(related documents 90 Motion to stay pending appeal)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013462               16/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 18 of
           Case 3:21-cv-00538-N      Document   26-51       167
                                                           Filed   06/09/21           Page
                      Filed by Alleged Debtor Acis Capital Management, L.P. (Warner, Michael)    96 of 245 PageID 16410


                            92 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)75 Order
                           denying joint motion to dismiss involuntary petition . (related document 72), denying motion to
                           compel arbitration (related document 73) Entered on 3/20/2018.) No. of Notices: 4. Notice Date
   03/22/2018              03/22/2018. (Admin.)

                             96 Trial held 3/22/2018. (Trial on involuntary petition, RE: related document(s)8 Motion to dismiss
                           case ) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; M. Warner, W.
                           Usetine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson and H. Jobe for proposed
                           intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Court recessed and
                           will resume trial on 3/23/18 at 9:30 am. Court also orally granted a motion for expedited hearing on
                           a motion for stay pending appeal: court will hear motion for stay pending appeal at conclusion of
                           Trial on Involuntary Petition but prior to ruling on Trial on Involuntary Petition. Trial date set for
   03/22/2018              3/23/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Ellison, T.) (Entered: 03/23/2018)

                            93 Request for transcript (ENTIRE HEARING) regarding a hearing held on 3/22/2018. The
                           requested turn-around time is daily. (Note: This is a combined hearing with 18-30265.) (Harden,
   03/23/2018              D.)

                            94 Request for transcript (ENTIRE HEARING) regarding a hearing held on 3/23/2018. The
                           requested turn-around time is daily. (Note: This is a combined hearing with 18-30265.) (Harden,
   03/23/2018              D.)

                              Trial held on 3/23/2018. (RE: related document(s)1 Chapter 7 involuntary petition filed by Joshua
                           Terry (attorney Rakhee V. Patel), 8 Motion to dismiss case filed by Alleged Debtor Acis Capital
                           Management, L.P.) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; M.
                           Warner, W. Usatine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson for proposed
                           intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Court recessed and
   03/23/2018              will resume trial on 3/27/18 at 9:00 am. (Ecker, C.) (Entered: 03/26/2018)

   03/26/2018               97 (273 pgs) Transcript regarding Hearing Held 03/21/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR EXPEDITED HEARING
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           06/25/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber eScribers, Telephone
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013463              17/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas  18:22:33 Page 19 of
           Case 3:21-cv-00538-N    Document  26-51        167
                                                         Filed   06/09/21           Page
                      number 973-406-2250. (RE: related document(s) 95 Trial held on 3/21/2018.97 of 245 PageID   16411
                                                                                                          (RE: related
                           document(s) Motion to dismiss case and Involuntary Petitions ) Appearances: R. Patel, A. Chiarello
                           and B. Shaw for Petitioning Creditor; M. Warner, W. Usetine, G. Cruciani, and M. Fritz for Alleged
                           Debtor; S. Larson and H. Jobe for proposed intervenors Neutra and certain Highland CLO-related
                           entities. Evidentiary trial. Court recessed and will resume trial on 3/22/18 at 9:30 am. Court also
                           orally announced that it will conduct a hearing on the motion to intervene later in the
                           proceedingsbefore making any ruling in the involuntary petition trialin light of proposed intervenors
                           statement that they do not desire to put on any independent evidence or argument. Trial continued to
                           3/22/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Ellison, T.)). Transcript to be made
                           available to the public on 06/25/2018. (Kurtzer, Benjamin)

                            98 (295 pgs) Transcript regarding Hearing Held 03/22/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR EXPEDITED HEARING
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           06/25/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber eScribers, Telephone
                           number 973-406-2250. (RE: related document(s) 96 Trial held 3/22/2018. (Trial on involuntary
                           petition, RE: related document(s)8 Motion to dismiss case ) Appearances: R. Patel, A. Chiarello
                           and B. Shaw for Petitioning Creditor; M. Warner, W. Usetine, G. Cruciani, and M. Fritz for Alleged
                           Debtor; S. Larson and H. Jobe for proposed intervenors Neutra and certain Highland CLO-related
                           entities. Evidentiary trial. Court recessed and will resume trial on 3/23/18 at 9:30 am. Court also
                           orally granted a motion for expedited hearing on a motion for stay pending appeal: court will hear
                           motion for stay pending appeal at conclusion of Trial on Involuntary Petition but prior to ruling on
                           Trial on Involuntary Petition. Trial date set for 3/23/2018 at 09:30 AM at Dallas Judge Jernigan
                           Ctrm. (Ellison, T.)). Transcript to be made available to the public on 06/25/2018. (Kurtzer,
   03/26/2018              Benjamin)

   03/27/2018               99 (249 pgs) Transcript regarding Hearing Held 03/23/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013464              18/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas  18:22:33 Page 20 of
           Case 3:21-cv-00538-N  Document  26-51       167
                                                      Filed   06/09/21
                      HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR        Page       98 of 245 PageID 16412
                                                                                                   EXPEDITED HEARING
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           06/25/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber eScribers, Telephone
                           number 973-406-2250. (RE: related document(s) Trial held on 3/23/2018. (RE: related
                           document(s)1 Chapter 7 involuntary petition filed by Joshua Terry (attorney Rakhee V. Patel), 8
                           Motion to dismiss case filed by Alleged Debtor Acis Capital Management, L.P.) Appearances: R.
                           Patel, A. Chiarello and B. Shaw for Petitioning Creditor; M. Warner, W. Usatine, G. Cruciani, and
                           M. Fritz for Alleged Debtor; S. Larson for proposed intervenors Neutra and certain Highland
                           CLO-related entities. Evidentiary trial. Court recessed and will resume trial on 3/27/18 at 9:00 am.
                           (Ecker, C.)). Transcript to be made available to the public on 06/25/2018. (Kurtzer, Benjamin)

                             100 SEALED Transcript regarding Hearing Held 03/23/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR EXPEDITED HEARING
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. Court
                           Reporter/Transcriber eScribers, Telephone number 973-406-2250. (RE: related document(s) Trial
                           held on 3/23/2018. (RE: related document(s)1 Chapter 7 involuntary petition filed by Joshua Terry
                           (attorney Rakhee V. Patel), 8 Motion to dismiss case filed by Alleged Debtor Acis Capital
                           Management, L.P.) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; M.
                           Warner, W. Usatine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson for proposed
                           intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Court recessed and
   03/27/2018              will resume trial on 3/27/18 at 9:00 am. (Ecker, C.)). (Kurtzer, Benjamin)

                            101 (5 pgs) Response opposed to (related document(s): 80 Emergency Motion to intervene in
                           Proceedings Contesting Involuntary Petitions filed by Creditor Highland CLO Funding, Ltd.,
                           Creditor CLO Holdco, Ltd., Creditor Neutra, Ltd.) filed by Alleged Debtor Acis Capital
   03/27/2018              Management, L.P.. (Warner, Michael)

   03/27/2018               106 Trial held and continued on 3/27/2018. (RE: related document(s)) 1 Chapter 7 involuntary
                           petition filed by Joshua Terry (attorney Rakhee V. Patel), 8 Motion to dismiss case (Joint Motion
                           of Acis Capital Management, L.P. and Acis Capital Management GP, LLC to Dismiss
                           Involuntary Petitions and Request for Award of Fees, Costs, and Damages) Filed by Alleged
                           Debtor Acis Capital Management, L.P.) Hearing to be held on 3/29/2018 at 09:00 AM Dallas
                           Judge Jernigan Ctrm for 1, 8. Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013465              19/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 21 of
           Case 3:21-cv-00538-N     Document   26-51       167
                      Creditor; M. Warner, W. Usatine, G. Cruciani, and M. Fritz for Alleged245
                                                          Filed   06/09/21           Page       99 of      PageID
                                                                                                       Debtor;      16413
                                                                                                               S. Larson for
                           proposed intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Court
                           recessed and will resume trial on 3/29/18 at 9:00 am. (Ecker, C.) Modified to correct spelling on
                           3/30/2018 (Ecker, C.). (Entered: 03/30/2018)

                             102 Request for transcript regarding a hearing held on 3/27/2018. The requested turn-around time
   03/28/2018              is daily ((Note: This is a combined hearing with 18-30265.) (Ecker, C.)

                            103 (8 pgs) Notice /Joint Request Of Acis Capital Management, L.P. And Acis Capital
                           Management GP, LLC For Judicial Notice filed by Alleged Debtor Acis Capital Management,
   03/28/2018              L.P.. (Warner, Michael)

                            104 (82 pgs; 2 docs) Motion for leave to appeal/Motion Of Acis Capital Management, L.P.
                           And Acis Capital Management GP, LLC Pursuant To 28 U.S.C. § 158(A)(3) And Fed. R.
                           Bankr. P. 8004 For Leave, To The Extent Required, To Appeal Order Denying Acis Joint
                           Motion To Dismiss The Involuntary Petitions Filed By Joshua N. Terry For Lack Of Subject
                           Matter Jurisdiction Or, Alternatively, Motion To Compel Arbitration (related document(s): 76
                           Notice of appeal filed by Alleged Debtor Acis Capital Management, L.P.) Filed by Alleged Debtor
                           Acis Capital Management, L.P. Objections due by 4/12/2018. (Attachments: # 1 Proposed Order)
   03/29/2018              (Warner, Michael)

                             105 Request for transcript regarding a hearing held on 3/29/2018. The requested turn-around time
   03/29/2018              is daily (Note: This is a combined hearing with 18-30265.) (Ecker, C.)

                             Hearing held on 3/29/2018. (RE: related document(s)1 Chapter 7 involuntary petition against a
                           non-individual filed by Joshua Terry, 8 Motion to dismiss case filed by Alleged Debtor Acis Capital
                           Management, L.P.) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; W.
                           Usatine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson for proposed intervenors Neutra
                           and certain Highland CLO-related entities. Evidentiary trial. Trial concluded. Court took matter
                           under advisement and intends to issue a written ruling week of April 2 or April 9. Counsel will be
   03/29/2018              notified. (Ecker, C.) (Entered: 04/03/2018)

                              Hearing held on 3/29/2018. (RE: related document(s)80 Emergency Motion to intervene in
                           Proceedings Contesting Involuntary Petitions filed by CLO Holdco, Ltd., Highland CLO
                           Funding, Ltd., Neutra, Ltd.) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning
                           Creditor; W. Usatine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson for proposed
                           intervenors Neutra and certain Highland CLO-related entities. Evidentiary trial. Motion denied.
   03/29/2018              Petitioning Creditors counsel to upload order. (Ecker, C.) (Entered: 04/03/2018)

   03/30/2018               107 (194 pgs) Transcript regarding Hearing Held 03/27/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013466               20/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas  18:22:33 Page 22 of
           Case 3:21-cv-00538-N Document  26-51        167
                                                     Filed   06/09/21
                      HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR       Page       100 of 245  PageID HEARING
                                                                                                   EXPEDITED  16414
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           06/28/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber eScribers, Telephone
                           number 973-406-2250. (RE: related document(s) 106 Trial held and continued on 3/27/2018. (RE:
                           related document(s)) 1 Chapter 7 involuntary petition filed by Joshua Terry (attorney Rakhee V.
                           Patel), 8 Motion to dismiss case (Joint Motion of Acis Capital Management, L.P. and Acis
                           Capital Management GP, LLC to Dismiss Involuntary Petitions and Request for Award of
                           Fees, Costs, and Damages) Filed by Alleged Debtor Acis Capital Management, L.P.) Hearing to
                           be held on 3/29/2018 at 09:00 AM Dallas Judge Jernigan Ctrm for 1, 8. Appearances: R. Patel, A.
                           Chiarello and B. Shaw for Petitioning Creditor; M. Warner, W. Usatine, G. Cruciani, and M. Fritz
                           for Alleged Debtor; S. Larson for proposed intervenors Neutra and certain Highland CLO-related
                           entities. Evidentiary trial. Court recessed and will resume trial on 3/29/18 at 9:00 am. (Ecker, C.)
                           Modified to correct spelling on 3/30/2018 (Ecker, C.).). Transcript to be made available to the
                           public on 06/28/2018. (Kurtzer, Benjamin)

                            109 (83 pgs) Notice of transmittal on Motion to leave to appeal:3:18-cv-00662-M (RE: related
                           document(s)104 Motion for leave to appeal/Motion Of Acis Capital Management, L.P. And Acis
                           Capital Management GP, LLC Pursuant To 28 U.S.C. § 158(A)(3) And Fed. R. Bankr. P.
                           8004 For Leave, To The Extent Required, To Appeal Order Denying Acis Joint Motion To
                           Dismiss The Involuntary Petitions Filed By Joshua N. Terry For Lack Of Subject Matter
                           Jurisdiction Or, Alternatively, Motion To Compel Arbitration (related document(s): 76 Notice
                           of appeal filed by Alleged Debtor Acis Capital Management, L.P.) Filed by Alleged Debtor Acis
                           Capital Management, L.P. Objections due by 4/12/2018. (Attachments: # 1 Proposed Order)).
   04/02/2018              (Blanco, J.)

                             110 (6 pgs) Appellant designation of contents for inclusion in record on appeal and, Statement of
                           issues on appeal, filed by Alleged Debtor Acis Capital Management, L.P. (RE: related
   04/03/2018              document(s)76 Notice of appeal). Appellee designation due by 04/17/2018. (Warner, Michael)

                            111 (1 pg) Clerk's correspondence requesting Amend designation to comply with the notice
                           regarding the record for appeal from attorney for appellant. (RE: related document(s)110 Appellant
   04/04/2018              designation .) Responses due by 4/9/2018. (Blanco, J.)

                             112 (8 pgs) Amended appellant designation of contents for inclusion in record on appeal and
                           statement of issues on appeal. , Statement of issues on appeal, filed by Alleged Debtor Acis Capital
                           Management, L.P. (RE: related document(s)110 Appellant designation, Statement of issues on
   04/04/2018              appeal, 111 Clerk's correspondence). (Warner, Michael)

   04/04/2018               113 (185 pgs) Transcript regarding Hearing Held 03/29/18 RE: [#80] EMERGENCY MOTION
                           TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS FILED
                           BY CLO HOLDCO, LTD., HIGHLAND CLO FUNDING, LTD., NEUTRA, LTD.; [#81]
                           MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80 MOTION TO
                           INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013467              21/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas  18:22:33 Page 23 of
           Case 3:21-cv-00538-N Document  26-51        167
                                                     Filed   06/09/21
                      HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING Page       101 of 245 PageID 16415
                                                                                                        CREDITOR
                           JOSHUA TERRY; [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY
                           MOTION TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY
                           PETITIONS FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
                           HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR EXPEDITED HEARING
                           (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY CREDITOR
                           HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR
                           NEUTRA, LTD.) FILED BY PETITIONING CREDITOR JOSHUA TERRY. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           07/3/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber eScribers, Telephone
                           number 973-406-2250. (RE: related document(s) Hearing held on 3/29/2018. (RE: related
                           document(s)1 Chapter 7 involuntary petition against a non-individual filed by Joshua Terry, 8
                           Motion to dismiss case filed by Alleged Debtor Acis Capital Management, L.P.) Appearances: R.
                           Patel, A. Chiarello and B. Shaw for Petitioning Creditor; W. Usatine, G. Cruciani, and M. Fritz for
                           Alleged Debtor; S. Larson for proposed intervenors Neutra and certain Highland CLO-related
                           entities. Evidentiary trial. Trial concluded. Court took matter under advisement and intends to issue a
                           written ruling week of April 2 or April 9. Counsel will be notified. (Ecker, C.), Hearing held on
                           3/29/2018. (RE: related document(s)80 Emergency Motion to intervene in Proceedings
                           Contesting Involuntary Petitions filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd.,
                           Neutra, Ltd.) Appearances: R. Patel, A. Chiarello and B. Shaw for Petitioning Creditor; W.
                           Usatine, G. Cruciani, and M. Fritz for Alleged Debtor; S. Larson for proposed intervenors Neutra
                           and certain Highland CLO-related entities. Evidentiary trial. Motion denied. Petitioning Creditors
                           counsel to upload order. (Ecker, C.)). Transcript to be made available to the public on 07/3/2018.
                           (Kurtzer, Benjamin)

                            114 (3 pgs) Order denying motion to intervene (related document # 80) Entered on 4/9/2018.
   04/09/2018              (Taylor, A)

                            115 (11 pgs; 2 docs) INCORRECT ENTRY: WRONG EVENT CODE USED. ATTY TO
                           REFILE Appellee designation of contents for inclusion in record of appeal and Motion to Strike
                           Appellant's Designations filed by Petitioning Creditor Joshua Terry (RE: related document(s)76
                           Notice of appeal). (Attachments: # 1 Proposed Order)(Lamberson, Phillip) MODIFIED on
   04/11/2018              4/12/2018 (Whitaker, Sherri).

                            116 (11 pgs; 2 docs) Motion to strike (related document(s): 112 Appellant designation filed by
                           Alleged Debtor Acis Capital Management, L.P., Statement of issues on appeal) Filed by Petitioning
                           Creditor Joshua Terry Objections due by 5/3/2018. (Attachments: # 1 Proposed Order)
   04/12/2018              (Lamberson, Phillip)

                            117 (8 pgs) Objection to (related document(s): 104 Motion for leave to appeal/Motion Of Acis
                           Capital Management, L.P. And Acis Capital Management GP, LLC Pursuant To 28 U.S.C. §
                           158(A)(3) And Fed. R. Bankr. P. 8004 For Leave, To The Extent Required, To Appeal Order
                           Denying Acis Joint Motion To filed by Alleged Debtor Acis Capital Management, L.P.) filed
   04/12/2018              by Petitioning Creditor Joshua Terry. (Patel, Rakhee)

   04/13/2018                118 (53 pgs) Findings of fact and conclusions of law in support of Orders for Relief issued after
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013468                 22/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed            02/01/21
                                                    U.S. Bankruptcy         Entered
                                                                    Court - Northern      02/01/21
                                                                                     District of Texas  18:22:33 Page 24 of
           Case 3:21-cv-00538-N       Document     26-51        167
                                                              Filed   06/09/21           Page
                      trial on contested involuntary bankruptcy petitions (RE: related document(s)1 102 of 245 Involuntary
                                                                                                                PageID 16416
                                                                                                                           petition
                           (chapter 7) filed by Alleged Debtor Acis Capital Management, L.P., Petitioning Creditor Joshua
                           Terry). Entered on 4/13/2018 (Mathews, M.) Modified text on 4/13/2018 (Mathews, M.).

                            119 (2 pgs; 2 docs) Order for relief with Notice of Deficiency. Incomplete Filings due by
   04/13/2018              4/27/2018. Entered on 4/13/2018 (Mathews, M.)

                            120 (1 pg) Meeting of creditors 341(a) meeting to be held on 5/9/2018 at 11:20 AM at Dallas
   04/13/2018              341 Rm 524. (Mathews, M.)

                            121 (3 pgs) BNC certificate of mailing - meeting of creditors. (RE: related document(s)120
                           Meeting of creditors 341(a) meeting to be held on 5/9/2018 at 11:20 AM at Dallas 341 Rm 524.
   04/15/2018              (Mathews, M.)) No. of Notices: 11. Notice Date 04/15/2018. (Admin.)

                            122 (2 pgs) BNC certificate of mailing. (RE: related document(s)119 Order for relief with Notice
                           of Deficiency. Incomplete Filings due by 4/27/2018. Entered on 4/13/2018 (Mathews, M.)) No. of
   04/15/2018              Notices: 4. Notice Date 04/15/2018. (Admin.)

                             123 (54 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)118 Findings
                           of fact and conclusions of law in support of Orders for Relief issued after trial on contested
                           involuntary bankruptcy petitions (RE: related document(s)1 Involuntary petition (chapter 7) filed by
                           Alleged Debtor Acis Capital Management, L.P., Petitioning Creditor Joshua Terry). Entered on
                           4/13/2018 (Mathews, M.) Modified text on 4/13/2018 (Mathews, M.).) No. of Notices: 1. Notice
   04/15/2018              Date 04/15/2018. (Admin.)

                            124 (2 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)119 Order for
                           relief with Notice of Deficiency. Incomplete Filings due by 4/27/2018. Entered on 4/13/2018
   04/15/2018              (Mathews, M.)) No. of Notices: 4. Notice Date 04/15/2018. (Admin.)

                            126 (9 pgs) Notice of transmittal regarding objection to motion to leave to appeal 18-CV-00662
                           (RE: related document(s)117 Objection to (related document(s): 104 Motion for leave to appeal.).
   04/16/2018              (Blanco, J.)

                            127 (7 pgs) Motion for leave to operate the debtor's business in chapter 7 (expedited) Filed
   04/17/2018              by Trustee Diane G. Reed (Elmquist, David)

                            128 (3 pgs) Motion for expedited hearing(related documents 127 Motion for leave) Filed by
   04/17/2018              Trustee Diane G. Reed (Elmquist, David)

                            129 (3 pgs) Appellee designation of contents for inclusion in record of appeal filed by Creditor
   04/17/2018              Joshua Terry (RE: related document(s)76 Notice of appeal). (Lamberson, Phillip)

                            130 (2 pgs) Interim Order Granting Trustee's Expedited Motion To Operate The Debtors'
   04/18/2018              Businesses In Chapter 7 (related document # 127) Entered on 4/18/2018. (Taylor, A)

   04/18/2018               131 (2 pgs) Order granting Trustee's motion for expedited hearing (Related Doc# 128)(document
                           set for hearing: 127 Motion to operate the debtors' businesses in chapter 7) Hearing to be held on

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                         013469                  23/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 25 of
           Case 3:21-cv-00538-N    Document   26-51        167
                      4/23/2018 at 02:30 PM Dallas Judge Jernigan Ctrm for 127, Enteredofon
                                                         Filed   06/09/21           Page       103    245  PageID
                                                                                                       4/18/2018.   16417
                                                                                                                  (Taylor, A)

                            132 (7 pgs) Application to employ Reed & Elmquist, P.C. as Attorney Filed by Trustee Diane G.
   04/18/2018              Reed (Reed, Diane)

                            133 (2 pgs) Expedited Notice of hearing filed by Trustee Diane G. Reed (RE: related
                           document(s)127 Motion for leave to operate the debtor's business in chapter 7 (expedited) Filed
                           by Trustee Diane G. Reed). Hearing to be held on 4/23/2018 at 02:30 PM Dallas Judge Jernigan
   04/18/2018              Ctrm for 127, (Elmquist, David)

                            134 (3 pgs) Motion for joint administration of cases 18-30264 and 18-30265 Filed by Trustee
   04/18/2018              Diane G. Reed (Elmquist, David)

                            135 (3 pgs) Notice of Appearance and Request for Notice by Holland N. O'Neil filed by CLO
   04/18/2018              Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd.. (O'Neil, Holland)

                            136 (4 pgs) Notice of Appearance and Request for Notice by Jason B. Binford filed by Creditor
   04/18/2018              Highland Capital Management, L.P.. (Binford, Jason)

                             137 (4 pgs) Order jointly administered lead case 18-30264 with member case(s) 18-30265. (RE:
                           related document(s)134 Motion for joint administration filed by Trustee Diane G. Reed). Ordered
                           that the above captioned cases be and hereby are jointly administered by this Court for procedural
                           purposes only. Ordered that all orders, pleadings, papers and documents, except proofs of claim,
                           lists, schedules, statements and monthly operating reports, shall be filed and docketed in case
                           number 18-30264-SGJ-7 (the Lead Case) and it is further Ordered that all proofs of claim shall be
                           filed and docketed under the case number representing the estate in which the claim is made and per
   04/19/2018              further conditions of the order. Entered on 4/19/2018 (Taylor, A)

                            138 (118 pgs; 3 docs) Amended Objection to (related document(s): 104 Motion for leave to
                           appeal/Motion Of Acis Capital Management, L.P. And Acis Capital Management GP, LLC
                           Pursuant To 28 U.S.C. § 158(A)(3) And Fed. R. Bankr. P. 8004 For Leave, To The Extent
                           Required, To Appeal Order Denying Acis Joint Motion To filed by Debtor Acis Capital
                           Management, L.P.) filed by Creditor Joshua Terry. (Attachments: # 1 Exhibit A # 2 Exhibit B)
   04/20/2018              (Patel, Rakhee)

                             139 (8 pgs) Notice of List of Scheduled Parties Pursuant to Fed. R. Bankr. P. 1007(a)(2),
   04/20/2018              filed by Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            140 (4 pgs) Witness and Exhibit List filed by Trustee Diane G. Reed (RE: related document(s)127
   04/20/2018              Motion for leave to operate the debtor's business in chapter 7 (expedited)). (Elmquist, David)

                             141 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)130 Interim
                           Order Granting Trustee's Expedited Motion To Operate The Debtors' Businesses In Chapter 7
                           (related document 127) Entered on 4/18/2018.) No. of Notices: 1. Notice Date 04/20/2018.
   04/20/2018              (Admin.)

   04/21/2018                142 (6 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)137 Order

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013470                 24/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 26 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page
                      jointly administered lead case 18-30264 with member case(s) 18-30265.        104 of 245
                                                                                                            (RE:PageID
                                                                                                                 related 16418
                           document(s)134 Motion for joint administration filed by Trustee Diane G. Reed). Ordered that the
                           above captioned cases be and hereby are jointly administered by this Court for procedural
                           purposes only. Ordered that all orders, pleadings, papers and documents, except proofs of claim,
                           lists, schedules, statements and monthly operating reports, shall be filed and docketed in case
                           number 18-30264-SGJ-7 (the Lead Case) and it is further Ordered that all proofs of claim shall be
                           filed and docketed under the case number representing the estate in which the claim is made and per
                           further conditions of the order. Entered on 4/19/2018) No. of Notices: 1. Notice Date 04/21/2018.
                           (Admin.)

                            143 (3 pgs) Notice of Appearance and Request for Notice by Mark D. Kotwick , Daniel
   04/23/2018              Novakov filed by Creditor US Bank National Association . (Taylor, A)

                            144 (8 pgs) Notice of appeal . Fee Amount $298 filed by Creditor Neutra, Ltd. (RE: related
                           document(s)114 Order on motion to intervene). Appellant Designation due by 05/7/2018. (Bales,
   04/23/2018              Melina)

                            145 (6 pgs) Notice of appeal . Fee Amount $298 filed by Creditor Neutra, Ltd. (RE: related
   04/23/2018              document(s)119 Order for relief). Appellant Designation due by 05/7/2018. (Bales, Melina)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj7) [appeal,ntcapl] ( 298.00). Receipt
   04/23/2018              number 25079510, amount $ 298.00 (re: Doc# 144). (U.S. Treasury)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj7) [appeal,ntcapl] ( 298.00). Receipt
   04/23/2018              number 25079510, amount $ 298.00 (re: Doc# 145). (U.S. Treasury)

                            147 (1 pg) Court admitted exhibits date of hearing April 23, 2018: Trustee/Movant exhibits 1 -
                           23 admitted. (RE: related document(s)127 Motion for leave to operate the debtor's business in
   04/23/2018              chapter 7 (expedited) Filed by Trustee Diane G. Reed) (Ecker, C.) (Entered: 04/24/2018)

                              Hearing held on 4/23/2018. (RE: related document(s)127 Motion for leave to operate the
                           debtor's business in chapter 7 (expedited) Filed by Trustee Diane G. Reed) Appearances: D.
                           Elmquist, for and with Trustee, D. Reed; R. Patel for J. Terry; H. ONeil and B. Barnes for
                           Highland, Highland CLO Management, and Neutra; L. Lambert for UST; A. Alves (telephonically)
                           for U.S. Bank, Indenture Trustee on five CLO Indentures. Evidentiary hearing. Motion granted.
   04/23/2018              Counsel to upload order. (Ecker, C.) (Entered: 04/25/2018)

                             146 Request for transcript regarding a hearing held on 4/23/2018. The requested turn-around time
   04/24/2018              is hourly (Ecker, C.)

                            148 (1 pg) Clerk's correspondence requesting to amend the notice of appeal from attorney for
                           creditor. (RE: related document(s)144 Notice of appeal . Fee Amount $298 filed by Creditor
                           Neutra, Ltd. (RE: related document(s)114 Order on motion to intervene). Appellant Designation
                           due by 05/7/2018., 145 Notice of appeal . Fee Amount $298 filed by Creditor Neutra, Ltd. (RE:
                           related document(s)119 Order for relief). Appellant Designation due by 05/7/2018.) Responses due
   04/25/2018              by 4/27/2018. (Whitaker, Sheniqua)

   04/25/2018                149 (22 pgs) Transcript regarding Hearing Held 04/23/18 RE: Motion for Leave. THIS
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013471                25/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas  18:22:33 Page 27 of
           Case 3:21-cv-00538-N Document  26-51        167
                                                     Filed   06/09/21
                      TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE          Page       105 of 245  PageID
                                                                                                   TO THE     16419
                                                                                                          GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           07/24/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Telephone number 609-586-2311. (RE: related document(s) Hearing held on 4/23/2018. (RE:
                           related document(s)127 Motion for leave to operate the debtor's business in chapter 7
                           (expedited) Filed by Trustee Diane G. Reed) Appearances: D. Elmquist, for and with Trustee, D.
                           Reed; R. Patel for J. Terry; H. ONeil and B. Barnes for Highland, Highland CLO Management, and
                           Neutra; L. Lambert for UST; A. Alves (telephonically) for U.S. Bank, Indenture Trustee on five
                           CLO Indentures. Evidentiary hearing. Motion granted. Counsel to upload order. (Ecker, C.)).
                           Transcript to be made available to the public on 07/24/2018. (Bowen, James)

                            150 (6 pgs) Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd.,
   04/25/2018              Neutra, Ltd. (RE: related document(s)145 Notice of appeal). (Bales, Melina)

                            151 (8 pgs) Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd.,
   04/25/2018              Neutra, Ltd. (RE: related document(s)144 Notice of appeal). (Bales, Melina)

                            153 (4 pgs) Notice of hearing filed by Trustee Diane G. Reed (RE: related document(s)119 Order
                           for relief with Notice of Deficiency. Incomplete Filings due by 4/27/2018. Entered on 4/13/2018
                           (Mathews, M.)). Status Conference to be held on 6/25/2018 at 09:30 AM at Dallas Judge Jernigan
   04/26/2018              Ctrm. (Elmquist, David)

                            155 (45 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-CV-01073-S.
                           (RE: related document(s)150 Amended notice of appeal filed by CLO Holdco, Ltd., Highland
                           CLO Funding, Ltd., Neutra, Ltd. (RE: related document(s)145 Notice of appeal).) (Whitaker,
   04/26/2018              Sheniqua)

                            157 (50 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-cv-01084-S. (RE:
                           related document(s)151 Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO
   04/27/2018              Funding, Ltd., Neutra, Ltd. (RE: related document(s)144 Notice of appeal).) (Whitaker, Sheniqua)

                            158 (45 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)150
                           Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd.
                           (RE: related document(s)145 Notice of appeal).) (Attachments: # 1 Service List) (Whitaker,
   04/27/2018              Sheniqua)

                            159 (50 pgs; 3 docs) INCORRECT ENTRY. Incomplete Forms. Certificate of mailing regarding
                           appeal (RE: related document(s)151 Amended notice of appeal filed by CLO Holdco, Ltd.,
                           Highland CLO Funding, Ltd., Neutra, Ltd. (RE: related document(s)144 Notice of appeal).)
                           (Attachments: # 1 Service List) (Whitaker, Sheniqua) Modified on 4/27/2018 (Whitaker,
   04/27/2018              Sheniqua).

                            160 (50 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)151
                           Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd.
                           (RE: related document(s)144 Notice of appeal).) (Attachments: # 1 Service List) (Whitaker,
   04/27/2018              Sheniqua)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                013472             26/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 28 of
       Case
   04/27/20183:21-cv-00538-N                               167
                     161 (2 pgs) Notice regarding the record for a bankruptcy appeal toofthe
                                 Document     26-51      Filed   06/09/21           Page       106    245
                                                                                                        U.S.PageID    16420(RE:
                                                                                                             District Court.
                   related document(s)150 Notice of appeal . (RE: related document(s)119 Order on motion to
                   intervene). 151 Notice of appeal . (RE: related document(s)114 Order for relief). (Whitaker,
                   Sheniqua). MODIFIED linkage on 4/27/2018 (Whitaker, Sheniqua).

                            162 (3 pgs) Certificate of service re: Order Directing Joint Administration filed by Trustee Diane
   04/27/2018              G. Reed (RE: related document(s)137 Order (jntadmn-LEAD) (granting)). (Elmquist, David)

                            164 (20 pgs) Schedules: Schedules A/B and D-H. Filed by Debtor Acis Capital Management,
   04/27/2018              L.P.. (Warner, Michael)

                            165 (13 pgs) Statement of financial affairs for a non-individual . Filed by Debtor Acis Capital
   04/30/2018              Management, L.P.. (Warner, Michael)

                            167 (119 pgs) Notice of transmission of amended objection in re: motion for leave to appeal re:
                           Civil Case # 3:18-cv-00662-B (RE: related document(s)104 Motion for leave to appeal/Motion Of
                           Acis Capital Management, L.P. And Acis Capital Management GP, LLC Pursuant To 28
                           U.S.C. § 158(A)(3) And Fed. R. Bankr. P. 8004 For Leave, To The Extent Required, To
                           Appeal Order Denying Acis Joint Motion To Dismiss The Involuntary Petitions Filed By
                           Joshua N. Terry For Lack Of Subject Matter Jurisdiction Or, Alternatively, Motion To
                           Compel Arbitration (related document(s): 76 Notice of appeal filed by Alleged Debtor Acis
                           Capital Management, L.P.) Filed by Alleged Debtor Acis Capital Management, L.P. Objections due
   05/01/2018              by 4/12/2018. (Attachments: # 1 Proposed Order)) (Whitaker, Sheniqua)

                            168 (8 pgs) Amended Notice of List of Scheduled Parties Pursuant to Fed. R. Bankr. P.
   05/01/2018              1007(a)(2) filed by Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            169 (61 pgs; 3 docs) Motion to compel Rejection of Two Executory Contracts. Filed by Creditor
                           Highland Capital Management, L.P. Objections due by 5/24/2018. (Attachments: # 1 Exhibit 1 # 2
   05/03/2018              Exhibit 2) (Bales, Melina)

                            170 (7 pgs) Notice of Chapter 7 Trustee Election filed by U.S. Trustee United States Trustee.
   05/04/2018              (Lambert, Lisa)

                            171 (8 pgs) Motion to convert case from chapter 7 to 11 . Fee Amount $922 Filed by Trustee
   05/04/2018              Diane G. Reed (Elmquist, David)

                            172 (3 pgs) Motion for expedited hearing(related documents 171 Motion to convert case from
   05/04/2018              chapter 7 to 11) Filed by Trustee Diane G. Reed (Elmquist, David)

                             Receipt of filing fee for Motion to convert case from chapter 7 to 11(18-30264-sgj7)
                           [motion,mcn7to11] ( 922.00). Receipt number 25131349, amount $ 922.00 (re: Doc# 171). (U.S.
   05/04/2018              Treasury)

                            173 (27 pgs; 3 docs) Motion to appoint trustee Filed by Creditor Joshua Terry (Attachments: # 1
   05/04/2018              Exhibit A # 2 Proposed Order) (Patel, Rakhee)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013473               27/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 29 of
       Case
   05/04/20183:21-cv-00538-N      Document     26-51        167
                                                          Filed   06/09/21           Page
                     174 (8 pgs; 2 docs) Motion for expedited hearing(related documents         107 of 245  PageID
                                                                                                       173 Motion     16421
                                                                                                                  to appoint
                   trustee) Filed by Creditor Joshua Terry (Attachments: # 1 Proposed Order) (Patel, Rakhee)

                            175 (4 pgs) Expedited Notice of hearing filed by Trustee Diane G. Reed (RE: related
                           document(s)171 Motion to convert case from chapter 7 to 11 . Fee Amount $922 Filed by Trustee
                           Diane G. Reed). Hearing to be held on 5/9/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 171,
   05/07/2018              (Elmquist, David)

   05/07/2018                176 (8 pgs) Creditor matrix . Filed by Debtor Acis Capital Management, L.P.. (Warner, Michael)

                            177 (9 pgs; 2 docs) Notice of hearing filed by Creditor Joshua Terry (RE: related
                           document(s)173 Motion to appoint trustee Filed by Creditor Joshua Terry (Attachments: # 1
                           Exhibit A # 2 Proposed Order)). Hearing to be held on 5/9/2018 at 01:30 PM Dallas Judge
   05/07/2018              Jernigan Ctrm for 173, (Attachments: # 1 mailing matrix) (Patel, Rakhee)

                             178 (5 pgs; 2 docs) Order granting Trustee;s expedited motion to operate the debtors businesses
                           in chapter 7 (re: 127) and setting status conference (RE: related document(s)1 Involuntary petition
                           (chapter 7) filed by Debtor Acis Capital Management, L.P., Creditor Joshua Terry). Status
                           Conference to be held on 6/25/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm. (Attachments: #
   05/07/2018              1 Exhibit 1) Entered on 5/7/2018 (Taylor, A)

                            179 (6 pgs; 2 docs) Motion for expedited hearing(related documents 169 Motion to compel)
                           Filed by Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order) (Bales,
   05/07/2018              Melina)

                            180 (7 pgs) Appellant designation of contents for inclusion in record on appeal filed by Highland
                           CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd. (RE: related
                           document(s)144 Notice of appeal, 145 Notice of appeal, 150 Amended notice of appeal, 151
   05/07/2018              Amended notice of appeal). Appellee designation due by 05/21/2018. (O'Neil, Holland)

                            181 (3 pgs) Statement of issues on appeal, filed by Highland CLO Funding, Ltd., Highland
                           Capital Management, L.P., Neutra, Ltd. (RE: related document(s)144 Notice of appeal, 145
                           Notice of appeal, 150 Amended notice of appeal, 151 Amended notice of appeal). (O'Neil,
   05/07/2018              Holland)

                            182 (3 pgs) Certification of No Transcript Ordered filed by Highland CLO Funding, Ltd.,
                           Highland Capital Management, L.P., Neutra, Ltd. (RE: related document(s)144 Notice of appeal,
   05/07/2018              145 Notice of appeal). (O'Neil, Holland)

                            183 (3 pgs) Motion to appear pro hac vice for Arlene R. Alves. Fee Amount $25 Filed by
   05/08/2018              Creditor US Bank National Association (Novakov, Daniel)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj7) [motion,mprohac] (
   05/08/2018              25.00). Receipt number 25140015, amount $ 25.00 (re: Doc# 183). (U.S. Treasury)

   05/08/2018               184 (2 pgs) Order granting motion for expedited hearing (Related Doc# 172)(document set for
                           hearing: 171 Motion to convert case from chapter 7 to 11) Hearing to be held on 5/9/2018 at 01:30

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013474                28/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 30 of
           Case 3:21-cv-00538-N    Document    26-51        167
                                                          Filed   06/09/21           Page
                      PM Dallas Judge Jernigan Ctrm for 171, Entered on 5/8/2018. (Taylor,      108 of 245
                                                                                                       A) PageID 16422

                            185 (3 pgs) Order granting motion for expedited hearing (Related Doc# 174)(document set for
                           hearing: 173 Motion to appoint trustee) Hearing to be held on 5/9/2018 at 01:30 PM Dallas Judge
   05/08/2018              Jernigan Ctrm for 173, Entered on 5/8/2018. (Taylor, A)

                            186 (3 pgs) Motion to appear pro hac vice for Mark Kotwick. Fee Amount $25 Filed by
   05/08/2018              Creditor US Bank National Association (Novakov, Daniel)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj7) [motion,mprohac] (
   05/08/2018              25.00). Receipt number 25143445, amount $ 25.00 (re: Doc# 186). (U.S. Treasury)

                            188 (5 pgs) Motion to compel turnover of bank account funds by NexBank SSB. (unopposed)
   05/08/2018              Filed by Trustee Diane G. Reed (Elmquist, David)

                            189 (3 pgs) Witness and Exhibit List filed by Trustee Diane G. Reed (RE: related document(s)171
   05/08/2018              Motion to convert case from chapter 7 to 11 . Fee Amount $922). (Elmquist, David)

                             190 (18 pgs) Response opposed to (related document(s): 171 Motion to convert case from
                           chapter 7 to 11 . Fee Amount $922 filed by Trustee Diane G. Reed, 173 Motion to appoint trustee
                           filed by Creditor Joshua Terry) filed by Creditor Highland Capital Management, L.P.. (O'Neil,
   05/08/2018              Holland)

                             191 (3 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)179 Motion for expedited hearing(related documents 169 Motion to compel) Filed by
                           Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order)). Hearing to be
                           held on 5/9/2018 at 01:30 PM Dallas, Judge Jernigan's Ctrm. for 179, (Bales, Melina) Modified
   05/08/2018              text to correct hearing Judge and hearing location on 5/9/2018 (Ecker, C.).

                            192 (4 pgs) Witness and Exhibit List filed by Creditor Joshua Terry (RE: related document(s)171
                           Motion to convert case from chapter 7 to 11 . Fee Amount $922, 173 Motion to appoint trustee).
   05/08/2018              (Patel, Rakhee)

                            193 (6 pgs) Objection to (related document(s): 179 Motion for expedited hearing(related
                           documents 169 Motion to compel) filed by Creditor Highland Capital Management, L.P.) filed by
   05/09/2018              Creditor Joshua Terry. (Patel, Rakhee)

                             194 (2 pgs) INCORRECT ENTRY: Docketed using the incorrect event code see document
                           number 197. Declaration re: Electronic Filing of Bankruptcy Lists, Statements, and Schedules,
                           filed by Debtor Acis Capital Management, L.P. (RE: related document(s)139 Notice (generic), 164
                           Schedules, 165 Statement of financial affairs, 176 Matrix). (Warner, Michael). MODIFIED on
   05/09/2018              5/9/2018 (Cumby, C).

                            195 (2 pgs) Order granting motion for expedited hearing (Related Doc# 179)(document set for
                           hearing: 169 Motion to compel) Hearing to be held on 5/9/2018 at 01:30 PM Dallas Judge Jernigan
   05/09/2018              Ctrm for 169, Entered on 5/9/2018. (Taylor, A)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013475              29/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 31 of
       Case
   05/09/20183:21-cv-00538-N    Document       26-51        167
                                                          Filed   06/09/21           Page
                    196 (1 pg) Order granting motion to appear pro hac vice adding Mark         109 of 245  PageIDfor16423
                                                                                                        D. Kotwick    US Bank
                   National Association (related document # 186) Entered on 5/9/2018. (Taylor, A)

                            198 (1 pg) Order granting motion to appear pro hac vice adding Arlene R. Alves for US Bank
   05/09/2018              National Association (related document # 183) Entered on 5/9/2018. (Taylor, A)

                            199 (2 pgs) Agreed order on unopposed motion to compel turnover of bank account funds by
   05/09/2018              Nexbank SSB (related document # 188) Entered on 5/9/2018. (Taylor, A)

                             200 Request for transcript regarding a hearing held on 5/9/2018. The requested turn-around time
   05/09/2018              is daily (Whittington, Nicole)

                              Hearing held on 5/9/2018. (RE: related document(s)171 Motion to convert case from chapter 7
                           to 11 . Fee Amount $922 Filed by Trustee Diane G. Reed) (Appearances: D. Elmquist, for and with
                           D. Reed, interim trustee; H. ONeil, M. Bales, and B. Barnes for Highland Capital Management and
                           related entities; R. Patel and A. Chiarello for J. Terry; L. Lambert for U.S.T.; A. Alves and M.
                           Kotwick (telephonically) for U.S. Bank Indenture Trustee. Nonevidentiary hearing (no disputed
   05/09/2018              facts). Motion granted. Counsel to upload order.) (Bradden, T.) (Entered: 05/16/2018)

                              Hearing held on 5/9/2018. (RE: related document(s)179 Motion for expedited hearing(related
                           documents 169 Motion to compel) Filed by Creditor Highland Capital Management, L.P.
                           (Attachments: # 1 Proposed Order)) (Appearances: D. Elmquist, for and with D. Reed, interim
                           trustee; H. ONeil, M. Bales, and B. Barnes for Highland Capital Management and related entities;
                           R. Patel and A. Chiarello for J. Terry; L. Lambert for U.S.T.; A. Alves and M. Kotwick
                           (telephonically) for U.S. Bank Indenture Trustee. Nonevidentiary hearing (no disputed facts).
                           Motion denied. Matter set in ordinary course in June. Counsel to upload order and Notice of
   05/09/2018              Hearing.) (Bradden, T.) (Entered: 05/16/2018)

                             Hearing held on 5/9/2018. (RE: related document(s)173 Motion to appoint trustee Filed by
                           Creditor Joshua Terry (Attachments: # 1 Exhibit A # 2 Proposed Order)) (Appearances: D.
                           Elmquist, for and with D. Reed, interim trustee; H. ONeil, M. Bales, and B. Barnes for Highland
                           Capital Management and related entities; R. Patel and A. Chiarello for J. Terry; L. Lambert for
                           U.S.T.; A. Alves and M. Kotwick (telephonically) for U.S. Bank Indenture Trustee. Nonevidentiary
                           hearing (no disputed facts). Motion granted. Counsel to upload order.) (Bradden, T.) (Entered:
   05/09/2018              05/16/2018)

                             201 (1 pg) Clerk's correspondence requesting to amend designation from attorney for appellant.
                           (RE: related document(s)180 Appellant designation of contents for inclusion in record on appeal
                           filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd. (RE:
                           related document(s)144 Notice of appeal, 145 Notice of appeal, 150 Amended notice of appeal,
                           151 Amended notice of appeal). Appellee designation due by 05/21/2018. (O'Neil, Holland))
   05/10/2018              Responses due by 5/14/2018. (Whitaker, Sheniqua)

                            202 (6 pgs) Amended appellant designation of contents for inclusion in record on appeal as to
                           Appeal of Order for Relief in an Involuntary Case filed by CLO Holdco, Ltd., Highland CLO
   05/10/2018              Funding, Ltd., Neutra, Ltd. (RE: related document(s)180 Appellant designation). (O'Neil, Holland)

   05/10/2018                203 (6 pgs) Amended appellant designation of contents for inclusion in record on appeal as to
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013476                30/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 32 of
           Case 3:21-cv-00538-N    Document   26-51        167
                                                         Filed   06/09/21           Page
                      Appeal of Order Denying Motion to Intervene filed by CLO Holdco,         110 of 245    PageID CLO
                                                                                                       Ltd., Highland 16424
                           Funding, Ltd., Neutra, Ltd. (RE: related document(s)180 Appellant designation). (O'Neil, Holland)

                            204 (3 pgs) BNC certificate of mailing - meeting of creditors. No. of Notices: 72. Notice Date
   05/10/2018              05/10/2018. (Admin.)

                            205 (2 pgs) Order granting motion to convert case from chapter 7 to chapter 11 (related
   05/11/2018              document # 171) Trustee Diane G. Reed terminated. Entered on 5/11/2018. (Mathews, M.)

                            206 (3 pgs) Order granting motion to appoint trustee. (related document # 173) Entered on
   05/11/2018              5/11/2018. (Mathews, M.)

                            207 (9 pgs; 2 docs) Notice of hearingOn Status Conference filed by Creditor Joshua Terry.
                           Hearing to be held on 5/14/2018 at 09:30 AM Dallas Judge Jernigan Ctrm (Attachments: # 1
   05/11/2018              Service LIst) (Chiarello, Annmarie)

                             208 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)196 Order
                           granting motion to appear pro hac vice adding Mark D. Kotwick for US Bank National Association
                           (related document 186) Entered on 5/9/2018.) No. of Notices: 1. Notice Date 05/11/2018.
   05/11/2018              (Admin.)

                             209 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)198 Order
                           granting motion to appear pro hac vice adding Arlene R. Alves for US Bank National Association
                           (related document 183) Entered on 5/9/2018.) No. of Notices: 1. Notice Date 05/11/2018.
   05/11/2018              (Admin.)

                            210 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)205 Order
                           granting motion to convert case from chapter 7 to chapter 11 (related document 171) Trustee Diane
                           G. Reed terminated. Entered on 5/11/2018. (Mathews, M.)) No. of Notices: 61. Notice Date
   05/13/2018              05/13/2018. (Admin.)

                            211 (8 pgs) Motion to withdraw as attorney (Michael D. Warner, Warren Usatine, Benjamin
                           Wallen, and the law firm Cole Schotz, P.C.) Filed by Debtor Acis Capital Management, L.P.
   05/14/2018              (Warner, Michael)

                            212 (8 pgs) Motion to withdraw as attorney (Gary Cruciani, Michael Fritz, and the law firm
   05/14/2018              McKool Smith, P.C.) Filed by Debtor Acis Capital Management, L.P. (Warner, Michael)

                            213 (2 pgs) Notice of appointment of chapter 11 trustee amount of bond $10,000 (Lambert,
   05/14/2018              Lisa)

                             214 Request for transcript regarding a hearing held on 5/14/2018. The requested turn-around time
   05/14/2018              is daily (Bergreen, J.)

   05/14/2018               215 (3 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)169 Motion to compel Rejection of Two Executory Contracts. Filed by Creditor
                           Highland Capital Management, L.P. Objections due by 5/24/2018. (Attachments: # 1 Exhibit 1 # 2

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013477                31/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 33 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page
                      Exhibit 2)). Hearing to be held on 6/6/2018 at 02:30 PM Dallas Judge         111 of Jernigan
                                                                                                          245 PageID
                                                                                                                   Ctrm for16425
                                                                                                                            169,
                           (O'Neil, Holland)

                              Status Conference held on 5/14/2018. Appearances: L. Lambert for U.S. Trustee; J. Weilibinski
                           and A. Chiarello for J. Terry; H. ONeil for Highland Capital and related entities; R. Phelan, Chapter
                           11 Trustee; A. Alves (telephonically) for U.S. Bank. Evidentiary hearing. Court clarified that it does
                           not believe the Fifth Circuits W.F. Development case to be binding authority in the context of
                           Chapter 11 Trustees and further that it believes under the facts and circumstances of this case, two
                           trustees would be unnecessary. Obviously, this is without prejudice to anyone moving for separate
                           trustees if actual conflict seems to arise. Ms. Chiarello to upload order. (Bradden, T.) (Entered:
   05/14/2018              05/15/2018)

                            216 (1 pg) Notice of Appearance and Request for Notice by Laurie A. Spindler filed by Creditor
   05/15/2018              Dallas County. (Spindler, Laurie)

                             217 (48 pgs) Transcript regarding Hearing Held 05/14/18 RE: Status Conference. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           08/13/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Telephone number 609-586-2311. (RE: related document(s) Status Conference held on 5/14/2018.
                           Appearances: L. Lambert for U.S. Trustee; J. Weilibinski and A. Chiarello for J. Terry; H. ONeil
                           for Highland Capital and related entities; R. Phelan, Chapter 11 Trustee; A. Alves (telephonically)
                           for U.S. Bank. Evidentiary hearing. Court clarified that it does not believe the Fifth Circuits W.F.
                           Development case to be binding authority in the context of Chapter 11 Trustees and further that it
                           believes under the facts and circumstances of this case, two trustees would be unnecessary.
                           Obviously, this is without prejudice to anyone moving for separate trustees if actual conflict seems to
                           arise. Ms. Chiarello to upload order. (Bradden, T.)). Transcript to be made available to the public
   05/15/2018              on 08/13/2018. (Bowen, James)

                            218 (1 pg) Certificate of No Objection filed by Trustee Diane G. Reed (RE: related
   05/15/2018              document(s)132 Application to employ Reed & Elmquist, P.C. as Attorney ). (Elmquist, David)

                            219 (4 pgs) Order supplementing Order granting motion to appoint trustee for the Chapter 11
                           Estates of Acis Capital Management L.P. and Acis Capital Management GP, LLC. (related
   05/16/2018              document # 173 and 206) Entered on 5/16/2018. (Mathews, M.)

                            220 (10 pgs) Application to approve the appointment of a chapter 11 trustee Robin Phelan
   05/16/2018              (Lambert, Lisa)

                             221 (2 pgs) Order granting application to approve the appointment of Robin Phelan as chapter 11
   05/17/2018              trustee (related document # 220) Entered on 5/17/2018. (Mathews, M.)

                            222 (13 pgs) Application to employ Forshey & Prostok, LLP as Attorney to the Chapter 11
   05/17/2018              Trustee Filed by Trustee Robin Phelan (Prostok, Jeff)

   05/17/2018               223 (3 pgs) Support/supplemental document- Service List filed by Trustee Robin Phelan (RE:
                           related document(s)222 Application to employ Forshey & Prostok, LLP as Attorney to the
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                        013478                32/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 34 of
           Case 3:21-cv-00538-N   Document     26-51
                      Chapter 11 Trustee). (Prostok, Jeff)  167
                                                          Filed   06/09/21           Page       112 of 245 PageID 16426


                            224 (3 pgs) Notice of Appearance and Request for Notice by John Mark Stern filed by Creditor
   05/18/2018              Texas Comptroller of Public Accounts. (Stern, John)

                             225 (72 pgs) Transcript regarding Hearing Held 05/09/18 RE: 171 MOTION TO CONVERT
                           CASE FROM CHAPTER 7 TO CHAPTER 11 FILED BY TRUSTEE DIANE G. REED 179
                           MOTION FOR EXPEDITED HEARING FILED BY CREDITOR HIGHLAND CAPITAL
                           MANAGEMENT, L.P. 173 MOTION TO APPOINT TRUSTEE FILED BY CREDITOR
                           JOSHUA TERRY. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE
                           TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                           RELEASE DATE IS 08/16/2018. Until that time the transcript may be viewed at the Clerk's Office
                           or a copy may be obtained from the official court transcriber. Court Reporter/Transcriber eScribers,
                           LLC, Telephone number 973-406-2250. (RE: related document(s) Hearing held on 5/9/2018. (RE:
                           related document(s)171 Motion to convert case from chapter 7 to 11 . Fee Amount $922 Filed by
                           Trustee Diane G. Reed) (Appearances: D. Elmquist, for and with D. Reed, interim trustee; H.
                           ONeil, M. Bales, and B. Barnes for Highland Capital Management and related entities; R. Patel and
                           A. Chiarello for J. Terry; L. Lambert for U.S.T.; A. Alves and M. Kotwick (telephonically) for U.S.
                           Bank Indenture Trustee. Nonevidentiary hearing (no disputed facts). Motion granted. Counsel to
                           upload order.) (Bradden, T.), Hearing held on 5/9/2018. (RE: related document(s)179 Motion for
                           expedited hearing(related documents 169 Motion to compel) Filed by Creditor Highland Capital
                           Management, L.P. (Attachments: # 1 Proposed Order)) (Appearances: D. Elmquist, for and with D.
                           Reed, interim trustee; H. ONeil, M. Bales, and B. Barnes for Highland Capital Management and
                           related entities; R. Patel and A. Chiarello for J. Terry; L. Lambert for U.S.T.; A. Alves and M.
                           Kotwick (telephonically) for U.S. Bank Indenture Trustee. Nonevidentiary hearing (no disputed
                           facts). Motion denied. Matter set in ordinary course in June. Counsel to upload order and Notice of
                           Hearing.) (Bradden, T.), Hearing held on 5/9/2018. (RE: related document(s)173 Motion to
                           appoint trustee Filed by Creditor Joshua Terry (Attachments: # 1 Exhibit A # 2 Proposed Order))
                           (Appearances: D. Elmquist, for and with D. Reed, interim trustee; H. ONeil, M. Bales, and B.
                           Barnes for Highland Capital Management and related entities; R. Patel and A. Chiarello for J. Terry;
                           L. Lambert for U.S.T.; A. Alves and M. Kotwick (telephonically) for U.S. Bank Indenture Trustee.
                           Nonevidentiary hearing (no disputed facts). Motion granted. Counsel to upload order.) (Bradden,
   05/18/2018              T.)). Transcript to be made available to the public on 08/16/2018. (Kurtzer, Benjamin)

                            226 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)221 Order
                           granting application to approve the appointment of Robin Phelan as chapter 11 trustee (related
                           document 220) Entered on 5/17/2018. (Mathews, M.)) No. of Notices: 7. Notice Date
   05/19/2018              05/19/2018. (Admin.)

                            227 (2 pgs) Order granting application to employ Reed & Elmquist, P.C. as Attorney (related
   05/20/2018              document 132) Entered on 5/20/2018. (Taylor, A) Modified Text on 5/22/2018 (Taylor, A).

                            228 (2 pgs) Notice Report of Diane G. Reed, Former Chapter 7 Interim Trustee filed by
   05/21/2018              Trustee Diane G. Reed. (Reed, Diane)

   05/21/2018               229 (7 pgs) Appellee designation of contents for inclusion in record of appeal filed by Creditor
                           Joshua Terry (RE: related document(s)144 Notice of appeal, 145 Notice of appeal, 150 Amended
                           notice of appeal, 151 Amended notice of appeal). (Chiarello, Annmarie)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013479              33/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas 18:22:33 Page 35 of
       Case 3:21-cv-00538-N Document 26-51 Filed         167 06/09/21 Page 113 of 245 PageID 16427
                   230 (7 pgs) Appellee designation of contents for inclusion in record of appeal filed by Creditor
                  Joshua Terry (RE: related document(s)144 Notice of appeal, 151 Amended notice of appeal).
   05/21/2018     (Chiarello, Annmarie)

                            231 (1 pg) Clerk's correspondence requesting amended appellee desgination from attorney for
                           debtor. (RE: related document(s)229 Appellee designation of contents for inclusion in record of
                           appeal230 Appellee designation of contents for inclusion in record of appeal ) Responses due by
   05/22/2018              5/24/2018. (Blanco, J.)

                            232 (2 pgs) Notice of Appearance and Request for Notice by Matthias Kleinsasser filed by
   05/22/2018              Trustee Robin Phelan. (Kleinsasser, Matthias)

                            233 (3 pgs) Notice of Appearance and Request for Notice by Suzanne K. Rosen filed by Trustee
   05/22/2018              Robin Phelan. (Rosen, Suzanne)

                            234 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)227 Order
                           granting application to employ Reed & Elmquist, P.C. as Attorney (related document 132) Entered
                           on 5/20/2018. (Taylor, A) Modified Text on 5/22/2018 .) No. of Notices: 1. Notice Date
   05/23/2018              05/23/2018. (Admin.)

                            235 (7 pgs) Amended appellee designation of contents for inclusion in record of appeal filed by
   05/24/2018              Creditor Joshua Terry (RE: related document(s)229 Appellee designation). (Chiarello, Annmarie)

                            236 (7 pgs) Amended appellee designation of contents for inclusion in record of appeal filed by
   05/24/2018              Creditor Joshua Terry (RE: related document(s)230 Appellee designation). (Chiarello, Annmarie)

                            237 (12 pgs) Objection to (related document(s): 169 Motion to compel Rejection of Two
                           Executory Contracts. filed by Creditor Highland Capital Management, L.P.) filed by Trustee Robin
   05/24/2018              Phelan. (Wielebinski, Joseph)

                            238 (9 pgs) Declaration re: - Amended Declaration of Jeff P. Prostok in Support of
                           Application for Order Authorizing the Employment and Retention of Forshey & Prostok, LLP
                           as Counsel to the Chapter 11 Trustee filed by Trustee Robin Phelan (RE: related document(s)222
                           Application to employ Forshey & Prostok, LLP as Attorney to the Chapter 11 Trustee).
   05/25/2018              (Prostok, Jeff)

                            239 (61 pgs; 7 docs) Motion for leave - Request for Status Conference Filed by Trustee Robin
                           Phelan (Attachments: # 1 Exhibit "A" # 2 Exhibit "B" # 3 Exhibit "C" # 4 Exhibit "D" # 5 Proposed
   05/25/2018              Order # 6 Service List) (Enright, Jason)

                            240 (4 pgs) Order setting status conference (RE: 239 Request for status conference. related
                           document(s)1 Involuntary petition (chapter 7, filed by Debtor Acis Capital Management, L.P.,
                           Creditor Joshua Terry). Status Conference to be held on 5/31/2018 at 10:00 AM at Dallas Judge
   05/29/2018              Jernigan Ctrm. Entered on 5/29/2018 (Taylor, A)

   05/29/2018               241 (4 pgs) DUPLICATE ENTRY of document #240: Order setting status conference (RE:239
                           Request for status conference. related document(s)1 Involuntary petition (chapter 7, filed by Debtor
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013480                34/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 36 of
           Case 3:21-cv-00538-N     Document   26-51        167
                                                          Filed   06/09/21           Page
                      Acis Capital Management, L.P., Creditor Joshua Terry) Status Conference   114 of 245to PageID
                                                                                                             be held on16428
                                                                                                                        5/31/2018
                           at 10:00 AM at Dallas Judge Jernigan Ctrm. Entered on 5/29/2018 (Taylor, A) MODIFIED Text
                           on 5/29/2018 (Taylor, A).

                            242 (6 pgs; 2 docs) Notice of hearingStatus Conference filed by Trustee Robin Phelan (RE:
                           related document(s)240 Order setting status conference (RE: 239 Request for status conference.
                           related document(s)1 Involuntary petition (chapter 7, filed by Debtor Acis Capital Management,
                           L.P., Creditor Joshua Terry). Status Conference to be held on 5/31/2018 at 10:00 AM at Dallas
                           Judge Jernigan Ctrm. Entered on 5/29/2018). Hearing to be held on 5/31/2018 at 10:00 AM Dallas
   05/29/2018              Judge Jernigan Ctrm for 240, (Attachments: # 1 Service List) (Chiarello, Annmarie)

                            243 (2567 pgs; 38 docs) Adversary case 18-03078. Complaint by Highland Capital
                           Management, L.P., Highland CLO Funding, Ltd. against Robin Phelan, Chapter 11 Trustee. Fee
                           Amount $350 (Attachments: # 1 Adversary Cover Sheet # 2 Exhibit 1 # 3 Exhibit 2 # 4 Exhibit 3A
                           # 5 Exhibit 3B # 6 Exhibit 3C # 7 Exhibit 3D # 8 Exhibit 3E # 9 Exhibit 4A # 10 Exhibit 4B # 11
                           Exhibit 4C # 12 Exhibit 4D # 13 Exhibit 4E # 14 Exhibit 5A # 15 Exhibit 5B # 16 Exhibit 5C # 17
                           Exhibit 5D # 18 Exhibit 5E # 19 Exhibit 6 # 20 Exhibit 7A # 21 Exhibit 7B # 22 Exhibit 7C # 23
                           Exhibit 7D # 24 Exhibit 7E # 25 Exhibit 8 # 26 Exhibit 9 # 27 Exhibit 10A # 28 Exhibit 10B # 29
                           Exhibit 10C # 30 Exhibit 10D # 31 Exhibit 10E # 32 Exhibit 11A # 33 Exhibit 11B # 34 Exhibit
                           11C # 35 Exhibit 11D # 36 Exhibit 11E # 37 Exhibit 12). Nature(s) of suit: 21 (Validity, priority or
                           extent of lien or other interest in property). 02 (Other (e.g. other actions that would have been
   05/30/2018              brought in state court if unrelated to bankruptcy)). 91 (Declaratory judgment). (O'Neil, Holland)

                            244 (47 pgs; 5 docs) Motion to compel Disqualification. Motion to Disqualify Winstead P.C. as
                           Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee Filed by Creditor Highland
                           Capital Management, L.P. Objections due by 6/20/2018. (Attachments: # 1 Proposed Order # 2
   05/30/2018              Exhibit A # 3 Exhibit B # 4 Exhibit C) (O'Neil, Holland)

                            245 (5 pgs) Objection to (related document(s): 239 Request for Status Conference filed by
                           Trustee Robin Phelan.) filed by Creditor Highland Capital Management, L.P.. (O'Neil, Holland).
   05/30/2018              MODIFIED to Correct Linkage on 5/31/2018 (Dugan, S.).

                            246 (33 pgs; 4 docs) Application to employ Winstead PC as Special Counsel to the Chapter 11
                           Trustee Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit "A" # 2 Proposed Order # 3
   05/30/2018              Service List) (Enright, Jason)

                             247 Request for transcript regarding a hearing held on 5/31/2018. The requested turn-around time
   05/31/2018              is hourly. (Ellison, T.)

                            249 (1 pg) Court admitted exhibits date of status conference May 31, 2018: Trustee exhibit 1
                           admitted. (RE: related document(s)1 Chapter 7 involuntary petition against a non-individual.)
   05/31/2018              (Ecker, C.) (Entered: 06/01/2018)

   05/31/2018                Status Conference held on 5/31/2018. (RE: related document(s)1 Chapter 7 involuntary petition
                           against a non-individual. Re: Acis Capital Management, L.P. Filed by Joshua Terry (attorney
                           Rakhee V. Patel)) Appearances: J. Prostok and S. Rosen for Trustee, R. Phelan; R. Patel, J.
                           Wielibinski, A Chiarello, and J. Enright, proposed special counsel for R. Phelan; H. ONeil, J.
                           Binford, M. Hurst, and B. Barnes for Highland and Highland CLO; A. Ailes and M. Kotwick
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013481               35/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 37 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page
                      (telephonically) for U.S. Bank; L. Lambert for UST; D. Nier and T. Melsheimer115 of 245 PageID  16429
                                                                                                                for CLOs; B.
                           Shaw for J. Terry. Evidentiary hearing. Court issued Section 105 extraordinary TRO for 14 days
                           and face-to-face good faith meetings, based on concerns of Chapter 11 Trustee announced.
                           Counsel to upload order. (Ecker, C.) (Entered: 06/04/2018)

                            248 (2 pgs) Order granting motion to withdraw as attorney (attorney Warren A. Usatine and
   06/01/2018              Michael D. Warner terminated). (related document # 211) Entered on 6/1/2018. (Taylor, A)

                             250 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)248 Order
                           granting motion to withdraw as attorney (attorney Warren A. Usatine and Michael D. Warner
                           terminated). (related document 211) Entered on 6/1/2018.) No. of Notices: 9. Notice Date
   06/03/2018              06/03/2018. (Admin.)

                            251 (81 pgs) Transcript regarding Hearing Held 05/31/18 RE: Status Conference. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           09/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber Transcripts Plus, Inc.
                           (CourtTranscripts@aol.com), Telephone number 215-862-1115. (RE: related document(s) Status
                           Conference held on 5/31/2018. (RE: related document(s)1 Chapter 7 involuntary petition against a
                           non-individual. Re: Acis Capital Management, L.P. Filed by Joshua Terry (attorney Rakhee V.
                           Patel)) Appearances: J. Prostok and S. Rosen for Trustee, R. Phelan; R. Patel, J. Wielibinski, A
                           Chiarello, and J. Enright, proposed special counsel for R. Phelan; H. ONeil, J. Binford, M. Hurst,
                           and B. Barnes for Highland and Highland CLO; A. Ailes and M. Kotwick (telephonically) for U.S.
                           Bank; L. Lambert for UST; D. Nier and T. Melsheimer for CLOs; B. Shaw for J. Terry. Evidentiary
                           hearing. Court issued Section 105 extraordinary TRO for 14 days and face-to-face good faith
                           meetings, based on concerns of Chapter 11 Trustee announced. Counsel to upload order. (Ecker,
   06/04/2018              C.)). Transcript to be made available to the public on 09/4/2018. (Hartmann, Karen)

                             252 (2 pgs) Order granting McKool Smith P.C.'s motion to withdraw as attorney (attorney Gary
                           J. Cruciani and Michael P. Fritz terminated). (related document # 212) Entered on 6/4/2018.
   06/04/2018              (Taylor, A)

                            253 (3 pgs) Notice of Appearance and Request for Notice John M. Lynch by Brian Patrick
   06/04/2018              Shaw filed by Creditor Joshua Terry. (Shaw, Brian)

                             254 (5 pgs) Order Setting Mandatory Settlement Conference; Continuing Status Conference And
                           Converting Hearing On Motion For Order Compelling Rejection Of Executory Contracts To A
                           Status Conference; And Setting Hearing On Applications To Employ Counsel And Special Counsel
                           For The Chapter 11 Trustee And Any Objections Thereto (RE: related document(s)169 Motion to
                           compel filed by Creditor Highland Capital Management, L.P., 222 Application to employ filed by
                           Trustee Robin Phelan, 239 Motion for leave filed by Trustee Robin Phelan, 244 Motion to compel
                           filed by Creditor Highland Capital Management, L.P., 246 Application to employ filed by Trustee
                           Robin Phelan). Status Conference to be held on 6/12/2018 at 01:30 PM at Dallas Judge Jernigan
   06/05/2018              Ctrm. Entered on 6/5/2018 (Taylor, A)

   06/06/2018               255 (6 pgs; 2 docs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)222
                           Application to employ Forshey & Prostok, LLP as Attorney to the Chapter 11 Trustee Filed by
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013482                36/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 38 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      Trustee Robin Phelan, 246 Application to employ Winstead PC as Special     116 of 245Counsel
                                                                                                             PageID    16430
                                                                                                                   to the Chapter
                           11 Trustee Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit "A" # 2 Proposed Order # 3
                           Service List)). Hearing to be held on 6/12/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 222
                           and for 246, (Attachments: # 1 List of 20 Largest Creditors) (Chiarello, Annmarie)

   06/06/2018                256 (4 pgs) Temporary restraining order. Entered on 6/6/2018 (Taylor, A)

                            257 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)252 Order
                           granting McKool Smith P.C.'s motion to withdraw as attorney (attorney Gary J. Cruciani and
                           Michael P. Fritz terminated). (related document 212) Entered on 6/4/2018.) No. of Notices: 1.
   06/06/2018              Notice Date 06/06/2018. (Admin.)

                            258 (3 pgs) Motion to appear pro hac vice for David Neier. Fee Amount $25 Filed by Creditor
   06/08/2018              ACIS CLO 2014-1 and 3-6, LTDs (Neier, David)

                            259 (3 pgs) Notice of Appearance and Request for Notice by Paul Richard Bessette filed by
   06/08/2018              Creditor Highland CLO Funding, Ltd.. (Bessette, Paul)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/08/2018              25.00). Receipt number 25256856, amount $ 25.00 (re: Doc# 258). (U.S. Treasury)

                            260 (3 pgs) Motion to appear pro hac vice for Mark M. Maloney. Fee Amount $25 Filed by
   06/08/2018              Creditor Highland CLO Funding, Ltd. (Bessette, Paul)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/08/2018              25.00). Receipt number 25256899, amount $ 25.00 (re: Doc# 260). (U.S. Treasury)

                            261 (3 pgs) Motion to appear pro hac vice for W. Austin Jowers. Fee Amount $25 Filed by
   06/08/2018              Creditor Highland CLO Funding, Ltd. (Bessette, Paul)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/08/2018              25.00). Receipt number 25257009, amount $ 25.00 (re: Doc# 261). (U.S. Treasury)

                            262 (4 pgs) Notice of Appearance and Request for Notice and Reservation of Rights by Lane
   06/08/2018              M. Webster filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs. (Webster, Lane)

                            263 (42 pgs; 4 docs) Motion for leave Motion to Approve Break-Up Fee, Expense
                           Reimbursement, and Replacement Sub-Advisory and Shared Services Provider, Oaktree
                           Capital Management, L.P. Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A # 2
   06/08/2018              Proposed Order # 3 Service List) (Patel, Rakhee)

                            264 (11 pgs; 3 docs) Motion for expedited hearing(related documents 263 Motion for leave)
                           Motion to Approve Break-Up Fee, Expense Reimbursement, and Replacement Sub-Advisory
                           and Shared Services Provider, Oaktree Capital Management, L.P. Filed by Trustee Robin
   06/08/2018              Phelan (Attachments: # 1 Proposed Order # 2 Service List) (Patel, Rakhee)

   06/08/2018                265 (4 pgs) Notice to take deposition of Robin Phelan filed by. (Bales, Melina)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013483              37/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas 18:22:33 Page 39 of
       Case 3:21-cv-00538-N Document 26-51 Filed         167 06/09/21 Page 117 of 245 PageID 16431
   06/09/2018      266 (24 pgs; 3 docs) Support/supplemental document. Supplement to Application to Employ
                  Winstead PC as Special Counsel to the Chapter 11 Trustee filed by Trustee Robin Phelan (RE:
                  related document(s)246 Application to employ Winstead PC as Special Counsel to the Chapter 11
                  Trustee). (Attachments: # 1 Exhibit "A" # 2 Service List) (Enright, Jason)

                            267 (62 pgs; 2 docs) Objection to (related document(s): 246 Application to employ Winstead
                           PC as Special Counsel to the Chapter 11 Trustee filed by Trustee Robin Phelan) filed by Creditor
   06/11/2018              Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                            268 (2 pgs) Withdrawal Notice of Withdrawal, Without Prejudice, of Highland Capital
                           Management, L.P.s Notice of Deposition of Robin Phelan filed by Creditor Highland Capital
   06/11/2018              Management, L.P. (RE: related document(s)265 Notice to take deposition). (O'Neil, Holland)

                            269 (6 pgs) Witness and Exhibit List Joint Witness and Exhibit List filed by Highland CLO
                           Funding, Ltd., Highland Capital Management, L.P. (RE: related document(s)169 Motion to compel
                           Rejection of Two Executory Contracts. , 222 Application to employ Forshey & Prostok, LLP as
                           Attorney to the Chapter 11 Trustee, 244 Motion to compel Disqualification. Motion to Disqualify
                           Winstead P.C. as Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee, 246
                           Application to employ Winstead PC as Special Counsel to the Chapter 11 Trustee). (O'Neil,
   06/11/2018              Holland)

                            270 (4 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)169
                           Motion to compel Rejection of Two Executory Contracts. , 222 Application to employ Forshey &
                           Prostok, LLP as Attorney to the Chapter 11 Trustee, 239 Motion for leave - Request for Status
                           Conference, 244 Motion to compel Disqualification. Motion to Disqualify Winstead P.C. as
                           Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee, 246 Application to employ
   06/11/2018              Winstead PC as Special Counsel to the Chapter 11 Trustee). (Chiarello, Annmarie)

                            271 (2411 pgs; 15 docs) Brief in opposition filed by Creditor Highland CLO Funding, Ltd. (RE:
                           related document(s)256 Temporary restraining order). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                           Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10
   06/11/2018              Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14) (Bessette, Paul)

                            272 (2 pgs) Joinder by Joinder of Highland Capital Management, L.P. to Highland CLO
                           Funding Ltd.s Memorandum of Law in Opposition to the Continuance of the Temporary
                           Restraining Order filed by Creditor Highland Capital Management, L.P. (RE: related
   06/11/2018              document(s)271 Brief). (O'Neil, Holland)

                            273 (2 pgs) Withdrawal Notice of Withdrawal, Without Prejudice, of Highland Capital
                           Management, L.P.s Motion for Order Compelling Chapter 11 Trustee to Reject Certain
                           Executory Contracts and Request for Expedited Hearing filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)169 Motion to compel Rejection of Two Executory
   06/11/2018              Contracts. ). (O'Neil, Holland)

                            274 (6 pgs) Amended Witness and Exhibit List Joint Witness and Exhibit List filed by Highland
                           CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related document(s)269 List
   06/11/2018              (witness/exhibit/generic)). (Bales, Melina)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013484             38/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                            U.S. Bankruptcy         Entered
                                                            Court - Northern      02/01/21
                                                                             District of Texas 18:22:33 Page 40 of
       Case 3:21-cv-00538-N Document 26-51 Filed        167 06/09/21 Page 118 of 245 PageID 16432
   06/11/2018      275 (10 pgs) Motion to extend time to - Motion to Extend the Temporary Restraining Order (RE:
                  related document(s)256 Temporary restraining order) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            276 (4 pgs) Motion for expedited hearing(related documents 275 Motion to extend/shorten time)
   06/11/2018              Filed by Trustee Robin Phelan (Prostok, Jeff)

                            277 (7 pgs) Notice /Statement of Issuers and Co-Issuers in Respect of the Temporary
                           Restraining Order and the Order Setting Mandatory Settlement Conference filed by Creditor
                           ACIS CLO 2014-1 and 3-6, LTDs (RE: related document(s)254 Order Setting Mandatory
                           Settlement Conference; Continuing Status Conference And Converting Hearing On Motion For
                           Order Compelling Rejection Of Executory Contracts To A Status Conference; And Setting Hearing
                           On Applications To Employ Counsel And Special Counsel For The Chapter 11 Trustee And Any
                           Objections Thereto (RE: related document(s)169 Motion to compel filed by Creditor Highland
                           Capital Management, L.P., 222 Application to employ filed by Trustee Robin Phelan, 239 Motion
                           for leave filed by Trustee Robin Phelan, 244 Motion to compel filed by Creditor Highland Capital
                           Management, L.P., 246 Application to employ filed by Trustee Robin Phelan). Status Conference to
                           be held on 6/12/2018 at 01:30 PM at Dallas Judge Jernigan Ctrm. Entered on 6/5/2018, 256
   06/11/2018              Temporary restraining order. Entered on 6/6/2018). (Webster, Lane)

                            278 (5 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)275 Motion to extend time to - Motion to Extend the Temporary Restraining Order
                           (RE: related document(s)256 Temporary restraining order) Filed by Trustee Robin Phelan). Hearing
   06/11/2018              to be held on 6/15/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 275, (Prostok, Jeff)

                            279 (10 pgs) Trustee's Objection to Application to Employ Winstead as Special Counsel (RE:
   06/11/2018              related document(s)246 Application to employ) (Lambert, Lisa)

                            294 (2 pgs) Final order from District court Judge Boyle, re: appeal on Civil Action number:3:18-
                           cv-00662-B, DISMISSED (RE: related document(s)75 Order on motion to dismiss case, Order on
                           motion to compel). (Related document(s) 104 Motion for leave to appeal/Motion Of Acis Capital
                           Management, L.P. And Acis Capital Management GP, LLC Pursuant To 28 U.S.C. § 158(A)
                           (3) And Fed. R. Bankr. P. 8004 For Leave, To The Extent Required, To Appeal Order Denying
                           Acis Joint Motion To filed by Debtor Acis Capital Management, L.P.. Entered on 6/17/2018
   06/11/2018              (Whitaker, Sheniqua). (Entered: 06/17/2018)

                            280 (5 pgs) Expedited Notice of hearing- Notice of Reset Expedited Hearing filed by Trustee
                           Robin Phelan (RE: related document(s)275 Motion to extend time to - Motion to Extend the
                           Temporary Restraining Order (RE: related document(s)256 Temporary restraining order) Filed by
                           Trustee Robin Phelan). Hearing to be held on 6/14/2018 at 02:00 PM Dallas Judge Jernigan Ctrm
   06/12/2018              for 275, (Prostok, Jeff)

                            281 (1 pg) Order granting motion to appear pro hac vice adding David Neier for ACIS CLO
   06/12/2018              2014-1 and 3-6, LTDs (related document # 258) Entered on 6/12/2018. (Taylor, A)

                            282 (1 pg) Order granting motion to appear pro hac vice adding Mark M. Maloney for Highland
   06/12/2018              CLO Funding, Ltd. (related document # 260) Entered on 6/12/2018. (Taylor, A)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                013485              39/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas  18:22:33 Page 41 of
       Case
   06/12/20183:21-cv-00538-N   Document     26-51        167
                                                       Filed   06/09/21           Page
                    283 (1 pg) Order granting motion to appear pro hac vice adding William   119 of 245Austin
                                                                                                         PageID   16433
                                                                                                              Jowers for
                   Highland CLO Funding, Ltd. (related document # 261) Entered on 6/12/2018. (Taylor, A)

                            284 (1 pg) Order granting motion for expedited hearing (Related Doc# 276)(document set for
                           hearing: 275 Motion to extend/shorten time) Hearing to be held on 6/14/2018 at 02:00 PM Dallas
   06/12/2018              Judge Jernigan Ctrm for 275 and for 275, Entered on 6/12/2018. (Taylor, A)

                            285 (3 pgs) Order Granting Motion For Emergency Hearing On Emergency Motion To Approve
                           Break-Up Fee, Expense Reimbursement, And Replacement Sub-Advisory And Shared Services
                           Provider, Oaktree Capital Management, L.P. (Related Doc# 264)(document set for hearing: 263
                           Motion for leave) Hearing to be held on 6/25/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for
   06/12/2018              263, Entered on 6/12/2018. (Taylor, A)

                              Status conference held on 6/12/2018. (RE: related document(s)1 ) Appearances: J. Prostok and
                           S. Rosen for and with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed
                           special counsel for R. Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for
                           Highland Capital; M. Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves
                           and M. Kotwick for U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST.
                           Evidentiary hearing (evidence commenced, by agreement, with testimony of W. Scott, regarding
                           request to continue TRO that is set for 6/14/18 at 2:00 pm). Additionally, M. Kotwick to present
                           clarification order regarding paperwork issues (relevant to CLO issuer and indenture trustee)
   06/12/2018              implicated with earlier-issued TRO. (Ellison, T.) (Entered: 06/13/2018)

                              Hearing held on 6/12/2018. (RE: related document(s)222 Application to employ Forshey &
                           Prostok, LLP as Attorney to the Chapter 11 Trustee) Appearances: J. Prostok and S. Rosen for
                           and with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed special counsel for
                           R. Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for Highland Capital; M.
                           Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves and M. Kotwick for
                           U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST. Nonevidentiary
   06/12/2018              hearing. Application granted. Counsel to upload order. (Ellison, T.) (Entered: 06/13/2018)

                            287 Hearing held on 6/12/2018 and continued (RE: related document(s)246 Application to
                           Employ Winstead PC as Special Counsel to the Chapter 11 Trustee ) Appearances: J. Prostok and
                           S. Rosen for and with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed
                           special counsel for R. Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for
                           Highland Capital; M. Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves
                           and M. Kotwick for U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST.
                           Court unable to get to this application due to length of status conferencewill hear on 6/14/18 at 2:00
                           pm setting. Hearing to be held on 6/14/2018 at 02:00 PM Dallas Judge Jernigan Ctrm for 246,
   06/12/2018              (Ellison, T.) (Entered: 06/13/2018)

   06/12/2018               288 Hearing held on 6/12/2018., Hearing continued (RE: related document(s)244 Motion to
                           Disqualify Winstead P.C. as Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee filed
                           by Creditor Highland Capital Management, L.P.) Appearances: J. Prostok and S. Rosen for and
                           with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed special counsel for R.
                           Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for Highland Capital; M.
                           Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves and M. Kotwick for
                           U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST. Court unable to get to
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013486              40/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed            02/01/21
                                                    U.S. Bankruptcy         Entered
                                                                    Court - Northern      02/01/21
                                                                                     District of Texas  18:22:33 Page 42 of
           Case 3:21-cv-00538-N       Document     26-51        167
                      this application due to length of status conferencewill hear on 6/14/18ofat245
                                                              Filed   06/09/21           Page       120         PageID
                                                                                                           2:00 pm setting.16434
                                                                                                                            Hearing to
                           be held on 6/14/2018 at 02:00 PM Dallas Judge Jernigan Ctrm for 244, (Ellison, T.) (Entered:
                           06/13/2018)

                             286 Request for transcript regarding a hearing held on 6/12/2018. The requested turn-around time
   06/13/2018              is hourly (Ecker, C.)

                             289 (135 pgs) Transcript regarding Hearing Held 06/12/18 RE: DOC 169, 222, 246, 244. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           09/11/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber Transcripts Plus, Inc.
                           (CourtTranscripts@aol.com), Telephone number 215-862-1115. (RE: related document(s) Status
                           conference held on 6/12/2018. (RE: related document(s)1 ) Appearances: J. Prostok and S. Rosen
                           for and with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed special counsel
                           for R. Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for Highland Capital;
                           M. Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves and M. Kotwick for
                           U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST. Evidentiary hearing
                           (evidence commenced, by agreement, with testimony of W. Scott, regarding request to continue
                           TRO that is set for 6/14/18 at 2:00 pm). Additionally, M. Kotwick to present clarification order
                           regarding paperwork issues (relevant to CLO issuer and indenture trustee) implicated with earlier-
                           issued TRO. (Ellison, T.), Hearing held on 6/12/2018. (RE: related document(s)222 Application to
                           employ Forshey & Prostok, LLP as Attorney to the Chapter 11 Trustee) Appearances: J. Prostok
                           and S. Rosen for and with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed
                           special counsel for R. Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for
                           Highland Capital; M. Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves
                           and M. Kotwick for U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST.
                           Nonevidentiary hearing. Application granted. Counsel to upload order. (Ellison, T.), 287 Hearing
                           held on 6/12/2018 and continued (RE: related document(s)246 Application to Employ Winstead
                           PC as Special Counsel to the Chapter 11 Trustee ) Appearances: J. Prostok and S. Rosen for and
                           with Trustee, R. Phelan; R. Patel, J. Wielibinski and A. Chiarello, proposed special counsel for R.
                           Phelan; H. ONeil, J. Binford, M. Bales (telephonically) and M. Hurst for Highland Capital; M.
                           Maloney, A. Jowers, and P. Bessett (telephonically) for HCOLF; A. Alves and M. Kotwick for
                           U.S. Bank; D. Neier and L. Webster for CLO issuers; L. Lambert for UST. Court unable to get to
                           this application due to length of status conferencewill hear on 6/14/18 at 2:00 pm setting. Hearing to
                           be held on 6/14/2018 at 02:00 PM Dallas Judge Jernigan Ctrm for 246, (Ellison, T.), 288 Hearing
                           held on 6/12/2018., Hearing continued (RE: related document(s)244 Motion to Disqualify Winstead
                           P.C. as Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee filed by Creditor Highland
                           Capital Management, L.P.) Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan;
                           R. Patel, J. Wielibinski and A. Chiarello, proposed special counsel for R. Phelan; H. ONeil, J.
                           Binford, M. Bales (telephonically) and M. Hurst for Highland Capital; M. Maloney, A. Jowers, and
                           P. Bessett (telephonically) for HCOLF; A. Alves and M. Kotwick for U.S. Bank; D. Neier and L.
                           Webster for CLO issuers; L. Lambert for UST. Court unable to get to this application due to length
                           of status conferencewill hear on 6/14/18 at 2:00 pm setting. Hearing to be held on 6/14/2018 at
                           02:00 PM Dallas Judge Jernigan Ctrm for 244, (Ellison, T.)). Transcript to be made available to the
   06/13/2018              public on 09/11/2018. (Hartmann, Karen)

   06/14/2018                290 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)281 Order

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                         013487               41/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 43 of
           Case 3:21-cv-00538-N     Document     26-51        167
                      granting motion to appear pro hac vice adding David Neier for ACISofCLO
                                                            Filed   06/09/21           Page       121    2452014-1
                                                                                                              PageID
                                                                                                                   and16435
                                                                                                                       3-6, LTDs
                           (related document 258) Entered on 6/12/2018.) No. of Notices: 0. Notice Date 06/14/2018.
                           (Admin.)

                             291 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)282 Order
                           granting motion to appear pro hac vice adding Mark M. Maloney for Highland CLO Funding, Ltd.
                           (related document 260) Entered on 6/12/2018.) No. of Notices: 1. Notice Date 06/14/2018.
   06/14/2018              (Admin.)

                            292 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)283 Order
                           granting motion to appear pro hac vice adding William Austin Jowers for Highland CLO Funding,
                           Ltd. (related document 261) Entered on 6/12/2018.) No. of Notices: 1. Notice Date 06/14/2018.
   06/14/2018              (Admin.)

                              Hearing held on 6/14/2018. (RE: related document(s)246 Application to employ Winstead PC as
                           Special Counsel to the Chapter 11 Trustee Filed by Trustee Robin Phelan) Appearances: J.
                           Wielibinski, A. Chiarello, J. Enright, and R. Patel (telephonically), proposed counsel for R. Phelan;
                           S. Rosen, general counsel for R. Phelan; H. ONeil and J. Binford for Highland Capital
                           Management; M. Maloney for HCLOF Ltd.; L. Webster, D. Neier (telephonically) and J. Stern
                           (telephonically) for CLO issuers; L. Lambert for UST; A. Alves and M. Kotwick (both
                           telephonically) for US Bank. Evidentiary hearing (pleadings and representations of counsel only).
                           Application granted on a narrowed basis (as outlined orally). Counsel to upload order. (Ecker, C.)
   06/14/2018              (Entered: 06/15/2018)

                             Hearing held on 6/14/2018. (RE: related document(s)244 Motion to Disqualify Winstead P.C. as
                           Proposed Special Counsel to Robin Phelan, Chapter 11 Trustee Filed by Creditor Highland Capital
                           Management, L.P.) (O'Neil, Holland)) Appearances: J. Wielibinski, A. Chiarello, J. Enright, and R.
                           Patel (telephonically), proposed counsel for R. Phelan; S. Rosen, general counsel for R. Phelan; H.
                           ONeil and J. Binford for Highland Capital Management; M. Maloney for HCLOF Ltd.; L.
                           Webster, D. Neier (telephonically) and J. Stern (telephonically) for CLO issuers; L. Lambert for
                           UST; A. Alves and M. Kotwick (both telephonically) for US Bank. Evidentiary hearing (pleadings
                           and representations of counsel only). Motion denied, although retention narrowed. Counsel to
                           upload order. (Ecker, C.) Modified to correct filing date on 6/19/2018 (Ecker, C.). (Entered:
   06/14/2018              06/15/2018)

                             Hearing held on 6/14/2018. (RE: related document(s)275 Motion to extend time to - Motion to
                           Extend the Temporary Restraining Order (RE: related document(s)256 Temporary restraining
                           order) Filed by Trustee Robin Phelan) ***Announcement of withdrawal on the record*** (Ecker,
   06/14/2018              C.) (Entered: 06/15/2018)

   06/15/2018                293 (2 pgs) Supplement To Temporary Restraining Order. Entered on 6/15/2018 (Taylor, A)

                             295 Request for transcript regarding a hearing held on 6/14/2018. The requested turn-around time
   06/18/2018              is daily (Ecker, C.)

                            296 (4 pgs) Order granting application to employ Forshey & Prostok LLP as Attorney to the
   06/18/2018              Chapter 11 Trustee (related document # 222) Entered on 6/18/2018. (Taylor, A)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013488               42/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                            U.S. Bankruptcy         Entered
                                                            Court - Northern      02/01/21
                                                                             District of Texas  18:22:33 Page 44 of
       Case
   06/18/20183:21-cv-00538-N                            167
                    297 (2 pgs) Order Regarding Telephonic Appearances Entered onof6/18/2018
                                Document   26-51      Filed   06/09/21           Page       122    245 PageID
                                                                                                         (Taylor,16436
                                                                                                                  A)

                             298 (89 pgs) Transcript regarding Hearing Held 06/14/18 RE: DOCS 222, 244, and 246. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           09/17/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber Transcripts Plus, Inc.
                           (CourtTranscripts@aol.com), Telephone number 215-862-1115. (RE: related document(s) Hearing
                           held on 6/14/2018. (RE: related document(s)246 Application to employ Winstead PC as Special
                           Counsel to the Chapter 11 Trustee Filed by Trustee Robin Phelan) Appearances: J. Wielibinski, A.
                           Chiarello, J. Enright, and R. Patel (telephonically), proposed counsel for R. Phelan; S. Rosen,
                           general counsel for R. Phelan; H. ONeil and J. Binford for Highland Capital Management; M.
                           Maloney for HCLOF Ltd.; L. Webster, D. Neier (telephonically) and J. Stern (telephonically) for
                           CLO issuers; L. Lambert for UST; A. Alves and M. Kotwick (both telephonically) for US Bank.
                           Evidentiary hearing (pleadings and representations of counsel only). Application granted on a
                           narrowed basis (as outlined orally). Counsel to upload order. (Ecker, C.), Hearing held on
                           6/14/2018. (RE: related document(s)244 Motion to Disqualify Winstead P.C. as Proposed Special
                           Counsel to Robin Phelan, Chapter 11 Trustee Filed by Creditor Highland Capital Management,
                           L.P.) (O'Neil, Holland)) Appearances: J. Wielibinski, A. Chiarello, J. Enright, and R. Patel
                           (telephonically), proposed counsel for R. Phelan; S. Rosen, general counsel for R. Phelan; H. ONeil
                           and J. Binford for Highland Capital Management; M. Maloney for HCLOF Ltd.; L. Webster, D.
                           Neier (telephonically) and J. Stern (telephonically) for CLO issuers; L. Lambert for UST; A. Alves
                           and M. Kotwick (both telephonically) for US Bank. Evidentiary hearing (pleadings and
                           representations of counsel only). Motion denied, although retention narrowed. Counsel to upload
                           order. (Ecker, C.) Modified to correct filing date on 6/19/2018 (Ecker, C.)., Hearing held on
                           6/14/2018. (RE: related document(s)275 Motion to extend time to - Motion to Extend the
                           Temporary Restraining Order (RE: related document(s)256 Temporary restraining order) Filed by
                           Trustee Robin Phelan) ***Announcement of withdrawal on the record*** (Ecker, C.)). Transcript
   06/19/2018              to be made available to the public on 09/17/2018. (Hartmann, Karen)

                            299 INCORRECT ENTRY: Meeting of creditors 341(a) meeting to be held on 6/29/2018 at
                           02:30 PM at Dallas, Room 976. Proofs of Claims due by 9/27/2018. Attorney(s)certificate of
                           service of 341 meeting chapter 11 to be filed by 07/19/2018. (Neary, William) INCORRECT
   06/19/2018              ENTRY: DATE IS WRONG. Modified on 6/19/2018 (Rielly, Bill).

                            300 (141 pgs) Motion for leave - Chapter 11 Trustee's Motion for Entry of Order Enforcing
                           Executory Contracts Against Highland Capital Management, LP Filed by Trustee Robin
   06/19/2018              Phelan (Rosen, Suzanne)

                            301 (2 pgs) Meeting of creditors 341(a) meeting to be held on 7/17/2018 at 02:30 PM at Dallas,
                           Room 976. Proofs of Claims due by 10/15/2018. Attorney(s)certificate of service of 341 meeting
   06/19/2018              chapter 11 to be filed by 07/19/2018. (Neary, William)

                            302 (4 pgs) Motion for expedited hearing(related documents 300 Motion for leave) Filed by
   06/19/2018              Trustee Robin Phelan (Rosen, Suzanne)

   06/20/2018               303 (3 pgs) Amended order granting motion for emergency hearing on emergency motion to
                           approve break-up fee, expense reimbursement, and replacement sub-advisory and shared services
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013489              43/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 45 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page
                      provider, oaktree capital management, L.P. (RE: related document(s)263      123 of 245  PageID
                                                                                                          Motion        16437
                                                                                                                 for leave filed by
                           Trustee Robin Phelan). Hearing to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm
                           for 263, Entered on 6/20/2018 (Taylor, A)

                            304 (71 pgs; 2 docs) Response opposed to (related document(s): 302 Motion for expedited
                           hearing(related documents 300 Motion for leave) filed by Trustee Robin Phelan) filed by Creditor
   06/20/2018              Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (O'Neil, Holland)

                             305 (6 pgs; 2 docs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)303
                           Amended order granting motion for emergency hearing on emergency motion to approve break-up
                           fee, expense reimbursement, and replacement sub-advisory and shared services provider, oaktree
                           capital management, L.P. (RE: related document(s)263 Motion for leave filed by Trustee Robin
                           Phelan). Hearing to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 263, Entered
                           on 6/20/2018). Hearing to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 303,
   06/20/2018              (Attachments: # 1 Service List) (Chiarello, Annmarie)

                            306 (5 pgs) INCORRECT ENTRY: See docket entry 307 for correction. Expedited Notice of
                           hearing filed by Trustee Robin Phelan (RE: related document(s)300 Motion for leave filed by
                           Trustee Robin Phelan). Hearing to be held on 6/22/2018 at 09:30 AM Dallas Judge Jernigan Ctrm
   06/20/2018              for 300, (Prostok, Jeff) Modified text and terminated document on 6/21/2018 (Ecker, C.).

                             307 (5 pgs) Amended Notice of hearing on Chapter 11 Trustee's Request for Expedited
                           Hearing filed by Trustee Robin Phelan related document 302 Motion for expedited hearing
                           (related documents 300 Motion for leave) filed by Trustee Robin Phelan). Hearing to be held
                           on 6/22/2018 at 10:45 AM Dallas Judge Jernigan Ctrm for 302. (Prostok, Jeff). Modified text
   06/20/2018              and corrected linkage on 6/21/2018 (Ecker, C.).

                            308 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)297 Order
                           Regarding Telephonic Appearances Entered on 6/18/2018) No. of Notices: 2. Notice Date
   06/20/2018              06/20/2018. (Admin.)

                            309 (2517 pgs; 13 docs) Adversary case 18-03212. Complaint by Robin Phelan, Chapter 11
                           Trustee against Highland Capital Management, L.P., Highland CLO Funding, Ltd., CLO Holdco,
                           Ltd., Neutra, Ltd., Acis CLO 2014-3 Ltd., Acis CLO 2014-4 Ltd., Acis CLO 2014-5 Ltd., Acis
                           CLO 2015-6 Ltd., Acis CLO 2014-3 LLC, Acis CLO 2014-4 LLC, Acis CLO 2014-5 LLC,
                           Acis CLO 2015-6 LLC. Fee Amount $350 (Attachments: # 1 Exhibit "A" # 2 Exhibit "B" # 3
                           Exhibit "C" # 4 Exhibit "D" # 5 Exhibit "E" # 6 Exhibit "F" # 7 Exhibit "G" # 8 Exhibit "H" # 9
                           Exhibit "I" # 10 Exhibit "J" # 11 Exhibit "K" # 12 Cover Sheet). Nature(s) of suit: 72 (Injunctive
   06/21/2018              relief - other). 91 (Declaratory judgment). (Enright, Jason)

   06/21/2018                310 (6 pgs) Ex parte Temporary Restraining Order in adv 18-3212. A preliminary injunction
                           hearing is set before the Honorable Stacey G.C. Jernigan on July 5, 2018 at 9:30 am. (Central
                           Daylight Time), at the United States Bankruptcy Court for the Northern District of Texas, Dallas
                           Division, 1100 Commerce Street, Room 1428 (Courtroom No. 1), Dallas, Texas 75242. The
                           Court will hold as status conference on this matter before the Honorable Stacey G.C. Jernigan on
                           June 22, 2018 at 10:45 a.m. (Central Standard Time), at the United States Bankruptcy Court for
                           the Northern District of Texas, Dallas Division, 1100 Commerce Street, Room 1428 (Courtroom
                           No. 1), Dallas, Texas 75242. Entered on 6/21/2018 (Blanco, J.)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                       013490                44/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas 18:22:33 Page 46 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 124 of 245 PageID 16438
                   311 (1 pg) Order granting motion for expedited hearing (Related Doc# 302)(document set for
                  hearing: 300 Motion for leave) Hearing to be held on 6/22/2018 at 10:45 AM Dallas Judge
   06/21/2018     Jernigan Ctrm for 300, Entered on 6/21/2018. (Taylor, A)

                             312 (7 pgs; 2 docs) Notice of hearingon Status Conference for Temporary Restraining Order
                           and Notice of Hearing on Preliminary Injunction filed by Trustee Robin Phelan (RE: related
                           document(s)310 Ex parte Temporary Restraining Order in adv 18-3212. A preliminary injunction
                           hearing is set before the Honorable Stacey G.C. Jernigan on July 5, 2018 at 9:30 am. (Central
                           Daylight Time), at the United States Bankruptcy Court for the Northern District of Texas, Dallas
                           Division, 1100 Commerce Street, Room 1428 (Courtroom No. 1), Dallas, Texas 75242. The
                           Court will hold as status conference on this matter before the Honorable Stacey G.C. Jernigan on
                           June 22, 2018 at 10:45 a.m. (Central Standard Time), at the United States Bankruptcy Court for
                           the Northern District of Texas, Dallas Division, 1100 Commerce Street, Room 1428 (Courtroom
                           No. 1), Dallas, Texas 75242. Entered on 6/21/2018 (Blanco, J.), 311 Order granting motion for
                           expedited hearing (Related Doc302)(document set for hearing: 300 Motion for leave) Hearing to be
                           held on 6/22/2018 at 10:45 AM Dallas Judge Jernigan Ctrm for 300, Entered on 6/21/2018.).
                           Hearing to be held on 7/5/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 310 and for 311,
                           Status Conference to be held on 6/22/2018 at 10:45 AM at Dallas Judge Jernigan Ctrm.
   06/21/2018              (Attachments: # 1 Service List) (Patel, Rakhee)

                            313 (5 pgs) Order denying Highland Capital Management's motion to disqualify Winstead PC as
                           Special Counsel to trustee(related document 244) and granting application to employ Winstead PC
                           as Special Counsel to Chapter 11 Trustee (related document 246) Entered on 6/21/2018. (Taylor,
   06/21/2018              A) Modified text on 6/21/2018 (Mathews, M.).

                             314 (9 pgs; 2 docs) Notice of appeal . Fee Amount $298 filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)313 Order on motion to compel, Order on application
                           to employ). Appellant Designation due within 14 days of the order being entered on the Motion for
                           leave to appeal. (Attachments: # 1 Exhibit A)(Binford, Jason) MODIFIED text on 7/10/2018
   06/21/2018              (Whitaker, Sheniqua).

                             Receipt of filing fee for Notice of appeal(18-30264-sgj11) [appeal,ntcapl] ( 298.00). Receipt
   06/21/2018              number 25306682, amount $ 298.00 (re: Doc# 314). (U.S. Treasury)

                            315 (3 pgs) Motion for leave to appeal Motion of Highland Capital Management, L.P. for
                           Leave to Appeal to the District Court or in the Alternative for a Writ of Mandamus (related
                           document(s): 314 Notice of appeal filed by Creditor Highland Capital Management, L.P.) Filed by
   06/21/2018              Creditor Highland Capital Management, L.P. Objections due by 7/5/2018. (Binford, Jason)

                            316 (25 pgs) Brief in support filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)315 Motion for leave to appeal Motion of Highland Capital Management, L.P. for
                           Leave to Appeal to the District Court or in the Alternative for a Writ of Mandamus (related
   06/21/2018              document(s): 314 Notice of appeal filed by Creditor Highland Capital Manag). (Binford, Jason)

   06/21/2018               317 (390 pgs; 12 docs) Support/supplemental document Appendix to Motion of Highland
                           Capital Management, L.P. for Leave to Appeal to the District Court or in the Alternative for
                           a Writ of Mandamus filed by Creditor Highland Capital Management, L.P. (RE: related
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013491                45/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 47 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page
                      document(s)315 Motion for leave to appeal Motion of Highland Capital     125 of 245Management,
                                                                                                           PageID 16439
                                                                                                                     L.P. for
                           Leave to Appeal to the District Court or in the Alternative for a Writ of Mandamus (related
                           document(s): 314 Notice of appeal filed by Creditor Highland Capital Manag). (Attachments: # 1
                           Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8
                           Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11) (Binford, Jason)

                            318 (9 pgs; 2 docs) Motion for preliminary injunction Filed by Creditor Highland CLO Funding,
   06/22/2018              Ltd. (Attachments: # 1 Proposed Order Ex A - Proposed Order) (Bessette, Paul)

                            319 (2417 pgs; 21 docs) Brief in support filed by Creditor Highland CLO Funding, Ltd. (RE:
                           related document(s)318 Motion for preliminary injunction). (Attachments: # 1 Exhibit 1 # 2 Exhibit
                           2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 #
                           10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 14 # 14 Exhibit 16 # 15 Exhibit 17A #
                           16 Exhibit 17B # 17 Exhibit 17C # 18 Exhibit 17D # 19 Exhibit 17E # 20 Exhibit 18) (Bessette,
   06/22/2018              Paul)

                             320 Request for transcript regarding a hearing held on 6/22/2018. The requested turn-around time
   06/22/2018              is hourly (Ecker, C.)

                              Hearing held on 6/22/2018. (RE: related document(s)302 Motion for expedited hearing(related
                           documents 300 Motion for leave) Filed by Trustee Robin Phelan) Appearances: J. Prostok and S.
                           Rosen for and with Trustee, R. Phelan; R. Patel, A. Chiarella, J. Enright, and A. Rosell
                           (telephonically), special counsel for Trustee, R. Phelan; B. Shaw for J. Terry; L. Webster for CLO
                           Issuers; M. Maloney for HCLOF; H. ONeil, J. Binford, and B. Barnes for Highland Capital
                           Management; A. Alves and M. Kotwick (each telephonically) for U.S. Bank. Nonevidentiary
                           hearing. Parties announced agreement but court set placeholder hearing for 6/29/18 at 9:30 am in
                           case unresolved issues surface. Counsel to upload order and Notice of Hearing. Debtors counsel
                           also to upload order setting pre-set hearing dates for this case henceforth on Wednesdays at 1:30
   06/22/2018              pm beginning 7/18/18 at 1:30 pm. (Ecker, C.)

                            321 (4 pgs) Certificate of service re: Notice of Chapter 11 Bankruptcy Case filed by Debtor Acis
                           Capital Management, L.P. (RE: related document(s)301 Meeting of creditors Chapter 11).
   06/22/2018              (Prostok, Jeff)

                            322 (4 pgs) BNC certificate of mailing - meeting of creditors. (RE: related document(s)301
                           Meeting of creditors 341(a) meeting to be held on 7/17/2018 at 02:30 PM at Dallas, Room 976.
                           Proofs of Claims due by 10/15/2018. Attorney(s)certificate of service of 341 meeting chapter 11 to
   06/22/2018              be filed by 07/19/2018.) No. of Notices: 1. Notice Date 06/22/2018. (Admin.)

   06/23/2018               323 (9 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)310 Ex parte
                           Temporary Restraining Order in adv 18-3212. A preliminary injunction hearing is set before the
                           Honorable Stacey G.C. Jernigan on July 5, 2018 at 9:30 am. (Central Daylight Time), at the United
                           States Bankruptcy Court for the Northern District of Texas, Dallas Division, 1100 Commerce
                           Street, Room 1428 (Courtroom No. 1), Dallas, Texas 75242. The Court will hold as status
                           conference on this matter before the Honorable Stacey G.C. Jernigan on June 22, 2018 at 10:45
                           a.m. (Central Standard Time), at the United States Bankruptcy Court for the Northern District of
                           Texas, Dallas Division, 1100 Commerce Street, Room 1428 (Courtroom No. 1), Dallas, Texas
                           75242. Entered on 6/21/2018 (Blanco, J.)) No. of Notices: 26. Notice Date 06/23/2018. (Admin.)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013492               46/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas 18:22:33 Page 48 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 126 of 245 PageID 16440
                    324 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)311 Order
                  granting motion for expedited hearing (Related Doc302)(document set for hearing: 300 Motion for
                  leave) Hearing to be held on 6/22/2018 at 10:45 AM Dallas Judge Jernigan Ctrm for 300, Entered
   06/23/2018     on 6/21/2018.) No. of Notices: 1. Notice Date 06/23/2018. (Admin.)

                             325 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)313 Order
                           denying Highland Capital Management's motion to disqualify Winstead PC as Special Counsel to
                           trustee(related document 244) and granting application to employ Winstead PC as Special Counsel
                           to Chapter 11 Trustee (related document 246) Entered on 6/21/2018. (Taylor, A) Modified text on
   06/23/2018              6/21/2018 (Mathews, M.).) No. of Notices: 1. Notice Date 06/23/2018. (Admin.)

                            326 (2 pgs) Notice of hearing filed by Creditor Highland CLO Funding, Ltd. (RE: related
                           document(s)318 Motion for preliminary injunction Filed by Creditor Highland CLO Funding, Ltd.
                           (Attachments: # 1 Proposed Order Ex A - Proposed Order)). Hearing to be held on 7/6/2018 at
   06/25/2018              09:30 AM Dallas Judge Jernigan Ctrm for 318, (Bessette, Paul)

                             327 PLEASE SEE DOCKET ENTRY 328 for AMENDED transcript that corrects the AP case
                           number. Transcript regarding Hearing Held 06/22/18 RE: DOC 302. THIS TRANSCRIPT WILL
                           BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                           AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 09/24/2018. Until that
                           time the transcript may be viewed at the Clerk's Office or a copy may be obtained from the official
                           court transcriber. Court Reporter/Transcriber Transcripts Plus, Inc. (CourtTranscripts@aol.com),
                           Telephone number 215-862-1115. (RE: related document(s) Hearing held on 6/22/2018. (RE:
                           related document(s)302 Motion for expedited hearing(related documents 300 Motion for leave)
                           Filed by Trustee Robin Phelan) Appearances: J. Prostok and S. Rosen for and with Trustee, R.
                           Phelan; R. Patel, A. Chiarella, J. Enright, and A. Rosell (telephonically), special counsel for Trustee,
                           R. Phelan; B. Shaw for J. Terry; L. Webster for CLO Issuers; M. Maloney for HCLOF; H. ONeil,
                           J. Binford, and B. Barnes for Highland Capital Management; A. Alves and M. Kotwick (each
                           telephonically) for U.S. Bank. Nonevidentiary hearing. Parties announced agreement but court set
                           placeholder hearing for 6/29/18 at 9:30 am in case unresolved issues surface. Counsel to upload
                           order and Notice of Hearing. Debtors counsel also to upload order setting pre-set hearing dates for
                           this case henceforth on Wednesdays at 1:30 pm beginning 7/18/18 at 1:30 pm. (Ecker, C.)).
                           Transcript to be made available to the public on 09/24/2018. (Hartmann, Karen) Modified text and
   06/25/2018              terminated document on 6/25/2018 (Ecker, C.).

   06/25/2018                328 (56 pgs) Transcript regarding Hearing Held 06/22/18 RE: DOC 302. THIS TRANSCRIPT
                           WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                           AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 09/24/2018. Until that
                           time the transcript may be viewed at the Clerk's Office or a copy may be obtained from the official
                           court transcriber. Court Reporter/Transcriber Transcripts Plus, Inc. (CourtTranscripts@aol.com),
                           Telephone number 215-862-1115. (RE: related document(s) Hearing held on 6/22/2018. (RE:
                           related document(s)302 Motion for expedited hearing(related documents 300 Motion for leave)
                           Filed by Trustee Robin Phelan) Appearances: J. Prostok and S. Rosen for and with Trustee, R.
                           Phelan; R. Patel, A. Chiarella, J. Enright, and A. Rosell (telephonically), special counsel for Trustee,
                           R. Phelan; B. Shaw for J. Terry; L. Webster for CLO Issuers; M. Maloney for HCLOF; H. ONeil,
                           J. Binford, and B. Barnes for Highland Capital Management; A. Alves and M. Kotwick (each
                           telephonically) for U.S. Bank. Nonevidentiary hearing. Parties announced agreement but court set

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                       013493               47/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 49 of
           Case 3:21-cv-00538-N     Document     26-51        167
                      placeholder hearing for 6/29/18 at 9:30 am in case unresolved issuesof
                                                            Filed   06/09/21           Page       127    245 Counsel
                                                                                                       surface. PageIDto16441
                                                                                                                         upload
                           order and Notice of Hearing. Debtors counsel also to upload order setting pre-set hearing dates for
                           this case henceforth on Wednesdays at 1:30 pm beginning 7/18/18 at 1:30 pm. (Ecker, C.)).
                           Transcript to be made available to the public on 09/24/2018. (Hartmann, Karen)

                            329 (9 pgs) Amended Schedules: D, E/F, (Adding additional creditor or creditors) fee Amount
   06/26/2018              $31. Filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                             Receipt of filing fee for Schedules(18-30264-sgj11) [misc,schedall] ( 31.00). Receipt number
   06/26/2018              25317696, amount $ 31.00 (re: Doc# 329). (U.S. Treasury)

                            330 (29 pgs) Motion for leave Motion for An Order (A) Shortening Deadline to File
                           Nongovernmental Proofs of Claim; (B) Setting Bar Dates; And (C) Approving Claim
                           Procedures and the Form and Manner of Service of Bar Date Notice Filed by Debtor Acis
   06/26/2018              Capital Management, L.P. (Prostok, Jeff)

                            331 (7 pgs) Motion for expedited hearing(related documents 330 Motion for leave) Motion for
                           an Order (A) Shortening Deadline to File Nongovernmental Proofs of Claim; (B) Setting Bar
                           Dates; and (C) Approving Claim Procedures and the Form and Manner of Service of Bar
   06/26/2018              Date Notice Filed by Debtor Acis Capital Management, L.P. (Prostok, Jeff)

                             332 (5 pgs) Certificate of service re: Motion to Shorten Bar Date and Motion to Expedited
                           Hearing filed by Debtor Acis Capital Management, L.P. (RE: related document(s)330 Motion for
                           leave Motion for An Order (A) Shortening Deadline to File Nongovernmental Proofs of
                           Claim; (B) Setting Bar Dates; And (C) Approving Claim Procedures and the Form and
                           Manner of Service of Bar Date Notice, 331 Motion for expedited hearing(related documents 330
                           Motion for leave) Motion for an Order (A) Shortening Deadline to File Nongovernmental
                           Proofs of Claim; (B) Setting Bar Dates; and (C) Approving Claim Procedures and the Form
   06/26/2018              and Manner of Service). (Prostok, Jeff)

                            333 (5 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)330 Motion
                           for leave Motion for An Order (A) Shortening Deadline to File Nongovernmental Proofs of
                           Claim; (B) Setting Bar Dates; And (C) Approving Claim Procedures and the Form and
                           Manner of Service of Bar Date Notice Filed by Debtor Acis Capital Management, L.P.). Hearing
   06/26/2018              to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 330, (Prostok, Jeff)

                            334 (14 pgs) Notice - Chapter 11 Trustee's Supplemental Motion to Break-up Fee Motion
                           Seeking Court Approval of Procedures to Confirm Plan Funder filed by Trustee Robin Phelan
                           (RE: related document(s)263 Motion for leave Motion to Approve Break-Up Fee, Expense
                           Reimbursement, and Replacement Sub-Advisory and Shared Services Provider, Oaktree
                           Capital Management, L.P. Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A # 2
   06/26/2018              Proposed Order # 3 Service List)). (Prostok, Jeff)

                            335 (2 pgs) Order granting motion for expedited hearing (Related Doc# 331)(document set for
                           hearing: 330 Motion for leave) Hearing to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan
   06/27/2018              Ctrm for 330, Entered on 6/27/2018. (Taylor, A)

   06/27/2018                336 (5 pgs) Order Regarding Scheduling For Regular and Expedited Hearing Dates (RE: related
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013494                 48/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 50 of
           Case 3:21-cv-00538-N   Document    26-51        167
                      document(s)302 Motion for expedited hearing filed by Trustee RobinofPhelan).
                                                         Filed   06/09/21           Page       128    245 PageID   16442
                                                                                                           Entered on
                           6/27/2018 (Taylor, A)

                            337 (3 pgs) Motion to appear pro hac vice for Robert J. Liubicic. Fee Amount $25 Filed by
   06/27/2018              Creditor Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/27/2018              25.00). Receipt number 25339193, amount $ 25.00 (re: Doc# 337). (U.S. Treasury)

                            338 (36 pgs; 4 docs) Motion to quash Discovery Requests Issued by Highland Capital
                           Management, L.P. Filed by Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit
   06/27/2018              A # 2 Exhibit B # 3 Exhibit C) (Strubeck, Louis)

                            339 (2 pgs) Declaration re: Robert J. Liubicic filed by Creditor Oaktree Capital Management,
                           L.P. (RE: related document(s)338 Motion to quash Discovery Requests Issued by Highland
   06/27/2018              Capital Management, L.P.). (Strubeck, Louis)

                            340 (4 pgs; 2 docs) Motion for expedited hearing(related documents 338 Motion to quash) Filed
                           by Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Proposed Order) (Strubeck,
   06/27/2018              Louis)

                            343 (12 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)314 Notice
                           of appeal . (RE: related document(s)313 Order on motion to compel, Order on application to
   06/27/2018              employ). (Attachments: # 1 Exhibit A)) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                            344 (2 pgs) Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                           related document(s)314 Notice of appeal . (RE: related document(s)313 Order on motion to
   06/27/2018              compel, Order on application to employ). (Attachments: # 1 Exhibit A)) (Whitaker, Sheniqua)

                            384 (72 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-CV-01688-G.
                           (RE: related document(s)314 Notice of appeal . (RE: related document(s)313 Order on motion to
   06/27/2018              compel, Order on application to employ). (Whitaker, Sheniqua) (Entered: 07/06/2018)

                            345 (9 pgs) Notice to take deposition of Brendon Beer filed by Creditor Highland Capital
   06/28/2018              Management, L.P.. (McGee, Erin)

                            347 (2 pgs) Notice of hearing filed by Creditor Oaktree Capital Management, L.P. (RE: related
                           document(s)338 Motion to quash Discovery Requests Issued by Highland Capital Management,
                           L.P. Filed by Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit
                           B # 3 Exhibit C)). Hearing to be held on 6/29/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for
   06/28/2018              338, (Strubeck, Louis)

                            348 (1 pg) Order granting motion for expedited hearing (Related Doc# 340)(document set for
                           hearing: 338 Motion to quash) Hearing to be held on 6/29/2018 at 09:30 AM Dallas Judge Jernigan
   06/28/2018              Ctrm for 338 and for 338, Entered on 6/28/2018. (Taylor, A)

   06/28/2018                349 (1 pg) Order granting motion to appear pro hac vice adding Robert J Liubicic for Oaktree

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013495                49/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 51 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page
                      Capital Management, L.P. (related document # 337) Entered on 6/28/2018.    129 of 245 (Taylor,
                                                                                                             PageID  A)16443

                            350 (3 pgs) Motion to appear pro hac vice for Brian Kinney. Fee Amount $25 Filed by Creditor
   06/28/2018              Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                            351 (3 pgs) Motion to appear pro hac vice for Dennis F. Dunne. Fee Amount $25 Filed by
   06/28/2018              Creditor Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                            352 (3 pgs) Motion to appear pro hac vice for Eric R. Reimer. Fee Amount $25 Filed by
   06/28/2018              Creditor Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/28/2018              25.00). Receipt number 25344447, amount $ 25.00 (re: Doc# 350). (U.S. Treasury)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/28/2018              25.00). Receipt number 25344447, amount $ 25.00 (re: Doc# 351). (U.S. Treasury)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/28/2018              25.00). Receipt number 25344447, amount $ 25.00 (re: Doc# 352). (U.S. Treasury)

                             353 Request for transcript regarding a hearing held on 6/29/2018. The requested turn-around time
   06/29/2018              is hourly (Green, Shanette)

                            354 (8 pgs) Agreed Extension Of Temporary Restraining Order (RE: related document(s)310
   06/29/2018              Order (generic)). Entered on 6/29/2018 (Taylor, A)

                             355 Hearing reset (RE: related document(s)310 Ex parte Temporary Restraining Order in adv 18-
                           3212. A preliminary injunction hearing is set before the Honorable Stacey G.C. Jernigan on July 5,
                           2018 at 9:30 am. (Central Daylight Time), at the United States Bankruptcy Court for the Northern
                           District of Texas, Dallas Division, 1100 Commerce Street, Room 1428 (Courtroom No. 1), Dallas,
                           Texas 75242. The Court will hold as status conference on this matter before the Honorable Stacey
                           G.C. Jernigan on June 22, 2018 at 10:45 a.m. (Central Standard Time), at the United States
                           Bankruptcy Court for the Northern District of Texas, Dallas Division, 1100 Commerce Street,
                           Room 1428 (Courtroom No. 1), Dallas, Texas 75242. Entered on 6/21/2018 (Blanco, J.)) Hearing
   06/29/2018              to be held on 6/6/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 310, (Taylor, A)

                            356 (1 pg) Order granting motion to appear pro hac vice adding Brian Kinney for Oaktree
   06/29/2018              Capital Management, L.P. (related document # 350) Entered on 6/29/2018. (Taylor, A)

                            357 (1 pg) Order granting motion to appear pro hac vice adding Dennis F. Dunne for Oaktree
   06/29/2018              Capital Management, L.P. (related document # 351) Entered on 6/29/2018. (Taylor, A)

                            358 (1 pg) Order granting motion to appear pro hac vice adding Eric R. Reimer for Oaktree
   06/29/2018              Capital Management, L.P. (related document # 352) Entered on 6/29/2018. (Taylor, A)

   06/29/2018               359 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)335 Order
                           granting motion for expedited hearing (Related Doc331)(document set for hearing: 330 Motion for

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013496                50/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 52 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page
                      leave) Hearing to be held on 7/6/2018 at 09:30 AM Dallas Judge Jernigan     130 of 245Ctrm
                                                                                                               PageID  16444
                                                                                                                 for 330, Entered
                           on 6/27/2018.) No. of Notices: 1. Notice Date 06/29/2018. (Admin.)

                              Hearing held on 6/29/2018. (RE: related document(s)338 Motion to quash Discovery Requests
                           Issued by Highland Capital Management, L.P. Filed by Creditor Oaktree Capital Management,
                           L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)) Appearances: L. Strubeck and R.
                           Liubicic (telephonically) for Oaktree Capital; J. Prostok for and with R. Phelan; R. Patel and A.
                           Chiarella, special counsel for R. Phelan; J. Binford for Highland Capital; M. Maloney
                           (telephonically) for HCLOF; D. Neier (telephonically) for CLO issuers; A. Alves and M. Kotwick
                           (both telephonically) for U.S. Bank; B. Shaw for J. Terry. Nonevidentiary announcement of
                           resolution of issues. Nonevidentiary hearing. Motion granted, although court did permit deposition
                           of one individual offered up by Oaktree on narrowed topics. Counsel to upload order. (Ecker, C.)
   06/29/2018              (Entered: 07/02/2018)

                            360 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)349 Order
                           granting motion to appear pro hac vice adding Robert J Liubicic for Oaktree Capital Management,
                           L.P. (related document 337) Entered on 6/28/2018.) No. of Notices: 1. Notice Date 06/30/2018.
   06/30/2018              (Admin.)

                            361 (11 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)354 Agreed
                           Extension Of Temporary Restraining Order (RE: related document(s)310 Order (generic)). Entered
   07/01/2018              on 6/29/2018) No. of Notices: 13. Notice Date 07/01/2018. (Admin.)

                            362 (7 pgs; 2 docs) Notice of Filing the Notice of Deposition of William Scott filed by Trustee
   07/02/2018              Robin Phelan. (Attachments: # 1 Exhibit A) (Patel, Rakhee)

                            363 (246 pgs; 12 docs) Response unopposed to (related document(s): 334 Notice (generic) filed
                           by Trustee Robin Phelan) filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs. (Attachments: # 1
                           Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
   07/02/2018              Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K) (Webster, Lane)

                            364 (694 pgs; 6 docs) Objection to (related document(s): 334 Notice (generic) filed by Trustee
                           Robin Phelan) filed by Creditor Highland CLO Funding, Ltd.. (Attachments: # 1 Exhibit A # 2
   07/02/2018              Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Bessette, Paul)

                            365 (432 pgs; 4 docs) Brief in opposition filed by Creditor Highland CLO Funding, Ltd. (RE:
                           related document(s)309 Complaint). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)
   07/02/2018              (Bessette, Paul)

                            366 (20 pgs; 2 docs) Response opposed to (related document(s): 334 Notice (generic) filed by
                           Trustee Robin Phelan) filed by Creditor Highland Capital Management, L.P.. (Attachments: # 1
   07/02/2018              Exhibit A) (O'Neil, Holland)

                            367 (14 pgs; 3 docs) Brief in opposition filed by Creditor Highland Capital Management, L.P.
                           (RE: related document(s)309 Complaint). (Attachments: # 1 Exhibit A # 2 Exhibit B) (O'Neil,
   07/02/2018              Holland)

   07/02/2018                368 (3 pgs) Order granting motion to quash discovery requests issued by Highland Capital
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013497               51/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 53 of
           Case 3:21-cv-00538-N   Document      26-51        167
                                                           Filed   06/09/21           Page
                      Management, L.P. (related document # 338) Entered on 7/2/2018. (Taylor,    131 of 245 A)PageID 16445


                            369 (48 pgs) Transcript regarding Hearing Held 06/29/2018 (48 pages) RE: Motion to Quash
                           Discovery Requests (#338). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                           AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                           TRANSCRIPT RELEASE DATE IS 10/1/2018. Until that time the transcript may be viewed at the
                           Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone number 972-
                           786-3063. (RE: related document(s) Hearing held on 6/29/2018. (RE: related document(s)338
                           Motion to quash Discovery Requests Issued by Highland Capital Management, L.P. Filed by
                           Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                           C)) Appearances: L. Strubeck and R. Liubicic (telephonically) for Oaktree Capital; J. Prostok for
                           and with R. Phelan; R. Patel and A. Chiarella, special counsel for R. Phelan; J. Binford for Highland
                           Capital; M. Maloney (telephonically) for HCLOF; D. Neier (telephonically) for CLO issuers; A.
                           Alves and M. Kotwick (both telephonically) for U.S. Bank; B. Shaw for J. Terry. Nonevidentiary
                           announcement of resolution of issues. Nonevidentiary hearing. Motion granted, although court did
                           permit deposition of one individual offered up by Oaktree on narrowed topics. Counsel to upload
   07/02/2018              order. (Ecker, C.)). Transcript to be made available to the public on 10/1/2018. (Rehling, Kathy)

                            370 (4 pgs) Notice of Filing of Exhibit and Witness List for Hearing filed by Creditor ACIS
   07/03/2018              CLO 2014-1 and 3-6, LTDs. (Webster, Lane)

                            371 (3 pgs) Motion to appear pro hac vice for Andrew M. Leblanc. Fee Amount $25 Filed by
   07/03/2018              Creditor Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   07/03/2018              25.00). Receipt number 25362882, amount $ 25.00 (re: Doc# 371). (U.S. Treasury)

                            372 (9 pgs) Debtor-in-possession monthly operating report for filing period 5/11/2018 to
   07/03/2018              5/31/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            373 (9 pgs) Debtor-in-possession monthly operating report for filing period 5/11/2018 to
   07/03/2018              5/31/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                             374 (24 pgs) Witness and Exhibit List Joinlty filed by Highland CLO Funding LTD. filed by
                           Creditor Highland Capital Management, L.P. (RE: related document(s)318 Motion for preliminary
                           injunction, 330 Motion for leave Motion for An Order (A) Shortening Deadline to File
                           Nongovernmental Proofs of Claim; (B) Setting Bar Dates; And (C) Approving Claim
   07/03/2018              Procedures and the Form and Manner of Service of Bar Date Notice). (Binford, Jason)

                            375 (8 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)330
                           Motion for leave Motion for An Order (A) Shortening Deadline to File Nongovernmental
                           Proofs of Claim; (B) Setting Bar Dates; And (C) Approving Claim Procedures and the Form
   07/03/2018              and Manner of Service of Bar Date Notice). (Chiarello, Annmarie)

   07/04/2018               376 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)356 Order
                           granting motion to appear pro hac vice adding Brian Kinney for Oaktree Capital Management, L.P.

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013498              52/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 54 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      (related document 350) Entered on 6/29/2018.) No. of Notices: 1. Notice    132 of 245Date
                                                                                                             PageID   16446
                                                                                                                07/04/2018.
                           (Admin.)

                            377 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)357 Order
                           granting motion to appear pro hac vice adding Dennis F. Dunne for Oaktree Capital Management,
                           L.P. (related document 351) Entered on 6/29/2018.) No. of Notices: 1. Notice Date 07/04/2018.
   07/04/2018              (Admin.)

                            378 (3 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)358 Order
                           granting motion to appear pro hac vice adding Eric R. Reimer for Oaktree Capital Management,
                           L.P. (related document 352) Entered on 6/29/2018.) No. of Notices: 1. Notice Date 07/04/2018.
   07/04/2018              (Admin.)

                             379 (6 pgs; 2 docs) Trustee's Objection to (related document(s): 318 Motion for preliminary
                           injunction filed by Creditor Highland CLO Funding, Ltd.) filed by Trustee Robin Phelan.
   07/05/2018              (Attachments: # 1 Service List) (Enright, Jason)

                            380 (37 pgs; 2 docs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)379
   07/05/2018              Objection). (Attachments: # 1 Service List) (Enright, Jason)

                            381 (17 pgs; 3 docs) Reply to (related document(s): 366 Response filed by Creditor Highland
                           Capital Management, L.P.) OAKTREE CAPITAL MANAGEMENT, L.P.S LIMITED
                           RESPONSE TO HIGHLAND CAPITAL'S RESPONSE filed by Creditor Oaktree Capital
   07/05/2018              Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Strubeck, Louis)

                            382 (23 pgs; 2 docs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)334
   07/05/2018              Notice (generic)). (Attachments: # 1 Service List) (Enright, Jason)

                            383 (59 pgs) Chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC,
   07/05/2018              Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                              Hearing held on 7/6/2018. (RE: related document(s)263 Motion for leave Motion to Approve
                           Break-Up Fee, Expense Reimbursement, and Replacement Sub-Advisory and Shared Services
                           Provider, Oaktree Capital Management, L.P. Filed by Trustee Robin Phelan (Attachments: # 1
                           Exhibit A # 2 Proposed Order # 3 Service List)) Appearances: J. Prostok and S. Rosen, counsel
                           for R. Phelan; M. Maloney and T. Kim for HCLOF; H. ONeil, J. Binford, M. Bales,and B. Barnes
                           for Highland Capital Management; W. Greendyke, D. Dunne, and R. Liubicic for Oaktree Capital
                           Capital Management; J. Wielibinski, R. Patel and J. Enright, as special counsel for R. Phelan; A.
                           Alves and M. Kotwick for US Bank; D. Neier, L. Webster and J. Stern (telephonically) for CLO
                           issuers; B. Shaw on behalf of Josh Terry. Evidentiary hearing. Court will issue by noon on Monday.
   07/06/2018              (Ecker, C.) (Entered: 07/11/2018)

   07/06/2018                Hearing held on 7/6/2018. (RE: related document(s)318 Motion for preliminary injunction Filed
                           by Creditor Highland CLO Funding, Ltd. (Attachments: # 1 Proposed Order Ex A - Proposed
                           Order)) Appearances: J. Prostok and S. Rosen, counsel for R. Phelan; M. Maloney and T. Kim for
                           HCLOF; H. ONeil, J. Binford, M. Bales, and B. Barnes for Highland Capital Management; W.
                           Greendyke, D. Dunne, and R. Liubicic for Oaktree Capital Capital Management; J. Wielibinski, R.
                           Patel and J. Enright, as special counsel for R. Phelan; A. Alves and M. Kotwick for US Bank; D.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013499                53/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 55 of
           Case 3:21-cv-00538-N    Document      26-51        167
                                                            Filed   06/09/21           Page
                      Neier, L. Webster and J. Stern (telephonically) for CLO issuers; B. Shaw    133 of 245  PageID
                                                                                                           on behalf     16447
                                                                                                                     of Josh Terry.
                           Evidentiary hearing. Court will issue ruling by noon on Monday. (Ecker, C.) (Entered: 07/11/2018)

                              Hearing held on 7/6/2018. (RE: related document(s)330 Motion for leave Motion for An Order
                           (A) Shortening Deadline to File Nongovernmental Proofs of Claim; (B) Setting Bar Dates;
                           And (C) Approving Claim Procedures and the Form and Manner of Service of Bar Date
                           Notice Filed by Debtor Acis Capital Management, L.P.) Appearances: J. Prostok and S. Rosen,
                           counsel for R. Phelan; M. Maloney and T. Kim for HCLOF; H. ONeil, J. Binford, M. Bales, and
                           B. Barnes for Highland Capital Management; W. Greendyke, D. Dunne, and R. Liubicic for
                           Oaktree Capital Capital Management; J. Wielibinski, R. Patel and J. Enright, as special counsel for
                           R. Phelan; A. Alves and M. Kotwick for US Bank; D. Neier, L. Webster and J. Stern
                           (telephonically) for CLO issuers; B. Shaw on behalf of Josh Terry. Non-evidentiary hearing. Motion
   07/06/2018              granted. Counsel to upload order. (Ecker, C.) (Entered: 07/11/2018)

                             401 (1 pg) Court admitted exhibits date of hearing July 6, 2018: Trustee Exhibits A - V V V
                           (triple V) admitted. Highland Exhibits 1 -23; 25 - 30; 32, 33; 35 -44; 48; 65 - 131 admitted.
                           Exhibit 49 used as demonstrative aide only. (RE: related document(s)263 Motion for leave Motion
                           to Approve Break-Up Fee, Expense Reimbursement, and Replacement Sub-Advisory and
                           Shared Services Provider, Oaktree Capital Management, L.P. Filed by Trustee Robin Phelan
                           (Attachments: # 1 Exhibit A # 2 Proposed Order # 3 Service List)) (Ecker, C.) (Entered:
   07/06/2018              07/13/2018)

                            385 (21 pgs; 3 docs) Notice of revised commitment filed by Creditor Oaktree Capital
                           Management, L.P. (RE: related document(s)263 Motion for leave Motion to Approve Break-Up
                           Fee, Expense Reimbursement, and Replacement Sub-Advisory and Shared Services Provider,
                           Oaktree Capital Management, L.P. Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A #
                           2 Proposed Order # 3 Service List)). (Attachments: # 1 Exhibit A (Revised commitment) # 2
   07/07/2018              Exhibit B (Redline)) (Schwartz, John)

                             386 Request for transcript regarding a hearing held on 7/6/2018. The requested turn-around time
   07/09/2018              is hourly (Ecker, C.) Modified to correct hearing date on 7/10/2018 (Ecker, C.).

                            387 (7 pgs) Order Granting Motion for An Order (A) Shortening Deadline to File
                           Nongovernmental Proofs of Claim; (B) Setting Bar Dates; And (C) Approving Claim Procedures
                           and the Form and Manner of Service of Bar Date Notice Filed by Debtor Acis Capital
                           Management, L.P(related document # 330). The Bankruptcy Clerk is hereby directed to amend the
                           341 Notice to show a GeneralBar Date of August 1, 2018 and a Governmental Bar Date of
   07/09/2018              October 10, 2018. Entered on 7/9/2018. (Mathews, M.)

                            388 (1 pg) Order granting motion to appear pro hac vice adding Andrew M. LeBlanc for
   07/10/2018              Oaktree Capital Management, L.P. (related document # 371) Entered on 7/10/2018. (Taylor, A)

                             389 (11 pgs) Certificate of service re: - Notice of Deadline Requiring Filing of Proofs of Claim
                           filed by Trustee Robin Phelan (RE: related document(s)387 Order on motion for leave). (Prostok,
   07/10/2018              Jeff)

   07/10/2018               390 (9 pgs) Order granting emergency motion to approve break-up fee, expense reimbursement,
                           and replacement sub-advisory and shared services provider, Oaktree Capital Management, L.P.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                        013500               54/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 56 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21
                      (related document # 263) Entered on 7/10/2018. (Taylor, A)      Page       134 of 245 PageID 16448


                            391 (5 pgs) Certificate of service re: - Order Granting Emergency Motion to Approve Break-up
                           Fee, Expense Reimbursement, and Replacement Sub-Advisory and Shared Services Provider,
                           Oaktree Capital Management, L.P. filed by Trustee Robin Phelan (RE: related document(s)390
   07/11/2018              Order on motion for leave). (Prostok, Jeff)

                            392 (37 pgs) Notice of appeal . Fee Amount $298 filed by Highland CLO Funding, Ltd.,
                           Highland Capital Management, L.P. (RE: related document(s)390 Order on motion for leave).
                           Appellant Designation due within 14 days of order enter date on motion for leave to appeal.
   07/11/2018              (O'Neil, Holland) MODIFIED text on 7/13/2018 (Whitaker, Sheniqua).

                            393 (36 pgs) Amended notice of appeal filed by Highland CLO Funding, Ltd., Highland Capital
   07/11/2018              Management, L.P. (RE: related document(s)392 Notice of appeal). (O'Neil, Holland)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj11) [appeal,ntcapl] ( 298.00). Receipt
   07/11/2018              number 25389921, amount $ 298.00 (re: Doc# 392). (U.S. Treasury)

                            394 (24 pgs) Motion for leave to appeal (related document(s): 390 Order on motion for leave)
                           Filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P. Objections due by
   07/11/2018              7/25/2018. (O'Neil, Holland)

                            395 (1556 pgs; 15 docs) Support/supplemental document Appendix to Motion for Leave to
                           Appeal filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related
                           document(s)394 Motion for leave to appeal (related document(s): 390 Order on motion for leave)).
                           (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7
                           Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit
   07/11/2018              13 # 14 Exhibit 14) (O'Neil, Holland)

   07/12/2018               396 (296 pgs) Transcript regarding Hearing Held 07/06/18 RE: Motions Hearing. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           10/10/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Telephone number 609-586-2311. (RE: related document(s) Hearing held on 7/6/2018. (RE:
                           related document(s)263 Motion for leave Motion to Approve Break-Up Fee, Expense
                           Reimbursement, and Replacement Sub-Advisory and Shared Services Provider, Oaktree
                           Capital Management, L.P. Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A # 2
                           Proposed Order # 3 Service List)) Appearances: J. Prostok and S. Rosen, counsel for R. Phelan;
                           M. Maloney and T. Kim for HCLOF; H. ONeil, J. Binford, M. Bales,and B. Barnes for Highland
                           Capital Management; W. Greendyke, D. Dunne, and R. Liubicic for Oaktree Capital Capital
                           Management; J. Wielibinski, R. Patel and J. Enright, as special counsel for R. Phelan; A. Alves and
                           M. Kotwick for US Bank; D. Neier, L. Webster and J. Stern (telephonically) for CLO issuers; B.
                           Shaw on behalf of Josh Terry. Evidentiary hearing. Court will issue by noon on Monday. (Ecker,
                           C.), Hearing held on 7/6/2018. (RE: related document(s)318 Motion for preliminary injunction Filed
                           by Creditor Highland CLO Funding, Ltd. (Attachments: # 1 Proposed Order Ex A - Proposed
                           Order)) Appearances: J. Prostok and S. Rosen, counsel for R. Phelan; M. Maloney and T. Kim for
                           HCLOF; H. ONeil, J. Binford, M. Bales, and B. Barnes for Highland Capital Management; W.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013501              55/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 57 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       135
                      Greendyke, D. Dunne, and R. Liubicic for Oaktree Capital Capital Management; of 245 PageID  16449 R.
                                                                                                            J. Wielibinski,
                           Patel and J. Enright, as special counsel for R. Phelan; A. Alves and M. Kotwick for US Bank; D.
                           Neier, L. Webster and J. Stern (telephonically) for CLO issuers; B. Shaw on behalf of Josh Terry.
                           Evidentiary hearing. Court will issue ruling by noon on Monday. (Ecker, C.), Hearing held on
                           7/6/2018. (RE: related document(s)330 Motion for leave Motion for An Order (A) Shortening
                           Deadline to File Nongovernmental Proofs of Claim; (B) Setting Bar Dates; And (C)
                           Approving Claim Procedures and the Form and Manner of Service of Bar Date Notice Filed
                           by Debtor Acis Capital Management, L.P.) Appearances: J. Prostok and S. Rosen, counsel for R.
                           Phelan; M. Maloney and T. Kim for HCLOF; H. ONeil, J. Binford, M. Bales, and B. Barnes for
                           Highland Capital Management; W. Greendyke, D. Dunne, and R. Liubicic for Oaktree Capital
                           Capital Management; J. Wielibinski, R. Patel and J. Enright, as special counsel for R. Phelan; A.
                           Alves and M. Kotwick for US Bank; D. Neier, L. Webster and J. Stern (telephonically) for CLO
                           issuers; B. Shaw on behalf of Josh Terry. Non-evidentiary hearing. Motion granted. Counsel to
                           upload order. (Ecker, C.)). Transcript to be made available to the public on 10/10/2018. (Bowen,
                           James)

                            397 (61 pgs) Application to employ Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co., Inc.
                           as Financial Advisor and Investment Bankers Effective June 25, 2018 Filed by Trustee Robin
   07/12/2018              Phelan (Prostok, Jeff)

                            398 (3 pgs) Motion for expedited hearing(related documents 397 Application to employ) Filed by
   07/12/2018              Trustee Robin Phelan (Prostok, Jeff)

                            399 (5 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)397 Application to employ Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co.,
                           Inc. as Financial Advisor and Investment Bankers Effective June 25, 2018 Filed by Trustee
                           Robin Phelan). Hearing to be held on 7/25/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 397,
   07/12/2018              (Prostok, Jeff)

                            400 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)388 Order
                           granting motion to appear pro hac vice adding Andrew M. LeBlanc for Oaktree Capital
                           Management, L.P. (related document 371) Entered on 7/10/2018.) No. of Notices: 1. Notice Date
   07/12/2018              07/12/2018. (Admin.)

                            402 (3 pgs) Motion to appear pro hac vice for Ashlee N. Lin. Fee Amount $25 Filed by Creditor
   07/13/2018              Oaktree Capital Management, L.P. (Boydston, Elizabeth)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   07/13/2018              25.00). Receipt number 25397763, amount $ 25.00 (re: Doc# 402). (U.S. Treasury)

                            403 (41 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)393
                           Amended notice of appeal filed by Highland CLO Funding, Ltd., Highland Capital Management,
                           L.P. (RE: related document(s)392 Notice of appeal). (O'Neil, Holland)Appellant Designation due
                           date within 14 days of entered or date on motion for leave to appeal (Attachments: # 1 Service List)
   07/13/2018              (Whitaker, Sheniqua)

   07/13/2018               404 (1678 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-CV-01822-B.
                           (RE: related document(s)393 Amended notice of appeal filed by Highland CLO Funding, Ltd.,
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013502              56/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 58 of
           Case 3:21-cv-00538-N    Document   26-51        167
                                                         Filed   06/09/21           Page
                      Highland Capital Management, L.P. (RE: related document(s)392 Notice     136 of 245   PageID
                                                                                                        of appeal).   16450
                                                                                                                    (O'Neil,
                           Holland)) (Whitaker, Sheniqua)

                            405 (169 pgs) Disclosure statement filed by Consolidated debtor Acis Capital Management GP,
   07/13/2018              LLC, Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            406 (9 pgs) First Modification to the Joint Plan for Acis Capital Management, LP and Acis
                           Capital Management GP, LLC filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan). (Prostok,
   07/13/2018              Jeff) Modified text on 7/17/2018 (Mathews, M.).

                            407 (51 pgs) Motion for conditional approval of disclosure statement. (related documents 405
   07/13/2018              Disclosure statement) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            408 (3 pgs) Motion for expedited hearing(related documents 407 Motion for conditional approval
   07/13/2018              of disclosure statement) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            409 (6 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)407 Motion for conditional approval of disclosure statement. (related documents 405
                           Disclosure statement) Filed by Trustee Robin Phelan). Hearing to be held on 7/25/2018 at 01:30
   07/16/2018              PM Dallas Judge Jernigan Ctrm for 407, (Prostok, Jeff)

                            410 (1 pg) Order granting motion for expedited hearing (Related Doc# 408)(document set for
                           hearing: 407 Motion for conditional approval of disclosure statement) Hearing to be held on
   07/16/2018              7/25/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 407, Entered on 7/16/2018. (Taylor, A)

                            411 (1 pg) Order granting motion to appear pro hac vice adding Ashlee N. Lin for Oaktree
   07/17/2018              Capital Management, L.P. (related document # 402) Entered on 7/17/2018. (Taylor, A)

                            412 (1 pg) Order granting motion for expedited hearing (Related Doc# 398)(document set for
                           hearing: 397 Application to employ) Hearing to be held on 7/25/2018 at 01:30 PM Dallas Judge
   07/17/2018              Jernigan Ctrm for 397, Entered on 7/17/2018. (Taylor, A)

                            413 (2 pgs) Trustee's interim report for the period ending: 5/11/18. Projected date of filing final
   07/17/2018              report: 0/00/00 Report of Diane G. Reed, Former Chapter 7 Interim Trustee (Reed, Diane)

                            414 (2 pgs) Trustee's interim report for the period ending: 5/11/18. Projected date of filing final
                           report: 0/00/00 Report of Diane G. Reed, Former Chapter 7 Interim Trustee -- Report for
   07/17/2018              Case No. 18-30265-SGJ-11 (Reed, Diane)

                            415 (6 pgs) Motion for leave - Chapter 11 Trustee's Emergency Motion to Modify
                           Requirements for Qualified Proposals (related document(s) 263 Motion for leave, 334 Notice
   07/17/2018              (generic), 390 Order on motion for leave) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            416 (3 pgs) Motion for expedited hearing(related documents 415 Motion for leave) Filed by
   07/17/2018              Trustee Robin Phelan (Prostok, Jeff)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013503                  57/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas  18:22:33 Page 59 of
       Case
   07/17/20183:21-cv-00538-N     Document    26-51        167
                                                        Filed   06/09/21           Page
                    417 (3 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan     137 of 245
                                                                                                      (RE:PageID
                                                                                                          related 16451
                   document(s)415 Motion for leave - Chapter 11 Trustee's Emergency Motion to Modify
                   Requirements for Qualified Proposals (related document(s) 263 Motion for leave, 334 Notice
                   (generic), 390 Order on motion for leave) Filed by Trustee Robin Phelan). Hearing to be held on
                   7/18/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 415, (Prostok, Jeff)

                            418 (1 pg) Order granting motion for expedited hearing (Related Doc# 416)(document set for
                           hearing: 415 Motion for leave) Hearing to be held on 7/18/2018 at 01:30 PM Dallas Judge Jernigan
   07/18/2018              Ctrm for 415, Entered on 7/18/2018. (Taylor, A)

                            419 (3 pgs) Notice of Appearance and Request for Notice by Andrew Ball Zollinger filed by
   07/18/2018              BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A.. (Zollinger, Andrew)

                             Hearing held on 7/18/2018. (RE: related document(s)415 Chapter 11 Trustee's Emergency
                           Motion to Modify Requirements for Qualified Proposals filed by Trustee Robin Phelan)
                           Appearances: J. Prostok for and with Trustee, R. Phelan; R. Patel, special counsel to Trustee, R.
                           Phelan; L. Strubeck, R. Liubicic (telephonically) and E. Reimer (telephonically) for Oaktree; B.
                           Barnes for Highland Capital Management; L. Webster for the CLO Issuers and Co-Issuers; B.
                           Shaw for J. Terry; M. Maloney for HCLOF; A. Alves for U.S. Bank. Evidentiary hearing (R.
   07/18/2018              Phelan). Motion granted. Counsel to upload order. (Ecker, C.)

                            420 (15 pgs; 2 docs) Notice of appeal . Fee Amount $298 filed by Creditor ACIS CLO 2014-1
                           and 3-6, LTDs (RE: related document(s)390 Order on motion for leave). Appellant Designation
   07/19/2018              due by 08/2/2018. (Attachments: # 1 Exhibit A)(Webster, Lane)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj11) [appeal,ntcapl] ( 298.00). Receipt
   07/19/2018              number 25415978, amount $ 298.00 (re: Doc# 420). (U.S. Treasury)

                             421 (3 pgs) Joinder by in Support of filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs (RE:
                           related document(s)394 Motion for leave to appeal (related document(s): 390 Order on motion for
   07/19/2018              leave)). (Webster, Lane)

                            422 (2 pgs) Order granting Chapter 11 Trustee's emergency motion to modify requirements for
   07/19/2018              qualified proposals (related document # 415) Entered on 7/19/2018. (Taylor, A)

                             423 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)411 Order
                           granting motion to appear pro hac vice adding Ashlee N. Lin for Oaktree Capital Management, L.P.
                           (related document 402) Entered on 7/17/2018.) No. of Notices: 2. Notice Date 07/19/2018.
   07/19/2018              (Admin.)

                             424 (6 pgs; 2 docs) Motion for leave to Allow Client Representative to Appear by Telephone
                           (related document(s) 407 Motion for conditional approval of disclosure statement) Filed by
   07/23/2018              Creditor Highland CLO Funding, Ltd. (Attachments: # 1 Proposed Order) (Bessette, Paul)

                            426 (6 pgs) Objection to (related document(s): 407 Motion for conditional approval of disclosure
                           statement. (related documents 405 Disclosure statement) filed by Trustee Robin Phelan) filed by
   07/24/2018              Creditor ACIS CLO 2014-1 and 3-6, LTDs. (Webster, Lane)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013504                 58/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas 18:22:33 Page 60 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 138 of 245 PageID 16452
   07/24/2018      428 (31 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)420 Notice
                  of appeal . (RE: related document(s)390 Order on motion for leave). Appellant Designation due
                  within 14 days of order granting motion for leave to appeal. (Attachments: # 1 Exhibit A))
                  (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                             429 (102 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:18-CV-01900-L.
                           (RE: related document(s)420 Notice of appeal . (RE: related document(s)390 Order on motion for
   07/24/2018              leave). (Whitaker, Sheniqua)

                            430 (7 pgs) Objection to (related document(s): 397 Application to employ Miller Buckfire &
                           Co., LLC and Stifel, Nicolaus & Co., Inc. as Financial Advisor and Investment Bankers
                           Effective June 25, 2018 filed by Trustee Robin Phelan) filed by Creditor Highland Capital
   07/24/2018              Management, L.P.. (Binford, Jason)

                            431 (6 pgs) Objection to (related document(s): 407 Motion for conditional approval of disclosure
                           statement. (related documents 405 Disclosure statement) filed by Trustee Robin Phelan) filed by
   07/24/2018              Creditor Highland CLO Funding, Ltd.. (Bessette, Paul)

                             432 (36 pgs; 8 docs) Objection to (related document(s): 407 Motion for conditional approval of
                           disclosure statement. (related documents 405 Disclosure statement) filed by Trustee Robin Phelan)
                           filed by Creditor Highland Capital Management, L.P.. (Attachments: # 1 Appendix A # 2 Exhibit A
   07/24/2018              # 3 Exhibit B # 4 Exhibit C # 5 Exhibit C-1 # 6 Exhibit D # 7 Exhibit D-1) (O'Neil, Holland)

                            433 (74 pgs) Notice of Filing of Exhibits to Joint Plan for Acis Capital Management, L.P.
                           and Acis Capital Management GP, LLC, as Modified filed by Trustee Robin Phelan (RE: related
                           document(s)383 Chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P.., 406 First Modification to the Joint Plan for Acis Capital
                           Management, LP and Acis Capital Management GP, LLC filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)383 Chapter 11 plan). (Prostok, Jeff) Modified text on 7/17/2018 (Mathews, M.).).
   07/24/2018              (Prostok, Jeff)

                            434 (5 pgs) Support/supplemental document- Second Modification to the Joint Plan for Acis
                           Capital Management, LP and Acis Capital Management GP, LLC filed by Trustee Robin
   07/25/2018              Phelan (RE: related document(s)383 Chapter 11 plan). (Prostok, Jeff)

                            435 (65 pgs) Support/supplemental document- Chapter 11 Trustee's First Supplement and
                           Modification to the Disclosure Statement Pursuant to Section 1125 of the United States
                           Bankruptcy Code with Respect to the Joint Plan for Acis Capital Management, LP and Acis
                           Capital Management GP, LLC filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)405 Disclosure statement).
   07/25/2018              (Prostok, Jeff)

                            436 (4 pgs) Statement of issues on appeal, filed by Highland CLO Funding, Ltd., Highland
                           Capital Management, L.P. (RE: related document(s)392 Notice of appeal, 393 Amended notice of
   07/25/2018              appeal). (O'Neil, Holland)

   07/25/2018                437 (20 pgs) Appellant designation of contents for inclusion in record on appeal filed by Highland
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013505              59/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 61 of
           Case 3:21-cv-00538-N                             167
                      CLO Funding, Ltd., Highland Capital Management, L.P. (RE: relatedofdocument(s)392
                                  Document     26-51      Filed   06/09/21           Page       139    245 PageID Notice
                                                                                                                  16453of
                           appeal, 393 Amended notice of appeal). Appellee designation due by 08/8/2018. (O'Neil, Holland)

                              Hearing held on 7/25/2018. (RE: related document(s)407 Motion for conditional approval of
                           disclosure statement. (related documents 405 Disclosure statement) Filed by Trustee Robin Phelan)
                           Appearances: J. Prostok, S. Rosen, and L. Rea for and with Trustee, R. Phelan; R. Patel and J.
                           Wielibinski, special counsel to R. Phelan; A. Alves and M. Kotwick (telephonically) for U.S. Bank;
                           L. Strubeck, R. Liubicic, E. Reimer, and B. Kinney for Oaktree; H. ONiel, J. Binford, and B.
                           Barnes for Highland Capital Management; M. Maloney for HCLOF; L. Webster and D. Neier
                           (telephonically) for the CLO issuers; L. Lambert for UST. Motion granted (with certain slight
   07/25/2018              adjustments). Counsel to upload order. (Ecker, C.) (Entered: 07/27/2018)

                              Hearing held on 7/25/2018. (RE: related document(s)397 Application to employ Miller Buckfire
                           & Co., LLC and Stifel, Nicolaus & Co., Inc. as Financial Advisor and Investment Bankers
                           Effective June 25, 2018 Filed by Trustee Robin Phelan) Appearances: J. Prostok, S. Rosen, and
                           L. Rea for and with Trustee, R. Phelan; R. Patel and J. Wielibinski, special counsel to R. Phelan; A.
                           Alves and M. Kotwick (telephonically) for U.S. Bank; L. Strubeck, R. Liubicic, E. Reimer, and B.
                           Kinney for Oaktree; H. ONiel, J. Binford, and B. Barnes for Highland Capital Management; M.
                           Maloney for HCLOF; L. Webster and D. Neier (telephonically) for the CLO issuers; L. Lambert
                           for UST. Application granted (with certain slight adjustments, per announcements with UST).
   07/25/2018              Counsel to upload order. (Ecker, C.) (Entered: 07/27/2018)

                             438 Request for transcript regarding a hearing held on 7/25/2018. The requested turn-around time
   07/26/2018              is daily (Ecker, C.)

                            439 (17 pgs) Order granting application to employ Miller Buckfire & Co., LLC, and Stifel,
                           Nicolaus & Co., Inc. as Financial Advisor and Investment Bankers Effective June 25, 2018 (related
   07/27/2018              document # 397) Entered on 7/27/2018. (Okafor, M.)

                             440 (6 pgs) Objection to disclosure statement (RE: related document(s)405 Disclosure statement)
   07/28/2018              filed by Creditor Highland Capital Management, L.P.. (Bales, Melina)

                            441 (128 pgs) Amended chapter 11 plan filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan).
   07/29/2018              (Prostok, Jeff)

                            442 (301 pgs) Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)405
   07/29/2018              Disclosure statement). (Prostok, Jeff)

                            443 (176 pgs) Notice of Filing Redline Documents Relating to (i) First Amended Joint Plan,
                           and (ii) Disclosure Statement for First Amended Joint Plan filed by Trustee Robin Phelan (RE:
                           related document(s)441 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)383
                           Chapter 11 plan)., 442 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)405
   07/29/2018              Disclosure statement).). (Prostok, Jeff)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013506               60/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 62 of
       Case
   07/29/20183:21-cv-00538-N      Document    26-51        167
                                                         Filed   06/09/21
                    444 (18 pgs; 2 docs) Support/supplemental document. SupplementalPage       140 of 245
                                                                                                       Brief PageID  16454
                                                                                                             in Support of
                   Amended Disclosure Statement filed by Trustee Robin Phelan (RE: related document(s)442
                   Disclosure statement). (Attachments: # 1 Service List) (Enright, Jason)

                             445 (86 pgs) Transcript regarding Hearing Held 07/25/18 RE: Motion for conditional approval of
                           disclosure statement. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                           AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                           TRANSCRIPT RELEASE DATE IS 10/29/2018. Until that time the transcript may be viewed at
                           the Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber J&J Court Transcribers, Telephone number 609-586-2311. (RE: related
                           document(s) Hearing held on 7/25/2018. (RE: related document(s)407 Motion for conditional
                           approval of disclosure statement. (related documents 405 Disclosure statement) Filed by Trustee
                           Robin Phelan) Appearances: J. Prostok, S. Rosen, and L. Rea for and with Trustee, R. Phelan; R.
                           Patel and J. Wielibinski, special counsel to R. Phelan; A. Alves and M. Kotwick (telephonically) for
                           U.S. Bank; L. Strubeck, R. Liubicic, E. Reimer, and B. Kinney for Oaktree; H. ONiel, J. Binford,
                           and B. Barnes for Highland Capital Management; M. Maloney for HCLOF; L. Webster and D.
                           Neier (telephonically) for the CLO issuers; L. Lambert for UST. Motion granted (with certain slight
                           adjustments). Counsel to upload order. (Ecker, C.), Hearing held on 7/25/2018. (RE: related
                           document(s)397 Application to employ Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co.,
                           Inc. as Financial Advisor and Investment Bankers Effective June 25, 2018 Filed by Trustee
                           Robin Phelan) Appearances: J. Prostok, S. Rosen, and L. Rea for and with Trustee, R. Phelan; R.
                           Patel and J. Wielibinski, special counsel to R. Phelan; A. Alves and M. Kotwick (telephonically) for
                           U.S. Bank; L. Strubeck, R. Liubicic, E. Reimer, and B. Kinney for Oaktree; H. ONiel, J. Binford,
                           and B. Barnes for Highland Capital Management; M. Maloney for HCLOF; L. Webster and D.
                           Neier (telephonically) for the CLO issuers; L. Lambert for UST. Application granted (with certain
                           slight adjustments, per announcements with UST). Counsel to upload order. (Ecker, C.)). Transcript
   07/30/2018              to be made available to the public on 10/29/2018. (Bowen, James)

                            446 (12 pgs) Order conditionally approving disclosure statement and setting final hearing and
                           hearing on confirmation of plan (RE: related document(s)441 Chapter 11 plan filed by Debtor Acis
                           Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC, 442
                           Disclosure statement filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
                           Capital Management GP, LLC). Confirmation hearing to be held on 8/21/2018 at 09:30 AM at
                           Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation 8/13/2018. Ballots due 8/13/2018.
   07/30/2018              Entered on 7/30/2018 (Okafor, M.)

                             447 Request for transcript regarding a hearing held on 7/30/2018. The requested turn-around time
   07/30/2018              is daily (Ecker, C.)

                            448 (78 pgs; 8 docs) Motion for leave Emergency Motion to Approve Replacement Sub-
                           Advisory and Shared Services Providers, Brigade Capital Management, LP and Cortland
                           Capital Markets Services LLC Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A # 2
                           Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Proposed Order # 7 Service List) (Patel,
   07/30/2018              Rakhee)

   07/30/2018               449 (10 pgs; 3 docs) Motion for expedited hearing(related documents 448 Motion for leave)
                           Filed by Trustee Robin Phelan (Attachments: # 1 Proposed Order # 2 Service List) (Chiarello,
                           Annmarie)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013507                61/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas 18:22:33 Page 63 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 141 of 245 PageID 16455
                     Hearing held on 7/30/2018. (RE: related document(s)407 Motion for conditional approval of
                  disclosure statement. Appearances (live): J. Prostok and S. Rosen, for and with R. Phelan, Trustee;
                  R. Patel, A. Chiarello, and J. Enright, as special counsel for Chapter 11 Trustee; H. ONeil and B.
                  Barnes for Highland Capital Management; L. Boydston for Oaktree. Appearances (telephonic): A.
                  Alves for U.S. Bank; M. Maloney and T. Kim for HCLOF; D. Neier for CLO Issuers; B. Kinney
                  and E. Reimer for Oaktree. Evidentiary hearing (R. Phelan). Motion granted. Counsel to upload
                  order. Court also granted oral request for a hearing on 8/1/18 at 10:00 am concerning Trustees
                  emergency request to terminate HCM sub-advisory services and transition them to Brigade effective
   07/30/2018     Thursday. (Ecker, C.)

                            450 (6 pgs; 2 docs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)448
                           Motion for leave Emergency Motion to Approve Replacement Sub-Advisory and Shared
                           Services Providers, Brigade Capital Management, LP and Cortland Capital Markets Services
                           LLC Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                           Exhibit D # 5 Exhibit E # 6 Proposed Order # 7 Service List)). Hearing to be held on 8/1/2018 at
                           10:00 AM Dallas Judge Jernigan Ctrm for 448, (Attachments: # 1 service list) (Chiarello,
   07/30/2018              Annmarie)

                            451 (3 pgs) Order granting motion for expedited hearing (Related Doc# 449)(document set for
                           hearing: 448 Motion for leave) Hearing to be held on 8/1/2018 at 10:00 AM Dallas Judge Jernigan
   07/31/2018              Ctrm for 448, Entered on 7/31/2018. (Taylor, A)

                             452 (86 pgs) Transcript regarding Hearing Held 07/25/18 RE: Corrected Trial Transcript (cover
                           page). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 10/29/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                           7/25/2018. (RE: related document(s)407 Motion for conditional approval of disclosure statement.
                           (related documents 405 Disclosure statement) Filed by Trustee Robin Phelan) Appearances: J.
                           Prostok, S. Rosen, and L. Rea for and with Trustee, R. Phelan; R. Patel and J. Wielibinski, special
                           counsel to R. Phelan; A. Alves and M. Kotwick (telephonically) for U.S. Bank; L. Strubeck, R.
                           Liubicic, E. Reimer, and B. Kinney for Oaktree; H. ONiel, J. Binford, and B. Barnes for Highland
                           Capital Management; M. Maloney for HCLOF; L. Webster and D. Neier (telephonically) for the
                           CLO issuers; L. Lambert for UST. Motion granted (with certain slight adjustments). Counsel to
                           upload order. (Ecker, C.), Hearing held on 7/25/2018. (RE: related document(s)397 Application to
                           employ Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co., Inc. as Financial Advisor and
                           Investment Bankers Effective June 25, 2018 Filed by Trustee Robin Phelan) Appearances: J.
                           Prostok, S. Rosen, and L. Rea for and with Trustee, R. Phelan; R. Patel and J. Wielibinski, special
                           counsel to R. Phelan; A. Alves and M. Kotwick (telephonically) for U.S. Bank; L. Strubeck, R.
                           Liubicic, E. Reimer, and B. Kinney for Oaktree; H. ONiel, J. Binford, and B. Barnes for Highland
                           Capital Management; M. Maloney for HCLOF; L. Webster and D. Neier (telephonically) for the
                           CLO issuers; L. Lambert for UST. Application granted (with certain slight adjustments, per
                           announcements with UST). Counsel to upload order. (Ecker, C.)). Transcript to be made available
   07/31/2018              to the public on 10/29/2018. (Bowen, James)

   07/31/2018               453 (35 pgs) Transcript regarding Hearing Held 07/30/18 RE: Motion for conditional approval of
                           disclosure statement. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013508              62/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas  18:22:33 Page 64 of
           Case 3:21-cv-00538-N Document  26-51        167
                                                     Filed   06/09/21
                      AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE         Page       142 of 245
                                                                                                  DATE PageID 16456
                                                                                                       OF FILING.
                           TRANSCRIPT RELEASE DATE IS 10/29/2018. Until that time the transcript may be viewed at
                           the Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber J&J Court Transcribers, Telephone number 609-586-2311. (RE: related
                           document(s) Hearing held on 7/30/2018. (RE: related document(s)407 Motion for conditional
                           approval of disclosure statement. Appearances (live): J. Prostok and S. Rosen, for and with R.
                           Phelan, Trustee; R. Patel, A. Chiarello, and J. Enright, as special counsel for Chapter 11 Trustee; H.
                           ONeil and B. Barnes for Highland Capital Management; L. Boydston for Oaktree. Appearances
                           (telephonic): A. Alves for U.S. Bank; M. Maloney and T. Kim for HCLOF; D. Neier for CLO
                           Issuers; B. Kinney and E. Reimer for Oaktree. Evidentiary hearing (R. Phelan). Motion granted.
                           Counsel to upload order. Court also granted oral request for a hearing on 8/1/18 at 10:00 am
                           concerning Trustees emergency request to terminate HCM sub-advisory services and transition
                           them to Brigade effective Thursday. (Ecker, C.)). Transcript to be made available to the public on
                           10/29/2018. (Bowen, James)

                            454 (13 pgs) Notice of hearing- Notice of (a) Combined Hearing to Consider Final Approval
                           of Disclosure Statement and Confirmation of Plan, (b) Deadline for Submitting Ballots to
                           Accept or Reject the Plan, (c) Deadline for Filing and Service of Objections to Final
                           Approval of Disclosure Statement and Confirmation of Plan, and (d) Related Matters filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)441 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)383
                           Chapter 11 plan)., 442 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)405
                           Disclosure statement).). Confirmation hearing to be held on 8/21/2018 at 09:30 AM at Dallas Judge
   07/31/2018              Jernigan Ctrm. (Prostok, Jeff)

   07/31/2018               455 (5 pgs) Notice of Solicitation of First Amended Joint Plan for Acis Capital
                           Management, LP and Acis Capital Management GP, LLC filed by Trustee Robin Phelan (RE:
                           related document(s)441 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)383
                           Chapter 11 plan)., 442 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)405
                           Disclosure statement)., 446 Order conditionally approving disclosure statement and setting final
                           hearing and hearing on confirmation of plan (RE: related document(s)441 Chapter 11 plan filed by
                           Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC,
                           442 Disclosure statement filed by Debtor Acis Capital Management, L.P., Consolidated debtor
                           Acis Capital Management GP, LLC). Confirmation hearing to be held on 8/21/2018 at 09:30 AM
                           at Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation 8/13/2018. Ballots due
                           8/13/2018. Entered on 7/30/2018 (Okafor, M.), 454 Notice of hearing- Notice of (a) Combined
                           Hearing to Consider Final Approval of Disclosure Statement and Confirmation of Plan, (b)
                           Deadline for Submitting Ballots to Accept or Reject the Plan, (c) Deadline for Filing and
                           Service of Objections to Final Approval of Disclosure Statement and Confirmation of Plan,
                           and (d) Related Matters filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P. (RE: related document(s)441 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)383 Chapter 11 plan)., 442 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013509              63/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 65 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      (RE: related document(s)405 Disclosure statement).). Confirmation hearing  143 of 245to PageID   16457
                                                                                                              be held on
                           8/21/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm.). (Prostok, Jeff)

                             456 (4 pgs) Notice of Solicitation of First Amended Joint Plan for Acis Capital
                           Management, LP and Acis Capital Management GP, LLC (Beneficial Holders of the Notes)
                           filed by Trustee Robin Phelan (RE: related document(s)441 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)383 Chapter 11 plan)., 442 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)405 Disclosure statement)., 446 Order conditionally approving disclosure
                           statement and setting final hearing and hearing on confirmation of plan (RE: related document(s)441
                           Chapter 11 plan filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital
                           Management GP, LLC, 442 Disclosure statement filed by Debtor Acis Capital Management, L.P.,
                           Consolidated debtor Acis Capital Management GP, LLC). Confirmation hearing to be held on
                           8/21/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm. Last day to Object to Confirmation
                           8/13/2018. Ballots due 8/13/2018. Entered on 7/30/2018 (Okafor, M.), 454 Notice of hearing-
                           Notice of (a) Combined Hearing to Consider Final Approval of Disclosure Statement and
                           Confirmation of Plan, (b) Deadline for Submitting Ballots to Accept or Reject the Plan, (c)
                           Deadline for Filing and Service of Objections to Final Approval of Disclosure Statement and
                           Confirmation of Plan, and (d) Related Matters filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)441
                           Amended chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan)., 442
                           Amended disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)405 Disclosure statement).).
                           Confirmation hearing to be held on 8/21/2018 at 09:30 AM at Dallas Judge Jernigan Ctrm.).
   07/31/2018              (Prostok, Jeff)

                            457 (10 pgs) Application for compensation with coversheet for Diane G. Reed, Trustee Chapter
                           7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37. Filed by Trustee Diane
   07/31/2018              G. Reed Objections due by 8/21/2018. (Reed, Diane)

                            458 (38 pgs) Application for compensation (first and final) for Reed & Elmquist, P.C., Trustee's
                           Attorney, Period: 4/16/2018 to 7/31/2018, Fee: $57,335.00, Expenses: $2,521.07. Filed by
   07/31/2018              Attorney Reed & Elmquist, P.C. (Elmquist, David)

                            459 (5 pgs) Notice of hearing and filing filed by Trustee Diane G. Reed (RE: related
                           document(s)457 Application for compensation with coversheet for Diane G. Reed, Trustee
                           Chapter 7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37. Filed by
                           Trustee Diane G. Reed Objections due by 8/21/2018., 458 Application for compensation (first
                           and final) for Reed & Elmquist, P.C., Trustee's Attorney, Period: 4/16/2018 to 7/31/2018, Fee:
                           $57,335.00, Expenses: $2,521.07. Filed by Attorney Reed & Elmquist, P.C.). Hearing to be held
   07/31/2018              on 8/29/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 457 and for 458, (Elmquist, David)

   07/31/2018               460 (355 pgs) Certificate of service re: solicitation packet consisting of First Amended Joint Plan,
                           Disclosure Statement, Order Conditionally Approving Disclosure Statement, Notice of Combined
                           Hearing, ballots, and Letter to Creditors and Parties in Interest filed by Trustee Robin Phelan (RE:


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013510                64/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 66 of
           Case 3:21-cv-00538-N    Document    26-51        167
                      related document(s)441 Chapter 11 plan, 442 Disclosure statement, of
                                                          Filed   06/09/21           Page       144    245
                                                                                                     446    PageID
                                                                                                         Order       16458
                                                                                                               approving
                           disclosure statement, 454 Notice of hearing). (Prostok, Jeff)

                            461 (5 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)448
                           Motion for leave Emergency Motion to Approve Replacement Sub-Advisory and Shared
                           Services Providers, Brigade Capital Management, LP and Cortland Capital Markets Services
   07/31/2018              LLC). (Chiarello, Annmarie)

                            512 (2 pgs) Order denying motion for leave to appeal (related document # 394) Entered on
   07/31/2018              7/31/2018. Civil Case# 3:18-CV-01822-D(Whitaker, Sheniqua) (Entered: 08/15/2018)

                            462 (4 pgs) Appellant designation of contents for inclusion in record on appeal filed by Creditor
                           ACIS CLO 2014-1 and 3-6, LTDs (RE: related document(s)420 Notice of appeal, 429 Notice of
   08/01/2018              docketing notice of appeal/record). Appellee designation due by 08/15/2018. (Webster, Lane)

                            463 (3 pgs) Statement of issues on appeal, filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs
                           (RE: related document(s)420 Notice of appeal, 429 Notice of docketing notice of appeal/record,
   08/01/2018              462 Appellant designation). (Webster, Lane)

                            464 (4 pgs) Order Granting Emergency Motion To Approve Replacement Sub-Advisory And
                           Shared Services Providers, Brigade Capital Management, LP And Cortland Capital Markets
   08/01/2018              Services LLC (related document # 448) Entered on 8/1/2018. (Taylor, A)

                             465 Request for transcript regarding a hearing held on 8/1/2018. The requested turn-around time
   08/01/2018              is hourly (Ecker, C.)

                              Hearing held on 8/1/2018. (RE: related document(s)448 Emergency Motion to Approve
                           Replacement Sub-Advisory and Shared Services Providers, Brigade Capital Management, LP and
                           Cortland Capital Markets Services LLC Filed by Trustee Robin Phelan (Attachments: # 1 Exhibit A
                           # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Proposed Order # 7 Service List))
                           Appearances (live): R. Patel A. Chiarello and J. Prostok, for and with R. Phelan; H. ONeal and B.
                           Barnes for HCM; B. Shaw for J. Terry; A. Zollinger for Universal Luxembourg. Appearances
                           (telephonic): A. Alves for U.S. Bank; M. Maloney for HCLOF; E. Reimer and B. Kinney for
                           Oaktree; D. Neier for CLO Issuers. Evidentiary hearing. Motion granted. Counsel to upload order.
   08/01/2018              (Ecker, C.) (Entered: 08/02/2018)

                            466 (1 pg) Clerk's correspondence requesting an order amended designation from attorney for
                           creditor. (RE: related document(s)462 Appellant designation of contents for inclusion in record on
                           appeal filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs (RE: related document(s)420 Notice
                           of appeal, 429 Notice of docketing notice of appeal/record). Appellee designation due by
   08/02/2018              08/15/2018.) Responses due by 8/7/2018. (Blanco, J.)

                            467 (4 pgs) Amended appellant designation of contents for inclusion in record on appeal filed by
                           Creditor ACIS CLO 2014-1 and 3-6, LTDs (RE: related document(s)462 Appellant designation).
   08/02/2018              (Webster, Lane)

   08/02/2018                468 (3 pgs) Witness List /Preliminary Witness List for Confirmation Hearing filed by Creditor

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013511               65/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas  18:22:33 Page 67 of
           Case 3:21-cv-00538-N Document    26-51        167
                                                       Filed   06/09/21           Page
                      ACIS CLO 2014-1 and 3-6, LTDs (RE: related document(s)441 Chapter      145 of 24511 PageID
                                                                                                          plan, 44216459
                                                                                                                    Disclosure
                           statement). (Webster, Lane)

                            469 (165 pgs) Transcript regarding Hearing Held 08/01/18 RE: Emergency Motion to Approve
                           Replacement Sub-Advisory and Shared Services Providers, Brigade Capital Management, LP and
                           Cortland Capital Markets Services LLC. THIS TRANSCRIPT WILL BE MADE
                           ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                           DATE OF FILING. TRANSCRIPT RELEASE DATE IS 10/31/2018. Until that time the transcript
                           may be viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                           Court Reporter/Transcriber J&J Court Transcribers, Telephone number 609-586-2311. (RE:
                           related document(s) Hearing held on 8/1/2018. (RE: related document(s)448 Emergency Motion to
                           Approve Replacement Sub-Advisory and Shared Services Providers, Brigade Capital
                           Management, LP and Cortland Capital Markets Services LLC Filed by Trustee Robin Phelan
                           (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Proposed
                           Order # 7 Service List)) Appearances (live): R. Patel A. Chiarello and J. Prostok, for and with R.
                           Phelan; H. ONeal and B. Barnes for HCM; B. Shaw for J. Terry; A. Zollinger for Universal
                           Luxembourg. Appearances (telephonic): A. Alves for U.S. Bank; M. Maloney for HCLOF; E.
                           Reimer and B. Kinney for Oaktree; D. Neier for CLO Issuers. Evidentiary hearing. Motion granted.
                           Counsel to upload order. (Ecker, C.)). Transcript to be made available to the public on 10/31/2018.
   08/02/2018              (Bowen, James)

                            470 (3 pgs) Certificate of service re: (supplemental) - solicitation packet filed by Trustee Robin
   08/02/2018              Phelan (RE: related document(s)460 Certificate of service). (Prostok, Jeff)

                            471 (3 pgs) Witness List - Preliminary Witness List for Confirmation Hearing filed by Trustee
                           Robin Phelan (RE: related document(s)441 Chapter 11 plan, 442 Disclosure statement). (Rosen,
   08/02/2018              Suzanne)

                            472 (4 pgs) Witness List filed by Creditor Highland Capital Management, L.P. (RE: related
   08/02/2018              document(s)441 Chapter 11 plan, 442 Disclosure statement). (Bales, Melina)

                            473 (4 pgs) Amended Witness List filed by Creditor Highland Capital Management, L.P. (RE:
   08/02/2018              related document(s)472 List (witness/exhibit/generic)). (Bales, Melina)

                            474 (3 pgs) Certificate of No Transcript filed by Creditor Highland Capital Management, L.P..
   08/06/2018              (O'Neil, Holland)

                            475 (8 pgs) Amended Schedules: A/B,. Filed by Debtor Acis Capital Management, L.P..
   08/06/2018              (Prostok, Jeff)

                            476 (10 pgs) Motion to quash - Oaktree Capital Management, L.P.'s Motion to Quash
                           Discovery Requests Issued by Highland Capital Management L.P. and Highland CLO
   08/06/2018              Funding Ltd. Filed by Creditor Oaktree Capital Management, L.P. (Strubeck, Louis)

   08/06/2018               477 (58 pgs) Declaration re: - Declaration of Robert J. Liubicic in Support of Oaktree
                           Capital Management, L.P.'s Motion to Quash Discovery Requests Issued by Highland Capital
                           Management L.P. and Highland CLO Funding Ltd. filed by Creditor Oaktree Capital
                           Management, L.P. (RE: related document(s)476 Motion to quash - Oaktree Capital Management,
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013512               66/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 68 of
           Case 3:21-cv-00538-N     Document   26-51        167
                                                          Filed   06/09/21           Page
                      L.P.'s Motion to Quash Discovery Requests Issued by Highland Capital      146 of 245 Management
                                                                                                            PageID 16460
                                                                                                                      L.P. and
                           Highland CLO Funding Ltd.). (Strubeck, Louis)

                            478 (5 pgs) Motion for expedited hearing(related documents 476 Motion to quash) Filed by
   08/06/2018              Creditor Oaktree Capital Management, L.P. (Strubeck, Louis)

                            479 (3 pgs) Expedited Notice of hearing filed by Creditor Oaktree Capital Management, L.P.
                           (RE: related document(s)476 Motion to quash - Oaktree Capital Management, L.P.'s Motion to
                           Quash Discovery Requests Issued by Highland Capital Management L.P. and Highland CLO
                           Funding Ltd. Filed by Creditor Oaktree Capital Management, L.P.). Hearing to be held on
   08/07/2018              8/8/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 476, (Strubeck, Louis)

                            480 (1 pg) ENTERED IN ERROR; Clerk's correspondence requesting an order ora notice of
                           hearing from attorney for creditor. (RE: related document(s)315 Motion for leave to appeal Motion
                           of Highland Capital Management, L.P. for Leave to Appeal to the District Court or in the
                           Alternative for a Writ of Mandamus (related document(s): 314 Notice of appeal filed by Creditor
                           Highland Capital Management, L.P.) Filed by Creditor Highland Capital Management, L.P.
                           Objections due by 7/5/2018.) Responses due by 8/17/2018. (Hurtado, Melissa) MODIFIED to
   08/07/2018              reflect sent in error on 8/8/2018 (Hurtado, Melissa).

                            481 (1 pg) Order granting motion for expedited hearing (Related Doc# 478)(document set for
                           hearing: 476 Motion to quash) Hearing to be held on 8/8/2018 at 01:30 PM Dallas Judge Jernigan
   08/08/2018              Ctrm for 476, Entered on 8/8/2018. (Brown, D.)

                            482 (493 pgs; 2 docs) Joint Objection to (related document(s): 476 Motion to quash - Oaktree
                           Capital Management, L.P.'s Motion to Quash Discovery Requests Issued by Highland Capital
                           Management L.P. and Highland CLO Funding Ltd. filed by Creditor Oaktree Capital
                           Management, L.P.)and Request for Order Compelling Production of Documents filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P.. (Attachments: # 1 Appendix
   08/08/2018              Appendix) (Hurst, Michael)

                             483 Request for transcript regarding a hearing held on 8/8/2018. The requested turn-around time
   08/08/2018              is hourly (Ecker, C.)

                            484 (4 pgs) Appellee designation of contents for inclusion in record of appeal filed by Trustee
                           Robin Phelan (RE: related document(s)392 Notice of appeal, 393 Amended notice of appeal, 420
   08/08/2018              Notice of appeal, 429 Notice of docketing notice of appeal/record). (Chiarello, Annmarie)

                            485 (493 pgs; 2 docs) Motion to compel production of documents. Filed by Highland CLO
                           Funding, Ltd. , Highland Capital Management, L.P. (Attachments: # 1 appendix) (Dugan, S.)(Note:
                           Originally filed as part of document 482) MODIFIED Text on 8/10/2018 (Dugan, S.). (Entered:
   08/08/2018              08/09/2018)

   08/08/2018                 Hearing held on 8/8/2018. (RE: related document(s)476 Oaktree Capital Management, L.P.'s
                           Motion to Quash Discovery Requests Issued by Highland Capital Management L.P. and Highland
                           CLO Funding Ltd. Filed by Creditor Oaktree Capital Management, L.P.) Appearances (live): L.
                           Strubeck and L. Boydston for Oaktree; B. Barnes for Highland Capital; R. Patel, A. Chiarello, and
                           L. Rea for and with Trustee, R. Phelan; L. Webster for CLO Issuers. Appearances (telephonic): R.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013513              67/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 69 of
           Case 3:21-cv-00538-N     Document    26-51        167
                      Liubicic for Oaktree; M. Maloney for HCLOF; M. Kotwick for U.S.ofBank;
                                                           Filed   06/09/21           Page       147    245 D.
                                                                                                             PageID   16461
                                                                                                               Neier for CLO
                           Issuers. Nonevidentiary hearing. Motion granted. Counsel to upload order. (Ecker, C.) (Entered:
                           08/10/2018)

                            486 (38 pgs; 3 docs) Motion for relief from stay to terminate a contract with Debtor Acis
                           Capital Management, L.P. Fee amount $181, Filed by BayVK R2 Lux S.A., Universal-
                           Investment-Luxembourg S.A. Objections due by 8/23/2018. (Attachments: # 1 Exhibit A # 2
                           Exhibit B) (Zollinger, Andrew) Modified text to correct objection deadline on 8/14/2018 (Ecker,
   08/09/2018              C.).

                            487 (10 pgs; 2 docs) Motion for expedited hearing(related documents 486 Motion for relief from
                           stay) / Motion for Expedited Consideration of the Emergency Motion of Universal-
                           Investment-Luxembourg S.A. and BAYVK R2 LUX S.A., SICAV-FIS for Relief from Stay Filed
                           by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (Attachments: # 1 Exhibit A)
   08/09/2018              (Zollinger, Andrew)

                             Receipt of filing fee for Motion for relief from stay(18-30264-sgj11) [motion,mrlfsty] ( 181.00).
   08/09/2018              Receipt number 25524444, amount $ 181.00 (re: Doc# 486). (U.S. Treasury)

                            492 (1 pg) Motion to allow late filed claim Filed by Creditor The TASA Group (Okafor, M.)
   08/09/2018              (Entered: 08/10/2018)

                            537 (1 pg) DISTRICT COURT Order denying motion for leave to appeal (related document #
                           315) Entered on 8/9/2018. Order Dismissing Bankruptcy Appeal. Appellant Highland Capital
                           Management, LP's motion for leave to appeal is denied. Its alternative motion for a writ of
                           mandamus is denied. (Ordered by Judge Sidney A Fitzwater on 8/9/2018) Civil Case#3:18-cv-
   08/09/2018              01688-D (Whitaker, Sheniqua) (Entered: 08/22/2018)

                            488 (51 pgs) Transcript regarding Hearing Held 08/08/18 RE: Motion to Quash Discovery. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           11/8/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on 8/8/2018. (RE:
                           related document(s)476 Oaktree Capital Management, L.P.'s Motion to Quash Discovery Requests
                           Issued by Highland Capital Management L.P. and Highland CLO Funding Ltd. Filed by Creditor
                           Oaktree Capital Management, L.P.) Appearances (live): L. Strubeck and L. Boydston for Oaktree;
                           B. Barnes for Highland Capital; R. Patel, A. Chiarello, and L. Rea for and with Trustee, R. Phelan;
                           L. Webster for CLO Issuers. Appearances (telephonic): R. Liubicic for Oaktree; M. Maloney for
                           HCLOF; M. Kotwick for U.S. Bank; D. Neier for CLO Issuers. Nonevidentiary hearing. Motion
                           granted. Counsel to upload order. (Ecker, C.)). Transcript to be made available to the public on
   08/10/2018              11/8/2018. (Bowen, James)

   08/10/2018               489 (5 pgs) Certificate of service re: Emergency Motion of Universal-Investment-Luxembourg
                           S.A. and BAYVK R2 Lux S.A., SICAV-FIS for Relief from Stay and Motion for Expedited
                           Consideration of the Emergency Motion of Universal-Investment-Luxembourg S.A. and BAYVK
                           R2 Lux S.A., SICAV-FIS for Relief from Stay filed by BayVK R2 Lux S.A., Universal-
                           Investment-Luxembourg S.A. (RE: related document(s)487 Motion for expedited hearing(related
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013514                68/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 70 of
           Case 3:21-cv-00538-N   Document    26-51         167
                      documents 486 Motion for relief from stay) / Motion for Expeditedof
                                                          Filed   06/09/21           Page       148    245 PageID
                                                                                                     Consideration of 16462
                                                                                                                      the
                           Emergency Motion of Universal-Investment-Luxembourg S.A. and BAYVK R2 LUX S.A.,
                           SICAV-FIS for Relief from Stay, Hearing held). (Zollinger, Andrew)

                            490 (3 pgs) Motion to appear pro hac vice for Thomas R. Califano. Fee Amount $25 Filed by
   08/10/2018              BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (Zollinger, Andrew)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   08/10/2018              25.00). Receipt number 25526275, amount $ 25.00 (re: Doc# 490). (U.S. Treasury)

                            491 (4 pgs) Objection to (related document(s): 487 Motion for expedited hearing(related
                           documents 486 Motion for relief from stay) / Motion for Expedited Consideration of the
                           Emergency Motion of Universal-Investment-Luxembourg S.A. and BAYVK R2 LUX S.A.,
                           SICAV-FIS for Relief from Stay filed by Creditor Universal-Investment-Luxembourg S.A.,
   08/10/2018              Creditor BayVK R2 Lux S.A.) filed by Trustee Robin Phelan. (Chiarello, Annmarie)

                            493 (29 pgs; 2 docs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)441
   08/10/2018              Chapter 11 plan). (Attachments: # 1 Service List) (Enright, Jason)

                            494 (2 pgs) Notice of hearing on Emergency Motion of Universal-Investment-Luxembourg
                           S.A. and BAYVK R2 Lux S.A., SICAV-FIS for Relief from Stay filed by BayVK R2 Lux S.A.,
                           Universal-Investment-Luxembourg S.A. (RE: related document(s)486 Motion for relief from stay to
                           terminate a contract with Debtor Acis Capital Management, L.P. Fee amount $181, Filed by
                           BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. Objections due by 8/23/2018.
                           (Attachments: # 1 Exhibit A # 2 Exhibit B)). preliminary Hearing to be held on 9/11/2018 at 01:30
                           PM Dallas Judge Jernigan Ctrm for 486, (Zollinger, Andrew) Modified TEXT on 8/14/2018
   08/13/2018              (Blanco, J.). Modified text to reflect correct objection date on 8/15/2018 (Ecker, C.).

                            495 (15 pgs) Objection to confirmation of plan / Limited Objection of Universal-Investment-
                           Luxembourg S.A. and BAYVK R2 Lux S.A., SICAV-FIS to First Amended Joint Plan for Acis
                           Capital Management, L.P. and Acis Capital Management GP, LLC (RE: related
                           document(s)441 Chapter 11 plan) filed by BayVK R2 Lux S.A., Universal-Investment-
   08/13/2018              Luxembourg S.A.. (Zollinger, Andrew)

                             496 (15 pgs) Objection to confirmation of plan (RE: related document(s)441 Chapter 11 plan)
   08/13/2018              filed by Creditor ACIS CLO 2014-1 and 3-6, LTDs. (Webster, Lane)

                            497 (31 pgs) Joint Objection to confirmation of plan Joint Objection of Highland Capital
                           Management, L.P. and Highland CLO Funding, Ltd. to Final Approval of Disclosure
                           Statement and to Confirmation of the Joint Plan for Acis Capital Management, L.P. and Acis
                           Capital Management GP, LLC (RE: related document(s)441 Chapter 11 plan) filed by Highland
   08/13/2018              CLO Funding, Ltd., Highland Capital Management, L.P.. (Binford, Jason)

                            498 (5 pgs) Objection to confirmation of plan (Reservation of Rights) (RE: related
   08/13/2018              document(s)441 Chapter 11 plan) filed by Jennifer G. Terry, Joshua Terry. (Shaw, Brian)

   08/13/2018               499 (4 pgs) Objection to confirmation of planfor ACIS Capital Management, LP and ACIS
                           Capital Management GP, LLC (RE: related document(s)441 Chapter 11 plan) filed by U.S. Bank
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013515                69/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 71 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page
                      National Association as CLO Trustee. (Novakov, Daniel) Modified party      149 of 245
                                                                                                          filer PageID   16463
                                                                                                                on 8/14/2018 (Tello,
                           Chris).

                            500 (4 pgs) Objection to confirmation of planfor ACIS Capital Management, LP and ACIS
                           Capital Management GP, LLC (RE: related document(s)441 Chapter 11 plan) filed by US Bank
                           National Association as Creditor CLO Trustee. (Novakov, Daniel) Modified party filer on
   08/13/2018              8/15/2018 (Tello, Chris).

                            501 (4 pgs) Objection to confirmation of planfor ACIS Capital Management, LP and ACIS
                           Capital Management GP, LLC (RE: related document(s)441 Chapter 11 plan) filed by US Bank
                           National Association as Creditor CLO Trustee (Novakov, Daniel) Modified party filer on
   08/13/2018              8/15/2018 (Tello, Chris).

                            502 (2 pgs) Order granting motion to quash (related document # 476) Entered on 8/13/2018.
   08/13/2018              (Taylor, A)

                            503 (1 pg) Order granting motion to appear pro hac vice adding Thomas R. Califano for
                           Universal-Investment-Luxembourg S.A. (related document # 490) Entered on 8/13/2018. (Taylor,
   08/13/2018              A)

                            504 (4 pgs) Objection to confirmation of planof ACIS CLO 2013-1 Trustee (RE: related
                           document(s)441 Chapter 11 plan) filed by Creditor US Bank National Association. (Novakov,
   08/13/2018              Daniel)

                            505 (4 pgs) Objection to confirmation of planfor ACIS CLO 2014-4 CLO Trustee (RE: related
                           document(s)441 Chapter 11 plan) filed by Creditor US Bank National Association. (Novakov,
   08/13/2018              Daniel)

                            506 (14 pgs; 2 docs) Motion to quash Joint Expedited Motion for Highland Capital
                           Management, L.P. and Highland CLO Funding, Ltd to Strike Expert Report of Kevin
                           Haggard Filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P. (Attachments:
   08/13/2018              # 1 Proposed Order) (Binford, Jason)

                            507 (51 pgs; 3 docs) Motion to quash Emergency Motion to Strike Expert, Jay Westbrook
   08/13/2018              Filed by Trustee Robin Phelan (Attachments: # 1 Proposed Order # 2 Exhibit A) (Patel, Rakhee)

                            508 (54 pgs; 2 docs) Joint Objection to (related document(s): 507 Motion to quash Emergency
                           Motion to Strike Expert, Jay Westbrook filed by Trustee Robin Phelan) filed by Highland CLO
   08/15/2018              Funding, Ltd., Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (Binford, Jason)

                            509 (24 pgs; 6 docs) Notice to take deposition of filed by Trustee Robin Phelan. (Attachments: #
   08/15/2018              1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Chiarello, Annmarie)

                            510 (7 pgs) Objection to (related document(s): 506 Motion to quash Joint Expedited Motion
                           for Highland Capital Management, L.P. and Highland CLO Funding, Ltd to Strike Expert
                           Report of Kevin Haggard filed by Creditor Highland Capital Management, L.P., Creditor Highland
   08/15/2018              CLO Funding, Ltd.) filed by Trustee Robin Phelan. (Chiarello, Annmarie)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                       013516                70/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas 18:22:33 Page 72 of
       Case 3:21-cv-00538-N Document 26-51 Filed         167 06/09/21 Page 150 of 245 PageID 16464
   08/15/2018      511 (12 pgs) Appellee designation of contents for inclusion in record of appeal filed by Trustee
                  Robin Phelan (RE: related document(s)420 Notice of appeal). (Chiarello, Annmarie)

                            513 (17 pgs; 2 docs) Motion for protective order-Agreed Filed by Creditor Highland Capital
   08/15/2018              Management, L.P. (Attachments: # 1 Proposed Order) (Bales, Melina)

                            514 (1 pg) Clerk's correspondence requesting Amend designation from attorney for appellee.
                           (RE: related document(s)511 Appellee designation of contents for inclusion in record of appeal filed
                           by Trustee Robin Phelan (RE: related document(s)420 Notice of appeal).) Responses due by
   08/16/2018              8/21/2018. (Blanco, J.)

                            515 (5 pgs) Support/supplemental document- First Modification to the First Amended Joint
                           Plan for Acis Capital Management, L.P. and Acis Capital Management GP, LLC filed by
   08/16/2018              Trustee Robin Phelan (RE: related document(s)441 Chapter 11 plan). (Prostok, Jeff)

                            516 (12 pgs) Amended appellee designation of contents for inclusion in record of appeal filed by
   08/16/2018              Trustee Robin Phelan (RE: related document(s)511 Appellee designation). (Chiarello, Annmarie)

                            517 (6 pgs) Response opposed to (related document(s): 493 Brief filed by Trustee Robin Phelan,
                           496 Objection to confirmation of plan filed by Creditor ACIS CLO 2014-1 and 3-6, Ltds) filed by
   08/16/2018              Creditor ACIS CLO 2014-1 and 3-6, Ltds. (Webster, Lane)

                            518 (491 pgs; 5 docs) Joint Response opposed to (related document(s): 493 Brief filed by
                           Trustee Robin Phelan) filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P..
                           (Attachments: # 1 Exhibit A- June 15 Redemption Notices # 2 Exhibit B - June 20 Emails # 3
                           Exhibit C - CLO Indenture for ACIS CLO 2014-4 # 4 Exhibit D - ALF Updated Portfolio
   08/16/2018              Management Agreement) (Bessette, Paul)

                            519 (5 pgs) Witness and Exhibit List For Confirmation Hearing filed by Creditor ACIS CLO
                           2014-1 and 3-6, Ltds (RE: related document(s)441 Chapter 11 plan, 442 Disclosure statement).
   08/17/2018              (Webster, Lane)

                            520 (3 pgs) Witness and Exhibit List for Hearing Scheduled on August 21, 2018 at 9:30 a.m.
                           Central Time filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related
                           document(s)441 Chapter 11 plan, 442 Disclosure statement, 495 Objection to confirmation of
   08/17/2018              plan). (Zollinger, Andrew)

                            521 (16 pgs; 3 docs) Objection to claim(s) 25 of Creditor(s) Jennifer G. Terry.. Filed by Creditor
   08/17/2018              Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Binford, Jason)

                            522 (15 pgs; 3 docs) Objection to claim(s) 26 of Creditor(s) Joshua N. Terry.. Filed by Creditor
   08/17/2018              Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Binford, Jason)

   08/17/2018                523 (14 pgs) Chapter 11 ballot summary filed by Trustee Robin Phelan. (Prostok, Jeff)

   08/17/2018               524 (10 pgs; 2 docs) Supplemental Objection to confirmation of plan (RE: related
                           document(s)441 Chapter 11 plan) filed by Highland CLO Funding, Ltd., Highland Capital
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013517               71/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 73 of
           Case 3:21-cv-00538-N                26-51        167
                      Management, L.P.. (Attachments: # 1 Exhibit A) (Binford, Jason) of 245 PageID 16465
                                  Document                Filed   06/09/21           Page       151


                            525 (69 pgs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)441 Chapter
   08/17/2018              11 plan). (Prostok, Jeff)

                             526 (6 pgs) Response opposed to (related document(s): 495 Objection to confirmation of plan
                           filed by Creditor Universal-Investment-Luxembourg S.A., Creditor BayVK R2 Lux S.A.) filed by
   08/17/2018              Trustee Robin Phelan. (Prostok, Jeff)

                            527 (45 pgs) Support/supplemental document- Exhibits A and B to Trustee's Response filed by
   08/17/2018              Trustee Robin Phelan (RE: related document(s)526 Response). (Prostok, Jeff)

                            528 (20 pgs) Witness and Exhibit List Joint Witness and Exhibit List with Highland Capital
                           Management, L.P., Highland CLO Funding, Ltd., and Robin Phelan, Chapter 11 Trustee filed
                           by Trustee Robin Phelan (RE: related document(s)441 Chapter 11 plan, 442 Disclosure statement).
   08/17/2018              (Chiarello, Annmarie)

                            529 (20 pgs) Amended Witness and Exhibit List Joint Witness and Exhibit List filed by
                           Highland Capital Management, L.P. Highland CLO Funding, Ltd., and Robin Phelan,
                           Chapter 11 Trustee filed by Trustee Robin Phelan (RE: related document(s)528 List
   08/17/2018              (witness/exhibit/generic)). (Chiarello, Annmarie)

                            530 (7 pgs; 2 docs) Emergency Motion to continue hearing on (related documents 441 Chapter
                           11 plan, 442 Disclosure statement) Filed by Highland CLO Funding, Ltd., Highland Capital
   08/18/2018              Management, L.P. (Attachments: # 1 Proposed Order) (Binford, Jason)

                            531 (3 pgs) Order granting motion to continue hearing on (related document # 530) (related
                           documents Chapter 11 plan, Disclosure statement) Status Conference to be held on 8/20/2018 at
                           01:30 PM at Dallas Judge Jernigan Ctrm. Additional Hearings to be held on 8/23/2018, 8/27/2018,
                           and 8/28/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 442 and for 441, Entered on
   08/20/2018              8/20/2018. (Okafor, M.)

                            532 (16 pgs; 2 docs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)441
   08/20/2018              Chapter 11 plan). (Attachments: # 1 Service List) (Enright, Jason)

                             533 Request for transcript regarding a hearing held on 8/20/2018. The requested turn-around time
   08/20/2018              is hourly (Ecker, C.)

                              Confirmation Hearing held on 8/20/2018. (RE: related document(s)441 Amended chapter 11
                           plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).), 442 amended DS.
                           Appearances (live): J. Prostok, J. Wielibinski, and A. Chiarello, for the Trustee; H. ONeil, J.
                           Binford, and M. Hurst for HCM; R. Matsamora for HCLOF; L. Boydston for Oaktree; A.
                           Zollinger for Universal Luxemburg. Appearances (telephonic): P. Bessett and A. Jowers for
                           HCLOF; R. Liubicic for Oaktree; D. Neier for CLO Issuers; R. Patel for Trustee; B. Shaw for J.
                           Terry. Nonevidentiary status conference to discuss upcoming confirmation hearing. (Ecker, C.)
   08/20/2018              Modified to clarify type of hearing on 9/4/2018 (Ecker, C.). (Entered: 08/24/2018)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013518                72/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                            U.S. Bankruptcy         Entered
                                                            Court - Northern      02/01/21
                                                                             District of Texas 18:22:33 Page 74 of
       Case 3:21-cv-00538-N Document 26-51 Filed        167 06/09/21 Page 152 of 245 PageID 16466
   08/21/2018      534 (2 pgs) Order Denying Joint Expedited Motion Of Highland Capital Management, L.P And
                  Highland Clo Funding, LTD. To Strike Expert Report Of Kevin Haggard (related document # 506)
                  Entered on 8/21/2018. (Taylor, A)

                            535 (12 pgs) Agreed Order granting motion for protective order (related document # 513)
   08/22/2018              Entered on 8/22/2018. (Taylor, A)

                            536 (3 pgs) Order denying emergency motion to strike expert Jay Westbrook (related document
   08/22/2018              # 507) Entered on 8/22/2018. (Taylor, A)

                            538 (9 pgs) Objection to claim(s) 30 of Creditor(s) Highland CLO Funding. Ltd... Filed by
   08/22/2018              Creditor Highland CLO Funding, Ltd.. (Bessette, Paul)

                            539 (17 pgs) Notice of (i) Assumption or Assumption and Assignment of Executory
                           Contracts and Unexpired Leases at Confirmation, and (ii) Proposed Cure Amounts Relating
                           to Same filed by Trustee Robin Phelan (RE: related document(s)441 Amended chapter 11 plan filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   08/22/2018              L.P. (RE: related document(s)383 Chapter 11 plan).). (Prostok, Jeff)

                            540 (21 pgs) Amended Witness and Exhibit List filed by Trustee Robin Phelan (RE: related
   08/22/2018              document(s)529 List (witness/exhibit/generic)). (Chiarello, Annmarie)

                             541 Request for transcript regarding a hearing held on 8/23/2018. The requested turn-around time
   08/23/2018              is hourly (Ecker, C.)

                            542 (7 pgs) Objection to (related document(s): 486 Motion for relief from stay to terminate a
                           contract with Debtor Acis Capital Management, L.P. Fee amount $181, filed by Creditor
                           Universal-Investment-Luxembourg S.A., Creditor BayVK R2 Lux S.A.) filed by Trustee Robin
   08/23/2018              Phelan. (Lamberson, Phillip)

                              Confirmation Hearing held and continued on 8/23/2018. (RE: related document(s)441 Amended
                           chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J.
                           Prostok and S. Rosen for and with Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello,
                           special counsel for the Trustee; H. ONeil, J. Binford, M. Hurst, and B. Barnes for HCM; A.
                           Jowers, P. Bessett, and R. Matsamora for HCLOF; L. Strubeck, E. Reimer, and B. Kelly for
                           Oaktree; D. Neier and L. Webster for CLO Issuers; B. Shaw for J. Terry; A. Zollinger for
                           Universal Luxembourg; L. Lambert for U.S. Trustee. Appearances (telephonic): R. Liubicic for
                           Oaktree; W/ Scott for HCLOF. Evidentiary hearing. Court adjourned and will resume on Monday
                           8/27/18 at 9:30 am; on Tuesday 8/28/18, court will begin at 9:00 am. (Ecker, C.) Modified text to
   08/23/2018              clarify type of hearing on 9/4/2018 (Ecker, C.). (Entered: 08/31/2018)

   08/23/2018                Disclosure Statement Hearing held and continued on 8/23/2018. (RE: related document(s)442
                           Amended disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)405 Disclosure statement).)
                           Appearances (live): J. Prostok and S. Rosen for and with Trustee, R. Phelan; J. Wielibinski, R.
                           Patel, and A. Chiarello, special counsel for the Trustee; H. ONeil, J. Binford, M. Hurst, and B.
                           Barnes for HCM; A. Jowers, P Bessett, and R. Matsamora for HCLOF; L. Strubeck, E. Reimer,
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013519               73/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 75 of
           Case 3:21-cv-00538-N     Document    26-51        167
                      and B. Kelly for Oaktree; D. Neier and L. Webster for CLO Issuers;ofB.245
                                                           Filed   06/09/21           Page       153     ShawPageID    16467
                                                                                                              for J. Terry; A.
                           Zollinger for Universal Luxembourg; L. Lambert for U.S. Trustee. Appearances (telephonic): R.
                           Liubicic for Oaktree; W/ Scott for HCLOF. Evidentiary hearing. Court adjourned and will resume
                           on Monday 8/27/18 at 9:30 am; on Tuesday 8/28/18, court will begin at 9:00 am. (Ecker, C.)
                           Modified text to clarify type of hearing held on 9/4/2018 (Ecker, C.). (Entered: 08/31/2018)

                            574 (2 pgs) AMENDED Court admitted exhibits date of hearing August 23, 2018, August 27,
                           2018, August 28, 2018, August 29, 2018: Joint Exhibits 1 - 40; 42 93 (exhibit 93 was not
                           provided in the notebook. See Highland exhibit 66 admitted at the July 6, 2018 hearing in this case
                           for copy of exhibit); 94, 97, 98, 109 - 120; 122 - 128; 131, 132, 134, 138, 145, 201, 204, 206 -
                           209; 211 - 213; 215 - 240; 242, 243, 251, 253, 255 - 261; 263, 264, 266, 267 (two different
                           exhibits, both numbered 267 were provided to the court), 269 - 272; 274 - 285; 295, 297, 299 -
                           302; 306 - 308; 316, 317, 319 - 326; 329, 331, 334 - 336; Exhibits listed on docket entry 363
                           are admitted but were not provided to the Court in hard copy. Exhibit 147 demonstrative aid only.
                           Discussed, not admitted. Trustee exhibits 1 and 2 demonstrative aid only. Not admitted. Exhibit 333
                           demonstrative aid only. Discussed, not admitted. (RE: related document(s)441 Amended chapter 11
                           plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan)., 442 Amended disclosure
                           statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)405 Disclosure statement).) (Ecker, C.) (Entered:
   08/23/2018              09/12/2018)

                            543 (5 pgs) Amended Exhibit List Supplement to the Second Amended Witness and Exhibit
                           List filed by Creditor Highland Capital Management, L.P. (RE: related document(s)540 List
   08/25/2018              (witness/exhibit/generic)). (Bales, Melina)

                            544 (7 pgs) Witness and Exhibit List Second Supplement filed by Trustee Robin Phelan (RE:
   08/26/2018              related document(s)441 Chapter 11 plan). (Chiarello, Annmarie)

                             545 Request for transcript regarding a hearing held on 8/27/2018. The requested turn-around time
   08/27/2018              is hourly (Ecker, C.)

                            546 (10 pgs) Response opposed to (related document(s): 538 Objection to claim filed by
                           Creditor Highland CLO Funding, Ltd.) filed by Consolidated debtor Acis Capital Management GP,
   08/27/2018              LLC, Debtor Acis Capital Management, L.P., Trustee Robin Phelan. (Prostok, Jeff)

                              Confirmation Hearing held and continued on 8/27/2018. (RE: related document(s)441 Amended
                           chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J.
                           Prostok and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special
                           counsel for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsamora for HCLOF;
                           H. ONeil, M. Bales, M. Hurst, and B. Barnes for HCM; L. Strubeck, D. Dunne, E. Reimer, and R.
                           Liubicic for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A.
                           Zollinger for Universal Luxembourg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick,
                           HCLOF; J. Stern, CLO Issuers. Evidentiary hearing. Matter to resume on 8/28/18 at 9:00 am.
   08/27/2018              (Ecker, C.) (Entered: 09/04/2018)

   08/27/2018                  Disclosure Statement Hearing held and continued on 8/27/2018. (RE: related document(s)442
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013520                74/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 76 of
           Case 3:21-cv-00538-N   Document     26-51        167
                                                          Filed   06/09/21           Page
                      Amended disclosure statement filed by Consolidated debtor Acis Capital    154 of 245  PageID GP,
                                                                                                         Management 16468
                                                                                                                       LLC,
                           Debtor Acis Capital Management, L.P. (RE: related document(s)405 Disclosure statement).)
                           Appearances (live): J. Prostok and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A.
                           Chiarello, as special counsel for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R.
                           Matsamora for HCLOF; H. ONeil, M. Bales, M. Hurst, and B. Barnes for HCM; L. Strubeck, D.
                           Dunne, E. Reimer, and R. Liubicic for Oaktree; D. Neier for CLO Issuers; A. Alves and M.
                           Kotwick for U.S. Bank; A. Zollinger for Universal Luxembourg; B. Shaw for J. Terry. Appearances
                           (telephonic): H. Bestwick, HCLOF; J. Stern, CLO Issuers. Evidentiary hearing. Matter to resume
                           on 8/28/18 at 9:00 am. (Ecker, C.) (Entered: 09/04/2018)

                            572 (1 pg) SEE AMENDED DOCKET ENTRY 574 FOR CORRECT INFORMATION:
                           Court admitted exhibits date of hearing August 27, 28, 29, 2018: Joint Exhibits 1 - 40; 42 - 94; 97,
                           98, 109 - 120; 122 - 128; 131, 132, 134, 138, 145, 201, 204, 206 - 209; 211 - 213; 215 - 243;
                           251, 253, 255 - 261; 263, 264, 266, 267, 269 - 272; 274 - 285; 295, 297, 299 - 302; 306 -
                           308; 316, 317, 319 - 326; 329, 331, 334 - 336; 363 admitted. Exhibit 147 Demonstrative aid
                           only. Discussed, not admitted. Trustee exhibits 1 and 2 demonstrative aid only. Not admitted. (RE:
                           related document(s)441 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)383
                           Chapter 11 plan)., 442 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)405
                           Disclosure statement).) (Ecker, C.) Modified text and terminated document on 9/12/2018 (Ecker,
   08/27/2018              C.). (Entered: 09/11/2018)

                             547 Request for transcript regarding a hearing held on 8/28/2018. The requested turn-around time
   08/28/2018              is hourly (Ecker, C.)

                              Confirmation Hearing held and continued on 8/28/2018. (RE: related document(s)441 Amended
                           chapter 11 plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J.
                           Prostok and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special
                           counsel for Trustee; M. Maloney, P. Bessett, T. Kim, and R. Matzamora for HCLOF; H. ONeil,
                           M. Bales, J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E. Reimer, and R.
                           Liubicic for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A.
                           Zollinger for Universal Luxembourrg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick,
                           HCLOF. Evidentiary hearing. Matter to resume on 8/29/18 at 9:00 am. (Ecker, C.) (Entered:
   08/28/2018              09/04/2018)

                              Disclosure Statement Hearing held on 8/28/2018. (RE: related document(s)442 Amended
                           disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)405 Disclosure statement).) Appearances (live):
                           J. Prostok and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special
                           counsel for Trustee; M. Maloney, P. Bessett, T. Kim, and R. Matsamora for HCLOF; H. ONeil,
                           M. Bales, J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E. Reimer, and R.
                           Liubicic for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A.
                           Zollinger for Universal Luxembourg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick,
                           HCLOF. Evidentiary hearing. Matter to resume on 8/29/18 at 9:00 am. (Ecker, C.) (Entered:
   08/28/2018              09/04/2018)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013521               75/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 77 of
       Case
   08/29/20183:21-cv-00538-N      Document    26-51         167
                                                          Filed   06/09/21           Page
                     548 Request for transcript regarding a hearing held on 8/29/2018. The      155 of 245   PageID
                                                                                                        requested      16469 time
                                                                                                                  turn-around
                   is hourly (Ecker, C.)

                              Confirmation Hearing held on 8/29/2018. (RE: related document(s)441 Amended chapter 11
                           plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, A. Chiarello, and J. Enright as special
                           counsel for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsumura for HCLOF;
                           H. ONeil, M. Bales, J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E.
                           Reimer, R. Liubicic and D. Dunne for Oaktree; D. Neier for CLO Issuers; A. Alves and M.
                           Kotwick for U.S. Bank; A. Zollinger for Universal Luxembourg; B. Shaw for J. Terry. Appearances
                           (telephonic): H. Bestwick, HCLOF. Evidentiary hearing. Hearing concluded. Court to give ruling by
                           11:59 pm CDT on 8/30/18 by broadcast email to counsel from courtroom deputy. (Ecker, C.)
   08/29/2018              (Entered: 09/04/2018)

                              Disclosure Statement Hearing held on 8/29/2018. (RE: related document(s)442 Amended
                           disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)405 Disclosure statement).) Appearances (live):
                           J. Prostok and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, A. Chiarello, and J. Enright
                           as special counsel for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsumura for
                           HCLOF; H. ONeil, M. Bales, J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B.
                           Kelley, E. Reimer, R. Liubicic and D. Dunne for Oaktree; D. Neier for CLO Issuers; A. Alves and
                           M. Kotwick for U.S. Bank; A. Zollinger for Universal Luxemberg; B. Shaw for J. Terry.
                           Appearances (telephonic): H. Bestwick, HCLOF. Evidentiary hearing. Hearing concluded. Court to
                           give ruling by 11:59 pm CDT on 8/30/18 by broadcast email to counsel from courtroom deputy.
   08/29/2018              (Ecker, C.) (Entered: 09/04/2018)

                            549 (7 pgs) Correspondence from the court issuing ruling on confirmation sent via email on
   09/04/2018              August 30, 2018. (Ellison, T.)

   09/05/2018                550 (97 pgs) Transcript regarding Hearing Held 08/23/18 RE: Confirmation Hearing - AM
                           Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           Hearing held and continued on 8/23/2018. (RE: related document(s)441 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for and with Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, special
                           counsel for the Trustee; H. ONeil, J. Binford, M. Hurst, and B. Barnes for HCM; A. Jowers, P.
                           Bessett, and R. Matsamora for HCLOF; L. Strubeck, E. Reimer, and B. Kelly for Oaktree; D.
                           Neier and L. Webster for CLO Issuers; B. Shaw for J. Terry; A. Zollinger for Universal
                           Luxembourg; L. Lambert for U.S. Trustee. Appearances (telephonic): R. Liubicic for Oaktree; W/
                           Scott for HCLOF. Evidentiary hearing. Court adjourned and will resume on Monday 8/27/18 at
                           9:30 am; on Tuesday 8/28/18, court will begin at 9:00 am. (Ecker, C.) Modified text to clarify type
                           of hearing on 9/4/2018 (Ecker, C.).). Transcript to be made available to the public on 12/4/2018.
                           (Bowen, James)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013522               76/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas 18:22:33 Page 78 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 156 of 245 PageID 16470
                    551 (104 pgs) Transcript regarding Hearing Held 08/23/18 RE: Confirmation Hearing - PM
                  Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                  GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                  DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                  may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                  Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                  Hearing held and continued on 8/23/2018. (RE: related document(s)441 Amended chapter 11 plan
                  filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                  Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                  and S. Rosen for and with Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, special
                  counsel for the Trustee; H. ONeil, J. Binford, M. Hurst, and B. Barnes for HCM; A. Jowers, P.
                  Bessett, and R. Matsamora for HCLOF; L. Strubeck, E. Reimer, and B. Kelly for Oaktree; D.
                  Neier and L. Webster for CLO Issuers; B. Shaw for J. Terry; A. Zollinger for Universal
                  Luxembourg; L. Lambert for U.S. Trustee. Appearances (telephonic): R. Liubicic for Oaktree; W/
                  Scott for HCLOF. Evidentiary hearing. Court adjourned and will resume on Monday 8/27/18 at
                  9:30 am; on Tuesday 8/28/18, court will begin at 9:00 am. (Ecker, C.) Modified text to clarify type
                  of hearing on 9/4/2018 (Ecker, C.).). Transcript to be made available to the public on 12/4/2018.
   09/05/2018     (Bowen, James)

                             552 (116 pgs) Transcript regarding Hearing Held 08/27/18 RE: Confirmation Hearing - AM
                           Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers,Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           Hearing held and continued on 8/27/2018. (RE: related document(s)441 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special counsel
                           for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsamora for HCLOF; H. ONeil,
                           M. Bales, M. Hurst, and B. Barnes for HCM; L. Strubeck, D. Dunne, E. Reimer, and R. Liubicic
                           for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A. Zollinger for
                           Universal Luxembourg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick, HCLOF; J.
                           Stern, CLO Issuers. Evidentiary hearing. Matter to resume on 8/28/18 at 9:00 am. (Ecker, C.)).
   09/05/2018              Transcript to be made available to the public on 12/4/2018. (Bowen, James)

   09/05/2018                553 (213 pgs) Transcript regarding Hearing Held 08/27/18 RE: Confirmation Hearing - PM
                           Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           Hearing held and continued on 8/27/2018. (RE: related document(s)441 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special counsel
                           for Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsamora for HCLOF; H. ONeil,
                           M. Bales, M. Hurst, and B. Barnes for HCM; L. Strubeck, D. Dunne, E. Reimer, and R. Liubicic
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013523              77/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                  U.S. Bankruptcy         Entered
                                                                  Court - Northern      02/01/21
                                                                                   District of Texas  18:22:33 Page 79 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page
                      for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for          157 of U.S.
                                                                                                         245 Bank;
                                                                                                              PageID   16471 for
                                                                                                                   A. Zollinger
                           Universal Luxembourg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick, HCLOF; J.
                           Stern, CLO Issuers. Evidentiary hearing. Matter to resume on 8/28/18 at 9:00 am. (Ecker, C.)).
                           Transcript to be made available to the public on 12/4/2018. (Bowen, James)

                             554 (161 pgs) Transcript regarding Hearing Held 08/28/18 RE: Confirmation Hearing - AM
                           Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           Hearing held and continued on 8/28/2018. (RE: related document(s)441 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special counsel
                           for Trustee; M. Maloney, P. Bessett, T. Kim, and R. Matzamora for HCLOF; H. ONeil, M. Bales,
                           J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E. Reimer, and R. Liubicic
                           for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A. Zollinger for
                           Universal Luxembourrg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick, HCLOF.
                           Evidentiary hearing. Matter to resume on 8/29/18 at 9:00 am. (Ecker, C.)). Transcript to be made
   09/05/2018              available to the public on 12/4/2018. (Bowen, James)

                             555 (167 pgs) Transcript regarding Hearing Held 08/28/18 RE: Confirmation Hearing - PM
                           Session. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           Hearing held and continued on 8/28/2018. (RE: related document(s)441 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)383 Chapter 11 plan).) Appearances (live): J. Prostok
                           and S. Rosen for Trustee, R. Phelan; J. Wielibinski, R. Patel, and A. Chiarello, as special counsel
                           for Trustee; M. Maloney, P. Bessett, T. Kim, and R. Matzamora for HCLOF; H. ONeil, M. Bales,
                           J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E. Reimer, and R. Liubicic
                           for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S. Bank; A. Zollinger for
                           Universal Luxembourrg; B. Shaw for J. Terry. Appearances (telephonic): H. Bestwick, HCLOF.
                           Evidentiary hearing. Matter to resume on 8/29/18 at 9:00 am. (Ecker, C.)). Transcript to be made
   09/05/2018              available to the public on 12/4/2018. (Bowen, James)

   09/05/2018               556 (172 pgs) Transcript regarding Hearing Held 08/29/18 RE: Confirmation Hearing. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Disclosure Statement Hearing
                           held on 8/29/2018. (RE: related document(s)442 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)405 Disclosure statement).) Appearances (live): J. Prostok and S. Rosen

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013524               78/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 80 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page       158
                      for Trustee, R. Phelan; J. Wielibinski, R. Patel, A. Chiarello, and J. Enright   of 245as special
                                                                                                                PageID    16472
                                                                                                                        counsel for
                           Trustee; M. Maloney, P. Bessett, A. Jowers, T. Kim, and R. Matsumura for HCLOF; H. ONeil, M.
                           Bales, J. Binford, M. Hurst, and B. Barnes for HCM; L. Strubeck, B. Kelley, E. Reimer, R.
                           Liubicic and D. Dunne for Oaktree; D. Neier for CLO Issuers; A. Alves and M. Kotwick for U.S.
                           Bank; A. Zollinger for Universal Luxemberg; B. Shaw for J. Terry. Appearances (telephonic): H.
                           Bestwick, HCLOF. Evidentiary hearing. Hearing concluded. Court to give ruling by 11:59 pm CDT
                           on 8/30/18 by broadcast email to counsel from courtroom deputy. (Ecker, C.)). Transcript to be
                           made available to the public on 12/4/2018. (Bowen, James)

                            557 (35 pgs) Transcript regarding Hearing Held 08/20/18 RE: Status Conference. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           12/4/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation Hearing held on
                           8/20/2018. (RE: related document(s)441 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)383 Chapter 11 plan).), 442 amended DS. Appearances (live): J. Prostok, J.
                           Wielibinski, and A. Chiarello, for the Trustee; H. ONeil, J. Binford, and M. Hurst for HCM; R.
                           Matsamora for HCLOF; L. Boydston for Oaktree; A. Zollinger for Universal Luxemburg.
                           Appearances (telephonic): P. Bessett and A. Jowers for HCLOF; R. Liubicic for Oaktree; D. Neier
                           for CLO Issuers; R. Patel for Trustee; B. Shaw for J. Terry. Nonevidentiary status conference to
                           discuss upcoming confirmation hearing. (Ecker, C.) Modified to clarify type of hearing on 9/4/2018
   09/05/2018              (Ecker, C.).). Transcript to be made available to the public on 12/4/2018. (Bowen, James)

                            558 (39 pgs) Motion for leave - Chapter 11 Trustee's Motion for Emergency Status
   09/05/2018              Conference Filed by Trustee Robin Phelan (Prostok, Jeff)

                            559 (4 pgs) Motion for expedited hearing(related documents 558 Motion for leave) Filed by
   09/05/2018              Trustee Robin Phelan (Prostok, Jeff)

                            560 (3 pgs) Notice of hearing (status conference) filed by Trustee Robin Phelan (RE: related
                           document(s)558 Motion for leave - Chapter 11 Trustee's Motion for Emergency Status
                           Conference Filed by Trustee Robin Phelan). Status Conference to be held on 9/11/2018 at 01:30
   09/06/2018              PM at Dallas Judge Jernigan Ctrm. (Prostok, Jeff)

                            561 (4 pgs) Response opposed to (related document(s): 558 Motion for leave - Chapter 11
                           Trustee's Motion for Emergency Status Conference filed by Trustee Robin Phelan, 559 Motion
                           for expedited hearing(related documents 558 Motion for leave) filed by Trustee Robin Phelan) filed
   09/06/2018              by Creditor Highland CLO Funding, Ltd.. (Matsumura, Rebecca)

                            562 (5 pgs) Affidavit Affidavit in Support of the Trustee's Objection to the Emergency
                           Motion of Universal-Investment-Luxembourg S.A. and BAYVK R2 Lux S.A., SICAVFIS for
                           Relief from the Automatic Stay filed by Trustee Robin Phelan (RE: related document(s)486
                           Motion for relief from stay to terminate a contract with Debtor Acis Capital Management, L.P.
   09/06/2018              Fee amount $181,, 542 Objection). (Chiarello, Annmarie)

   09/06/2018                563 (4 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)486
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                         013525                  79/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 81 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page
                      Motion for relief from stay to terminate a contract with Debtor Acis         159 of Capital
                                                                                                          245 PageID   16473 L.P.
                                                                                                                  Management,
                           Fee amount $181,). (Chiarello, Annmarie)

                            564 (4 pgs; 2 docs) Witness and Exhibit List for Hearing Scheduled on September 11, 2018 at
                           1:30 P.M. Central Time filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A.
                           (RE: related document(s)486 Motion for relief from stay to terminate a contract with Debtor
                           Acis Capital Management, L.P. Fee amount $181,). (Attachments: # 1 Certificate of Service)
   09/06/2018              (Zollinger, Andrew)

                            565 (3 pgs) Order granting motion for expedited hearing (Related Doc# 559)(document set for
                           hearing: 558 Motion for leave) Hearing to be held on 9/11/2018 at 01:30 PM Dallas Judge Jernigan
   09/07/2018              Ctrm for 558, Entered on 9/7/2018. (Taylor, A)

                            566 (5 pgs) Notice of hearing (reset) filed by Trustee Diane G. Reed (RE: related
                           document(s)457 Application for compensation with coversheet for Diane G. Reed, Trustee
                           Chapter 7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37. Filed by
                           Trustee Diane G. Reed Objections due by 8/21/2018., 458 Application for compensation (first
                           and final) for Reed & Elmquist, P.C., Trustee's Attorney, Period: 4/16/2018 to 7/31/2018, Fee:
                           $57,335.00, Expenses: $2,521.07. Filed by Attorney Reed & Elmquist, P.C.). Hearing to be held
   09/07/2018              on 9/24/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 457 and for 458, (Elmquist, David)

                            567 (6 pgs) Notice of Regular Hearing Dates filed by Trustee Robin Phelan. (Chiarello,
   09/07/2018              Annmarie)

                            568 (26 pgs) Support/supplemental document- Chapter 11 Trustee's Supplement to Motion for
                           Emergency Status Conference filed by Trustee Robin Phelan (RE: related document(s)558 Motion
   09/07/2018              for leave - Chapter 11 Trustee's Motion for Emergency Status Conference). (Prostok, Jeff)

                            569 (3 pgs) Order denying confirmation of chapter 11 plan (RE: related document(s)441 Chapter
                           11 plan filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital
   09/07/2018              Management GP, LLC). Entered on 9/7/2018 (Okafor, M.)

                            570 (12 pgs) Reply to (related document(s): 542 Objection filed by Trustee Robin Phelan) Reply
                           of Universal-Investment-Luxembourg S.A. and BayVK R2 Lux S.A., Sicav-Fis to Trustee's
                           Objection to the Emergency Motion of Universal-Investment-Luxembourg S.A. and BayVK
                           R2 Lux S.A., Sicav-Fis for Relief from Stay filed by BayVK R2 Lux S.A., Universal-Investment-
   09/10/2018              Luxembourg S.A.. (Zollinger, Andrew)

                            571 (5 pgs) Certificate of service re: Reply of Universal-Investment-Luxembourg S.A. and
                           BayVK R2 Lux S.A., SICAV-FIS to Trustee's Objection to the Emergency Motion of Universal-
                           Investment-Luxembourg S.A. and BayVK R2 Lux S.A., SICAV-FIS for Relief from Stay filed by
                           BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related document(s)570
   09/11/2018              Reply). (Zollinger, Andrew)

                             573 Request for transcript regarding a hearing held on 9/11/2018. The requested turn-around time
                           is daily. (ORDER RECEIVED AFTER HOURS ON 9/11/18, WAS NOT PROCESSED UNTIL
   09/11/2018              9/12/18.) (Green, Shanette) (Entered: 09/12/2018)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013526               80/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 82 of
       Case
   09/11/20183:21-cv-00538-N      Document     26-51        167
                                                          Filed   06/09/21
                     575 PLEASE SEE DOCKET ENTRY 577 FOR CORRECT HEARING             Page       160 of 245 DATE:
                                                                                                            PageID  16474
                                                                                                                 Status
                   Conference held and continued on 9/11/2018. (RE: related document(s)558 Motion for leave -
                   Chapter 11 Trustee's Motion for Emergency Status Conference Filed by Trustee Robin Phelan)
                   Status Conference to be held on 9/27/2018 at 01:30 PM at Dallas Judge Jernigan Ctrm.
                   Appearances: J. Prostok, P. Lamberson, J. Wielibinski, and A. Chiarello, counsel and special
                   counsel for and with R. Phelan; T. Califano and A. Zollinger for Universal Luxembourg and BayVK;
                   H. ONeal for Highland Capital; L. Webster for CLO Issuers; B. Shaw for J. Terry. Appearances
                   (telephonic): M. Kotwick for U.S. Bank; M. Maloney and H. Bestwick for HCLOF. Evidentiary
                   status conference. Matter continued to 9/27/18 at 1:30 pm. Parties are directed to in good faith
                   attempt to workout agreed global mediation procedures. Court will order global mediation on
                   9/27/18 either pursuant to either agreed procedures or its own procedures. (Ecker, C.) (Entered:
                   09/12/2018)

                             576 Hearing held and continued on 9/11/2018. (RE: related document(s)486 Motion for relief
                           from stay to terminate a contract with Debtor Acis Capital Management, L.P. filed by BayVK
                           R2 Lux S.A., Universal-Investment-Luxembourg S.A.) Hearing to be held on 10/3/2018 at 01:30
                           PM Dallas Judge Jernigan Ctrm for 486. Appearances: J. Prostok, P. Lamberson, J. Wielibinski,
                           and A. Chiarello, counsel and special counsel for and with R. Phelan; T. Califano and A. Zollinger
                           for Universal Luxembourg and BayVK; H. ONeal for Highland Capital; L. Webster for CLO
                           Issuers; B. Shaw for J. Terry. Appearances (telephonic): M. Kotwick for U.S. Bank; M. Maloney
                           and H. Bestwick for HCLOF. Evidentiary hearing. Motion continued to 10/3/18 at 1:30 pm. Ms.
                           Chiarello to upload order continuing hearing, with certain document production requirements.
   09/11/2018              (Ecker, C.) (Entered: 09/12/2018)

                             577 Status Conference held and continued on 9/11/2018. (RE: related document(s)558 Motion
                           for leave - Chapter 11 Trustee's Motion for Emergency Status Conference Filed by Trustee
                           Robin Phelan) Status Conference to be held on 9/26/2018 at 01:30 PM at Dallas Judge Jernigan
                           Ctrm. Appearances: J. Prostok, P. Lamberson, J. Wielibinski, and A. Chiarello, counsel and special
                           counsel for and with R. Phelan; T. Califano and A. Zollinger for Universal Luxembourg and BayVK;
                           H. ONeal for Highland Capital; L. Webster for CLO Issuers; B. Shaw for J. Terry. Appearances
                           (telephonic): M. Kotwick for U.S. Bank; M. Maloney and H. Bestwick for HCLOF. Evidentiary
                           status conference. Matter continued to 9/26/18 at 1:30 pm. Parties are directed to in good faith
                           attempt to workout agreed global mediation procedures. Court will order global mediation on
                           9/26/18 either pursuant to either agreed procedures or its own procedures. (Ecker, C.) Modified
   09/11/2018              text to correct hearing date on 9/12/2018 (Ecker, C.). (Entered: 09/12/2018)

                            578 (6 pgs) INCORRECT ENTRY: See Docket 586 Notice of Status Conference filed by
   09/13/2018              Trustee Robin Phelan. (Chiarello, Annmarie) Modified on 9/19/2018 (Taylor, A).

   09/13/2018                579 (104 pgs) Transcript regarding Hearing Held 09/11/18 RE: Status Conference and Motion
                           for Relief. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/12/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) 576 Hearing held
                           and continued on 9/11/2018. (RE: related document(s)486 Motion for relief from stay to terminate
                           a contract with Debtor Acis Capital Management, L.P. filed by BayVK R2 Lux S.A.,
                           Universal-Investment-Luxembourg S.A.) Hearing to be held on 10/3/2018 at 01:30 PM Dallas
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013527              81/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 83 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      Judge Jernigan Ctrm for 486. Appearances: J. Prostok, P. Lamberson,        161 of 245    PageIDand
                                                                                                        J. Wielibinski, 16475
                                                                                                                          A.
                           Chiarello, counsel and special counsel for and with R. Phelan; T. Califano and A. Zollinger for
                           Universal Luxembourg and BayVK; H. ONeal for Highland Capital; L. Webster for CLO Issuers;
                           B. Shaw for J. Terry. Appearances (telephonic): M. Kotwick for U.S. Bank; M. Maloney and H.
                           Bestwick for HCLOF. Evidentiary hearing. Motion continued to 10/3/18 at 1:30 pm. Ms. Chiarello
                           to upload order continuing hearing, with certain document production requirements. (Ecker, C.),
                           577 Status Conference held and continued on 9/11/2018. (RE: related document(s)558 Motion for
                           leave - Chapter 11 Trustee's Motion for Emergency Status Conference Filed by Trustee Robin
                           Phelan) Status Conference to be held on 9/26/2018 at 01:30 PM at Dallas Judge Jernigan Ctrm.
                           Appearances: J. Prostok, P. Lamberson, J. Wielibinski, and A. Chiarello, counsel and special
                           counsel for and with R. Phelan; T. Califano and A. Zollinger for Universal Luxembourg and BayVK;
                           H. ONeal for Highland Capital; L. Webster for CLO Issuers; B. Shaw for J. Terry. Appearances
                           (telephonic): M. Kotwick for U.S. Bank; M. Maloney and H. Bestwick for HCLOF. Evidentiary
                           status conference. Matter continued to 9/26/18 at 1:30 pm. Parties are directed to in good faith
                           attempt to workout agreed global mediation procedures. Court will order global mediation on
                           9/26/18 either pursuant to either agreed procedures or its own procedures. (Ecker, C.) Modified
                           text to correct hearing date on 9/12/2018 (Ecker, C.).). Transcript to be made available to the
                           public on 12/12/2018. (Bowen, James)

                             586 (6 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)1 Chapter 7
                           involuntary petition against a non-individual. Fee Amount $335 Re: Acis Capital Management, L.P.
                           Filed by Joshua Terry (attorney Rakhee V. Patel)). Status Conference to be held on 9/26/2018 at
   09/13/2018              01:30 PM at Dallas Judge Jernigan Ctrm. (Taylor, A) (Entered: 09/19/2018)

                            580 (13 pgs) Motion to use cash collateral - Motion for Entry of Agreed Order Authorizing the
                           Use of Cash Collateral and Granting Adequate Protection Filed by Trustee Robin Phelan
   09/14/2018              (Prostok, Jeff)

                            581 (13 pgs) Motion for adequate protection- Motion for Entry of Agreed Order Authorizing
                           the Use of Cash Collateral and Granting Adequate Protection Filed by Trustee Robin Phelan
   09/14/2018              (Prostok, Jeff)

                            582 (3 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)580 Motion
                           to use cash collateral - Motion for Entry of Agreed Order Authorizing the Use of Cash
                           Collateral and Granting Adequate Protection Filed by Trustee Robin Phelan, 581 Motion for
                           adequate protection- Motion for Entry of Agreed Order Authorizing the Use of Cash Collateral
                           and Granting Adequate Protection Filed by Trustee Robin Phelan). Hearing to be held on
   09/17/2018              10/24/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 580 and for 581, (Prostok, Jeff)

                            583 (5 pgs) Notice of Intent to Pay Break-up Fee and Certain Expenses to Oaktree Capital
                           Management, L.P. Pursuant to Order Approving Oaktree Motion filed by Trustee Robin Phelan
                           (RE: related document(s)390 Order granting emergency motion to approve break-up fee, expense
                           reimbursement, and replacement sub-advisory and shared services provider, Oaktree Capital
   09/17/2018              Management, L.P. (related document 263) Entered on 7/10/2018.). (Prostok, Jeff)

   09/18/2018               584 (4 pgs) Amended Notice of Intent to Pay Break-Up Fee to Oaktree Capital
                           Management, L.P. Pursuant to Order Approving Oaktree Motion filed by Trustee Robin Phelan
                           (RE: related document(s)583 Notice of Intent to Pay Break-up Fee and Certain Expenses to
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013528                82/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                             U.S. Bankruptcy         Entered
                                                             Court - Northern      02/01/21
                                                                              District of Texas  18:22:33 Page 84 of
           Case 3:21-cv-00538-N   Document  26-51        167
                      Oaktree Capital Management, L.P. Pursuant to Order ApprovingofOaktree
                                                       Filed   06/09/21           Page       162    245 PageID  16476
                                                                                                         Motion filed by
                           Trustee Robin Phelan (RE: related document(s)390 Order granting emergency motion to approve
                           break-up fee, expense reimbursement, and replacement sub-advisory and shared services provider,
                           Oaktree Capital Management, L.P. (related document 263) Entered on 7/10/2018.).). (Prostok,
                           Jeff)

                            585 (25 pgs; 3 docs) Response opposed to (related document(s): 584 Notice (generic) filed by
                           Trustee Robin Phelan) filed by Creditor Highland Capital Management, L.P.. (Attachments: # 1
   09/18/2018              Exhibit A # 2 Exhibit B) (Binford, Jason)

                            587 (3 pgs) Support/supplemental document- Supplement to Amended Notice of Intent to Pay
                           Break-up Fee to Oaktree Capital Management, L.P. Pursuant to Order Approving Oaktree
                           Motion filed by Trustee Robin Phelan (RE: related document(s)584 Notice (generic)). (Prostok,
   09/19/2018              Jeff)

                            589 (2 pgs) Withdrawal filed by Trustee Diane G. Reed, Attorney Reed & Elmquist, P.C. (RE:
                           related document(s)457 Application for compensation with coversheet for Diane G. Reed, Trustee
                           Chapter 7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37., 458
                           Application for compensation (first and final) for Reed & Elmquist, P.C., Trustee's Attorney,
   09/20/2018              Period: 4/16/2018 to 7/31/2018, Fee: $57,335.00, Expenses: $2,521.07.). (Elmquist, David)

                            590 (12 pgs) Expedited Motion for authority to apply and disburse funds to Disallow the
                           Chapter 11 Trustee's Payments to Oaktree Capital Management, L.P. Or, in the Alternative,
   09/20/2018              to Order Disgorgement Filed by Creditor Highland Capital Management, L.P. (Binford, Jason)

                            591 (7 pgs; 2 docs) Motion for expedited hearing(related documents 590 Motion for authority to
                           apply and disburse funds) to Disallow the Chapter 11 Trustee's Payment to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement Filed by Creditor Highland
   09/20/2018              Capital Management, L.P. (Attachments: # 1 Proposed Order) (Binford, Jason)

                            592 (9 pgs) Debtor-in-possession monthly operating report for filing period 6/1/2018 to
   09/21/2018              6/30/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            593 (9 pgs) Debtor-in-possession monthly operating report for filing period 6/1/2018 to
   09/21/2018              6/30/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            594 (9 pgs) Debtor-in-possession monthly operating report for filing period 7/1/2018 to
   09/21/2018              7/31/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            595 (9 pgs) Debtor-in-possession monthly operating report for filing period 7/1/2018 to
   09/21/2018              7/31/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            596 (9 pgs) Debtor-in-possession monthly operating report for filing period 8/1/2018 to
   09/21/2018              8/31/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            597 (9 pgs) Debtor-in-possession monthly operating report for filing period 8/1/2018 to
   09/21/2018              8/31/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013529               83/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                            U.S. Bankruptcy         Entered
                                                            Court - Northern      02/01/21
                                                                             District of Texas 18:22:33 Page 85 of
       Case 3:21-cv-00538-N Document 26-51 Filed        167 06/09/21 Page 163 of 245 PageID 16477
   09/21/2018      598 (11 pgs) Motion to dismiss case or convert case into a Chapter 7 Filed by Creditor
                  Highland Capital Management, L.P. (Bales, Melina)

                             599 (4 pgs) Order continuing hearing (RE: related document(s)486 Motion for relief from stay
                           filed by Creditor Universal-Investment-Luxembourg S.A., Creditor BayVK R2 Lux S.A.). Hearing
                           to be held on 10/3/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 486, Entered on 9/24/2018
   09/24/2018              (Taylor, A)

                            600 (2 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)590 Expedited Motion for authority to apply and disburse funds to Disallow the
                           Chapter 11 Trustee's Payments to Oaktree Capital Management, L.P. Or, in the Alternative,
                           to Order Disgorgement Filed by Creditor Highland Capital Management, L.P.). Hearing to be held
   09/24/2018              on 10/24/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 590, (Binford, Jason)

                            601 (11 pgs) Motion to convert case from chapter 11 to 7 . Fee Amount $15 Filed by Creditor
   09/24/2018              Highland Capital Management, L.P. (Bales, Melina)

                             Receipt of filing fee for Motion to convert case from chapter 11 to 7(18-30264-sgj11)
                           [motion,mcn11to7] ( 15.00). Receipt number 25677438, amount $ 15.00 (re: Doc# 601). (U.S.
   09/24/2018              Treasury)

                            602 (10 pgs) Objection to (related document(s): 590 Expedited Motion for authority to apply and
                           disburse funds to Disallow the Chapter 11 Trustee's Payments to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement filed by Creditor Highland
   09/24/2018              Capital Management, L.P.) filed by Creditor Oaktree Capital Management, L.P.. (Strubeck, Louis)

                            603 (32 pgs) Response opposed to (related document(s): 590 Expedited Motion for authority to
                           apply and disburse funds to Disallow the Chapter 11 Trustee's Payments to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement filed by Creditor Highland
   09/24/2018              Capital Management, L.P.) filed by Trustee Robin Phelan. (Prostok, Jeff)

                            604 (11 pgs) INCORRECT ENTRY; See 598. Motion to dismiss case Filed by Creditor
                           Highland Capital Management, L.P. (Chambers, Deanna) Modified on 11/8/2018 (Chambers,
   09/24/2018              Deanna). (Entered: 09/25/2018)

                            605 (1 pg) Clerk's correspondence requesting an order from creditor. (RE: related
                           document(s)492 Motion to allow late filed claim Filed by Creditor The TASA Group (Okafor, M.))
   09/25/2018              Responses due by 10/5/2018. (Hurtado, Melissa)

                             606 (1 pg) Clerk's correspondence requesting an order from creditor. (RE: related
                           document(s)485 Motion to compel production of documents. Filed by Highland CLO Funding, Ltd.
                           , Highland Capital Management, L.P. (Attachments: # 1 appendix) (Dugan, S.)(Note: Originally filed
                           as part of document 482) MODIFIED Text on 8/10/2018 (Dugan, S.).) Responses due by
   09/25/2018              10/5/2018. (Hurtado, Melissa)

   09/25/2018               607 (2 pgs) Order denying motion for expedited hearing (Related Doc# 591)(document set for
                           hearing: 590 Motion for authority to apply and disburse funds) Hearing to be held on 10/24/2018 at

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013530             84/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 86 of
           Case 3:21-cv-00538-N   Document     26-51        167
                                                          Filed   06/09/21           Page
                      01:30 PM Dallas Judge Jernigan Ctrm for 590, Entered on 9/25/2018.        164 of 245
                                                                                                       (Taylor,PageID
                                                                                                                A)    16478


   09/26/2018                608 (4 pgs) Order Directing Mediation. Entered on 9/26/2018 (Taylor, A)

                              Status Conference held on 9/26/2018. (RE: related document(s)1 Chapter 7 involuntary petition
                           against a non-individual. filed by Joshua Terry (attorney Rakhee V. Patel)) Appearances (live): J.
                           Prostok, for and with Trustee R. Phelan; H. ONeil for Highland; B. Shaw for J. Terry. Appearances
                           (telephonic): M. Maloney for HCLOF; D. Neier for CLO Issuers; M. Kotwick for U.S. Bank.
                           Nonevidentiary status conference. Court heard reports that Trustee intends to file another plan.
                           Mediation scheduled to occur before Retired Judge Clark for October 2, 2018. Court to issue
   09/26/2018              order regarding mediation. (Ecker, C.) (Entered: 10/01/2018)

                             609 Request for transcript regarding a hearing held on 9/26/2018. The requested turn-around time
   09/27/2018              is hourly (Ecker, C.)

                            610 (5 pgs) BNC certificate of mailing. (RE: related document(s)605 Clerk's correspondence
                           requesting an order from creditor. (RE: related document(s)492 Motion to allow late filed claim
                           Filed by Creditor The TASA Group (Okafor, M.)) Responses due by 10/5/2018.) No. of Notices:
   09/27/2018              1. Notice Date 09/27/2018. (Admin.)

                            611 (5 pgs) BNC certificate of mailing. (RE: related document(s)606 Clerk's correspondence
                           requesting an order from creditor. (RE: related document(s)485 Motion to compel production of
                           documents. Filed by Highland CLO Funding, Ltd. , Highland Capital Management, L.P.
                           (Attachments: # 1 appendix) (Dugan, S.)(Note: Originally filed as part of document 482)
                           MODIFIED Text on 8/10/2018 (Dugan, S.).) Responses due by 10/5/2018.) No. of Notices: 1.
   09/27/2018              Notice Date 09/27/2018. (Admin.)

                            612 (61 pgs) Amended chapter 11 plan filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)441 Chapter 11 plan).
   09/28/2018              (Prostok, Jeff)

                            613 (177 pgs) Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)442
   09/28/2018              Disclosure statement). (Prostok, Jeff)

                            614 (37 pgs) Motion for conditional approval of disclosure statement. (related documents 613
   09/28/2018              Disclosure statement) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            615 (8 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)608 Order
   09/28/2018              Directing Mediation. Entered on 9/26/2018) No. of Notices: 1. Notice Date 09/28/2018. (Admin.)

                            626 (1 pg) Withdrawal filed by Creditor The TASA Group (RE: related document(s)492 Motion
   10/01/2018              to allow claims). (Taylor, A) (Entered: 10/04/2018)

   10/02/2018                616 (1 pg) Transmittal of record on appeal to U.S. District Court . Deficient record on appeal:
                           Court admitted exhibits for hearing on May 14, 2018, not submitted to the court to be included in
                           the record.. ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 150 Number of

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013531                85/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 87 of
           Case 3:21-cv-00538-N     Document      26-51        167
                                                             Filed   06/09/21           Page
                      appellee volumes: 1. Civil Case Number: 3:18-CV-01822-D (RE: related         165 of 245  PageID 16479
                                                                                                            document(s)392 Notice
                           of appeal 393 Amended notice of appeal filed by Highland CLO Funding, Ltd., Highland Capital
                           Management, L.P.) (Blanco, J.)

                            617 (32 pgs) Transcript regarding Hearing Held 09/26/18 RE: Status Conference. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           12/31/2018. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Status Conference held on
                           9/26/2018. (RE: related document(s)1 Chapter 7 involuntary petition against a non-individual. filed
                           by Joshua Terry (attorney Rakhee V. Patel)) Appearances (live): J. Prostok, for and with Trustee R.
                           Phelan; H. ONeil for Highland; B. Shaw for J. Terry. Appearances (telephonic): M. Maloney for
                           HCLOF; D. Neier for CLO Issuers; M. Kotwick for U.S. Bank. Nonevidentiary status conference.
                           Court heard reports that Trustee intends to file another plan. Mediation scheduled to occur before
                           Retired Judge Clark for October 2, 2018. Court to issue order regarding mediation. (Ecker, C.)).
   10/02/2018              Transcript to be made available to the public on 12/31/2018. (Bowen, James)

                            618 (1 pg) Notice of docketing DIFICIENT record on appeal. 3:18-CV-01822D (RE: related
                           document(s)392 Notice of appeal393 Amended notice of appeal filed by Highland CLO Funding,
                           Ltd., Highland Capital Management, L.P. ) Record Uploaded in 6 entries on district court docket
   10/02/2018              (42-47) (Blanco, J.)

                            619 (2 pgs) Notice of hearing / Notice of Continued Hearing on Emergency Motion of
                           Universal-Investment-Luxembourg S.A. and BayVK R2 LUX S.A., SICAV-FIS for Relief from
                           Stay filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related
                           document(s)486 Motion for relief from stay to terminate a contract with Debtor Acis Capital
                           Management, L.P. Fee amount $181, Filed by BayVK R2 Lux S.A., Universal-Investment-
                           Luxembourg S.A. Objections due by 8/23/2018. (Attachments: # 1 Exhibit A # 2 Exhibit B)
                           (Zollinger, Andrew) Modified text to correct objection deadline on 8/14/2018 (Ecker, C.).).
                           Hearing to be held on 11/6/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 486, (Zollinger,
   10/03/2018              Andrew)

                            620 (5 pgs) Certificate of service re: Notice of Continued Hearing on Emergency Motion of
                           Universal-Investment-Luxembourg S.A. and BayVK R2 Lux S.A., SICAV-FIS for Relief from
                           Stay filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related
   10/03/2018              document(s)619 Notice of hearing). (Zollinger, Andrew)

                            621 (198 pgs) Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)613
   10/03/2018              Disclosure statement). (Prostok, Jeff)

                             622 (42 pgs) Chapter 11 Trustee's Amended Motion for conditional approval of disclosure
                           statement;B Scheduling Combined Hearing on Final Approval of Disclosure Statement and
                           Confirmation of Seond Amended Joint Plan, and Setting Related Deadlines; (C) Approving Forms
                           for Voting and Notice; and (D) Granting Related Relief ;(related documents 621 Disclosure
   10/03/2018              statement) Filed by Trustee Robin Phelan (Prostok, Jeff) Modified on 10/4/2018 (Holland, K.).

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013532               86/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 88 of
       Case
   10/03/20183:21-cv-00538-N      Document     26-51        167
                                                          Filed   06/09/21           Page
                    623 (6 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related    166 of 245document(s)622
                                                                                                            PageID 16480 Motion
                   for conditional approval of disclosure statement. (related documents 621 Disclosure statement)
                   Filed by Trustee Robin Phelan). Hearing to be held on 10/24/2018 at 01:30 PM Dallas Judge
                   Jernigan Ctrm for 622, (Prostok, Jeff)

                            624 (67 pgs) Notice of Filing of Redline of Amended Disclosure Statement for Second
                           Amended Joint Plan filed by Trustee Robin Phelan (RE: related document(s)613 Amended
                           disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)442 Disclosure statement)., 621 Amended
                           disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
   10/03/2018              Capital Management, L.P. (RE: related document(s)613 Disclosure statement).). (Prostok, Jeff)

                            625 (5 pgs) Motion for expedited hearing(related documents 622 Motion for conditional approval
   10/04/2018              of disclosure statement) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            627 (3 pgs) Order granting motion for expedited hearing (Related Doc# 625)(document set for
                           hearing: 622 Motion for conditional approval of disclosure statement) Hearing to be held on
   10/05/2018              10/24/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 622, Entered on 10/5/2018. (Taylor, A)

                            629 (1 pg) Notice of transmittal of March 23, 2018 transcript filed UNDER SEAL (pagination:
                           015945) (RE: related document(s)618 Notice of docketing DIFICIENT record on appeal. 3:18-
                           CV-01822D (RE: related document(s)392 Notice of appeal393 Amended notice of appeal filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P. ) Record Uploaded in 6 entries
   10/05/2018              on district court docket (42-47) (Blanco, J.)). (Blanco, J.)

                            630 (6 pgs) Objection to (related document(s): 580 Motion to use cash collateral - Motion for
                           Entry of Agreed Order Authorizing the Use of Cash Collateral and Granting Adequate
                           Protection and 581 Motion for adequate protection- Motion for Entry of Agreed Order
                           Authorizing the Use of Cash Collateral and Granting Adequate Protection filed by Trustee
                           Robin Phelan) filed by Creditor Highland Capital Management, L.P.) filed by Trustee Robin Phelan.
   10/05/2018              Modified to create linkage to doc. 580 on 10/5/2018 (Tello, Chris).

                            631 (2 pgs) Withdrawal filed by Creditor Highland Capital Management, L.P. (RE: related
   10/05/2018              document(s)630 Objection). (Binford, Jason)

                            632 (17 pgs; 3 docs) Motion for approval of agreed order rule 4001(d) re: Filed by Trustee
                           Robin Phelan Objections due by 10/22/2018. (Attachments: # 1 Proposed Order # 2 Service List)
   10/08/2018              (Chiarello, Annmarie)

                            633 (6 pgs) Notice of Regular Hearing Dates filed by Trustee Robin Phelan. (Chiarello,
   10/10/2018              Annmarie)

                            634 (32 pgs) Motion for 2004 examination of Investor in Highland CLO Funding, Ltd. and
   10/10/2018              Certain Affiliates Thereof. Filed by Trustee Robin Phelan (Prostok, Jeff)

                            635 (5 pgs) Motion for expedited hearing(related documents 634 Motion for examination) Filed
   10/10/2018              by Trustee Robin Phelan (Prostok, Jeff)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013533               87/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas 18:22:33 Page 89 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 167 of 245 PageID 16481
   10/11/2018      636 (7 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                  document(s)634 Motion for 2004 examination of Investor in Highland CLO Funding, Ltd. and
                  Certain Affiliates Thereof. Filed by Trustee Robin Phelan). Hearing to be held on 11/1/2018 at
                  09:30 AM Dallas Judge Jernigan Ctrm for 634, (Prostok, Jeff)

                            637 (20 pgs) Response opposed to (related document(s): 598 Motion to dismiss case or convert
                           case into a Chapter 7 filed by Creditor Highland Capital Management, L.P., 601 Motion to
                           convert case from chapter 11 to 7 . Fee Amount $15 filed by Creditor Highland Capital
                           Management, L.P., 604 Motion to dismiss case filed by Creditor Highland Capital Management,
   10/11/2018              L.P.) filed by Trustee Robin Phelan. (Prostok, Jeff)

                            638 (31 pgs) Motion for leave to Address Motion to Dissolve Preliminary Injunction Filed by
   10/11/2018              Creditor Highland CLO Funding, Ltd. (Bessette, Paul)

                            639 (31 pgs) Motion for relief from stay Fee amount $181, Filed by Creditor Highland CLO
   10/11/2018              Funding, Ltd. (Bessette, Paul)

                             Receipt of filing fee for Motion for relief from stay(18-30264-sgj11) [motion,mrlfsty] ( 181.00).
   10/11/2018              Receipt number 25745285, amount $ 181.00 (re: Doc# 639). (U.S. Treasury)

                            640 (3 pgs) Notice of hearing filed by Creditor Highland CLO Funding, Ltd. (RE: related
                           document(s)638 Motion for leave to Address Motion to Dissolve Preliminary Injunction Filed
                           by Creditor Highland CLO Funding, Ltd., 639 Motion for relief from stay Fee amount $181, Filed
                           by Creditor Highland CLO Funding, Ltd.). Hearing to be held on 11/6/2018 at 01:30 PM Dallas
   10/11/2018              Judge Jernigan Ctrm for 638 and for 639, (Bessette, Paul)

                            641 (3 pgs) Order granting motion for expedited hearing (Related Doc# 635)(document set for
                           hearing: 634 Motion for examination) Hearing to be held on 11/1/2018 at 09:30 AM Dallas Judge
   10/12/2018              Jernigan Ctrm for 634, Entered on 10/12/2018. (Taylor, A)

                            642 (6 pgs) Order granting motion for approval 4001(d) filed by Trustee Robin Phelan (related
   10/15/2018              document # 632) Entered on 10/15/2018. (Taylor, A)

                            643 (38 pgs) Support/supplemental document- First Modification to the Second Amended
                           Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   10/17/2018              (RE: related document(s)612 Chapter 11 plan). (Prostok, Jeff)

                            644 (18 pgs) Support/supplemental document- Chapter 11 Trustee's First Modification to the
                           Amended Disclosure Statement Pursuant to Section 1125 of the United States Bankruptcy
                           Code with Respect to the Second Amended Joint Plan for Acis Capital Management, LP and
                           Acis Capital Management GP, LLC filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)621 Disclosure statement).
   10/17/2018              (Prostok, Jeff)

                            645 (4 pgs) Objection to (related document(s): 636 Notice of hearing filed by Trustee Robin
   10/17/2018              Phelan) filed by Creditor Highland CLO Funding, Ltd.. (Bessette, Paul)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013534              88/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas 18:22:33 Page 90 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 168 of 245 PageID 16482
   10/19/2018      646 (43 pgs) Support/supplemental document- Supplement to Amended Motion for Entry of
                  Order (a) Conditionally Approving Disclosure Statement; (b) Scheduling Combined Hearing
                  on Final Approval of Disclosure Statement and Confirmation of Second Amended Joint Plan,
                  and Setting Related Deadlines; (c) Approving Forms for Voting and Notice; and (d) Granting
                  Related Relief filed by Trustee Robin Phelan (RE: related document(s)622 Motion for conditional
                  approval of disclosure statement. (related documents 621 Disclosure statement)). (Prostok, Jeff)

                            647 (7 pgs) Witness and Exhibit List filed by Highland CLO Funding, Ltd., Highland Capital
                           Management, L.P. (RE: related document(s)590 Expedited Motion for authority to apply and
                           disburse funds to Disallow the Chapter 11 Trustee's Payments to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement, 622 Motion for conditional
   10/19/2018              approval of disclosure statement. (related documents 621 Disclosure statement)). (Binford, Jason)

                            648 (5 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)581
                           Motion for adequate protection- Motion for Entry of Agreed Order Authorizing the Use of Cash
                           Collateral and Granting Adequate Protection, 590 Expedited Motion for authority to apply and
                           disburse funds to Disallow the Chapter 11 Trustee's Payments to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement, 622 Motion for conditional
   10/19/2018              approval of disclosure statement. (related documents 621 Disclosure statement)). (Rosen, Suzanne)

                             649 (11 pgs) Objection to (related document(s): 622 Motion for conditional approval of
                           disclosure statement. (related documents 621 Disclosure statement) filed by Trustee Robin Phelan)
   10/22/2018              filed by Creditor ACIS CLO 2014-1 and 3-6, Ltds. (Webster, Lane)

                             650 (26 pgs) Joint Objection to (related document(s): 622 Motion for conditional approval of
                           disclosure statement. (related documents 621 Disclosure statement) filed by Trustee Robin Phelan)
   10/22/2018              filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P.. (Binford, Jason)

                            651 (45 pgs) Brief in support filed by Trustee Robin Phelan (RE: related document(s)612 Chapter
   10/22/2018              11 plan). (Prostok, Jeff)

                            652 (5 pgs) Witness and Exhibit List filed by Creditor ACIS CLO 2014-1 and 3-6, Ltds (RE:
                           related document(s)622 Motion for conditional approval of disclosure statement. (related
   10/23/2018              documents 621 Disclosure statement)). (Webster, Lane)

                            653 (37 pgs) Support/supplemental document- Second Modification to the Second Amended
                           Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   10/23/2018              (RE: related document(s)612 Chapter 11 plan). (Prostok, Jeff)

                            654 (7 pgs) Support/supplemental document- Chapter 11 Trustee's Second Modification to the
                           Amended Disclosure Statement Pursuant to Section 1125 of the United States Bankruptcy
                           Code with Respect to the Second Amended Joint Plan for Acis Capital Management, LP and
                           Acis Capital Management GP, LLC filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)621 Disclosure statement).
   10/23/2018              (Prostok, Jeff)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013535              89/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 91 of
       Case
   10/24/20183:21-cv-00538-N                                167
                     656 (1 pg) Transmittal of record on appeal to U.S. District Court .of
                                  Document    26-51       Filed   06/09/21           Page       169    245 PageID
                                                                                                     Deficient record on16483
                                                                                                                         appeal:
                   Appellee Designated Sealed Transcript for Hearing held 03/23/18, Document 100 (Not Submitted).
                   ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 48. Number of appellee
                   volumes: 122. Civil Case Number: 3:18-CV-1900-L (RE: related document(s)420 Notice of
                   appeal . Record uploaded in 7 entries on District Court Docket (11 - 17) (RE: related
                   document(s)390 Order on motion for leave). (Whitaker, Sheniqua)

                             657 Request for transcript regarding a hearing held on 10/24/2018. The requested turn-around
   10/24/2018              time is hourly (Ecker, C.)

                             Hearing held on 10/24/2018. (RE: related document(s)580 Motion for Entry of Agreed Order
                           Authorizing the Use of Cash Collateral Filed by Trustee Robin Phelan, 581 Motion for adequate
                           protection Filed by Trustee Robin Phelan) Appearances: J. Prostok and S. Rosen for and with
                           Trustee, R. Phelan; H. ONeil and J. Binford for Highland Capital, with J.P. Sevilla; M.
                           Maloney for HCLOF, with H. Bestwick; D. Neier for CLO Issuers; L. Boydston, R. Lubicek,
                           and E. Reimer for Oaktree; B. Shaw for J. Terry; S. McKitt for UST; A. Alves (telephonically)
                           for U.S. Bank. Nonevidentiary hearing. Motion granted. Counsel to upload order. (Ecker, C.)
   10/24/2018              (Entered: 10/25/2018)

                             Hearing held on 10/24/2018. (RE: related document(s)590 Expedited Motion for authority to
                           apply and disburse funds to Disallow the Chapter 11 Trustee's Payments to Oaktree Capital
                           Management, L.P. Or, in the Alternative, to Order Disgorgement Filed by Creditor Highland
                           Capital Management, L.P.) Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan;
                           H. ONeil and J. Binford for Highland Capital, with J.P. Sevilla; M. Maloney for HCLOF, with H.
                           Bestwick; D. Neier for CLO Issuers; L. Boydston, R. Liubicic, and E. Reimer for Oaktree; B.
                           Shaw for J. Terry; S. McKitt for UST; A. Alves (telephonically) for U.S. Bank. Nonevidentiary
                           hearing (notebooks of pleadings and transcripts submitted). Motion taken under advisement.
   10/24/2018              (Ecker, C.) (Entered: 10/25/2018)

                              Hearing held on 10/24/2018. (RE: related document(s)622 Chapter 11 Trustee's Amended
                           Motion for conditional approval of disclosure statement;B Scheduling Combined Hearing on Final
                           Approval of Disclosure Statement and Confirmation of Seond Amended Joint Plan, and Setting
                           Related Deadlines; (C) Approving Forms for Voting and Notice; and (D) Granting Related Relief ;
                           (related documents 621 Disclosure statement) Filed by Trustee Robin Phelan (Prostok, Jeff) M.)
                           Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan; H. ONeil and J. Binford for
                           Highland Capital, with J.P. Sevilla; M. Maloney for HCLOF, with H. Bestwick; D. Neier for CLO
                           Issuers; L. Boydston, R. Liubicic, and E. Reimer for Oaktree; B. Shaw for J. Terry; S. McKitt for
                           UST; A. Alves (telephonically) for U.S. Bank. Nonevidentiary hearing. Motion granted. Disclosure
                           Statement approved on a conditional basis. Counsel to upload order with dates and deadlines
                           discussed. (Ecker, C.) Modified text to correct hearing date on 11/26/2018 (Ecker, C.). (Entered:
   10/24/2018              10/25/2018)

                             704 (1 pg) Notice of docketing record on appeal. (RE: related document(s)420 Notice of appeal
                           . (RE: related document(s)390 Order on motion for leave). Civil Case No. 3:18-CV-1900-D
   10/24/2018              (Whitaker, Sheniqua) (Entered: 11/20/2018)

   10/25/2018               658 (3 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)604 Motion to dismiss case Filed by Creditor Highland Capital Management, L.P.).
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013536               90/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                 U.S. Bankruptcy         Entered
                                                                 Court - Northern      02/01/21
                                                                                  District of Texas  18:22:33 Page 92 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      Hearing to be held on 12/11/2018 at 01:30 PM Dallas Judge Jernigan         170 ofCtrm
                                                                                                        245 forPageID  16484
                                                                                                                604, (Binford,
                           Jason). Related document(s) 601 Motion to convert case from chapter 11 to 7 . Fee Amount $15
                           filed by Creditor Highland Capital Management, L.P.. Modified to add linkage on 11/7/2018
                           (Hurtado, Melissa). Related document(s) 598 Motion to dismiss case or convert case into a
                           Chapter 7 filed by Creditor Highland Capital Management, L.P..

                            659 (6 pgs) Order conditionally approving disclosure statement (related document # 622)
                           Hearing to be held on 12/11/2018 at 09:30 AM for 612, Last day to Object to Confirmation
   10/25/2018              11/26/2018. Ballots due 12/3/2018. Entered on 10/25/2018. (Taylor, A)

                            660 (62 pgs) Amended chapter 11 plan filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)612 Chapter 11 plan).
   10/25/2018              (Prostok, Jeff)

                            661 (172 pgs) Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)621
   10/25/2018              Disclosure statement). (Prostok, Jeff)

                            662 (98 pgs) Notice of Filing of Redline Documents Relating to (i) Third Amended Joint
                           Plan, and (ii) Disclosure Statement for Third Amended Joint Plan filed by Trustee Robin Phelan
                           (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)612
                           Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)621
   10/25/2018              Disclosure statement).). (Prostok, Jeff)

                            663 (3 pgs) Notice of hearing (reset) filed by Creditor Highland CLO Funding, Ltd. (RE: related
                           document(s)638 Motion for leave to Address Motion to Dissolve Preliminary Injunction Filed
                           by Creditor Highland CLO Funding, Ltd., 639 Motion for relief from stay Fee amount $181, Filed
                           by Creditor Highland CLO Funding, Ltd.). Hearing to be held on 12/11/2018 at 09:30 AM Dallas
   10/26/2018              Judge Jernigan Ctrm for 638 and for 639, (Bessette, Paul)

                            664 (4 pgs) Notice of Solicitation of Third Amended Joint Plan for Acis Capital
                           Management, L.P. and Acis Capital Management GP, LLC to Noteholders filed by Trustee
                           Robin Phelan (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
   10/26/2018              document(s)621 Disclosure statement).). (Prostok, Jeff)

                            665 (5 pgs) Notice of Solicitation of Third Amended Joint Plan for Acis Capital
                           Management, L.P. and Acis Capital Management GP, LLC to Highland Entities filed by
                           Trustee Robin Phelan (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
   10/26/2018              document(s)621 Disclosure statement).). (Prostok, Jeff)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013537                91/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 93 of
       Case
   10/26/20183:21-cv-00538-N                               167
                    666 (6 pgs) Notice of Solicitation of Third Amended Joint Planof
                                 Document     26-51      Filed   06/09/21           Page       171  for245
                                                                                                        Acis PageID
                                                                                                             Capital 16485
                   Management, L.P. and Acis Capital Management GP, LLC to Notice Parties filed by Trustee
                   Robin Phelan (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                   Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                   document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                   debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                   document(s)621 Disclosure statement).). (Prostok, Jeff)

                            667 (12 pgs) Notice of hearing- Notice of (a) Combined Hearing to Consider Final Approval
                           of Disclosure Statement and Confirmation of Plan, (b) Deadline for Submitting Ballots to
                           Accept or Reject the Plan, (c) Deadline for Filing and Service of Objections to Final
                           Approval of Disclosure Statement and Confirmation of Plan, and (d) Related Matters filed by
                           Trustee Robin Phelan (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)621 Disclosure statement).). Confirmation hearing to be held on 12/11/2018 at 09:30
   10/26/2018              AM at Dallas Judge Jernigan Ctrm. (Prostok, Jeff)

                            668 (5 pgs) Agreed Order granting motion to use cash collateral (related document # 580)
   10/26/2018              Entered on 10/26/2018. (Okafor, M.)

                            669 (23 pgs; 4 docs) Application to employ Winstead PC as Special Counsel - Supplemental
                           Application Regarding the Scope of Winstead's Retention as Special Counsel to the Chapter
                           11 Trustee Filed by Trustee Robin Phelan (Attachments: # 1 Declaration # 2 Proposed Order # 3
   10/28/2018              Service List) (Enright, Jason)

                            670 (9 pgs) Debtor-in-possession monthly operating report for filing period 9/1/2018 to
   10/29/2018              9/30/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            671 (9 pgs) Debtor-in-possession monthly operating report for filing period 9/1/2018 to
   10/29/2018              9/30/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            672 (11 pgs; 3 docs) Motion for expedited hearing(related documents 669 Application to
                           employ) Filed by Trustee Robin Phelan (Attachments: # 1 Proposed Order # 2 Service List)
   10/29/2018              (Chiarello, Annmarie)

                            673 (6 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)669
                           Application to employ Winstead PC as Special Counsel - Supplemental Application Regarding
                           the Scope of Winstead's Retention as Special Counsel to the Chapter 11 Trustee Filed by
                           Trustee Robin Phelan (Attachments: # 1 Declaration # 2 Proposed Order # 3 Service List)).
                           Hearing to be held on 11/6/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 669, (Chiarello,
   10/30/2018              Annmarie)

                            674 (3 pgs) Response opposed to (related document(s): 634 Motion for 2004 examination of
                           Investor in Highland CLO Funding, Ltd. and Certain Affiliates Thereof. filed by Trustee Robin
   10/31/2018              Phelan) filed by Creditor Highland CLO Funding, Ltd.. (Bessette, Paul)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013538               92/166
2/1/2021Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                               U.S. Bankruptcy         Entered
                                                               Court - Northern      02/01/21
                                                                                District of Texas  18:22:33 Page 94 of
       Case
   10/31/20183:21-cv-00538-N     Document     26-51        167
                                                         Filed   06/09/21           Page
                    675 (2 pgs) Order granting motion for expedited hearing (Related Doc#      172 of 245672)(document
                                                                                                           PageID 16486set for
                   hearing: 669 Application to employ) Hearing to be held on 11/6/2018 at 01:30 PM Dallas Judge
                   Jernigan Ctrm for 669, Entered on 10/31/2018. (Taylor, A)

                            676 (16 pgs) Certificate of service re: Solicitation Packet of Third Amended Joint Plan filed by
                           Trustee Robin Phelan (RE: related document(s)659 Order on motion for conditional approval of
                           disclosure statement, 660 Chapter 11 plan, 661 Disclosure statement, 667 Notice of hearing).
   10/31/2018              (Prostok, Jeff)

                            677 (5 pgs) Agreed Order granting motion for 2004 examination (related doc # 634) Entered on
   11/01/2018              11/1/2018. (Taylor, A)

                            678 (4 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)669
                           Application to employ Winstead PC as Special Counsel - Supplemental Application Regarding
                           the Scope of Winstead's Retention as Special Counsel to the Chapter 11 Trustee). (Chiarello,
   11/01/2018              Annmarie)

                            679 (2 pgs) Notice of Appearance and Request for Notice by Frances Anne Smith filed by
   11/02/2018              Interested Party Investor. (Smith, Frances)

                            680 (8 pgs; 3 docs) Motion to appear pro hac vice for Crag A. Bruens. Fee Amount $25 Filed
                           by Interested Party Investor (Attachments: # 1 Certificate of Good Standing # 2 Proposed Order)
   11/02/2018              (Smith, Frances)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   11/02/2018              25.00). Receipt number 25830972, amount $ 25.00 (re: Doc# 680). (U.S. Treasury)

                            681 (7 pgs; 3 docs) Motion to appear pro hac vice for Erica S. Weisgerber. Fee Amount $25
                           Filed by Interested Party Investor (Attachments: # 1 Certificate of Good Standing # 2 Proposed
   11/02/2018              Order) (Smith, Frances)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   11/02/2018              25.00). Receipt number 25830999, amount $ 25.00 (re: Doc# 681). (U.S. Treasury)

                            682 (24 pgs; 4 docs) Certificate of service re: Applications to Appear Pro Hac Vice and Notice
                           of Appearance filed by Interested Party Investor (RE: related document(s)679 Notice of
                           appearance and request for notice, 680 Motion to appear pro hac vice for Crag A. Bruens. Fee
                           Amount $25, 681 Motion to appear pro hac vice for Erica S. Weisgerber. Fee Amount $25).
   11/02/2018              (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Smith, Frances)

                            683 (39 pgs) Response opposed to (related document(s): 638 Motion for leave to Address
                           Motion to Dissolve Preliminary Injunction filed by Creditor Highland CLO Funding, Ltd., 639
                           Motion for relief from stay Fee amount $181, filed by Creditor Highland CLO Funding, Ltd.) filed
   11/02/2018              by Trustee Robin Phelan. (Prostok, Jeff)

   11/05/2018               684 (25 pgs; 2 docs) Objection to (related document(s): 669 Application to employ Winstead
                           PC as Special Counsel - Supplemental Application Regarding the Scope of Winstead's

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013539                  93/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                U.S. Bankruptcy         Entered
                                                                Court - Northern      02/01/21
                                                                                 District of Texas  18:22:33 Page 95 of
           Case 3:21-cv-00538-N    Document    26-51        167
                                                          Filed   06/09/21           Page
                      Retention as Special Counsel to the Chapter 11 Trustee filed by Trustee   173 of 245Robin
                                                                                                            PageID   16487
                                                                                                                Phelan) filed by
                           Creditor Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A) (Binford, Jason)

                            685 (1 pg) Clerk's correspondence requesting an order from attorney for creditor. (RE: related
                           document(s)598 Motion to dismiss case or convert case into a Chapter 7 Filed by Creditor
   11/06/2018              Highland Capital Management, L.P.) Responses due by 11/16/2018. (Hurtado, Melissa)

                             686 (1 pg) Order granting motion to appear pro hac vice adding Craig A Bruens for Investor
   11/06/2018              (related document # 680) Entered on 11/6/2018. (Taylor, A)

                             687 (1 pg) Order granting motion to appear pro hac vice adding Erica S. Weisgerber for Investor
   11/06/2018              (related document # 681) Entered on 11/6/2018. (Taylor, A)

                            688 (3 pgs) Amended Notice of Appearance filed by Interested Party Investor (RE: related
                           document(s)679 Notice of Appearance and Request for Notice by Frances Anne Smith filed by
   11/06/2018              Interested Party Investor.). (Smith, Frances)

                            689 (9 pgs; 2 docs) Certificate of service re: Amended Notice of Appearance filed by Interested
                           Party Investor (RE: related document(s)688 Notice (generic)). (Attachments: # 1 Exhibit A) (Smith,
   11/06/2018              Frances)

                             690 Request for transcript regarding a hearing held on 11/6/2018. The requested turn-around time
   11/06/2018              is daily (Ecker, C.)

                              Hearing held on 11/6/2018. (RE: related document(s)669 Application to employ Winstead PC as
                           Special Counsel - Supplemental Application Regarding the Scope of Winstead's Retention as
                           Special Counsel to the Chapter 11 Trustee Filed by Trustee Robin Phelan (Attachments: # 1
                           Declaration # 2 Proposed Order # 3 Service List)) Appearances (live): J. Wielebinski, P.
                           Lamberson, J. Enright, special counsel for Trustee; J. Prostok for Trustee; H. ONeil and J. Binford
                           for Highland; A. Zollinger for Universal Luxembourgh; L. Lambert, for UST. Appearances
                           (telephonic): A. Alves for US Bank; D. Neier for CLO Issuers; M. Maloney for HCLOF.
                           Evidentiary hearing. Motion granted in part (as to expanded scope) but denied in part (as to nunc
   11/06/2018              pro tunc request). Counsel to upload order. (Ecker, C.)

                              Hearing held on 11/6/2018. (RE: related document(s)486 Motion for relief from stay to
                           terminate a contract with Debtor Acis Capital Management, L.P. Fee amount $181, Filed by
                           BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. Objections due by 8/23/2018.
                           (Attachments: # 1 Exhibit A # 2 Exhibit B) (Zollinger, Andrew) Modified text to correct objection
                           deadline on 8/14/2018 (Ecker, C.).) Appearances (live): J. Wielebinski, P. Lamberson, J. Enright,
                           special counsel for Trustee; J. Prostok for Trustee; H. ONeil and J. Binford for Highland; A.
                           Zollinger for Universal Luxembourgh; L. Lambert, for UST. Appearances (telephonic): A. Alves for
                           US Bank; D. Neier for CLO Issuers; M. Maloney for HCLOF. Nonevidentiary announcement that
   11/06/2018              document production is still underway. Matter continued to 11/30/18 at 9:30 am. (Ecker, C.)

   11/07/2018               691 (2 pgs) Notice of hearing / Notice of Continued Hearing on Emergency Motion of
                           Universal-Investment-Luxembourg S.A. and BayVK R2 LUX S.A., SICAV-FIS for Relief from
                           Stay filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related
                           document(s)486 Motion for relief from stay to terminate a contract with Debtor Acis Capital
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013540               94/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas  18:22:33 Page 96 of
           Case 3:21-cv-00538-N  Document    26-51        167
                                                        Filed   06/09/21
                      Management, L.P. Fee amount $181, Filed by BayVK R2 Lux S.A.,Page       174 of Universal-Investment-
                                                                                                     245 PageID 16488
                           Luxembourg S.A. Objections due by 8/23/2018. (Attachments: # 1 Exhibit A # 2 Exhibit B)
                           (Zollinger, Andrew) Modified text to correct objection deadline on 8/14/2018 (Ecker, C.).).
                           Hearing to be held on 11/30/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for 486, (Zollinger,
                           Andrew)

                            692 (5 pgs) Certificate of service re: Notice of Continued Hearing on Emergency Motion of
                           Universal-Investment-Luxembourg S.A. and BayVK R2 Lux S.A., SICAV-FIS for Relief from
                           Stay filed by BayVK R2 Lux S.A., Universal-Investment-Luxembourg S.A. (RE: related
   11/07/2018              document(s)691 Notice of hearing). (Zollinger, Andrew)

                            693 (45 pgs) Support/supplemental document- First Modification to the Third Amended Joint
                           Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC filed by
                           Trustee Robin Phelan (RE: related document(s)660 Chapter 11 plan). (Prostok, Jeff) Modified on
   11/08/2018              11/9/2018 (Bibbs-Samuels, P.). Modified on 11/9/2018 (Wiker, J).

                            694 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)686 Order
                           granting motion to appear pro hac vice adding Craig A Bruens for Investor (related document 680)
   11/08/2018              Entered on 11/6/2018.) No. of Notices: 1. Notice Date 11/08/2018. (Admin.)

                            695 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)687 Order
                           granting motion to appear pro hac vice adding Erica S. Weisgerber for Investor (related document
   11/08/2018              681) Entered on 11/6/2018.) No. of Notices: 1. Notice Date 11/08/2018. (Admin.)

                            696 (45 pgs) INCORRECT ENTRY. See entry 693. First Modified chapter 11 plan filed by
                           Debtor Acis Capital Management, L.P. (RE: related document(s)660 Chapter 11 plan). (Bibbs-
   11/08/2018              Samuels, P.) Modified on 11/9/2018 (Wiker, J). (Entered: 11/09/2018)

   11/09/2018                697 (88 pgs) Transcript regarding Hearing Held 11/06/18 RE: SUPPLEMENTAL
                           APPLICATION REGARDING THE SCOPE OF WINSTEAD'S RETENTION AS SPECIAL
                           COUNSEL TO THE CHAPTER 11 TRUSTEE FILED BY TRUSTEE (669); FINAL
                           HEARING ON MOTION FOR RELIEF FROM STAY TO TERMINATE A CONTRACT
                           WITH DEBTOR ACIS CAPITAL MANAGEMENT, L.P. FILED BY BAYVK R2 LUX S.A.,
                           UNIVERSAL-INVESTMENT-LUXEMBOURG S.A. (486). THIS TRANSCRIPT WILL BE
                           MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                           THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 02/7/2019. Until that time the
                           transcript may be viewed at the Clerk's Office or a copy may be obtained from the official court
                           transcriber. Court Reporter/Transcriber eScribers, Telephone number 973-406-2250. (RE: related
                           document(s) Hearing held on 11/6/2018. (RE: related document(s)669 Application to employ
                           Winstead PC as Special Counsel - Supplemental Application Regarding the Scope of Winstead's
                           Retention as Special Counsel to the Chapter 11 Trustee Filed by Trustee Robin Phelan
                           (Attachments: # 1 Declaration # 2 Proposed Order # 3 Service List)) Appearances (live): J.
                           Wielebinski, P. Lamberson, J. Enright, special counsel for Trustee; J. Prostok for Trustee; H. ONeil
                           and J. Binford for Highland; A. Zollinger for Universal Luxembourgh; L. Lambert, for UST.
                           Appearances (telephonic): A. Alves for US Bank; D. Neier for CLO Issuers; M. Maloney for
                           HCLOF. Evidentiary hearing. Motion granted in part (as to expanded scope) but denied in part (as
                           to nunc pro tunc request). Counsel to upload order. (Ecker, C.), Hearing held on 11/6/2018. (RE:
                           related document(s)486 Motion for relief from stay to terminate a contract with Debtor Acis
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013541               95/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                              U.S. Bankruptcy         Entered
                                                              Court - Northern      02/01/21
                                                                               District of Texas  18:22:33 Page 97 of
           Case 3:21-cv-00538-N   Document   26-51        167
                      Capital Management, L.P. Fee amount $181, Filed by BayVK R2of
                                                        Filed   06/09/21           Page       175    245
                                                                                                   Lux S.A.,PageID  16489
                                                                                                             Universal-
                           Investment-Luxembourg S.A. Objections due by 8/23/2018. (Attachments: # 1 Exhibit A # 2
                           Exhibit B) (Zollinger, Andrew) Modified text to correct objection deadline on 8/14/2018 (Ecker,
                           C.).) Appearances (live): J. Wielebinski, P. Lamberson, J. Enright, special counsel for Trustee; J.
                           Prostok for Trustee; H. ONeil and J. Binford for Highland; A. Zollinger for Universal Luxembourgh;
                           L. Lambert, for UST. Appearances (telephonic): A. Alves for US Bank; D. Neier for CLO Issuers;
                           M. Maloney for HCLOF. Nonevidentiary announcement that document production is still
                           underway. Matter continued to 11/30/18 at 9:30 am. (Ecker, C.)). Transcript to be made available
                           to the public on 02/7/2019. (Kurtzer, Benjamin)

                            698 (66 pgs; 3 docs) Expedited Motion for valuation / Expedited Motion of Highland Capital
                           Management, L.P. to Estimate Claim for the Purpose of Voting on the Third Amended Joint
                           Plan for Acis Capital Management, L.P. and Acis Capital Mangement GP, LLC Filed by
                           Creditor Highland Capital Management, L.P. (Attachments: # 1 Exhibit 1 - Highland Capital
   11/15/2018              Management, L.P. Proof of Claim # 2 Proposed Order) (Binford, Jason)

                            699 (7 pgs; 2 docs) Motion for expedited hearing(related documents 698 Motion for valuation)
                           Filed by Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order) (Binford,
   11/15/2018              Jason)

                            700 (3 pgs) Order granting motion for expedited hearing (Related Doc# 699)(document set for
                           hearing: 698 Motion for valuation) Hearing to be held on 11/28/2018 at 01:30 PM Dallas Judge
   11/16/2018              Jernigan Ctrm for 698, Entered on 11/16/2018. (Taylor, A)

                            701 (3 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)698 Expedited Motion for valuation / Expedited Motion of Highland Capital
                           Management, L.P. to Estimate Claim for the Purpose of Voting on the Third Amended Joint
                           Plan for Acis Capital Management, L.P. and Acis Capital Mangement GP, LLC Filed by
                           Creditor Highland Capital Management, L.P. (Attachments: # 1 Exhibit 1 - Highland Capital
                           Management, L.P. Proof of Claim # 2 Proposed Order)). Hearing to be held on 11/28/2018 at
   11/16/2018              01:30 PM Dallas Judge Jernigan Ctrm for 698, (Binford, Jason)

                            702 (40 pgs) Support/supplemental document- Second Modification to the Third Amended
                           Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC filed by
   11/16/2018              Trustee Robin Phelan (RE: related document(s)660 Chapter 11 plan). (Prostok, Jeff)

                            703 (4 pgs) Order granting in part, denying in part supplemental application to employ Winstead
   11/19/2018              PC as Special Counsel for Trustee (related document # 669) Entered on 11/19/2018. (Taylor, A)

                            705 (298 pgs; 14 docs) Application for compensation for Winstead PC, Special Counsel, Period:
                           5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses: $67,542.02. Filed by Spec. Counsel
                           Winstead PC Objections due by 12/11/2018. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                           C # 4 Exhibit D Part 1 # 5 Exhibit D Part 2 # 6 Exhibit D Part 3 # 7 Exhibit D Part 4 # 8 Exhibit D
                           Part 5 # 9 Exhibit D Part 6 # 10 Exhibit D Part 7 # 11 Exhibit E # 12 Exhibit F # 13 Proposed
   11/20/2018              Order) (Lamberson, Phillip)

   11/20/2018               706 (32 pgs) Application to employ Mark N. Froeba as Consultant Filed by Trustee Robin
                           Phelan (Prostok, Jeff)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013542               96/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                           U.S. Bankruptcy         Entered
                                                           Court - Northern      02/01/21
                                                                            District of Texas 18:22:33 Page 98 of
           Case 3:21-cv-00538-N Document 26-51 Filed   167 06/09/21 Page 176 of 245 PageID 16490
                            707 (42 pgs; 4 docs) Application for administrative expenses Filed by Creditor Joshua Terry
                           (Attachments: # 1 Exhibit 1 (RDG Invoices) # 2 Exhibit 2 (Winstead Invoices) # 3 Proposed
   11/20/2018              Order) (Shaw, Brian)

                            708 (175 pgs) Application for compensation - First Interim Application of Forshey & Prostok,
                           LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 11/15/2018, Fee: $1,785,713.75, Expenses: $50,133.29. Filed by Attorney Forshey
   11/20/2018              & Prostok LLP Objections due by 12/11/2018. (Prostok, Jeff)

                            709 (5 pgs) Notice of Filing of First Interim Application of Forshey & Prostok, LLP as
                           Counsel for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced filed by Attorney Forshey & Prostok LLP (RE: related document(s)708
                           Application for compensation - First Interim Application of Forshey & Prostok, LLP, as
                           Counsel for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period: 5/14/2018 to
                           11/15/2018, Fee: $1,785,713.75, Expenses: $50,133.29. Filed by Attorney Forshey & Prostok
   11/20/2018              LLP Objections due by 12/11/2018.). (Prostok, Jeff)

                            710 (5 pgs) Notice of hearing filed by Attorney Forshey & Prostok LLP (RE: related
                           document(s)708 Application for compensation - First Interim Application of Forshey & Prostok,
                           LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 11/15/2018, Fee: $1,785,713.75, Expenses: $50,133.29. Filed by Attorney Forshey
                           & Prostok LLP Objections due by 12/11/2018.). Hearing to be held on 12/18/2018 at 01:30 PM
   11/20/2018              Dallas Judge Jernigan Ctrm for 708, (Prostok, Jeff)

                            711 (2 pgs) Notice of hearing filed by Creditor Joshua Terry (RE: related document(s)707
                           Application for administrative expenses Filed by Creditor Joshua Terry (Attachments: # 1 Exhibit 1
                           (RDG Invoices) # 2 Exhibit 2 (Winstead Invoices) # 3 Proposed Order)). Hearing to be held on
   11/21/2018              12/18/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 707, (Shaw, Brian)

                            712 (5 pgs) Motion for expedited hearing(related documents 706 Application to employ)
                           Unopposed Request for Expedited Hearing on Application to Employ and Retain Mark N.
   11/21/2018              Froeba Filed by Trustee Robin Phelan (Rosen, Suzanne)

                            713 (3 pgs) Notice of hearingNotice of Expedited Hearing filed by Trustee Robin Phelan (RE:
                           related document(s)706 Application to employ Mark N. Froeba as Consultant Filed by Trustee
                           Robin Phelan). Hearing to be held on 11/28/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 706,
   11/21/2018              (Rosen, Suzanne)

   11/21/2018               714 (7 pgs; 2 docs) Notice of Filing Fee Application and Notice of Hearing to be Held on
                           December 18, 2018, at 1:30 P.M. (Prevailing Central Time) filed by Trustee Robin Phelan (RE:
                           related document(s)705 Application for compensation for Winstead PC, Special Counsel, Period:
                           5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses: $67,542.02. Filed by Spec. Counsel
                           Winstead PC Objections due by 12/11/2018. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                           C # 4 Exhibit D Part 1 # 5 Exhibit D Part 2 # 6 Exhibit D Part 3 # 7 Exhibit D Part 4 # 8 Exhibit D
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013543              97/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                   U.S. Bankruptcy         Entered
                                                                   Court - Northern      02/01/21
                                                                                    District of Texas  18:22:33 Page 99 of
           Case 3:21-cv-00538-N     Document      26-51        167
                      Part 5 # 9 Exhibit D Part 6 # 10 Exhibit D Part 7 # 11 Exhibit E # 12ofExhibit
                                                             Filed   06/09/21           Page       177    245 FPageID  16491
                                                                                                                # 13 Proposed
                           Order)). (Attachments: # 1 Service List) (Chiarello, Annmarie)

                            735 (8 pgs; 2 docs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)705
                           Application for compensation for Winstead PC, Special Counsel, Period: 5/4/2018 to 9/30/2018,
                           Fee: $1,310,144.00, Expenses: $67,542.02. Filed by Spec. Counsel Winstead PC Objections due
                           by 12/11/2018. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D Part 1 # 5
                           Exhibit D Part 2 # 6 Exhibit D Part 3 # 7 Exhibit D Part 4 # 8 Exhibit D Part 5 # 9 Exhibit D Part 6
                           # 10 Exhibit D Part 7 # 11 Exhibit E # 12 Exhibit F # 13 Proposed Order)). Hearing to be held on
                           12/18/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 705, (Bibbs-Samuels, P.) (Entered:
   11/21/2018              11/29/2018)

                            715 (5 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)698
                           Expedited Motion for valuation / Expedited Motion of Highland Capital Management, L.P. to
                           Estimate Claim for the Purpose of Voting on the Third Amended Joint Plan for Acis Capital
   11/23/2018              Management, L.P. and Acis Capital Mangement GP, LLC). (Chiarello, Annmarie)

                            716 (5 pgs) Amended Witness and Exhibit List filed by Trustee Robin Phelan (RE: related
   11/25/2018              document(s)715 List (witness/exhibit/generic)). (Chiarello, Annmarie)

   11/26/2018               717 (124 pgs) Transcript regarding Hearing Held 10-24-18 RE: Motions hearing. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           02/24/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on 10/24/2018.
                           (RE: related document(s)580 Motion for Entry of Agreed Order Authorizing the Use of Cash
                           Collateral Filed by Trustee Robin Phelan, 581 Motion for adequate protection Filed by Trustee
                           Robin Phelan) Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan; H.
                           ONeil and J. Binford for Highland Capital, with J.P. Sevilla; M. Maloney for HCLOF, with H.
                           Bestwick; D. Neier for CLO Issuers; L. Boydston, R. Lubicek, and E. Reimer for Oaktree; B.
                           Shaw for J. Terry; S. McKitt for UST; A. Alves (telephonically) for U.S. Bank. Nonevidentiary
                           hearing. Motion granted. Counsel to upload order. (Ecker, C.), Hearing held on 10/24/2018.
                           (RE: related document(s)590 Expedited Motion for authority to apply and disburse funds to
                           Disallow the Chapter 11 Trustee's Payments to Oaktree Capital Management, L.P. Or, in the
                           Alternative, to Order Disgorgement Filed by Creditor Highland Capital Management, L.P.)
                           Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan; H. ONeil and J.
                           Binford for Highland Capital, with J.P. Sevilla; M. Maloney for HCLOF, with H. Bestwick; D.
                           Neier for CLO Issuers; L. Boydston, R. Liubicic, and E. Reimer for Oaktree; B. Shaw for J.
                           Terry; S. McKitt for UST; A. Alves (telephonically) for U.S. Bank. Nonevidentiary hearing
                           (notebooks of pleadings and transcripts submitted). Motion taken under advisement. (Ecker,
                           C.), Hearing held on 6/24/2018. (RE: related document(s)622 Chapter 11 Trustee's Amended
                           Motion for conditional approval of disclosure statement;B Scheduling Combined Hearing on
                           Final Approval of Disclosure Statement and Confirmation of Seond Amended Joint Plan, and
                           Setting Related Deadlines; (C) Approving Forms for Voting and Notice; and (D) Granting
                           Related Relief ;(related documents 621 Disclosure statement) Filed by Trustee Robin Phelan
                           (Prostok, Jeff) M.) Appearances: J. Prostok and S. Rosen for and with Trustee, R. Phelan; H.
                           ONeil and J. Binford for Highland Capital, with J.P. Sevilla; M. Maloney for HCLOF, with H.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013544                98/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 100 of
           Case 3:21-cv-00538-N    Document    26-51        167
                                                          Filed   06/09/21           Page       178 of 245  PageID
                      Bestwick; D. Neier for CLO Issuers; L. Boydston, R. Liubicic, and E. Reimer for Oaktree;     16492 B.
                           Shaw for J. Terry; S. McKitt for UST; A. Alves (telephonically) for U.S. Bank. Nonevidentiary
                           hearing. Motion granted. Disclosure Statement approved on a conditional basis. Counsel to
                           upload order with dates and deadlines discussed. (Ecker, C.)). Transcript to be made
                           available to the public on 02/24/2019. (Bowen, James)

                            718 (3 pgs) Amended Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)706 Application to employ Mark N. Froeba as Consultant Filed by Trustee Robin
                           Phelan). Hearing to be held on 11/28/2018 at 01:30 PM Dallas Judge Jernigan Ctrm for 706,
   11/26/2018              (Rosen, Suzanne)

                            719 (3 pgs) Order granting motion for expedited hearing (Related Doc# 712)(document set for
                           hearing: 706 Application to employ) Hearing to be held on 11/28/2018 at 01:30 PM Dallas Judge
   11/26/2018              Jernigan Ctrm for 706, Entered on 11/26/2018. (Taylor, A)

                            720 (3 pgs) Objection to (related document(s): 702 Support/supplemental document filed by
   11/26/2018              Trustee Robin Phelan) filed by Creditor Stinson Leonard Street LLP. (Hart, Katy)

                            721 (8 pgs) Amended Schedules: E/F, (Changing the classification of a debt) fee Amount $31.
   11/26/2018              Filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                             Receipt of filing fee for Schedules(18-30264-sgj11) [misc,schedall] ( 31.00). Receipt number
   11/26/2018              25908007, amount $ 31.00 (re: Doc# 721). (U.S. Treasury)

                            722 (321 pgs; 8 docs) Joint Objection to confirmation of plan (RE: related document(s)660
                           Chapter 11 plan) filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P..
                           (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7
   11/26/2018              Exhibit 7) (Matsumura, Rebecca)

                            723 (194 pgs; 4 docs) Objection to confirmation of plan (RE: related document(s)660 Chapter
                           11 plan) filed by Creditor Neutra, Ltd.. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)
   11/26/2018              (O'Neil, Holland)

                            724 (9 pgs) Declaration re: Declaration of David Klos in Support of Highland Capital
                           Management, L.P.'s Proof of Claim No. 27 filed by Creditor Highland Capital Management, L.P.
                           (RE: related document(s)698 Expedited Motion for valuation / Expedited Motion of Highland
                           Capital Management, L.P. to Estimate Claim for the Purpose of Voting on the Third
                           Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Mangement GP,
   11/27/2018              LLC). (Binford, Jason)

                            725 (4 pgs) Witness and Exhibit List Highland Capital Management, L.P.'s Witness and
                           Exhibit List for Hearing on November 28, 2018 filed by Creditor Highland Capital Management,
                           L.P. (RE: related document(s)698 Expedited Motion for valuation / Expedited Motion of
                           Highland Capital Management, L.P. to Estimate Claim for the Purpose of Voting on the
                           Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Mangement
   11/27/2018              GP, LLC, 706 Application to employ Mark N. Froeba as Consultant ). (Binford, Jason)

   11/27/2018                726 (3 pgs) Agreed Order and stipulation granting emergency motion of Universal-Investment-
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013545               99/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33   Page 101 of
           Case 3:21-cv-00538-N   Document   26-51        167
                                                        Filed   06/09/21           Page       179 of 245  PageID
                      Luxembourg S.A. and BayVK R2 Lux S.A, Sicav-fis for relief from stay by Creditor BayVK     16493R2
                           Lux S.A. (related document # 486) Entered on 11/27/2018. (Taylor, A)

                             727 (13 pgs; 2 docs) Response opposed to (related document(s): 698 Expedited Motion for
                           valuation / Expedited Motion of Highland Capital Management, L.P. to Estimate Claim for
                           the Purpose of Voting on the Third Amended Joint Plan for Acis Capital Management, L.P.
                           and Acis Capital Mangement GP, LLC filed by Creditor Highland Capital Management, L.P.)
   11/27/2018              filed by Trustee Robin Phelan. (Attachments: # 1 Exhibit) (Lamberson, Phillip)

                            728 (115 pgs) Application for compensation - First Interim Fee Application of Miller Buckfire
                           & Co., LLC and Stifel, Nicolaus & Co., Inc. for Compensation and Reimbursement for Miller
                           Buckfire & Co., LLC, Financial Advisor, Period: 6/25/2018 to 9/30/2018, Fee: $400,000.00,
                           Expenses: $177,751.88. Filed by Financial Advisor Miller Buckfire & Co., LLC Objections due by
   11/27/2018              12/18/2018. (Prostok, Jeff)

                            729 (6 pgs) Notice of hearingand Notice of Filing Financial Advisors' First Interim Fee
                           Application filed by Financial Advisors Miller Buckfire & Co., LLC, Stifel, Nicolaus & Co., Inc.
                           (RE: related document(s)728 Application for compensation - First Interim Fee Application of
                           Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co., Inc. for Compensation and
                           Reimbursement for Miller Buckfire & Co., LLC, Financial Advisor, Period: 6/25/2018 to
                           9/30/2018, Fee: $400,000.00, Expenses: $177,751.88. Filed by Financial Advisor Miller Buckfire
                           & Co., LLC Objections due by 12/18/2018.). Hearing to be held on 12/18/2018 at 01:30 PM
   11/27/2018              Dallas Judge Jernigan Ctrm for 728, (Prostok, Jeff)

                            730 (5 pgs) Response unopposed to (related document(s): 706 Application to employ Mark N.
                           Froeba as Consultant filed by Trustee Robin Phelan) filed by Creditor Highland Capital
   11/28/2018              Management, L.P.. (Binford, Jason)

                            731 (4 pgs) Witness List Preliminary Witness List filed by Highland CLO Funding, Ltd.,
                           Highland Capital Management, L.P. (RE: related document(s)660 Chapter 11 plan, 661 Disclosure
   11/28/2018              statement). (Matsumura, Rebecca)

                            732 (5 pgs) Witness List - Trustee's Preliminary Designation of Witnesses for Hearings
                           Beginning December 11, 2018 filed by Trustee Robin Phelan (RE: related document(s)660
   11/28/2018              Chapter 11 plan, 661 Disclosure statement). (Rosen, Suzanne)

                              Hearing held on 11/28/2018. (RE: related document(s)698 Expedited Motion for valuation /
                           Expedited Motion of Highland Capital Management, L.P. to Estimate Claim for the Purpose
                           of Voting on the Third Amended Joint Plan for Acis Capital Management, L.P. and Acis
                           Capital Mangement GP, LLC Filed by Creditor Highland Capital Management, L.P.
                           (Attachments: # 1 Exhibit 1 - Highland Capital Management, L.P. Proof of Claim # 2 Proposed
                           Order)) Appearances: J. Prostok, P. Lamberson, and R. Patel for and with Trustee, R. Phelan; H.
                           ONiel, J. Binford, and M. Hurst for Highland; B. Shaw for J. Terry. A. Alves (telephonically) for
                           U.S. Bank; T. Kim (telephonically) for HCLOF. Nonevidentiary hearing. Court ultimately accepted
                           a compromised voting claim for purposes of Rule 3018(a) of approximately $4.1 million (as
   11/28/2018              announced on the record). Counsel to upload order. (Ecker, C.) (Entered: 12/03/2018)

   11/28/2018                  Hearing held on 11/28/2018. (RE: related document(s)706 Application to employ Mark N.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013546             100/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 102 of
           Case 3:21-cv-00538-N   Document      26-51        167
                                                           Filed   06/09/21           Page       180 of 245  PageID
                      Froeba as Consultant Filed by Trustee Robin Phelan) Appearances: J. Prostok, P. Lamberson,    16494 and
                           R. Patel for and with Trustee, R. Phelan; H. ONiel, J. Binford, and M. Hurst for Highland; B. Shaw
                           for J. Terry. A. Alves (telephonically) for U.S. Bank; T. Kim (telephonically) for HCLOF.
                           Nonevidentiary hearing. Application granted. Counsel to upload order. (Ecker, C.) (Entered:
                           12/03/2018)

                            733 (3 pgs) Notice of Appearance and Request for Notice by Joseph E. Bain filed by Creditor
   11/29/2018              ACIS CLO 2014-1 and 3-6, Ltds. (Bain, Joseph)

                            734 (2 pgs) Notice of Compliance by A. Anderson filed by Creditor ACIS CLO 2014-1 and
   11/29/2018              3-6, Ltds. (Anderson, Amy)

                            736 (5 pgs; 2 docs) Motion to appear pro hac vice for James T. Benltey. Fee Amount $25 Filed
                           by Creditor ACIS CLO 2014-1 and 3-6, Ltds (Attachments: # 1 Proposed Order on Bentley Pro
   11/29/2018              Hac Vice) (Anderson, Amy)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   11/29/2018              25.00). Receipt number 25920695, amount $ 25.00 (re: Doc# 736). (U.S. Treasury)

                            737 (40 pgs) Application to employ Babbe LLP as Consultant and Expert Witness for the
   11/30/2018              Trustee, and Payment of Retainer Filed by Trustee Robin Phelan (Rosen, Suzanne)

                            738 (5 pgs) Motion for expedited hearing(related documents 737 Application to employ) Filed by
   11/30/2018              Trustee Robin Phelan (Rosen, Suzanne)

                            739 (4 pgs; 2 docs) Motion to appear pro hac vice for Paul M. Hoffmann. Fee Amount $25
                           Filed by Creditor Stinson Leonard Street LLP (Attachments: # 1 Exhibit Certificate of Good
   11/30/2018              Standing) (Hart, Katy)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   11/30/2018              25.00). Receipt number 25926915, amount $ 25.00 (re: Doc# 739). (U.S. Treasury)

                            740 (6 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)737 Application to employ Babbe LLP as Consultant and Expert Witness for the
                           Trustee, and Payment of Retainer Filed by Trustee Robin Phelan). Hearing to be held on
   11/30/2018              12/3/2018 at 03:00 PM Dallas Judge Jernigan Ctrm for 737, (Rosen, Suzanne)

                            741 (3 pgs) Order granting motion for expedited hearing (Related Doc# 738)(document set for
                           hearing: 737 Application to employ) Hearing to be held on 12/3/2018 at 03:00 PM Dallas Judge
   11/30/2018              Jernigan Ctrm for 737, Entered on 11/30/2018. (Ecker, C.)

   12/01/2018                742 (5 pgs) BNC certificate of mailing - hearing. (RE: related document(s)735 Notice of hearing
                           filed by Trustee Robin Phelan (RE: related document(s)705 Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses:
                           $67,542.02. Filed by Spec. Counsel Winstead PC Objections due by 12/11/2018. (Attachments: #
                           1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D Part 1 # 5 Exhibit D Part 2 # 6 Exhibit D Part
                           3 # 7 Exhibit D Part 4 # 8 Exhibit D Part 5 # 9 Exhibit D Part 6 # 10 Exhibit D Part 7 # 11 Exhibit

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013547             101/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 103 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page       181 of 245
                      E # 12 Exhibit F # 13 Proposed Order)). Hearing to be held on 12/18/2018 at 01:30 PM   PageID 16495
                                                                                                                      Dallas
                           Judge Jernigan Ctrm for 705, (Bibbs-Samuels, P.)) No. of Notices: 1. Notice Date 12/01/2018.
                           (Admin.)

                            743 (1 pg) Order granting motion to appear pro hac vice adding James T. Bentley for ACIS
   12/03/2018              CLO 2014-1 and 3-6, Ltds (related document # 736) Entered on 12/3/2018. (Taylor, A)

                            744 (1 pg) Order granting motion to appear pro hac vice adding Paul M. Hoffmann for Stinson
   12/03/2018              Leonard Street LLP (related document # 739) Entered on 12/3/2018. (Taylor, A)

                            745 (16 pgs) Motion for leave - Trustee's Motion to Strike Untimely Expert Report and to
   12/03/2018              Exclude Expert Testimony Filed by Trustee Robin Phelan (Prostok, Jeff)

   12/03/2018                746 (13 pgs) Chapter 11 ballot summary filed by Trustee Robin Phelan. (Prostok, Jeff)

                             Hearing held on 12/3/2018. (RE: related document(s)737 Application to employ Babbe LLP as
                           Consultant and Expert Witness for the Trustee, and Payment of Retainer Filed by Trustee Robin
                           Phelan) Appearances: J. Prostok for and with Trustee, R. Phelan; H. ONeal for Highland Capital;
                           R. Matsumura for HCLOF. Nonevidentiary hearing. Application granted. Counsel to upload order.
   12/03/2018              (Ecker, C.) (Entered: 12/04/2018)

                            747 (3 pgs) Order granting application (i) to employ Mark N. Froeba as Consultant and expert
                           witness for the Trustee, and (ii) payment of retainer (related document # 706) Entered on
   12/04/2018              12/4/2018. (Taylor, A)

                            748 (4 pgs) Motion for expedited hearing(related documents 745 Motion for leave) Filed by
   12/04/2018              Trustee Robin Phelan (Prostok, Jeff)

                            749 (6 pgs) Expedited Notice of hearing filed by Trustee Robin Phelan (RE: related
                           document(s)745 Motion for leave - Trustee's Motion to Strike Untimely Expert Report and to
                           Exclude Expert Testimony Filed by Trustee Robin Phelan). Hearing to be held on 12/10/2018 at
   12/05/2018              09:30 AM Dallas Judge Jernigan Ctrm for 745, (Prostok, Jeff)

                            750 (2 pgs) Objection to confirmation of plan(Withdrawal) (RE: related document(s)660
   12/05/2018              Chapter 11 plan) filed by Creditor Stinson Leonard Street LLP. (Hart, Katy)

                            751 (133 pgs; 2 docs) Response opposed to (related document(s): 723 Objection to
                           confirmation of plan filed by Creditor Neutra, Ltd.) filed by Trustee Robin Phelan. (Attachments: #
   12/05/2018              1 Exhibit A-E) (Lamberson, Phillip)

                            752 (6 pgs) Brief in support filed by Creditor Neutra, Ltd. (RE: related document(s)723
   12/05/2018              Objection to confirmation of plan). (O'Neil, Holland)

                            753 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)741 Order
                           granting motion for expedited hearing (Related Doc738)(document set for hearing: 737 Application
                           to employ) Hearing to be held on 12/3/2018 at 03:00 PM Dallas Judge Jernigan Ctrm for 737,
   12/05/2018              Entered on 11/30/2018. (Ecker, C.)) No. of Notices: 1. Notice Date 12/05/2018. (Admin.)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013548             102/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                            02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33 Page 104 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 182 of 245 PageID 16496
   12/05/2018      754 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)743 Order
                  granting motion to appear pro hac vice adding James T. Bentley for ACIS CLO 2014-1 and 3-6,
                  Ltds (related document 736) Entered on 12/3/2018.) No. of Notices: 1. Notice Date 12/05/2018.
                  (Admin.)

                             755 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)744 Order
                           granting motion to appear pro hac vice adding Paul M. Hoffmann for Stinson Leonard Street LLP
                           (related document 739) Entered on 12/3/2018.) No. of Notices: 1. Notice Date 12/05/2018.
   12/05/2018              (Admin.)

                            756 (166 pgs; 5 docs) Supplemental Objection to confirmation of plan (RE: related
                           document(s)660 Chapter 11 plan) filed by Creditor Highland CLO Funding, Ltd.. (Attachments: #
                           1 Exhibit Exh. 1 # 2 Exhibit Exh. 2 # 3 Exhibit Exh. 3 # 4 Exhibit Exh. 4 # 5 Exhibit Exh. 5)
   12/05/2018              (Matsumura, Rebecca)

                             757 (165 pgs) Response opposed to (related document(s): 722 Objection to confirmation of plan
                           filed by Creditor Highland Capital Management, L.P., Creditor Highland CLO Funding, Ltd.) filed
   12/05/2018              by Trustee Robin Phelan. (Prostok, Jeff)

                             758 (3 pgs) Order granting application to employ Babbe LLP as Consultant and Expert Witness
                           for the Trustee and payment of retainer (related document # 737) Entered on 12/6/2018. (Okafor,
   12/06/2018              M.)

                            759 (3 pgs) Order granting motion for expedited hearing (Related Doc# 748)(document set for
                           hearing: 745 Motion for leave - Trustee's Motion to Strike Untimely Expert Report and to Exclude
                           Expert Testimony) Hearing to be held on 12/10/2018 at 09:30 AM Dallas Judge Jernigan Ctrm for
   12/06/2018              745, Entered on 12/6/2018. (Okafor, M.)

                            760 (8 pgs; 2 docs) Emergency Motion to file document under seal. Filed by Creditor Highland
   12/06/2018              CLO Funding, Ltd. (Attachments: # 1 Proposed Order) (Matsumura, Rebecca)

                            761 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)747 Order
                           granting application (i) to employ Mark N. Froeba as Consultant and expert witness for the Trustee,
                           and (ii) payment of retainer (related document 706) Entered on 12/4/2018.) No. of Notices: 1.
   12/06/2018              Notice Date 12/06/2018. (Admin.)

                            762 (4 pgs) Notice of Appearance and Request for Notice by Joseph E. Bain filed by Acis CLO
                           2015-6 Ltd., Acis CLO 2015-6 LLC, Acis CLO 2014-5 Ltd., Acis CLO 2014-5 LLC, Acis
                           CLO 2014-4 Ltd., Acis CLO 2014-4 LLC, Acis CLO 2014-3 Ltd., Acis CLO 2014-3 LLC.
   12/07/2018              (Bain, Joseph)

                            763 (2 pgs) Order granting motion to seal documents (related document # 760) Entered on
   12/07/2018              12/7/2018. (Banks, Courtney)

   12/07/2018               764 SEALED document regarding: Supplemental Objection of Highland CLO Funding,
                           Ltd. to Final Approval of Disclosure Statement and to Confirmation of The Third Amended
                           Joint Plan for Acis Capital Management, L.P. and Acis Capital Management GP, LLC per

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013549             103/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 105 of
           Case 3:21-cv-00538-N      Document    26-51        167
                                                            Filed   06/09/21           Page       183 of 245
                      court order filed by Creditor Highland CLO Funding, Ltd. (RE: related document(s)763    PageID 16497
                                                                                                                      Order on
                           motion to seal). (Attachments: # 1 Exhibit Exhibit 1 # 2 Exhibit Exhibit 2 # 3 Exhibit Exhibit 3 # 4
                           Exhibit Exhibit 4 # 5 Exhibit Exhibit 5) (Bessette, Paul)

                            765 (235 pgs; 6 docs) Joint Objection to (related document(s): 745 Motion for leave - Trustee's
                           Motion to Strike Untimely Expert Report and to Exclude Expert Testimony filed by Trustee
                           Robin Phelan) filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P..
                           (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Binford,
   12/07/2018              Jason)

                            766 (4 pgs) Witness and Exhibit List filed by Creditor Highland Capital Management, L.P. (RE:
                           related document(s)745 Motion for leave - Trustee's Motion to Strike Untimely Expert Report
   12/07/2018              and to Exclude Expert Testimony). (Binford, Jason)

                            767 (42 pgs) Witness and Exhibit List Joint Witness and Exhibit List filed by Creditor Highland
                           Capital Management, L.P. (RE: related document(s)660 Chapter 11 plan, 661 Disclosure
                           statement, 722 Objection to confirmation of plan, 756 Objection to confirmation of plan). (Bales,
   12/07/2018              Melina)

                            768 (3 pgs) Witness and Exhibit List filed by Creditor Joshua Terry (RE: related document(s)707
   12/10/2018              Application for administrative expenses). (Shaw, Brian)

                            769 (23 pgs) Support/supplemental document- Supplement to Second Modification to the
                           Thrid Amended Joint Plan for Acis Capital Management, LP and Acis Capital Management
                           GP, LLC filed by Trustee Robin Phelan (RE: related document(s)702 Support/supplemental
   12/10/2018              document). (Prostok, Jeff)

                              Hearing held on 12/10/2018. (RE: related document(s)745 Motion for leave - Trustee's Motion
                           to Strike Untimely Expert Report and to Exclude Expert Testimony Filed by Trustee Robin
                           Phelan) Appearances: J. Prostok, S. Rosen, J. Wielibinski, and R. Patel for and w/ R. Phelan,
                           Trustee; M. Hurst and H. ONeal for HCM; M. Maloney for HCLOF; J. Bain and A. Anderson for
                           CLO Issuers; M. Kotwick (telephonically) for U.S. Bank. Nonevidentiary hearing. Motion denied.
   12/10/2018              Counsel to upload order. (Ecker, C.) (Entered: 12/17/2018)

                            770 (6 pgs) Witness and Exhibit List Supplemental Joint Witness and Exhibits List filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P., Trustee Robin Phelan (RE:
                           related document(s)660 Chapter 11 plan, 661 Disclosure statement, 722 Objection to confirmation
   12/11/2018              of plan, 756 Objection to confirmation of plan). (Matsumura, Rebecca)

   12/11/2018               771 (3 pgs) Response opposed to (related document(s): 705 Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses:
                           $67,542.02. filed by Spec. Counsel Winstead PC, 708 Application for compensation - First
                           Interim Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursement of Expenses Advanced for Forshey &
                           Prostok LLP, Trustee's Attorney, P filed by Attorney Forshey & Prostok LLP, 728 Application for
                           compensation - First Interim Fee Application of Miller Buckfire & Co., LLC and Stifel,
                           Nicolaus & Co., Inc. for Compensation and Reimbursement for Miller Buckfire & Co., LLC,
                           Financial Advisor, Period: 6/25/2018 to 9/30/2018 filed by Financial Advisor Miller Buckfire &
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013550              104/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 106 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page       184 of 245  PageID
                      Co., LLC, Financial Advisor Stifel, Nicolaus & Co., Inc.) filed by Creditor Highland CLO      16498
                                                                                                                      Funding,
                           Ltd.. (Matsumura, Rebecca)

                            772 (75 pgs; 5 docs) Application for administrative expenses Filed by Creditor Highland Capital
                           Management, L.P. Objections due by 1/2/2019. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
   12/11/2018              Exhibit C # 4 Exhibit D) (Binford, Jason)

                             773 Request for transcript regarding a hearing held on 12/11/2018. The requested turn-around
   12/11/2018              time is hourly (Ecker, C.)

                            774 (13 pgs) Objection to (related document(s): 708 Application for compensation - First
                           Interim Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursement of Expenses Advanced for Forshey &
                           Prostok LLP, Trustee's Attorney, P filed by Attorney Forshey & Prostok LLP) filed by Creditor
   12/11/2018              Highland Capital Management, L.P.. (O'Neil, Holland)

                             775 (14 pgs) Objection to (related document(s): 705 Application for compensation for Winstead
                           PC, Special Counsel, Period: 5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses: $67,542.02.
                           filed by Spec. Counsel Winstead PC) filed by Creditor Highland Capital Management, L.P..
   12/11/2018              (O'Neil, Holland)

                            776 (7 pgs) Objection to (related document(s): 707 Application for administrative expenses filed
   12/11/2018              by Creditor Joshua Terry) filed by Creditor Highland Capital Management, L.P.. (O'Neil, Holland)

                            777 (43 pgs) Amended Witness and Exhibit List Amended & Consolidated Joint List filed by
                           Creditor Highland CLO Funding, Ltd. (RE: related document(s)767 List (witness/exhibit/generic)).
   12/11/2018              (Matsumura, Rebecca)

                              Confirmation hearing held on 12/11/2018. (RE: related document(s)660 Amended chapter 11
                           plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)612 Chapter 11 plan).) Appearances: J. Prostok and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special
                           counsel for R. Phelan, Trustee; H. ONeil, J. Binford, M. Bales; S. Brown, M. Hurst, and B. Barnes
                           for Highland Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid
                           for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A.
                           Alves for U.S. Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically).
                           Evidentiary hearing. Matter adjourned and to resume 12/12/18 at 9:30 am. (Ecker, C.) (Entered:
   12/11/2018              12/17/2018)

   12/11/2018                 Hearing held on 12/11/2018. (RE: related document(s)661 Amended disclosure statement filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                           L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok and S. Rosen,
                           for and with Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special
                           counsel for R. Phelan, Trustee; H. ONeal, J. Binford, M. Bales; S. Brown, M. Hurst, and B.
                           Barnes for Highland Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M.
                           Cadavid for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-
                           Issuers; A. Alves for U.S. Bank as CLO Trustee; W. Scott, representative of HCLOF

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013551              105/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                    U.S. Bankruptcy Court - Entered     02/01/21
                                                                            Northern District of Texas 18:22:33   Page 107 of
           Case 3:21-cv-00538-N      Document      26-51        167
                      (telephonically). Evidentiary hearing. Matter adjourned and to resume 12/12/18 at 9:30 16499
                                                              Filed   06/09/21           Page       185 of 245  PageID am. (Ecker,
                           C.) (Entered: 12/17/2018)

                            855 (1 pg) Sealed court admitted exhibits date of hearing December 11, 12, 13, 14, 18, 2018:
                           SEALED JOINT EXHIBITS 497, 498, 542, 698, 720, 740 admitted. (RE: related
                           document(s)660 Amended chapter 11 plan filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P., 661 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.)
   12/11/2018              (Ecker, C.) (Entered: 02/11/2019)

                             857 (2 pgs) Court admitted exhibits date of hearing December 11, 12, 13, 14, 18, 2018: Joint
                           Exhibits: 1 37; 39 40; 42 45; 48 50; 83 91; 93 94; 97 98; 109 118; 120; 122 128; 131 134; 137
                           140; 201; 204 209; 211; 213; 215 240; 242 243; 251; 253; 255 258; 260 261; 263 264; 266 -
                           267; 269; 271 272; 275 -285; 294 295; 297; 301; 304; 305 308; 319; 322 325; 329 331; 334
                           335; 352 370; 373 379; 387; 389; 392; 395 397; 404 412; 415; 487 490; 497 498 (Orally
                           admitted under seal. See docket entry 855); 501; 505; 507 525; 527 530; 533 534; 542 (Orally
                           admitted under seal. See docket entry 855); 546; 549; 552 553; 555; 562 563; 599 616; 618
                           620; 622 647; 649 652; 654 656; 658 693; 698 (Orally admitted under seal. See docket entry
                           855); 699; 704; 708; 711 716; 718 719; 720 (Orally admitted under seal. See docket entry 855);
                           721 722; 727 730; 732 733; 734 (stipulated to per docket entry 777, but on 2/4/2019 parties
                           withdrew admittance per email); 735 - 739; 740 (Orally admitted under seal. See docket entry
                           855); 741 744; 750; 752; 776 777; 800 802 ADMITTED. Demonstrative aides 1 4 not admitted
                           but are considered to be part of the record. (RE: related document(s)660 Amended chapter 11 plan
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P.), 661 Amended disclosure statement filed by Consolidated debtor Acis Capital
   12/11/2018              Management GP, LLC, Debtor Acis Capital Management, L.P.) (Ecker, C.) (Entered: 02/11/2019)

                             778 Request for transcript regarding a hearing held on 12/12/2018. The requested turn-around
   12/12/2018              time is hourly (Ecker, C.)

                            779 (4 pgs) Exhibit List filed by Trustee Robin Phelan (RE: related document(s)660 Chapter 11
   12/12/2018              plan, 661 Disclosure statement). (Chiarello, Annmarie)

                              Hearing held on 12/12/2018. (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)612 Chapter 11 plan).) Appearances: J. Prostok, B. Forshey, and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A. Chiarello, and J.. Enright,
                           special counsel for R. Phelan, Trustee; H. ONeal and M. Bales and M. Hurst for Highland Capital
                           Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland CLO
                           Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain and J. Bentley (telephonically) for Issuers & Co-
                           Issuers; A. Alves and D. Novakov for U.S. Bank as CLO Trustee; W. Scott, representative of
                           HCLOF (telephonically). Evidentiary hearing. Hearing adjourned and will resume on 12/13/18 at
   12/12/2018              9:30 am. (Ecker, C.) (Entered: 12/17/2018)

   12/12/2018                Hearing held on 12/12/2018. (RE: related document(s)661 Amended disclosure statement filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                           L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok, B. Forshey,
                           and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A. Chiarello, and J.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013552              106/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                    U.S. Bankruptcy Court - Entered     02/01/21
                                                                            Northern District of Texas 18:22:33   Page 108 of
           Case 3:21-cv-00538-N      Document      26-51        167
                                                              Filed   06/09/21           Page       186 of 245
                      Enright, special counsel for R. Phelan, Trustee; H. ONeal and M. Bales and M. Hurst for   PageID 16500
                                                                                                                        Highland
                           Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland
                           CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain and J. Bentley (telephonically) for Issuers &
                           Co-Issuers; A. Alves and D. Novakov for U.S. Bank as CLO Trustee; W. Scott, representative of
                           HCLOF (telephonically). Evidentiary hearing. Hearing adjourned and will resume on 12/13/18 at
                           9:30 am. (Ecker, C.) (Entered: 12/17/2018)

                            780 (4 pgs) Exhibit List Supplemental filed by Highland CLO Funding, Ltd., Highland Capital
                           Management, L.P. (RE: related document(s)660 Chapter 11 plan, 661 Disclosure statement).
   12/13/2018              (Binford, Jason)

                             781 Request for transcript regarding a hearing held on 12/13/2018. The requested turn-around
   12/13/2018              time is hourly (Ecker, C.)

                            782 (5 pgs) Witness and Exhibit List filed by Trustee Robin Phelan (RE: related document(s)705
                           Application for compensation for Winstead PC, Special Counsel, Period: 5/4/2018 to 9/30/2018,
   12/13/2018              Fee: $1,310,144.00, Expenses: $67,542.02.). (Enright, Jason)

                            783 (10 pgs) Application for compensation (first and final) for Diane G. Reed, Trustee Chapter
                           7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37. Filed by Trustee Diane
   12/13/2018              G. Reed (Reed, Diane)

                            784 (38 pgs) Application for compensation (first and final) for Reed & Elmquist, P.C., Trustee's
                           Attorney, Period: 4/16/2018 to 7/31/2018, Fee: $57,335.00, Expenses: $2,521.07. Filed by
   12/13/2018              Attorney Reed & Elmquist, P.C. (Elmquist, David)

                            785 (5 pgs) Notice of hearing and filing filed by Trustee Diane G. Reed (RE: related
                           document(s)783 Application for compensation (first and final) for Diane G. Reed, Trustee
                           Chapter 7, Period: 4/13/2018 to 5/11/2018, Fee: $34,905.30, Expenses: $475.37. Filed by
                           Trustee Diane G. Reed, 784 Application for compensation (first and final) for Reed & Elmquist,
                           P.C., Trustee's Attorney, Period: 4/16/2018 to 7/31/2018, Fee: $57,335.00, Expenses: $2,521.07.
                           Filed by Attorney Reed & Elmquist, P.C.). Hearing to be held on 1/14/2019 at 02:30 PM Dallas
   12/13/2018              Judge Jernigan Ctrm for 784 and for 783, (Elmquist, David)

                              Hearing held on 12/13/2018. (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok, B. Forshey, and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, and A. Chiarello, special
                           counsel for R. Phelan, Trustee; H. ONeal and M. Bales for Highland Capital Management and
                           Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua
                           Terry; J. Bain and J. Bentley (telephonically) for Issuers & Co-Issuers; A. Alves and D. Novakov
                           for U.S. Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary
                           hearing. Hearing adjourned and will resume on 12/14/18 at 9:35 am. (Ecker, C.) (Entered:
   12/13/2018              12/17/2018)

   12/14/2018                786 Request for transcript regarding a hearing held on 12/14/2018. The requested turn-around
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013553             107/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 109 of
           Case 3:21-cv-00538-N       Document
                      time is hourly (Ecker, C.) 26-51        167
                                                            Filed   06/09/21           Page       187 of 245  PageID 16501


                            787 (5 pgs) Amended Witness and Exhibit List filed by Trustee Robin Phelan (RE: related
   12/14/2018              document(s)782 List (witness/exhibit/generic)). (Enright, Jason)

                             Hearing held on 12/14/2018. (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok, for and with
                           Trustee, R. Phelan; J. Wielebinski, P. Lamberson, and A. Chiarello, special counsel for R. Phelan,
                           Trustee; H. ONeal and M. Hurst for Highland Capital Management and Neutra, Ltd.; M. Maloney,
                           R. Matsumura, and M. Cadavid for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J.
                           Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO
                           Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing. Hearing
   12/14/2018              adjourned and will resume on 12/18/18 at 11:30 am. (Ecker, C.) (Entered: 12/17/2018)

                            788 (4 pgs) Exhibit List Second Supplemental filed by Trustee Robin Phelan (RE: related
   12/17/2018              document(s)660 Chapter 11 plan). (Chiarello, Annmarie)

                            789 (98 pgs) Transcript regarding Hearing Held 12/11/18 RE: AM Session - Amended Plan.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           hearing held on 12/11/2018. (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)612 Chapter 11 plan).) Appearances: J. Prostok and S. Rosen, for and
                           with Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeil, J. Binford, M. Bales; S. Brown, M. Hurst, and B. Barnes for Highland
                           Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland
                           CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves for U.S.
                           Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing.
                           Matter adjourned and to resume 12/12/18 at 9:30 am. (Ecker, C.), Hearing held on 12/11/2018.
                           (RE: related document(s)661 Amended disclosure statement filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)621 Disclosure statement).) Appearances: J. Prostok and S. Rosen, for and with
                           Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeal, J. Binford, M. Bales; S. Brown, M. Hurst, and B. Barnes for Highland
                           Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland
                           CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves for U.S.
                           Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing.
                           Matter adjourned and to resume 12/12/18 at 9:30 am. (Ecker, C.)). Transcript to be made available
   12/18/2018              to the public on 03/18/2019. (Bowen, James)

   12/18/2018               790 (187 pgs) Transcript regarding Hearing Held 12/11/18 RE: PM Session - Amended Plan.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013554               108/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed   02/01/21
                                            U.S. Bankruptcy Court - Entered     02/01/21
                                                                    Northern District of Texas 18:22:33   Page 110 of
           Case 3:21-cv-00538-N  Document  26-51        167
                                                      Filed   06/09/21           Page
                      GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE   188 of 245  PageID 16502
                           DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation
                           hearing held on 12/11/2018. (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)612 Chapter 11 plan).) Appearances: J. Prostok and S. Rosen, for and
                           with Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeil, J. Binford, M. Bales; S. Brown, M. Hurst, and B. Barnes for Highland
                           Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland
                           CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves for U.S.
                           Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing.
                           Matter adjourned and to resume 12/12/18 at 9:30 am. (Ecker, C.), Hearing held on 12/11/2018.
                           (RE: related document(s)661 Amended disclosure statement filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)621 Disclosure statement).) Appearances: J. Prostok and S. Rosen, for and with
                           Trustee, R. Phelan; J. Wielebinski, R. Patel; P. Lamberson, A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeal, J. Binford, M. Bales; S. Brown, M. Hurst, and B. Barnes for Highland
                           Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland
                           CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves for U.S.
                           Bank as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing.
                           Matter adjourned and to resume 12/12/18 at 9:30 am. (Ecker, C.)). Transcript to be made available
                           to the public on 03/18/2019. (Bowen, James)

   12/18/2018                791 (103 pgs) Transcript regarding Hearing Held 12/12/18 RE: AM Session - Amended Plan.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                           12/12/2018. (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan).) Appearances: J. Prostok, B. Forshey, and S. Rosen, for and
                           with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A. Chiarello, and J.. Enright, special counsel
                           for R. Phelan, Trustee; H. ONeal and M. Bales and M. Hurst for Highland Capital Management
                           and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland CLO Funding, Ltd.;
                           B. Shaw for Joshua Terry; J. Bain and J. Bentley (telephonically) for Issuers & Co-Issuers; A.
                           Alves and D. Novakov for U.S. Bank as CLO Trustee; W. Scott, representative of HCLOF
                           (telephonically). Evidentiary hearing. Hearing adjourned and will resume on 12/13/18 at 9:30 am.
                           (Ecker, C.), Hearing held on 12/12/2018. (RE: related document(s)661 Amended disclosure
                           statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok,
                           B. Forshey, and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A.
                           Chiarello, and J. Enright, special counsel for R. Phelan, Trustee; H. ONeal and M. Bales and M.
                           Hurst for Highland Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M.
                           Cadavid for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain and J. Bentley
                           (telephonically) for Issuers & Co-Issuers; A. Alves and D. Novakov for U.S. Bank as CLO
                           Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing. Hearing

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013555              109/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 111 of
           Case 3:21-cv-00538-N    Document     26-51        167
                      adjourned and will resume on 12/13/18 at 9:30 am. (Ecker, C.)). Transcript to be made16503
                                                           Filed   06/09/21           Page       189 of 245  PageID  available to
                           the public on 03/18/2019. (Bowen, James)

                             792 (172 pgs) Transcript regarding Hearing Held 12/12/18 RE: PM Session - Amended Plan.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                           12/12/2018. (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan).) Appearances: J. Prostok, B. Forshey, and S. Rosen, for and
                           with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A. Chiarello, and J.. Enright, special counsel
                           for R. Phelan, Trustee; H. ONeal and M. Bales and M. Hurst for Highland Capital Management
                           and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for Highland CLO Funding, Ltd.;
                           B. Shaw for Joshua Terry; J. Bain and J. Bentley (telephonically) for Issuers & Co-Issuers; A.
                           Alves and D. Novakov for U.S. Bank as CLO Trustee; W. Scott, representative of HCLOF
                           (telephonically). Evidentiary hearing. Hearing adjourned and will resume on 12/13/18 at 9:30 am.
                           (Ecker, C.), Hearing held on 12/12/2018. (RE: related document(s)661 Amended disclosure
                           statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok,
                           B. Forshey, and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, A.
                           Chiarello, and J. Enright, special counsel for R. Phelan, Trustee; H. ONeal and M. Bales and M.
                           Hurst for Highland Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M.
                           Cadavid for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain and J. Bentley
                           (telephonically) for Issuers & Co-Issuers; A. Alves and D. Novakov for U.S. Bank as CLO
                           Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing. Hearing
                           adjourned and will resume on 12/13/18 at 9:30 am. (Ecker, C.)). Transcript to be made available to
   12/18/2018              the public on 03/18/2019. (Bowen, James)

                             793 (140 pgs) Transcript regarding Hearing Held 12/13/18 RE: AM Session - Amended Plan.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                           12/13/2018. (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)621 Disclosure statement).) Appearances: J. Prostok, B. Forshey, and S. Rosen, for
                           and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, and A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeal and M. Bales for Highland Capital Management and Neutra, Ltd.; M.
                           Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain
                           and J. Bentley (telephonically) for Issuers & Co-Issuers; A. Alves and D. Novakov for U.S. Bank
                           as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing. Hearing
                           adjourned and will resume on 12/14/18 at 9:35 am. (Ecker, C.)). Transcript to be made available to
   12/18/2018              the public on 03/18/2019. (Bowen, James)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013556               110/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33 Page 112 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 190 of 245 PageID 16504
   12/18/2018       794 (162 pgs) Transcript regarding Hearing Held 12/13/18 RE: PM Session - Amended Plan.
                  THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                  GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                  DATE IS 03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                  may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                  Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                  12/13/2018. (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                  Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                  document(s)612 Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated
                  debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                  document(s)621 Disclosure statement).) Appearances: J. Prostok, B. Forshey, and S. Rosen, for
                  and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, and A. Chiarello, special counsel for R.
                  Phelan, Trustee; H. ONeal and M. Bales for Highland Capital Management and Neutra, Ltd.; M.
                  Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain
                  and J. Bentley (telephonically) for Issuers & Co-Issuers; A. Alves and D. Novakov for U.S. Bank
                  as CLO Trustee; W. Scott, representative of HCLOF (telephonically). Evidentiary hearing. Hearing
                  adjourned and will resume on 12/14/18 at 9:35 am. (Ecker, C.)). Transcript to be made available to
                  the public on 03/18/2019. (Bowen, James)

                             795 (13 pgs) Transcript regarding Hearing Held 12/14/18 RE: Amended Plan. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           03/18/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on 12/14/2018.
                           (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)612
                           Chapter 11 plan)., 661 Amended disclosure statement filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)621
                           Disclosure statement).) Appearances: J. Prostok, for and with Trustee, R. Phelan; J. Wielebinski, P.
                           Lamberson, and A. Chiarello, special counsel for R. Phelan, Trustee; H. ONeal and M. Hurst for
                           Highland Capital Management and Neutra, Ltd.; M. Maloney, R. Matsumura, and M. Cadavid for
                           Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves
                           (telephonically) and D. Novakov for U.S. Bank as CLO Trustee; W. Scott, representative of
                           HCLOF (telephonically). Evidentiary hearing. Hearing adjourned and will resume on 12/18/18 at
                           11:30 am. (Ecker, C.)). Transcript to be made available to the public on 03/18/2019. (Bowen,
   12/18/2018              James)

                            796 (3 pgs) Agreed Order granting in part application for compensation (related document #
                           705) granting in part for Winstead PC, fees awarded: $1307023.90, expenses awarded:
   12/18/2018              $67542.02 Entered on 12/18/2018. (Okafor, M.)

                             797 Request for transcript regarding a hearing held on 12/18/2018. The requested turn-around
   12/18/2018              time is hourly (Ecker, C.)

                            798 (1 pg) Withdrawal of claim(s) Claim has been satisfied. Claim: 28 Filed by Creditor Texas
   12/18/2018              Comptroller of Public Accounts. (Brown, Charla)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013557              111/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 113 of
       Case
   12/18/20183:21-cv-00538-N                               167
                    799 (7 pgs; 2 docs) Agreed Motion to file document under seal. / Agreed Motion to 16505
                                 Document     26-51      Filed   06/09/21           Page       191 of 245  PageID Seal
                   Exhibits Filed by Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order)
                   (Binford, Jason)

   12/18/2018                800 (2 pgs) Trustee's Individual Bond. $5500000 (Neary, William)

                            801 (4 pgs) Witness and Exhibit List Supplemental Joint Witness and Exhibit List filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related document(s)660
   12/18/2018              Chapter 11 plan, 661 Disclosure statement). (Matsumura, Rebecca)

                              Confirmation Hearing held on 12/18/2018. (RE: related document(s)660 Amended chapter 11
                           plan filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)612 Chapter 11 plan).) Appearances: J. Prostok and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello,
                           special counsel for R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital
                           Management and Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.;
                           B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D.
                           Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative of HCLOF (telephonically).
                           Evidentiary hearing. Hearing concluded. Parties will submit post-hearing briefs rather than present
                           oral closing arguments. Briefs due 12/31/18 at 5:00 pm Central time (25-page limit per side). Court
   12/18/2018              will deliberate and rule thereafter. (Ecker, C.) (Entered: 12/20/2018)

                               Final Hearing held on 12/18/2018. (RE: related document(s)661 Amended disclosure statement
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J. Prostok
                           and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A.
                           Chiarello, special counsel for R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland
                           Capital Management and Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding,
                           Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D.
                           Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative of HCLOF (telephonically).
                           Evidentiary hearing. Hearing concluded. Parties will submit post-hearing briefs rather than present
                           oral closing arguments. Briefs due 12/31/18 at 5:00 pm Central time (25-page limit per side). Court
   12/18/2018              will deliberate and rule thereafter. (Ecker, C.) (Entered: 12/20/2018)

                              Hearing NOT held on 12/18/2018. (RE: related document(s)638 Motion for leave to Address
                           Motion to Dissolve Preliminary Injunction Filed by Creditor Highland CLO Funding, Ltd., 639
                           Motion for relief from stay Fee amount $181, Filed by Creditor Highland CLO Funding, Ltd.) ***
                           this matter to be reset, as necessary, depending on courts ruling on confirmation*** (Ecker, C.)
   12/18/2018              (Entered: 12/20/2018)

                             Hearing NOT held on 12/18/2018. (RE: related document(s)601 Motion to convert case from
                           chapter 11 to 7 . Fee Amount $15 Filed by Creditor Highland Capital Management, L.P.) ***
                           matter to be reset, as necessary, depending on courts ruling on confirmation*** (Ecker, C.)
   12/18/2018              (Entered: 12/20/2018)

   12/18/2018                Hearing held on 12/18/2018. (RE: related document(s)705 Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses:
                           $67,542.02. Filed by Spec. Counsel Winstead PC Objections due by 12/11/2018. (Attachments: #
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013558             112/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 114 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page       192 of 245  PageID
                      1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D Part 1 # 5 Exhibit D Part 2 # 6 Exhibit  16506
                                                                                                                         D Part
                           3 # 7 Exhibit D Part 4 # 8 Exhibit D Part 5 # 9 Exhibit D Part 6 # 10 Exhibit D Part 7 # 11 Exhibit
                           E # 12 Exhibit F # 13 Proposed Order)) Appearances: J. Prostok and S. Rosen, for and with
                           Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital Management and Neutra,
                           Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry;
                           J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO
                           Trustee; H. Bestwick, representative of HCLOF (telephonically). Nonevidentiary hearing. Agreed
                           Order announced and to be submitted. (Ecker, C.) (Entered: 12/20/2018)

                              Hearing held on 12/18/2018. (RE: related document(s)708 Application for compensation - First
                           Interim Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursement of Expenses Advanced for Forshey &
                           Prostok LLP, Trustee's Attorney, Period: 5/14/2018 to 11/15/2018, Fee: $1,785,713.75,
                           Expenses: $50,133.29. Filed by Attorney Forshey & Prostok LLP Objections due by
                           12/11/2018.) Appearances: J. Prostok and S. Rosen, for and with Trustee, R. Phelan; J.
                           Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for R. Phelan, Trustee; H.
                           ONeal, J. Binford, and M. Bales for Highland Capital Management and Neutra, Ltd.; M. Maloney
                           and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers
                           & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO Trustee; H.
                           Bestwick, representative of HCLOF (telephonically). Nonevidentiary hearing. Agreed Order
   12/18/2018              announced and to be submitted. (Ecker, C.) (Entered: 12/20/2018)

                              Hearing held on 12/18/2018. (RE: related document(s)707 Application for administrative
                           expenses Filed by Creditor Joshua Terry (Attachments: # 1 Exhibit 1 (RDG Invoices) # 2 Exhibit 2
                           (Winstead Invoices) # 3 Proposed Order)) Appearances: J. Prostok and S. Rosen, for and with
                           Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for R.
                           Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital Management and Neutra,
                           Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry;
                           J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO
                           Trustee; H. Bestwick, representative of HCLOF (telephonically). Nonevidentiary hearing.
                           Application granted, although court directed Trustee to only pay 75% of fees at this time. Counsel
   12/18/2018              should upload order. (Ecker, C.) (Entered: 12/20/2018)

                              Hearing held on 12/18/2018. (RE: related document(s)728 Application for compensation - First
                           Interim Fee Application of Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co., Inc. for
                           Compensation and Reimbursement for Miller Buckfire & Co., LLC, Financial Advisor, Period:
                           6/25/2018 to 9/30/2018, Fee: $400,000.00, Expenses: $177,751.88. Filed by Financial Advisor
                           Miller Buckfire & Co., LLC Objections due by 12/18/2018.) Appearances: J. Prostok and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello,
                           special counsel for R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital
                           Management and Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.;
                           B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D.
                           Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative of HCLOF (telephonically).
                           Nonevidentiary hearing. Application granted. Counsel should upload order. (Ecker, C.) (Entered:
   12/18/2018              12/20/2018)

   12/18/2018                807 (1 pg) Court admitted exhibits date of hearing December 18, 2018: Movant exhibits 1, 2
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013559             113/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 115 of
           Case 3:21-cv-00538-N     Document     26-51        167
                      admitted. (RE: related document(s)707 Application for administrative expenses Filed by16507
                                                            Filed   06/09/21           Page       193 of 245  PageID  Creditor
                           Joshua Terry (Attachments: # 1 Exhibit 1 (RDG Invoices) # 2 Exhibit 2 (Winstead Invoices) # 3
                           Proposed Order)) (Ecker, C.) (Entered: 12/21/2018)

                            802 (2 pgs) Order granting agreed motion to seal exhibits (related document # 799) Entered on
   12/19/2018              12/19/2018. (Taylor, A)

                            803 (3 pgs) Agreed Order granting, in part, first interim application for compensation (related
                           document # 708) granting for Forshey & Prostok LLP, fees awarded: $1785713.75, expenses
   12/19/2018              awarded: $50133.29 Entered on 12/19/2018. (Taylor, A)

   12/20/2018                804 (145 pgs) Transcript regarding Hearing Held 12/18/18 RE: Amended Plan. THIS
                           TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                           PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                           03/20/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy may be
                           obtained from the official court transcriber. Court Reporter/Transcriber J&J Court Transcribers,
                           Inc., Telephone number 609-586-2311. (RE: related document(s) Confirmation Hearing held on
                           12/18/2018. (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)612 Chapter 11 plan).) Appearances: J. Prostok and S. Rosen, for and with Trustee,
                           R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for R. Phelan,
                           Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital Management and Neutra, Ltd.;
                           M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J.
                           Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO
                           Trustee; H. Bestwick, representative of HCLOF (telephonically). Evidentiary hearing. Hearing
                           concluded. Parties will submit post-hearing briefs rather than present oral closing arguments. Briefs
                           due 12/31/18 at 5:00 pm Central time (25-page limit per side). Court will deliberate and rule
                           thereafter. (Ecker, C.), Final Hearing held on 12/18/2018. (RE: related document(s)661 Amended
                           disclosure statement filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
                           Capital Management, L.P. (RE: related document(s)621 Disclosure statement).) Appearances: J.
                           Prostok and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and
                           A. Chiarello, special counsel for R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for
                           Highland Capital Management and Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO
                           Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves
                           (telephonically) and D. Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative of
                           HCLOF (telephonically). Evidentiary hearing. Hearing concluded. Parties will submit post-hearing
                           briefs rather than present oral closing arguments. Briefs due 12/31/18 at 5:00 pm Central time (25-
                           page limit per side). Court will deliberate and rule thereafter. (Ecker, C.), Hearing held on
                           12/18/2018. (RE: related document(s)705 Application for compensation for Winstead PC, Special
                           Counsel, Period: 5/4/2018 to 9/30/2018, Fee: $1,310,144.00, Expenses: $67,542.02. Filed by
                           Spec. Counsel Winstead PC Objections due by 12/11/2018. (Attachments: # 1 Exhibit A # 2
                           Exhibit B # 3 Exhibit C # 4 Exhibit D Part 1 # 5 Exhibit D Part 2 # 6 Exhibit D Part 3 # 7 Exhibit D
                           Part 4 # 8 Exhibit D Part 5 # 9 Exhibit D Part 6 # 10 Exhibit D Part 7 # 11 Exhibit E # 12 Exhibit F
                           # 13 Proposed Order)) Appearances: J. Prostok and S. Rosen, for and with Trustee, R. Phelan; J.
                           Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for R. Phelan, Trustee; H.
                           ONeal, J. Binford, and M. Bales for Highland Capital Management and Neutra, Ltd.; M. Maloney
                           and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers
                           & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank as CLO Trustee; H.

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013560               114/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 116 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page       194 of 245
                      Bestwick, representative of HCLOF (telephonically). Nonevidentiary hearing. Agreed OrderPageID 16508
                           announced and to be submitted. (Ecker, C.), Hearing held on 12/18/2018. (RE: related
                           document(s)708 Application for compensation - First Interim Application of Forshey & Prostok,
                           LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 11/15/2018, Fee: $1,785,713.75, Expenses: $50,133.29. Filed by Attorney Forshey
                           & Prostok LLP Objections due by 12/11/2018.) Appearances: J. Prostok and S. Rosen, for and
                           with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello, special counsel for
                           R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital Management and
                           Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.; B. Shaw for Joshua
                           Terry; J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D. Novakov for U.S. Bank
                           as CLO Trustee; H. Bestwick, representative of HCLOF (telephonically). Nonevidentiary hearing.
                           Agreed Order announced and to be submitted. (Ecker, C.), Hearing held on 12/18/2018. (RE:
                           related document(s)707 Application for administrative expenses Filed by Creditor Joshua Terry
                           (Attachments: # 1 Exhibit 1 (RDG Invoices) # 2 Exhibit 2 (Winstead Invoices) # 3 Proposed
                           Order)) Appearances: J. Prostok and S. Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P.
                           Lamberson, R. Patel and A. Chiarello, special counsel for R. Phelan, Trustee; H. ONeal, J. Binford,
                           and M. Bales for Highland Capital Management and Neutra, Ltd.; M. Maloney and R. Matsumura
                           for Highland CLO Funding, Ltd.; B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A.
                           Alves (telephonically) and D. Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative
                           of HCLOF (telephonically). Nonevidentiary hearing. Application granted, although court directed
                           Trustee to only pay 75% of fees at this time. Counsel should upload order. (Ecker, C.), Hearing
                           held on 12/18/2018. (RE: related document(s)728 Application for compensation - First Interim
                           Fee Application of Miller Buckfire & Co., LLC and Stifel, Nicolaus & Co., Inc. for
                           Compensation and Reimbursement for Miller Buckfire & Co., LLC, Financial Advisor, Period:
                           6/25/2018 to 9/30/2018, Fee: $400,000.00, Expenses: $177,751.88. Filed by Financial Advisor
                           Miller Buckfire & Co., LLC Objections due by 12/18/2018.) Appearances: J. Prostok and S.
                           Rosen, for and with Trustee, R. Phelan; J. Wielebinski, P. Lamberson, R. Patel and A. Chiarello,
                           special counsel for R. Phelan, Trustee; H. ONeal, J. Binford, and M. Bales for Highland Capital
                           Management and Neutra, Ltd.; M. Maloney and R. Matsumura for Highland CLO Funding, Ltd.;
                           B. Shaw for Joshua Terry; J. Bain for Issuers & Co-Issuers; A. Alves (telephonically) and D.
                           Novakov for U.S. Bank as CLO Trustee; H. Bestwick, representative of HCLOF (telephonically).
                           Nonevidentiary hearing. Application granted. Counsel should upload order. (Ecker, C.)). Transcript
                           to be made available to the public on 03/20/2019. (Bowen, James)

                            805 (2 pgs) Order granting Mr.Terry's application for administrative expenses (related document
   12/20/2018              # 707) Entered on 12/20/2018. (Taylor, A)

                            806 (2 pgs) Order granting first interim fee application for compensation of Miller Buckfire &
                           Co., LLC. and Stifel, Nicolaus & Co. Inc. (related document # 728) granting for Miller Buckfire &
                           Co., LLC, fees awarded: $400000.00, expenses awarded: $177751.88 Entered on 12/20/2018.
   12/20/2018              (Taylor, A)

                            808 (9 pgs) Debtor-in-possession monthly operating report for filing period 10/1/2018 to
   12/21/2018              10/31/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            809 (9 pgs) Debtor-in-possession monthly operating report for filing period 11/1/2018 to
   12/21/2018              11/30/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013561               115/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                            02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33 Page 117 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 195 of 245 PageID 16509
   12/21/2018       810 (20 pgs) Notice Letter to Judge Jernigan requesting claw back of Privileged Document
                  filed by Creditor Highland Capital Management, L.P.. (O'Neil, Holland)

                            811 (9 pgs) Debtor-in-possession monthly operating report for filing period 10/1/2018 to
   12/26/2018              10/31/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            812 (9 pgs) Debtor-in-possession monthly operating report for filing period 11/1/2018 to
   12/26/2018              11/30/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            813 (2 pgs) Notice of Deadline to Respond by January 10, 2019 filed by Creditor Highland
                           Capital Management, L.P. (RE: related document(s)772 Application for administrative expenses
                           Filed by Creditor Highland Capital Management, L.P. Objections due by 1/2/2019. (Attachments: #
   12/28/2018              1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D)). (Binford, Jason)

                             814 (232 pgs) Notice of Filing of Findings of Fact, Conclusions of Law, and Order
                           Granting Final Approval of Disclosure Statement and Confirming the Third Amended Joint
                           Plan for Acis Capital Management, L.P. and Acis Capital Management GP, LLC, as Modified
                           filed by Trustee Robin Phelan (RE: related document(s)660 Amended chapter 11 plan filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   12/31/2018              (RE: related document(s)612 Chapter 11 plan).). (Prostok, Jeff)

                            815 (27 pgs) Closing Summation of Robin Phelan, Chapter 11 Trustee, in Support of
                           Confirmation of Chapter 11 Trustee's Third Amended Joint Plan of Reorganization filed by Trustee
                           Robin Phelan (RE: related document(s)660 Chapter 11 plan). (Prostok, Jeff) Modified TEXT on
   12/31/2018              1/2/2019 (Blanco, J.).

                            816 (17 pgs) Post Trial Brief Opposing Confirmation of Third Amended Joint Plan for Acis
                           Capital Management, L.P. and Acis Capital Management GP, filed by Creditor Highland CLO
                           Funding, Ltd. (RE: related document(s)660 Chapter 11 plan). (Bessette, Paul) Modified TEXT on
   12/31/2018              1/2/2019 (Blanco, J.).

                            817 SEALED document regarding: Joint Appendix per court order filed by Highland CLO
                           Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd. (RE: related document(s)802
   12/31/2018              Order on motion to seal). (Bessette, Paul)

                            818 (15 pgs) Post-Trial Brief of Highland Capital Management, L.P. and Neutra, Ltd. Opposing
                           Confirmation of Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital
                           Management GP, LLC filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)722 Objection to confirmation of plan, 723 Objection to confirmation of plan). (O'Neil,
   12/31/2018              Holland) Modified TEXT on 1/2/2019 (Blanco, J.).

                            819 (21 pgs) Trustee's Objection to (related document(s): 772 Application for administrative
                           expenses filed by Creditor Highland Capital Management, L.P.) filed by Trustee Robin Phelan.
   01/10/2019              (Enright, Jason)

   01/14/2019               820 (16 pgs) Motion for leave - Motion to Convert Highland Capital Management, L.P.'s
                           Application for Administrative Expense Claim Pursuant to 11 U.S.C. Section 503(b) to an
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013562              116/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33   Page 118 of
           Case 3:21-cv-00538-N   Document   26-51        167
                      Adversary Proceeding and Consolidate it with the Existing Adversary Proceeding 16510
                                                        Filed   06/09/21           Page       196 of 245  PageID (related
                           document(s) 772 Application for administrative expenses) Filed by Trustee Robin Phelan (Prostok,
                           Jeff)

                              Hearing held on 1/14/2019. (RE: related document(s)784 Application for compensation (first
                           and final) for Reed & Elmquist, P.C., Trustee's Attorney, Period: 4/16/2018 to 7/31/2018, Fee:
                           $57,335.00, Expenses: $2,521.07. Filed by Attorney Reed & Elmquist, P.C.) 4.Appearances: D.
                           Reed, Trustee; D. Elmquist for his firm; L. Rea for Trustee. Nonevidentiary hearing. Application
                           granted ($59,856.07 fees and expenses). Counsel should upload order. (Ecker, C.) (Entered:
   01/14/2019              01/15/2019)

                              Hearing held on 1/14/2019. (RE: related document(s)783 Application for compensation (first
                           and final) for Diane G. Reed, Trustee Chapter 7, Period: 4/13/2018 to 5/11/2018, Fee:
                           $34,905.30, Expenses: $475.37. Filed by Trustee Diane G. Reed) Appearances: D. Reed, Trustee;
                           L. Rea for Trustee. Nonevidentiary hearing. Application granted ($35,380.67 fees and expenses).
   01/14/2019              Counsel should upload order. (Ecker, C.) (Entered: 01/15/2019)

                            821 (2 pgs) Order granting application for compensation (related document # 783) granting for
                           Diane G. Reed, fees awarded: $34905.30, expenses awarded: $475.37 Entered on 1/16/2019.
   01/16/2019              (Taylor, A)

                            822 (2 pgs) Order granting application for compensation (related document # 784) granting for
                           Reed & Elmquist, P.C., fees awarded: $57335.00, expenses awarded: $2521.07 Entered on
   01/16/2019              1/16/2019. (Taylor, A)

                            823 (6 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)821 Order
                           granting application for compensation (related document 783) granting for Diane G. Reed, fees
                           awarded: $34905.30, expenses awarded: $475.37 Entered on 1/16/2019.) No. of Notices: 1.
   01/18/2019              Notice Date 01/18/2019. (Admin.)

                             824 (6 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)822 Order
                           granting application for compensation (related document 784) granting for Reed & Elmquist, P.C.,
                           fees awarded: $57335.00, expenses awarded: $2521.07 Entered on 1/16/2019.) No. of Notices:
   01/18/2019              1. Notice Date 01/18/2019. (Admin.)

                            825 (18 pgs) Motion for leave - Amended Motion to Convert Highland Capital Management,
                           L.P.'s Application for Administrative Expense Claim Pursuant to 11 U.S.C. Section 503(b) to
                           an Adversary Proceeding and Consolidate It with the Existing Adversary Proceeding (related
   01/22/2019              document(s) 820 Motion for leave) Filed by Trustee Robin Phelan (Prostok, Jeff)

                            843 (2 pgs) DISTRICT COURT Final order from District court Judge Fitzwater, re: appeal on
                           Civil Action number:3:18-cv-01900-D, DISMISSED (RE: related document(s)390 Order on
   01/22/2019              motion for leave). Entered on 1/22/2019 (Whitaker, Sheniqua) (Entered: 02/05/2019)

   01/25/2019               826 (3 pgs) Notice of hearing filed by Trustee Robin Phelan (RE: related document(s)825 Motion
                           for leave - Amended Motion to Convert Highland Capital Management, L.P.'s Application for
                           Administrative Expense Claim Pursuant to 11 U.S.C. Section 503(b) to an Adversary
                           Proceeding and Consolidate It with the Existing Adversary Proceeding (related document(s)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013563               117/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 119 of
           Case 3:21-cv-00538-N    Document      26-51        167
                      820 Motion for leave) Filed by Trustee Robin Phelan). Hearing to be held on 3/27/201916511
                                                            Filed   06/09/21           Page       197 of 245  PageID  at 01:30
                           PM Dallas Judge Jernigan Ctrm for 825, (Prostok, Jeff)

                            827 (47 pgs) Bench Ruling and Memorandum of Opinion in support of final approval of
                           Disclosure Statement and Confirmation of Plan (RE: related document(s)660 Chapter 11 plan filed
                           by Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital Management GP,
                           LLC, 661 Disclosure statement filed by Debtor Acis Capital Management, L.P., Consolidated
   01/31/2019              debtor Acis Capital Management GP, LLC). Entered on 1/31/2019 (Okafor, M.)

                            828 (281 pgs) Notice of Filing Revised Confirmation Order Reflecting Non-Material
   01/31/2019              Changes filed by Trustee Robin Phelan. (Prostok, Jeff)

                            829 (229 pgs) Order granting final approval of disclosure statement and confirming the third
                           amended joint chapter 11 plan (RE: related document(s)660 Chapter 11 plan filed by Debtor Acis
                           Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC). Entered on
                           1/31/2019 (Whitaker, Sheniqua). Related document(s) 661 Disclosure statement filed by Debtor
   01/31/2019              Acis Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC.

                            830 (229 pgs) Findings of fact and conclusions of law (RE: related document(s)829 Order
   01/31/2019              confirming chapter 11 plan). Entered on 1/31/2019 (Whitaker, Sheniqua)

                            831 INCORRECT ENTRY: Post confirmation order. Application for Compensation due by
                           4/2/2019. Objection to Claim due by 4/2/2019. Final Decree due 7/31/2019. Status Conference to
                           be held on 8/7/2019 at 01:30 PM at Dallas Judge Jernigan Ctrm. Entered on 2/1/2019 (Ecker, C.)
   02/01/2019              Modified text and terminated document on 2/4/2019 (Ecker, C.).

                             832 (513 pgs; 4 docs) Notice of appeal (Consolidated with Lead Civil Case# 3:18-CV-1056-D)
                           . Fee Amount $298 filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P.,
                           Neutra, Ltd. (RE: related document(s)827 Memorandum of opinion). Appellant Designation due by
                           02/15/2019. (Attachments: # 1 Appendix Appendix A - Bench Ruling and Memorandum of Law
                           (Doc. 827) # 2 Appendix Appendix B - Findings of Fact and Conclusions of Law (Doc. 829) # 3
                           Appendix Appendix C - Findings of Fact and Conclusions of Law (Docs. 830))(Bessette, Paul)
   02/01/2019              MODIFIED text on 4/25/2019 (Whitaker, Sheniqua).

                             Receipt of filing fee for Notice of appeal(18-30264-sgj11) [appeal,ntcapl] ( 298.00). Receipt
   02/01/2019              number 26143821, amount $ 298.00 (re: Doc# 832). (U.S. Treasury)

                            833 (17 pgs) Motion to stay pending appeal (related documents 827 Memorandum of opinion,
                           829 Order confirming chapter 11 plan, 830 Findings of fact and conclusions of law) Filed by
   02/01/2019              Highland CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd. (Bessette, Paul)

                            834 (4 pgs) Motion for expedited hearing(related documents 833 Motion to stay pending appeal)
                           Filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd. (Bessette,
   02/01/2019              Paul)

                            835 (8 pgs) Certificate of service re: Confirmation Order filed by Trustee Robin Phelan (RE:
   02/01/2019              related document(s)829 Order confirming chapter 11 plan). (Rosen, Suzanne)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013564              118/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                            02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33 Page 120 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 198 of 245 PageID 16512
   02/01/2019      836 (3 pgs) Expedited Notice of hearing filed by Creditor Highland Capital Management, L.P.
                  (RE: related document(s)833 Motion to stay pending appeal (related documents 827 Memorandum
                  of opinion, 829 Order confirming chapter 11 plan, 830 Findings of fact and conclusions of law)
                  Filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd.). Hearing
                  to be held on 2/8/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 833, (Binford, Jason)

                            837 (233 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)829 Order
                           granting final approval of disclosure statement and confirming the third amended joint chapter 11
                           plan (RE: related document(s)660 Chapter 11 plan filed by Debtor Acis Capital Management, L.P.,
                           Consolidated debtor Acis Capital Management GP, LLC). Entered on 1/31/2019 (Whitaker,
                           Sheniqua). Related document(s) 661 Disclosure statement filed by Debtor Acis Capital
                           Management, L.P., Consolidated debtor Acis Capital Management GP, LLC.) No. of Notices: 2.
   02/03/2019              Notice Date 02/03/2019. (Admin.)

                            839 (516 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)832
                           Notice of appeal . Fee Amount $298 filed by Highland CLO Funding, Ltd., Highland Capital
                           Management, L.P., Neutra, Ltd. (RE: related document(s)827 Memorandum of opinion). Appellant
                           Designation due by 02/15/2019. (Attachments: # 1 Appendix Appendix A - Bench Ruling and
                           Memorandum of Law (Doc. 827) # 2 Appendix Appendix B - Findings of Fact and Conclusions of
                           Law (Doc. 829) # 3 Appendix Appendix C - Findings of Fact and Conclusions of Law (Docs.
   02/05/2019              830))) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                            840 (2 pgs) Notice regarding the record for a bankruptcy appeal to the U.S. District Court. (RE:
                           related document(s)832 Notice of appeal . (RE: related document(s)827 Memorandum of opinion).
                           Appellant Designation due by 02/15/2019. (Attachments: # 1 Appendix Appendix A - Bench
                           Ruling and Memorandum of Law (Doc. 827) # 2 Appendix Appendix B - Findings of Fact and
                           Conclusions of Law (Doc. 829) # 3 Appendix Appendix C - Findings of Fact and Conclusions of
   02/05/2019              Law (Docs. 830))) (Whitaker, Sheniqua)

                            841 (1 pg) Post confirmation order. Application for Compensation due by 4/8/2019. Objection to
                           Claim due by 4/8/2019. Final Decree due 8/5/2019. Status Conference to be held on 8/7/2019 at
   02/05/2019              01:30 PM at Dallas Judge Jernigan Ctrm. Entered on 2/5/2019 (Taylor, A)

                            842 (3 pgs) Order granting motion for expedited hearing (Related Doc# 834)(document set for
                           hearing: 833 Motion to stay pending appeal) Hearing to be held on 2/8/2019 at 09:30 AM Dallas
   02/05/2019              Judge Jernigan Ctrm for 833, Entered on 2/5/2019. (Taylor, A)

                            844 (5 pgs; 2 docs) INCORRECT ENTRY: INCORRECT PDF ATTACHED. Certificate of No
                           Objection filed by Creditor Highland Capital Management, L.P. (RE: related document(s)522
                           Objection to claim). (Attachments: # 1 Proposed Order) (Binford, Jason) Modified on 2/6/2019
   02/06/2019              (Tello, Chris).

                            845 (6 pgs; 2 docs) INCORRECT ENTRY: INCORRECT PDF ATTACHED. Certificate of No
                           Objection filed by Creditor Highland Capital Management, L.P. (RE: related document(s)521
                           Objection to claim). (Attachments: # 1 Proposed Order) (Binford, Jason) Modified on 2/6/2019
   02/06/2019              (Tello, Chris).

   02/06/2019                846 (5 pgs; 2 docs) Certificate of No Objection filed by Creditor Highland Capital Management,
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013565             119/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 121 of
           Case 3:21-cv-00538-N      Document   26-51        167
                                                           Filed   06/09/21           Page       199 of 245
                      L.P. (RE: related document(s)522 Objection to claim). (Attachments: # 1 Proposed Order)PageID 16513
                           (Binford, Jason)

                            847 (5 pgs; 2 docs) Certificate of No Objection filed by Creditor Highland Capital Management,
                           L.P. (RE: related document(s)521 Objection to claim). (Attachments: # 1 Proposed Order)
   02/06/2019              (Binford, Jason)

                            848 (3 pgs) Objection to (related document(s): 846 Certificate (generic) filed by Creditor
                           Highland Capital Management, L.P., 847 Certificate (generic) filed by Creditor Highland Capital
   02/06/2019              Management, L.P.) filed by Jennifer G. Terry, Joshua Terry. (Shaw, Brian)

                            856 (553 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:19-cv-00291-D.
                           (RE: related document(s)832 Notice of appeal . (RE: related document(s)827 Memorandum of
                           opinion). Appellant Designation due by 02/15/2019. (Attachments: # 1 Appendix Appendix A -
                           Bench Ruling and Memorandum of Law (Doc. 827) # 2 Appendix Appendix B - Findings of Fact
                           and Conclusions of Law (Doc. 829) # 3 Appendix Appendix C - Findings of Fact and Conclusions
   02/06/2019              of Law (Docs. 830))) (Whitaker, Sheniqua) (Entered: 02/11/2019)

                            849 (8 pgs) Certificate of service re: Chapter 11 Post-Confirmation Order filed by Trustee Robin
   02/07/2019              Phelan (RE: related document(s)841 Post confirmation order). (Prostok, Jeff)

                            850 (27 pgs) INCORRECT ENTRY: EVENT CODE. SEE DOCUMENT 851. Notice -
                           Response of Robin Phelan, Chapter 11 Trustee, Opposing Appellants' Emergency Motion for
                           an Immediate Stay Pending Appeal and to Expedite Review filed by Trustee Robin Phelan (RE:
                           related document(s)833 Motion to stay pending appeal (related documents 827 Memorandum of
                           opinion, 829 Order confirming chapter 11 plan, 830 Findings of fact and conclusions of law) Filed
                           by Highland CLO Funding, Ltd., Highland Capital Management, L.P., Neutra, Ltd.). (Prostok, Jeff)
   02/07/2019              Modified on 2/7/2019 (Rielly, Bill).

                             851 (27 pgs) Response opposed to (related document(s): 833 Motion to stay pending appeal
                           (related documents 827 Memorandum of opinion, 829 Order confirming chapter 11 plan, 830
                           Findings of fact and conclusions of law) filed by Creditor Highland Capital Management, L.P.,
                           Creditor Highland CLO Funding, Ltd., Creditor Neutra, Ltd.) filed by Trustee Robin Phelan .
   02/07/2019              (Rielly, Bill)

                            852 (6 pgs) BNC certificate of mailing. (RE: related document(s)840 Notice regarding the record
                           for a bankruptcy appeal to the U.S. District Court. (RE: related document(s)832 Notice of appeal .
                           (RE: related document(s)827 Memorandum of opinion). Appellant Designation due by 02/15/2019.
                           (Attachments: # 1 Appendix Appendix A - Bench Ruling and Memorandum of Law (Doc. 827) # 2
                           Appendix Appendix B - Findings of Fact and Conclusions of Law (Doc. 829) # 3 Appendix
                           Appendix C - Findings of Fact and Conclusions of Law (Docs. 830)))) No. of Notices: 1. Notice
   02/07/2019              Date 02/07/2019. (Admin.)

                             853 Request for transcript regarding a hearing held on 2/8/2019. The requested turn-around time
   02/08/2019              is hourly (Ecker, C.)

   02/08/2019               854 (2 pgs) Order denying expedited motion to stay pending appeal (related document # 833)
                           Entered on 2/8/2019. (Okafor, M.)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013566               120/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                           U.S. Bankruptcy Court - Entered     02/01/21
                                                                   Northern District of Texas 18:22:33 Page 122 of
           Case 3:21-cv-00538-N Document 26-51 Filed   167 06/09/21 Page 200 of 245 PageID 16514
                              Hearing held on 2/8/2019. (RE: related document(s)833 Motion to stay pending appeal (related
                           documents 827 Memorandum of opinion, 829 Order confirming chapter 11 plan, 830 Findings of
                           fact and conclusions of law) Filed by Highland CLO Funding, Ltd., Highland Capital Management,
                           L.P., Neutra, Ltd.) Appearances: M. Maloney for HCLOF; H. ONeil for HCM and Neeutra (J.P.
                           Sevilla present); J. Prostok, for and with Chapter 11 Trustee, R. Phelan; R. Patel, special counsel to
                           Chapter 11 Trustee; D. Novakoff and A. Alves (telephonically) for U.S. Bank; B. Shaw for J.
                           Terry; A. Anderson for CLO Issuers. Also listening in on telephone: J. Binford (HCM); A. Chiarello
                           (Chapter 11 Trustee); R. Matsumura (HCLOF); W. Scott (HCLOF). Nonevidentiary hearing
                           (movants asked court to generally take judicial notice of the confirmation hearing record). Motion
   02/08/2019              denied. Counsel to upload order. (Ecker, C.)

                            858 (68 pgs) Transcript regarding Hearing Held 02/08/19 RE: Motion to stay pending appeal.
                           THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 05/13/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber J&J Court
                           Transcribers, Inc., Telephone number 609-586-2311. (RE: related document(s) Hearing held on
                           2/8/2019. (RE: related document(s)833 Motion to stay pending appeal (related documents 827
                           Memorandum of opinion, 829 Order confirming chapter 11 plan, 830 Findings of fact and
                           conclusions of law) Filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P.,
                           Neutra, Ltd.) Appearances: M. Maloney for HCLOF; H. ONeil for HCM and Neeutra (J.P. Sevilla
                           present); J. Prostok, for and with Chapter 11 Trustee, R. Phelan; R. Patel, special counsel to
                           Chapter 11 Trustee; D. Novakoff and A. Alves (telephonically) for U.S. Bank; B. Shaw for J.
                           Terry; A. Anderson for CLO Issuers. Also listening in on telephone: J. Binford (HCM); A. Chiarello
                           (Chapter 11 Trustee); R. Matsumura (HCLOF); W. Scott (HCLOF). Nonevidentiary hearing
                           (movants asked court to generally take judicial notice of the confirmation hearing record). Motion
                           denied. Counsel to upload order. (Ecker, C.)). Transcript to be made available to the public on
   02/11/2019              05/13/2019. (Bowen, James)

                            859 (301 pgs; 3 docs) Objection to claim(s) 13 of Creditor(s) 3621 Cornell Ave.. Filed by
                           Creditor Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Binford,
   02/12/2019              Jason)

                            860 (2 pgs) Notice of hearing filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)859 Objection to claim(s) 13 of Creditor(s) 3621 Cornell Ave.. Filed by Creditor
                           Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B)). Hearing to be
   02/12/2019              held on 3/28/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 859, (Binford, Jason)

                            861 (20 pgs) Findings of fact and conclusions of law regarding motion to disallow payment to
                           Oaktree Capital Management, L.P. (RE: related document(s)590 Motion for authority to apply and
                           disburse funds filed by Creditor Highland Capital Management, L.P.). Entered on 2/13/2019 (Rielly,
   02/13/2019              Bill)

                            862 (8 pgs) Amended Schedules: E/F, (Changing the amount of a debt) fee Amount $31. Filed by
   02/13/2019              Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

   02/13/2019                  Receipt of filing fee for Schedules(18-30264-sgj11) [misc,schedall] ( 31.00). Receipt number
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013567               121/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 123 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21
                      26187233, amount $ 31.00 (re: Doc# 862). (U.S. Treasury)      Page       201 of 245  PageID 16515


                            863 (19 pgs) Notice of February 15, 2019 Effective Date for the Third Amended Joint Plan
                           for Acis Capital Management, LP and Acis Capital Management GP, LLC filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)660 Amended chapter 11 plan filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)612
   02/15/2019              Chapter 11 plan).). (Prostok, Jeff)

                            864 (9 pgs) Debtor-in-possession monthly operating report for filing period 12/1/2018 to
   02/18/2019              12/31/2018 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            865 (9 pgs) Debtor-in-possession monthly operating report for filing period 12/1/2018 to
   02/18/2019              12/31/2018 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            866 (9 pgs) Debtor-in-possession monthly operating report for filing period 1/1/2019 to
   02/18/2019              1/31/2019 filed by Debtor Acis Capital Management, L.P.. (Prostok, Jeff)

                            867 (9 pgs) Debtor-in-possession monthly operating report for filing period 1/1/2019 to
   02/18/2019              1/31/2019 filed by Consolidated debtor Acis Capital Management GP, LLC. (Prostok, Jeff)

                            868 (23 pgs) Reply to (related document(s): 819 Objection filed by Trustee Robin Phelan) Reply
                           to The Trustee's Objection to Highland's Administration Expense Claim filed by Creditor
   03/20/2019              Highland Capital Management, L.P.. (O'Neil, Holland)

                            869 (23 pgs) Objection to (related document(s): 825 Motion for leave - Amended Motion to
                           Convert Highland Capital Management, L.P.'s Application for Administrative Expense Claim
                           Pursuant to 11 U.S.C. Section 503(b) to an Adversary Proceeding and Consolidate It with
                           the Existing Adversary Proceedi filed by Trustee Robin Phelan) filed by Creditor Highland
   03/20/2019              Capital Management, L.P.. (O'Neil, Holland)

                            870 (4 pgs) Witness and Exhibit List for Hearing on March 27, 2019 at 1:30 p.m. filed by
                           Creditor Highland Capital Management, L.P. (RE: related document(s)772 Application for
                           administrative expenses, 825 Motion for leave - Amended Motion to Convert Highland Capital
                           Management, L.P.'s Application for Administrative Expense Claim Pursuant to 11 U.S.C.
                           Section 503(b) to an Adversary Proceeding and Consolidate It with the Existing Adversary
   03/22/2019              Proceedi). (Binford, Jason)

                            871 (5 pgs) Witness and Exhibit List filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)820 Motion for leave -
                           Motion to Convert Highland Capital Management, L.P.'s Application for Administrative
                           Expense Claim Pursuant to 11 U.S.C. Section 503(b) to an Adversary Proceeding and
                           Consolidate it with the Existing Adversary Proceeding (, 825 Motion for leave - Amended
                           Motion to Convert Highland Capital Management, L.P.'s Application for Administrative
                           Expense Claim Pursuant to 11 U.S.C. Section 503(b) to an Adversary Proceeding and
   03/22/2019              Consolidate It with the Existing Adversary Proceedi). (Chiarello, Annmarie)

   03/25/2019                872 (3 pgs) Response unopposed to (related document(s): 859 Objection to claim filed by
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013568               122/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 124 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page       202 of 245  PageID
                      Creditor Highland Capital Management, L.P.) (Reservation of Rights) filed by Consolidated     16516
                           debtor Acis Capital Management GP, LLC. (Shaw, Brian)

                            873 (4 pgs) Witness and Exhibit List for Hearing on March 28, 2019 filed by Creditor Highland
   03/25/2019              Capital Management, L.P. (RE: related document(s)859 Objection to claim). (Binford, Jason)

                            874 (5 pgs) Amended Witness and Exhibit List First Amended and Supplemental Witness and
                           Exhibit List for Hearing on March 27, 2019 at 1:30 p.m. filed by Creditor Highland Capital
   03/25/2019              Management, L.P. (RE: related document(s)870 List (witness/exhibit/generic)). (Binford, Jason)

                            875 (6 pgs) Declaration re: Declaration of David Klos in Support of Highland Capital
                           Management, L.P.'s Administrative Expense Claim filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)772 Application for administrative expenses). (Binford,
   03/26/2019              Jason)

                            876 (5 pgs) Amended Witness and Exhibit List Second Amended and Supplemental Witness
                           and Exhibit List for Hearing on March 27, 2019 at 1:30 p.m. filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)870 List (witness/exhibit/generic), 874 List
   03/26/2019              (witness/exhibit/generic)). (Binford, Jason)

                              Hearing held on 3/27/2019. (RE: related document(s)825 Motion for leave - Amended Motion
                           to Convert Highland Capital Management, L.P.'s Application for Administrative Expense
                           Claim Pursuant to 11 U.S.C. Section 503(b) to an Adversary Proceeding and Consolidate It
                           with the Existing Adversary Proceeding (related document(s) 820 Motion for leave) Filed by
                           Trustee Robin Phelan) Appearances: H. ONeil, J. Binford and M. Hurst for Highland Capital
                           Management; R. Patel, A. Chiarello, and B. Shaw for Reorganized Debtors; R. Matsumora and M.
                           Maloney for HCLOF; A. Alves (telephonically) for U.S. Bank. Nonevidentiary hearing
                           (demonstrative pleadings only). Court took matter under advisement. (Ellison, T.) (Entered:
   03/27/2019              04/01/2019)

                            888 Hearing continued (RE: related document(s)859 Objection to claim(s) 13 of Creditor(s) 3621
                           Cornell Ave., filed by Creditor Highland Capital Management, L.P. Hearing to be held on
                           5/16/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 859, Appearances: J. Binford for Highland
                           Capital Management; B. Shaw for Reorganized Debtor; P. Daugherty, pro se. Nonevidentiary
                           hearing. Court heard from Mr. Daugherty regarding the basis of his claim. Court set matter for
                           evidentiary hearing 5/16/19 at 9:30. Mr. Binford to prepare order that reflects some of the deadlines
   03/28/2019              outlined by court. (Edmond, Michael) (Entered: 04/05/2019)

                            877 (102 pgs) Motion to approve post-petition fees, expenses and charges Filed by Financial
   04/02/2019              Advisor Miller Buckfire & Co., LLC (Chiarello, Annmarie)

                            878 (97 pgs) Application for compensation - Second and Final Application of Forshey &
                           Prostok, LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06. Filed by Attorney Forshey
   04/02/2019              & Prostok LLP Objections due by 4/23/2019. (Prostok, Jeff)

   04/02/2019                879 (29 pgs) Application for compensation - First and Final Application of Babbe LLP, as
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013569              123/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33   Page 125 of
           Case 3:21-cv-00538-N   Document   26-51        167
                                                        Filed   06/09/21           Page       203 of 245  PageID
                      Consultant and Expert Witness for the Chapter 11 Trustee, for Allowance of Compensation    16517
                           and Reimbursement of Expenses Advanced for Babbe LLP, Consultant, Period: 11/26/2018 to
                           12/15/2018, Fee: $47018.00, Expenses: $10241.43. Filed by Witness Babbe LLP Objections due
                           by 4/23/2019. (Prostok, Jeff) MODIFIED text to match PDF on 4/3/2019 (Banks, Courtney).

                            880 (24 pgs) Application for compensation - First and Final Application of Mark N. Froeba,
                           as Consultant and Expert Witness for the Chapter 11 Trustee, for Allowance of
                           Compensation and Reimbursemnt of Expenses Advanced for Mark Froeba, Consultant, Period:
                           11/2/2018 to 12/13/2018, Fee: $107,450.00, Expenses: $4,791.90. Filed by Consultant Mark
   04/02/2019              Froeba Objections due by 4/23/2019. (Prostok, Jeff)

                            881 (56 pgs) Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses
                           Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee:
                           $453,699.63, Expenses: $436.84. Filed by Trustee Robin Phelan Objections due by 4/23/2019.
   04/02/2019              (Prostok, Jeff)

                            882 (12 pgs) Chapter 11 Trustee's Final Report filed by Trustee Robin Phelan. (Prostok, Jeff)
   04/02/2019              MODIFIED text to match PDF on 4/3/2019 (Banks, Courtney).

                            883 (7 pgs) Notice of hearing and Notice of Filing Final Fee Applications for the Chapter 11
                           Trustee and Trustee's Professionals, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced filed by Trustee Robin Phelan (RE: related document(s)877 Motion to
                           approve post-petition fees, expenses and charges Filed by Financial Advisor Miller Buckfire & Co.,
                           LLC, 878 Application for compensation - Second and Final Application of Forshey & Prostok,
                           LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06. Filed by Attorney Forshey
                           & Prostok LLP Objections due by 4/23/2019., 879 Application for compensation - First and
                           Final Application of Babbe LLP, as Consultant and Expert Witness for the Chapter 11
                           Trustee, for Allowance of Compensation and Reimbursement of Expenses Advanced for
                           Babbe LLP, Consultant, Period: 11/26/2018 to 12/15/2018, Fee: $61,247.87, Expenses:
                           $13,343.80. Filed by Witness Babbe LLP Objections due by 4/23/2019., 880 Application for
                           compensation - First and Final Application of Mark N. Froeba, as Consultant and Expert
                           Witness for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursemnt of
                           Expenses Advanced for Mark Froeba, Consultant, Period: 11/2/2018 to 12/13/2018, Fee:
                           $107,450.00, Expenses: $4,791.90. Filed by Consultant Mark Froeba Objections due by
                           4/23/2019., 881 Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses
                           Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee:
                           $453,699.63, Expenses: $436.84. Filed by Trustee Robin Phelan Objections due by 4/23/2019.).
                           Hearing to be held on 4/30/2019 at 01:30 PM Dallas Judge Jernigan Ctrm for 877 and for 880 and
   04/02/2019              for 881 and for 879 and for 878, (Rosen, Suzanne)

   04/02/2019               884 (308 pgs; 10 docs) Application for compensation for Winstead PC, Special Counsel, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11. Filed by Spec. Counsel
                           Winstead PC Objections due by 4/23/2019. (Attachments: # 1 Proposed Order # 2 Exhibit A-C #


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013570               124/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 126 of
           Case 3:21-cv-00538-N     Document     26-51        167
                                                            Filed   06/09/21           Page       204 of 245  PageID
                      3 Exhibit D Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 # 6 Exhibit D Part 4 # 7 Exhibit  16518
                                                                                                                         D Part
                           5 # 8 Exhibit D Part 6 # 9 Exhibit D Part 7) (Patel, Rakhee)

                            885 (146 pgs; 14 docs) Support/supplemental documentExhibits D Part 8-20, E, and F filed by
                           Spec. Counsel Winstead PC (RE: related document(s)884 Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses:
                           $117,753.11.). (Attachments: # 1 Exhibit D Part 9 # 2 Exhibit D Part 10 # 3 Exhibit D Part 11 # 4
                           Exhibit D Part 12 # 5 Exhibit D Part 13 # 6 Exhibit D Part 14 # 7 Exhibit D Part 15 # 8 Exhibit D
                           Part 16 # 9 Exhibit D Part 17 # 10 Exhibit D Part 18 # 11 Exhibit D Part 19 # 12 Exhibit D Part 20
   04/02/2019              # 13 Exhibit E-F) (Patel, Rakhee)

                            886 (8 pgs) Amended Notice of hearing filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)884 Application for
                           compensation filed by Spec. Counsel Winstead PC, 885 Support/supplemental document filed by
                           Spec. Counsel Winstead PC). Hearing to be held on 4/30/2019 at 01:30 PM Dallas Judge Jernigan
   04/02/2019              Ctrm for 884 and for 885, (Chiarello, Annmarie)

                            887 (5 pgs) Objection to claim(s) 13 of Creditor(s) 3621 Cornell Ave.. Filed by Consolidated
   04/04/2019              debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. (Shaw, Brian)

                            889 (9 pgs) Affidavit of Service of Winstead PC's Final Application for Compensation and
                           for Reimbursement of Expenses filed by Spec. Counsel Winstead PC (RE: related
                           document(s)884 Application for compensation for Winstead PC, Special Counsel, Period:
   04/11/2019              5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11.). (Chiarello, Annmarie)

                            890 (9 pgs) Affidavit of Service of Amended Notice of Hearing and Notice of Filing Final
                           Fee Applications for the Chapter 11 Trustee and Trustee's Professionals, for Allowance of
                           Compensation and Reimbursement of Expenses Advanced filed by Spec. Counsel Winstead PC
   04/11/2019              (RE: related document(s)886 Notice of hearing). (Chiarello, Annmarie)

                            891 (2 pgs) Notice of Appearance and Request for Notice by Jason Patrick Kathman filed by
   04/12/2019              Creditor Patrick Daugherty. (Kathman, Jason)

                            892 (27 pgs) Transcript regarding Hearing Held 03/28/2019 (27 pages) RE: Objection to Claim
                           (#859). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 07/15/2019. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                           kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related document(s)
                           888 Hearing continued (RE: related document(s)859 Objection to claim(s) 13 of Creditor(s) 3621
                           Cornell Ave., filed by Creditor Highland Capital Management, L.P. Hearing to be held on
                           5/16/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 859, Appearances: J. Binford for Highland
                           Capital Management; B. Shaw for Reorganized Debtor; P. Daugherty, pro se. Nonevidentiary
                           hearing. Court heard from Mr. Daugherty regarding the basis of his claim. Court set matter for
                           evidentiary hearing 5/16/19 at 9:30. Mr. Binford to prepare order that reflects some of the deadlines
   04/15/2019              outlined by court.). Transcript to be made available to the public on 07/15/2019. (Rehling, Kathy)

   04/15/2019                893 (75 pgs; 7 docs) Motion to quash Expedited Motion to Quash Written Discovery and
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013571             125/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 127 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page       205 of 245
                      Motion for Protection Filed by Creditor Highland Capital Management, L.P. (Attachments:PageID 16519
                                                                                                                        #1
                           Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Proposed Order) (Binford,
                           Jason)

                            894 (7 pgs; 2 docs) Motion for expedited hearing(related documents 893 Motion to quash) Filed
                           by Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order) (Binford,
   04/15/2019              Jason)

                            895 (2 pgs) Expedited Notice of hearing filed by Creditor Highland Capital Management, L.P.
                           (RE: related document(s)893 Motion to quash Expedited Motion to Quash Written Discovery
                           and Motion for Protection Filed by Creditor Highland Capital Management, L.P. (Attachments: #
                           1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Proposed Order)). Hearing
   04/16/2019              to be held on 4/29/2019 at 10:30 AM Dallas Judge Jernigan Ctrm for 893, (Binford, Jason)

                            896 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   04/18/2019              1/1/2019 to 3/31/2019 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)

                            897 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
                           1/1/2019 to 3/31/2019 filed by Consolidated debtor Acis Capital Management GP, LLC.
   04/18/2019              (Chiarello, Annmarie)

                            898 (3 pgs) Order granting motion for expedited hearing (Related Doc# 894)(document set for
                           hearing: 893 Motion to quash) Hearing to be held on 4/29/2019 at 10:30 AM Dallas Judge Jernigan
   04/22/2019              Ctrm for 893, Entered on 4/22/2019. (Floyd, K)

                            899 (13 pgs) Trustee's Objection to Winstead's Final Application for Fees and for
                           Reimbursement of Expenses (RE: related document(s)884 Application for compensation)
   04/23/2019              (Lambert, Lisa)

                            900 (16 pgs) Objection to (related document(s): 881 Application for compensation - First and
                           Final Application of Robin Phelan, Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018
                           to 2/15/2019, Fee: & filed by Trustee Robin Phelan) filed by Creditor Highland Capital
   04/23/2019              Management, L.P.. (O'Neil, Holland)

                            901 (8 pgs) Objection to (related document(s): 880 Application for compensation - First and
                           Final Application of Mark N. Froeba, as Consultant and Expert Witness for the Chapter 11
                           Trustee, for Allowance of Compensation and Reimbursemnt of Expenses Advanced for Mark
                           Froeba, Consultant, Perio filed by Consultant Mark Froeba) filed by Creditor Highland Capital
   04/23/2019              Management, L.P.. (O'Neil, Holland)

                            902 (15 pgs) Objection to (related document(s): 878 Application for compensation - Second and
                           Final Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursement of Expenses Advanced for Forshey &
                           Prostok LLP, Trustee's Attorney filed by Attorney Forshey & Prostok LLP) filed by Creditor
   04/23/2019              Highland Capital Management, L.P.. (O'Neil, Holland)

   04/23/2019                903 (23 pgs) Objection to (related document(s): 884 Application for compensation for Winstead
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013572               126/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 128 of
           Case 3:21-cv-00538-N    Document     26-51        167
                      PC, Special Counsel, Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses:16520
                                                           Filed   06/09/21           Page       206 of 245  PageID
                           $117,753.11. filed by Spec. Counsel Winstead PC) filed by Creditor Highland Capital
                           Management, L.P.. (O'Neil, Holland)

                             904 (13 pgs; 2 docs) Omnibus Response opposed to (related document(s): 859 Objection to
                           claim filed by Creditor Highland Capital Management, L.P.) filed by Creditor Patrick Daugherty.
                           (Attachments: # 1 Exhibit A - Escrow Agreement) (Kathman, Jason) Filed by Creditor Patrick
                           Daugherty (related document(s)859 Objection to claim(s) 13 of Creditor(s) 3621 Cornell Ave..
                           Filed by Creditor Highland Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B)
                           filed by Creditor Highland Capital Management, L.P.). (Attachments: # 1 Exhibit A - Escrow
   04/24/2019              Agreement) (Kathman, Jason)

                            905 (35 pgs; 3 docs) Response opposed to (related document(s): 893 Motion to quash
                           Expedited Motion to Quash Written Discovery and Motion for Protection filed by Creditor
                           Highland Capital Management, L.P.) filed by Creditor Patrick Daugherty. (Attachments: # 1 Exhibit
   04/24/2019              A - Escrow Agreement # 2 Exhibit B - Discovery Requests) (Kathman, Jason)

                            906 (3 pgs) Witness and Exhibit List filed by U.S. Trustee United States Trustee (RE: related
                           document(s)884 Application for compensation for Winstead PC, Special Counsel, Period:
   04/24/2019              5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11.). (Lambert, Lisa)

                            907 (4 pgs) Witness and Exhibit List filed by U.S. Trustee United States Trustee (RE: related
                           document(s)881 Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses
                           Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee: &).
   04/24/2019              (Lambert, Lisa)

                            908 (4 pgs) Witness and Exhibit List filed by Creditor Highland Capital Management, L.P. (RE:
                           related document(s)893 Motion to quash Expedited Motion to Quash Written Discovery and
   04/24/2019              Motion for Protection). (Binford, Jason)

                             909 (3 pgs) Witness and Exhibit List in Connection with the Hearing Scheduled for April 29
                           filed by Creditor Patrick Daugherty (RE: related document(s)893 Motion to quash Expedited
   04/24/2019              Motion to Quash Written Discovery and Motion for Protection). (Kathman, Jason)

                            910 (6 pgs) Reply to (related document(s): 904 Response to objection to claim filed by Creditor
                           Patrick Daugherty, 905 Response filed by Creditor Patrick Daugherty) filed by Creditor Highland
   04/25/2019              Capital Management, L.P.. (Binford, Jason)

                            911 (9 pgs; 2 docs) Motion to continue hearing on (related documents 878 Application for
                           compensation, 880 Application for compensation, 881 Application for compensation, 884
                           Application for compensation) Filed by Trustee Robin Phelan (Attachments: # 1 Proposed Order)
   04/29/2019              (Chiarello, Annmarie)

                            912 (9 pgs) Notice of Subpoena served on Foley & Lardner LLP filed by Attorney Forshey &
   04/29/2019              Prostok LLP. (Kleinsasser, Matthias)

   04/29/2019                913 (9 pgs) Notice of Subpoena served on King & Spalding LLP filed by Attorney Forshey &
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013573               127/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 129 of
           Case 3:21-cv-00538-N    Document      26-51
                      Prostok LLP. (Kleinsasser, Matthias)    167
                                                            Filed   06/09/21           Page       207 of 245  PageID 16521


                            914 (9 pgs) Notice of Subpoena served on Lynn Pinker Cox Hurst filed by Attorney Forshey
   04/29/2019              & Prostok LLP. (Kleinsasser, Matthias)

                             Hearing held on 4/29/2019. (RE: related document(s)893 Motion to quash Written Discovery
                           and Motion for Protection filed by Creditor Highland Capital Management, L.P. Appearances: J.
                           Binford for Highland Capital Management; J. Kathman for P. Dougherty. Evidentiary hearing.
   04/29/2019              Motion granted. Counsel to upload order. (Edmond, Michael)

                             915 Request for transcript regarding a hearing held on 4/29/2019. The requested turn-around time
   04/29/2019              is daily In regards to Doc. #893. (Edmond, Michael) (Entered: 04/30/2019)

                            920 (1 pg) Court admitted exhibits date of hearing April 29, 2019 (RE: related document(s)893
                           Motion to quash Expedited Motion to Quash Written Discovery and Motion for Protection filed by
                           Creditor Highland Capital Management, L.P., Exhibits #5, #6, #7 & #8 admitted. (Edmond,
   04/29/2019              Michael) (Entered: 05/01/2019)

                              Hearing held on 4/30/2019. (RE: related document(s)877 Motion to approve post-petition fees,
                           expenses and charges Filed by Financial Advisor Miller Buckfire & Co., LLC, Appearances (live):
                           A. Chiarello for Trustee; M. Bales for Highland Capital Management. Appearances (telephonic): R.
                           Matsumura for HCLOF; R. Klein for Miller Buckfire; T. McGuffin for Babbe LLP. Nonevidentiary
                           hearing. Application approved as presented. Counsel to upload order. 879 Application for
                           compensation First and Final Application of Babbe LLP, as Consultant and Expert Witness for the
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses Advanced
                           for Babbe LLP, Consultant, Period: 11/26/2018 to 12/15/2018, filed by Witness Babbe LLP.
                           Appearances (live): A. Chiarello for Trustee; M. Bales for Highland Capital Management.
                           Appearances (telephonic): R. Matsumura for HCLOF; R. Klein for Miller Buckfire; T. McGuffin for
                           Babbe LLP. Nonevidentiary hearing. Application approved as presented. Counsel to upload order.
   04/30/2019              (Edmond, Michael)

                             916 (65 pgs) Transcript regarding Hearing Held 04/29/19 RE: Creditor's motions, including the
                           rulings of the Court. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE
                           TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                           RELEASE DATE IS 07/30/2019. Until that time the transcript may be viewed at the Clerk's Office
                           or a copy may be obtained from the official court transcriber. Court Reporter/Transcriber Palmer
                           Reporting Services, Telephone number PalmerRptg@aol.com, 800-665-6251. (RE: related
                           document(s) Hearing held on 4/29/2019. (RE: related document(s)893 Motion to quash Written
                           Discovery and Motion for Protection filed by Creditor Highland Capital Management, L.P.
                           Appearances: J. Binford for Highland Capital Management; J. Kathman for P. Dougherty.
                           Evidentiary hearing. Motion granted. Counsel to upload order.). Transcript to be made available to
   05/01/2019              the public on 07/30/2019. (Palmer, Susan)

   05/01/2019               917 (4 pgs) Order granting motion to continue hearing on (related document # 911) (related
                           documents Application for compensation - Second and Final Application of Forshey & Prostok,
                           LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney,
                           Application for compensation - First and Final Application of Mark N. Froeba, as Consultant
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013574                128/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 130 of
           Case 3:21-cv-00538-N   Document     26-51        167
                                                          Filed   06/09/21           Page       208 of
                      and Expert Witness for the Chapter 11 Trustee, for Allowance of Compensation and 245  PageID 16522
                           Reimbursemnt of Expenses Advanced for Mark Froeba, Consultant, Perio, Application for
                           compensation - First and Final Application of Robin Phelan, Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursement of Expenses Advanced for Robin Phelan,
                           Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee: &, Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses:
                           $117,753.11.) Hearing to be held on 5/20/2019 at 09:30 AM Dallas Judge Jernigan Ctrm for 880
                           and for 881 and for 878 and for 884, Entered on 5/1/2019. (Floyd, K)

                            918 (2 pgs) Order granting motion to quash (related document # 893) Entered on 5/1/2019.
   05/01/2019              (Floyd, K)

                            919 (16 pgs) Order granting motion for leave and directing that: (A) Highland Capital
                           Management, L.P.'s Administrative Expense Request Be Converted From A Contested Matter To
                           An Adversary Proceeding; and (B) Counts 27-31 Be Transferred In Adversary Proceeding No.
                           18-03078 Into A New Adversary Proceeding (related document # 825) Entered on 5/1/2019.
   05/01/2019              (Floyd, K)

                            921 (7 pgs) Notice of hearing - Second Amended Notice of Hearing and Notice of Filing
                           Final Fee Applications for the Chapter 11 Trustee and Trustee's Professionals, for Allowance
                           of Compensation and Reimbursement of Expenses Advanced filed by Trustee Robin Phelan
                           (RE: related document(s)878 Application for compensation - Second and Final Application of
                           Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for Allowance of
                           Compensation and Reimbursement of Expenses Advanced for Forshey & Prostok LLP,
                           Trustee's Attorney, Period: 5/14/2018 to 2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06.
                           Filed by Attorney Forshey & Prostok LLP Objections due by 4/23/2019., 880 Application for
                           compensation - First and Final Application of Mark N. Froeba, as Consultant and Expert
                           Witness for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursemnt of
                           Expenses Advanced for Mark Froeba, Consultant, Period: 11/2/2018 to 12/13/2018, Fee:
                           $107,450.00, Expenses: $4,791.90. Filed by Consultant Mark Froeba Objections due by
                           4/23/2019., 881 Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses
                           Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee:
                           $453,699.63, Expenses: $436.84. Filed by Trustee Robin Phelan Objections due by 4/23/2019.,
                           884 Application for compensation for Winstead PC, Special Counsel, Period: 5/14/2018 to
                           2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11. Filed by Spec. Counsel Winstead PC
                           Objections due by 4/23/2019. (Attachments: # 1 Proposed Order # 2 Exhibit A-C # 3 Exhibit D
                           Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 # 6 Exhibit D Part 4 # 7 Exhibit D Part 5 # 8
                           Exhibit D Part 6 # 9 Exhibit D Part 7)). Hearing to be held on 5/20/2019 at 09:30 AM Dallas
   05/01/2019              Judge Jernigan Ctrm for 884 and for 880 and for 881 and for 878, (Prostok, Jeff)

   05/02/2019                922 Transcript regarding Hearing Held 04/29/19 RE: (Corrected transcript.) Creditor's motions,
                           including the rulings of the court. (The name Dondero corrected from "Gondero" on page 36, line
                           23, twice; page 9, line 37; and page 18, line 51.). THIS TRANSCRIPT WILL BE MADE
                           ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                           DATE OF FILING. TRANSCRIPT RELEASE DATE IS 07/31/2019. Until that time the transcript
                           may be viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                           Court Reporter/Transcriber Palmer Reporting Services, Telephone number PalmerRptg@aol.com,
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013575               129/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 131 of
           Case 3:21-cv-00538-N  Document      26-51        167
                                                          Filed   06/09/21           Page       209
                      800-665-6251. (RE: related document(s) Hearing held on 4/29/2019. (RE: relatedof 245  PageID 16523
                           document(s)893 Motion to quash Written Discovery and Motion for Protection filed by Creditor
                           Highland Capital Management, L.P. Appearances: J. Binford for Highland Capital Management; J.
                           Kathman for P. Dougherty. Evidentiary hearing. Motion granted. Counsel to upload order.).
                           Transcript to be made available to the public on 07/31/2019. (Palmer, Susan)

                            923 (323 pgs; 3 docs) Adversary case 19-03103. Complaint by Highland Capital Management,
                           L.P. against Robin Phelan, Chapter 11 Trustee . Fee Amount $0.00 (Attachments: # 1 Amended
                           Answer Doc. #84 in 18-3078 # 2 Application for Admin. Expense Doc. 772 from 18-30264).
   05/02/2019              Nature(s) of suit: 14 (Recovery of money/property - other). (Okafor, M.)

                            924 (3 pgs) Order granting first and final application for compensation (related document # 879)
                           granting for Babbe LLP, fees awarded: $47018.00, expenses awarded: $10241.43 Entered on
   05/10/2019              5/10/2019. (Banks, Courtney)

                             925 (8 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)924 Order
                           granting first and final application for compensation (related document 879) granting for Babbe LLP,
                           fees awarded: $47018.00, expenses awarded: $10241.43 Entered on 5/10/2019.) No. of Notices:
   05/12/2019              1. Notice Date 05/12/2019. (Admin.)

                            926 (3 pgs) Order granting final fee application of Miller Buckfire & CO, LLC and Stifel,
                           Nicolaus & CO., Inc motion to approve post-petition fees, expenses and charges (related
   05/13/2019              document # 877) Entered on 5/13/2019. (Blanco, J.)

   05/13/2019                927 (2 pgs) Withdrawal of claim(s): 13 Filed by Creditor Patrick Daugherty. (Kathman, Jason)

                            928 (12 pgs; 2 docs) Motion for leave Agreed Motion to Comtinue Claim Objection Deadline
                           for US Bank and CLOs Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P. (Attachments: # 1 Proposed Order Proposed Order) (Chiarello,
   05/15/2019              Annmarie)

                            929 (24 pgs) Objection to claim(s) 29 of Creditor(s) The TASA Group, Inc... Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
   05/15/2019              Responses due by 6/10/2019. (Shaw, Brian)

                            930 (7 pgs) Witness and Exhibit List for Hearing Scheduled on May 20, 2019 filed by Creditor
                           Highland Capital Management, L.P. (RE: related document(s)878 Application for compensation -
                           Second and Final Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11
                           Trustee, for Allowance of Compensation and Reimbursement of Expenses Advanced for
                           Forshey & Prostok LLP, Trustee's Attorney, 880 Application for compensation - First and Final
                           Application of Mark N. Froeba, as Consultant and Expert Witness for the Chapter 11
                           Trustee, for Allowance of Compensation and Reimbursemnt of Expenses Advanced for Mark
                           Froeba, Consultant, Perio, 884 Application for compensation for Winstead PC, Special Counsel,
   05/15/2019              Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11.). (O'Neil, Holland)

   05/15/2019               931 (26 pgs) Objection to claim(s) 12 of Creditor(s) Stinson Leonard Street, LLP.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           (Shaw, Brian)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013576              130/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                           U.S. Bankruptcy Court - Entered     02/01/21
                                                                   Northern District of Texas 18:22:33 Page 132 of
           Case 3:21-cv-00538-N Document 26-51 Filed   167 06/09/21 Page 210 of 245 PageID 16524
                            932 (20 pgs) Objection to claim(s) of Creditor(s) Stanton Law Firm.. Filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses
   05/15/2019              due by 6/10/2019. (Shaw, Brian)

                            933 (20 pgs) Objection to claim(s) of Creditor(s) Reid Collins & Tsai, LLP.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
   05/15/2019              Responses due by 6/10/2019. (Shaw, Brian)

                            934 (20 pgs) Objection to claim(s) of Creditor(s) McKool Smith, P.C... Filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses
   05/15/2019              due by 6/10/2019. (Shaw, Brian)

                            935 (3 pgs) Order granting agreed motion to continue claim objection deadline. (related
   05/15/2019              document # 928) Entered on 5/15/2019. (Blanco, J.)

                            936 (24 pgs) Objection to claim(s) 14 of Creditor(s) Hunton Andrews Kurth LLP.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
   05/15/2019              (Shaw, Brian)

                            937 (29 pgs; 3 docs) Objection to claim(s) of Creditor(s) Case Anywhere LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello,
   05/15/2019              Annmarie)

                            938 (33 pgs) Response opposed to (related document(s): 900 Objection filed by Creditor
   05/15/2019              Highland Capital Management, L.P.) filed by Trustee Robin Phelan. (Prostok, Jeff)

                            939 (15 pgs) Response opposed to (related document(s): 902 Objection filed by Creditor
   05/15/2019              Highland Capital Management, L.P.) filed by Attorney Forshey & Prostok LLP. (Prostok, Jeff)

                            940 (72 pgs) Response opposed to (related document(s): 901 Objection filed by Creditor
   05/15/2019              Highland Capital Management, L.P.) filed by Consultant Mark Froeba. (Prostok, Jeff)

                            941 (23 pgs; 3 docs) Objection to claim(s) of Creditor(s) CSI Global Deposition Services.. Filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                           L.P.. Responses due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello,
   05/15/2019              Annmarie)

                            942 (22 pgs; 3 docs) Objection to claim(s) of Creditor(s) Elite Document Technology.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello,
   05/15/2019              Annmarie)

                            943 (26 pgs; 3 docs) Objection to claim(s) of Creditor(s) JAMS, Inc... Filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses
   05/15/2019              due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello, Annmarie)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013577               131/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                          02/01/21
                                            U.S. Bankruptcy Court - Entered     02/01/21
                                                                    Northern District of Texas 18:22:33 Page 133 of
       Case 3:21-cv-00538-N Document 26-51 Filed        167 06/09/21 Page 211 of 245 PageID 16525
   05/15/2019      944 (16 pgs; 3 docs) Objection to claim(s) of Creditor(s) Stanton Advisors LLC.. Filed by
                  Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                  Responses due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello,
                  Annmarie)

                            945 (24 pgs; 4 docs) Objection to claim(s) of Creditor(s) KPMG LLP (USA).. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
   05/15/2019              (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order) (Chiarello, Annmarie)

                            946 (24 pgs; 4 docs) Objection to claim(s) of Creditor(s) KPMG, LLP. Filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses
                           due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order) (Chiarello,
   05/15/2019              Annmarie) Modified TEXT on 5/17/2019 (Blanco, J.).

                            947 (8 pgs) Witness and Exhibit List filed by Attorney Forshey & Prostok LLP, Consultant Mark
                           Froeba, Trustee Robin Phelan, Winstead PC, Winstead PC (RE: related document(s)878
                           Application for compensation - Second and Final Application of Forshey & Prostok, LLP, as
                           Counsel for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, 880 Application for
                           compensation - First and Final Application of Mark N. Froeba, as Consultant and Expert
                           Witness for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursemnt of
                           Expenses Advanced for Mark Froeba, Consultant, Perio, 881 Application for compensation -
                           First and Final Application of Robin Phelan, Chapter 11 Trustee, for Allowance of
                           Compensation and Reimbursement of Expenses Advanced for Robin Phelan, Trustee Chapter
                           11, Period: 5/14/2018 to 2/15/2019, Fee: &, 884 Application for compensation for Winstead PC,
                           Special Counsel, Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11.).
   05/15/2019              (Chiarello, Annmarie)

                             948 (13 pgs) Affidavit of Service of Agreed Motion to Continue Claim Objection Deadline
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)928 Motion for leave Agreed Motion to Comtinue
                           Claim Objection Deadline for US Bank and CLOs). (Chiarello, Annmarie). Related document(s)
   05/17/2019              935 Order on motion for leave. MODIFIED text to add linkage on 5/17/2019 (Banks, Courtney).

                             949 (30 pgs) Affidavit of Service of Objection to Scheduled Claim of Case Anywhere, LLC
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   05/17/2019              Management, L.P. (RE: related document(s)937 Objection to claim). (Chiarello, Annmarie)

                             950 (17 pgs) Affidavit of Service of Objection to Scheduled Claim of Stanton Advisors, LLC
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   05/17/2019              Management, L.P. (RE: related document(s)944 Objection to claim). (Chiarello, Annmarie)

                            951 (25 pgs) Affidavit of Service of Objection to Scheduled Claim of KPMG LLP (US) filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   05/17/2019              L.P. (RE: related document(s)945 Objection to claim). (Chiarello, Annmarie)

   05/17/2019               952 (27 pgs) Affidavit of Service of Objection to Scheduled Claim of JAMS, Inc. filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed               013578            132/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 134 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page
                      (RE: related document(s)943 Objection to claim). (Chiarello, Annmarie)     212 of 245  PageID 16526


                            953 (23 pgs) Affidavit of Service of Scheduled Claim of Elite Document Technology filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   05/17/2019              (RE: related document(s)942 Objection to claim). (Chiarello, Annmarie)

                            954 (24 pgs) Affidavit of Service of Objection to Scheduled Claim of CSI Global Deposition
                           Services filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   05/17/2019              Management, L.P. (RE: related document(s)941 Objection to claim). (Chiarello, Annmarie)

                            955 (25 pgs) Affidavit of Service of Objection to Scheduled Claim of KPMG LLP (US) filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   05/17/2019              L.P. (RE: related document(s)946 Objection to claim). (Chiarello, Annmarie)

                            956 (20 pgs) Response opposed to (related document(s): 903 Objection filed by Creditor
   05/17/2019              Highland Capital Management, L.P.) filed by Spec. Counsel Winstead PC. (Enright, Jason)

                            957 (3 pgs) Response opposed to (related document(s): 899 Objection) filed by Spec. Counsel
   05/17/2019              Winstead PC. (Enright, Jason)

                            958 (6 pgs; 2 docs) Motion for leave Agreed Motion to Withdraw Proof of Claim No. 30
                           Filed by Chapter 11 Trustee Filed by Debtor Acis Capital Management, L.P. (Attachments: # 1
   05/17/2019              Proposed Order) (Chiarello, Annmarie)

                             959 (25 pgs; 4 docs) Amended Objection to claim(s) of Creditor(s) David Simek.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (related document(s)946 Objection to claim(s) of Creditor(s) KPMG, LLP. Filed by Consolidated
                           debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses
                           due by 6/10/2019. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Proposed Order) (Chiarello,
                           Annmarie) Modified TEXT on 5/17/2019 (Blanco, J.). filed by Debtor Acis Capital Management,
                           L.P., Consolidated debtor Acis Capital Management GP, LLC). (Attachments: # 1 Exhibit A # 2
   05/17/2019              Exhibit B # 3 Proposed Order) (Chiarello, Annmarie)

                             960 Request for transcript (ruling only) regarding a hearing held on 5/20/2019. The requested
   05/20/2019              turn-around time is hourly for doc #881. (Edmond, Michael)

                              Hearing held on 5/20/2019. (RE: related document(s)878 Application for compensation -
                           Second and Final Application of Forshey & Prostok, LLP, as Counsel for the Chapter 11 Trustee,
                           for Allowance of Compensation and Reimbursement of Expenses Advanced for Forshey & Prostok
                           LLP, Trustee's Attorney, Period: 5/14/2018 to 2/15/2019, Fee: $2,651,213.75, Expenses:
                           $81,595.06. Filed by Attorney Forshey & Prostok LLP Objections due by 4/23/2019.)
                           Appearances: J. Prostok and S. Rosen for Applicant and for and with R. Phelan; P. Lamberson, R.
                           Patel, and A. Chiarello for Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford
                           for Highland Capital; L. Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R.
                           Matsumura (telephonically) for HCLOF. Evidentiary hearing. Application granted, based on FOF
   05/20/2019              and COLs stated orally. Counsel to upload order. (Edmond, Michael) (Entered: 05/24/2019)

   05/20/2019                  Hearing held on 5/20/2019. (RE: related document(s)880 Application for compensation - First
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013579               133/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 135 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page       213 of 245  PageID
                      and Final Application of Mark N. Froeba, as Consultant and Expert Witness for the Chapter     16527
                                                                                                                        11
                           Trustee, for Allowance of Compensation and Reimbursemnt of Expenses Advanced for Mark
                           Froeba, Consultant, Period: 11/2/2018 to 12/13/2018, Fee: $107,450.00, Expenses: $4,791.90.
                           Filed by Consultant Mark Froeba Objections due by 4/23/2019.) Appearances: J. Prostok and S.
                           Rosen for Forshey & Prostok and for and with R. Phelan; P. Lamberson, R. Patel, and A. Chiarello
                           for Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L.
                           Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically)
                           for HCLOF. Evidentiary hearing (primarily testimony of M. Froeba). Application granted, based on
                           FOF and COLs stated orally. Counsel to upload order. (Edmond, Michael) (Entered: 05/24/2019)

                              Hearing held on 5/20/2019. (RE: related document(s)881 Application for compensation - First
                           and Final Application of Robin Phelan, Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to
                           2/15/2019, Fee: $453,699.63, Expenses: $436.84. Filed by Trustee Robin Phelan Objections due
                           by 4/23/2019.) Appearances: J. Prostok and S. Rosen for Forsey Prostok and for and with R.
                           Phelan; P. Lamberson, R. Patel, and A. Chiarello for Winstead and as special counsel for R. Phelan;
                           H. ONiel and J. Binford for Highland Capital; L. Lambert, Assistant U.S. Trustee; B. Shaw for
                           Reorganized Debtor; R. Matsumura (telephonically) for HCLOF. Evidentiary hearing. Application
                           granted, except that Diane Reeds Section 326(a) commission must be subtracted from amount Mr.
                           Phelan computed. FOF and COLs stated orally. Counsel to upload order. (Edmond, Michael)
   05/20/2019              (Entered: 05/24/2019)

                              Hearing held on 5/20/2019. (RE: related document(s)884 Application for compensation for
                           Winstead PC, Special Counsel, Period: 5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses:
                           $117,753.11. Filed by Spec. Counsel Winstead PC Objections due by 4/23/2019. (Attachments: #
                           1 Proposed Order # 2 Exhibit A-C # 3 Exhibit D Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 #
                           6 Exhibit D Part 4 # 7 Exhibit D Part 5 # 8 Exhibit D Part 6 # 9 Exhibit D Part 7)) Appearances: J.
                           Prostok and S. Rosen for Forshey Postok and for and with R. Phelan; P. Lamberson, J. Wielibinski,
                           R. Patel, and A. Chiarello for Winstead and as special counsel for R. Phelan; H. ONiel and J.
                           Binford for Highland Capital; L. Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor;
                           R. Matsumura (telephonically) for HCLOF. Evidentiary hearing. Application granted, based on
   05/20/2019              FOF and COLs stated orally. Counsel to upload order. (Edmond, Michael) (Entered: 05/24/2019)

   05/20/2019               967 (1 pg) Court admitted exhibits date of hearing May 20, 2019 (RE: related document(s)878
                           Application for compensation - Second and Final Application of Forshey & Prostok, LLP, as
                           Counsel for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period: 5/14/2018 to
                           2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06. Filed by Attorney Forshey & Prostok
                           LLP Objections due by 4/23/2019., 880 Application for compensation - First and Final Application
                           of Mark N. Froeba, as Consultant and Expert Witness for the Chapter 11 Trustee, for Allowance of
                           Compensation and Reimbursemnt of Expenses Advanced for Mark Froeba, Consultant, Period:
                           11/2/2018 to 12/13/2018, Fee: $107,450.00, Expenses: $4,791.90. Filed by Consultant Mark
                           Froeba Objections due by 4/23/2019., 881 Application for compensation - First and Final
                           Application of Robin Phelan, Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to
                           2/15/2019, Fee: $453,699.63, Expenses: $436.84. Filed by Trustee Robin Phelan Objections due
                           by 4/23/2019., 884 Application for compensation for Winstead PC, Special Counsel, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11. Filed by Spec. Counsel

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013580                134/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 136 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       214 of 245
                      Winstead PC Objections due by 4/23/2019. (Attachments: # 1 Proposed Order # 2 ExhibitPageID 16528
                                                                                                                      A-C #
                           3 Exhibit D Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 # 6 Exhibit D Part 4 # 7 Exhibit D Part
                           5 # 8 Exhibit D Part 6 # 9 Exhibit D Part 7)) Exhibits #52,#53,H-37, #21,#20,H-45, UST#2,
                           Demonstrative Exhibit #10 & #18, Winstead Exhibirs
                           #1,#2,#3,#4,#5,#6,#7,#8#9,#22,#38,#39,#16,#24,#13,#14,#26,#H1 through #H42 all admitted).
                           (Edmond, Michael) (Entered: 05/24/2019)

                            961 (2 pgs) Order granting motion to withdraw proof of claim no. 30 of Highland CLO Funding
   05/21/2019              Ltd. (related document # 958) Entered on 5/21/2019. (Dugan, S.)

                             Claim history for claim #30 (RE: related document(s)961 Order granting motion to withdraw
                           proof of claim no. 30 of Highland CLO Funding Ltd. (related document 958) Entered on
   05/21/2019              5/21/2019. (Dugan, S.)) (Dugan, S.)

                             962 Request for transcript (ruling only) regarding a hearing held on 5/20/2019. The requested
   05/21/2019              turn-around time is hourly doc #880. (Edmond, Michael)

                             963 Request for transcript (ruling only) regarding a hearing held on 5/20/2019. The requested
   05/21/2019              turn-around time is hourly For Doc(s) #878 & #884. (Edmond, Michael)

                            964 (13 pgs; 2 docs) Motion for leave to filed Second Agreed Motion to Continue Claim
                           Objection Deadline Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
   05/22/2019              Acis Capital Management, L.P. (Attachments: # 1 Proposed Order) (Chiarello, Annmarie)

                            965 (14 pgs) INCORRECT ENTRY: Incorrect Event Code Used. [SEE # 966 -Agreed Motion
                           to continue hearing on (related documents 964 Motion for leave) Filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (Chiarello, Annmarie)
   05/23/2019              Modified on 5/23/2019 (Okafor, M.).

                            966 (14 pgs) Certificate (Affidavit) of service re: Second Agreed Motion to Continue Claim
                           Objection filed by Consolidated debtor Acis Capital Management GP, LLC , Debtor Acis Capital
                           Management, L.P. (RE: related document(s)964 Motion for leave to filed Second Agreed Motion
   05/23/2019              to Continue Claim Objection Deadline). (Okafor, M.)

                            968 (8 pgs) Affidavit of Service of Agreed Motion to Withdraw Proof of Claim No. 30 Filed
                           by Chapter 11 Trustee filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P. (RE: related document(s)958 Motion for leave Agreed Motion to
                           Withdraw Proof of Claim No. 30 Filed by Chapter 11 Trustee). (Chiarello, Annmarie). Related
                           document(s) 961 Order on motion for leave. MODIFIED text to add linkage on 5/28/2019
   05/28/2019              (Banks, Courtney).

                             969 (26 pgs) Affidavit of Service of Amended Objection to Scheduled Claim of David Simek
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   05/28/2019              Management, L.P. (RE: related document(s)959 Objection to claim). (Chiarello, Annmarie)

   05/28/2019               970 (3 pgs) Order granting first and final application for compensation (related document 880)
                           granting for Mark Froeba as consultant and expert witness, fees awarded: $107450.00, expenses

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013581               135/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 137 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       215 of 245
                      awarded: $4791.90 Entered on 5/28/2019. (Okafor, M.) MODIFIED text to correct fee    PageID 16529
                                                                                                                    amount
                           on 5/29/2019 (Banks, Courtney).

                            971 (3 pgs) Order granting Second Agreed Motion to Continue Claim Objection Deadline Filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   05/28/2019              L.P. (related document # 964) Entered on 5/28/2019. (Okafor, M.)

                            972 (7 pgs; 2 docs) Motion for leave Motion to Withdraw Proof of Claim No. 13 Filed by
                           Patrick Daugherty Filed by Creditor Patrick Daugherty (Attachments: # 1 Proposed Order)
   05/29/2019              (Kathman, Jason)

                            973 (13 pgs; 2 docs) Motion for leave Third Agreed Motion to Continue Claim Objection
                           Deadline Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   05/30/2019              Management, L.P. (Attachments: # 1 Proposed Order) (Chiarello, Annmarie)

                            974 (2 pgs) Order granting motion for leave to withdraw proof of claim no. 13 filed by Patrick
   05/30/2019              Daugherty (related document # 972) Entered on 5/30/2019. (Ecker, C.)

                             975 (3 pgs) Order granting third agreed motion to continue claim objection deadline. The second
                           objection deadline with respect to US Bank claims and CLO claims is extended to 6/3/2019
   05/31/2019              (related document # 973) Entered on 5/31/2019. (Rielly, Bill)

                            976 (17 pgs) Findings of fact and conclusions of law (RE: related document(s)881 Application for
   05/31/2019              compensation filed by Trustee Robin Phelan). Entered on 5/31/2019 (Rielly, Bill)

                             977 (17 pgs) Order granting in part, denying in part first and final application for compensation
                           (related document # 881) granting in part, denying in part for Robin Phelan, fees awarded:
   05/31/2019              $418794.33, expenses awarded: $436.84 Entered on 5/31/2019. (Rielly, Bill)

                            978 (15 pgs) Order granting second and final application for compensation (related document #
                           878) granting for Forshey & Prostok LLP, fees awarded: $2780210.51, expenses awarded:
   06/03/2019              $81595.06 Entered on 6/3/2019. (Ecker, C.)

                            979 (24 pgs; 3 docs) Objection to claim(s) 2 of Creditor(s) Acis CLO 2013-1 LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie) Modified to correct claim linkage on 6/4/2019 (Tello, Chris).

                            980 (24 pgs; 3 docs) Objection to claim(s) 3 of Creditor(s) Acis CLO 2014-3 LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
                           Annmarie)(Entered: 06/03/2019). MODIFIED on (06/04/2019) to remove this entry from Claim
   06/03/2019              No 13 and to add this entry to Claim No 3; (Tello, Chris) (Entered 06/04/2019).

   06/03/2019               981 (23 pgs; 3 docs) Objection to claim(s) 4 of Creditor(s) Acis CLO 2014-4 LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013582                 136/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 138 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       216 of 245
                      Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,PageID 16530
                           Annmarie) Modified to link to claim 4 on 6/4/2019 (Tello, Chris).

                            982 (23 pgs; 3 docs) Objection to claim(s) 5 of Creditor(s) Acis CLO 2014-5 LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
                           Annmarie)(Entered: 06/03/2019). MODIFIED on (06/04/2019) to remove this entry from Claim
   06/03/2019              No 13 and to add this entry to Claim No 5; (Tello, Chris) (Entered 06/04/2019).

                            983 (23 pgs; 3 docs) Objection to claim(s) 6 of Creditor(s) Acis CLO 2015-6 LLC.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie) Modified to add linkage to claim 6 on 6/4/2019 (Tello, Chris).

                            984 (23 pgs; 3 docs) Objection to claim(s) 7 of Creditor(s) Acis CLO 2013-1 Ltd.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie) Modified to create linkage to claim 7 on 6/4/2019 (Tello, Chris).

                            985 (23 pgs; 3 docs) Objection to claim(s) 8 of Creditor(s) Acis CLO 2014-3 Ltd.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie) Modified to create linkage to claim 8 on 6/4/2019 (Tello, Chris).

                            986 (28 pgs; 3 docs) Objection to claim(s) 15 of Creditor(s) US Bank as Collateral
                           Administrator for Acis CLO 2013-1.. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1
                           Exhibit # 2 Proposed Order) (Chiarello, Annmarie) Modified to create linkage to claim 15 on
   06/03/2019              6/4/2019 (Tello, Chris).

                            987 (29 pgs; 3 docs) Objection to claim(s) 16 of Creditor(s) US Bank as Indenture Trustee for
                           Acis CLO 2013-1.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
   06/03/2019              Proposed Order) (Chiarello, Annmarie) Modified on 6/4/2019 (Tello, Chris).

                            988 (29 pgs; 3 docs) Objection to claim(s) 17 of Creditor(s) US Bank as Indenture Trustee for
                           Acis CLO 2014-3.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
                           Proposed Order) (Chiarello, Annmarie) Modified to create linkage to claim 17 on 6/4/2019 (Tello,
   06/03/2019              Chris).

                            989 (23 pgs; 3 docs) Objection to claim(s) 10 of Creditor(s) Acis CLO 2014-5 Ltd... Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit A # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie)

   06/03/2019               990 (23 pgs; 3 docs) Objection to claim(s) 9 of Creditor(s) Acis CLO 2014-4 Ltd.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013583               137/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 139 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       217 of 245
                      Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,PageID 16531
                           Annmarie)

                            991 (23 pgs; 3 docs) Objection to claim(s) 11 of Creditor(s) Acis CLO 2015-6 Ltd.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P..
                           Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello,
   06/03/2019              Annmarie)

                            992 (28 pgs; 3 docs) Objection to claim(s) 18 of Creditor(s) US Bank as Collateral
                           Administrator for Acis CLO 2014-3.. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1
   06/03/2019              Exhibit # 2 Proposed Order) (Chiarello, Annmarie)

                            993 (29 pgs; 3 docs) Objection to claim(s) 19 of Creditor(s) US Bank as Indenture Trustee for
                           Acis CLO 2014-4.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
   06/03/2019              Proposed Order) (Chiarello, Annmarie)

                            994 (27 pgs; 3 docs) Objection to claim(s) 20 of Creditor(s) US Bank as Collateral
                           Administrator for Acis CLO 2014-4.. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1
   06/03/2019              Exhibit # 2 Proposed Order) (Chiarello, Annmarie)

                            995 (28 pgs; 3 docs) Objection to claim(s) 21 of Creditor(s) US Bank and Indenture Trustee for
                           Acis CLO 2014-5.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
   06/03/2019              Proposed Order) (Chiarello, Annmarie)

                            996 (28 pgs; 3 docs) Objection to claim(s) 22 of Creditor(s) US Bank as Collateral
                           Administrator for Acis CLO 2014-5.. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1
   06/03/2019              Exhibit # 2 Proposed Order) (Chiarello, Annmarie)

                            997 (29 pgs; 3 docs) Objection to claim(s) 23 of Creditor(s) US Bank as Indenture Trustee for
                           Acis CLO 2015-6.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
   06/03/2019              Proposed Order) (Chiarello, Annmarie)

                            998 (28 pgs; 3 docs) Objection to claim(s) 24 of Creditor(s) US Bank as Collateral
                           Administrator for Acis CLO 2015-6.. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1
   06/03/2019              Exhibit # 2 Proposed Order) (Chiarello, Annmarie)

                            999 (17 pgs) Finding of Facts and Conclusion of Law and Order granting application for
                           compensation (related document # 884) granting for Winstead PC, fees awarded: $2623681.00,
   06/03/2019              expenses awarded: $117062.04 Entered on 6/3/2019. (Okafor, M.)

   06/04/2019                1000 (23 pgs) Transcript regarding Hearing Held 05/20/19 RE: Transcript only of the Court's
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                 013584               138/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                    U.S. Bankruptcy Court - Entered     02/01/21
                                                                            Northern District of Texas 18:22:33   Page 140 of
           Case 3:21-cv-00538-N       Document     26-51        167
                                                              Filed   06/09/21           Page       218 of
                      rulings on the applications for fees and reimbursement of expenses. THIS TRANSCRIPT  245  PageID 16532
                                                                                                                         WILL
                           BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS
                           AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 09/3/2019. Until that time
                           the transcript may be viewed at the Clerk's Office or a copy may be obtained from the official court
                           transcriber. Court Reporter/Transcriber Palmer Reporting Services, Telephone number
                           PalmerRptg@aol.com, 800-665-6251. (RE: related document(s) Hearing held on 5/20/2019. (RE:
                           related document(s)878 Application for compensation - Second and Final Application of Forshey
                           & Prostok, LLP, as Counsel for the Chapter 11 Trustee, for Allowance of Compensation and
                           Reimbursement of Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06. Filed by Attorney Forshey
                           & Prostok LLP Objections due by 4/23/2019.) Appearances: J. Prostok and S. Rosen for
                           Applicant and for and with R. Phelan; P. Lamberson, R. Patel, and A. Chiarello for Winstead and as
                           special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L. Lambert, Assistant
                           U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically) for HCLOF.
                           Evidentiary hearing. Application granted, based on FOF and COLs stated orally. Counsel to upload
                           order., Hearing held on 5/20/2019. (RE: related document(s)880 Application for compensation -
                           First and Final Application of Mark N. Froeba, as Consultant and Expert Witness for the Chapter
                           11 Trustee, for Allowance of Compensation and Reimbursemnt of Expenses Advanced for Mark
                           Froeba, Consultant, Period: 11/2/2018 to 12/13/2018, Fee: $107,450.00, Expenses: $4,791.90.
                           Filed by Consultant Mark Froeba Objections due by 4/23/2019.) Appearances: J. Prostok and S.
                           Rosen for Forshey & Prostok and for and with R. Phelan; P. Lamberson, R. Patel, and A. Chiarello
                           for Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L.
                           Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically)
                           for HCLOF. Evidentiary hearing (primarily testimony of M. Froeba). Application granted, based on
                           FOF and COLs stated orally. Counsel to upload order., Hearing held on 5/20/2019. (RE: related
                           document(s)881 Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses Advanced
                           for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee: $453,699.63,
                           Expenses: $436.84. Filed by Trustee Robin Phelan Objections due by 4/23/2019.) Appearances: J.
                           Prostok and S. Rosen for Forsey Prostok and for and with R. Phelan; P. Lamberson, R. Patel, and
                           A. Chiarello for Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for
                           Highland Capital; L. Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R.
                           Matsumura (telephonically) for HCLOF. Evidentiary hearing. Application granted, except that Diane
                           Reeds Section 326(a) commission must be subtracted from amount Mr. Phelan computed. FOF
                           and COLs stated orally. Counsel to upload order., Hearing held on 5/20/2019. (RE: related
                           document(s)884 Application for compensation for Winstead PC, Special Counsel, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11. Filed by Spec. Counsel
                           Winstead PC Objections due by 4/23/2019. (Attachments: # 1 Proposed Order # 2 Exhibit A-C #
                           3 Exhibit D Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 # 6 Exhibit D Part 4 # 7 Exhibit D Part
                           5 # 8 Exhibit D Part 6 # 9 Exhibit D Part 7)) Appearances: J. Prostok and S. Rosen for Forshey
                           Postok and for and with R. Phelan; P. Lamberson, J. Wielibinski, R. Patel, and A. Chiarello for
                           Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L.
                           Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically)
                           for HCLOF. Evidentiary hearing. Application granted, based on FOF and COLs stated orally.
                           Counsel to upload order.). Transcript to be made available to the public on 09/3/2019. (Palmer,
                           Susan)

   06/04/2019                  Claim history for claim #2 (RE: related document(s)979 Objection to claim(s) 2 of Creditor(s)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013585             139/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed     02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33   Page 141 of
           Case 3:21-cv-00538-N  Document    26-51        167
                                                        Filed   06/09/21           Page       219 of 245
                      Acis CLO 2013-1 LLC.. Filed by Consolidated debtor Acis Capital Management GP, LLC, PageID 16533
                           Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit #
                           2 Proposed Order) (Chiarello, Annmarie) Modified to correct claim linkage on 6/4/2019 .) (Tello,
                           Chris)

                             Claim history for claim #4 (RE: related document(s)981 Objection to claim(s) 4 of Creditor(s)
                           Acis CLO 2014-4 LLC.. Filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit #
   06/04/2019              2 Proposed Order) (Chiarello, Annmarie) Modified to link to claim 4 on 6/4/2019 .) (Tello, Chris)

                             Claim history for claim #6 (RE: related document(s)983 Objection to claim(s) 6 of Creditor(s)
                           Acis CLO 2015-6 LLC.. Filed by Consolidated debtor Acis Capital Management GP, LLC,
                           Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit #
                           2 Proposed Order) (Chiarello, Annmarie) Modified to add linkage to claim 6 on 6/4/2019 .) (Tello,
   06/04/2019              Chris)

                             Claim history for claim #7 (RE: related document(s)984 Objection to claim(s) 7 of Creditor(s)
                           Acis CLO 2013-1 Ltd.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
                           Proposed Order) (Chiarello, Annmarie) Modified to create linkage to claim 7 on 6/4/2019 .) (Tello,
   06/04/2019              Chris)

                             Claim history for claim #8 (RE: related document(s)985 Objection to claim(s) 8 of Creditor(s)
                           Acis CLO 2014-3 Ltd.. Filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P.. Responses due by 6/27/2019. (Attachments: # 1 Exhibit # 2
                           Proposed Order) (Chiarello, Annmarie) Modified to create linkage to claim 8 on 6/4/2019 .) (Tello,
   06/04/2019              Chris)

                              Claim history for claim #15 (RE: related document(s)986 Objection to claim(s) 15 of Creditor(s)
                           US Bank as Collateral Administrator for Acis CLO 2013-1.. Filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses due by
                           6/27/2019. (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello, Annmarie) Modified to
   06/04/2019              create linkage to claim 15 on 6/4/2019 .) (Tello, Chris)

                             Claim history for claim #16 (RE: related document(s)987 Objection to claim(s) 16 of Creditor(s)
                           US Bank as Indenture Trustee for Acis CLO 2013-1.. Filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019.
                           (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello, Annmarie) Modified on 6/4/2019 .)
   06/04/2019              (Tello, Chris)

                              Claim history for claim #17 (RE: related document(s)988 Objection to claim(s) 17 of Creditor(s)
                           US Bank as Indenture Trustee for Acis CLO 2014-3.. Filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P.. Responses due by 6/27/2019.
                           (Attachments: # 1 Exhibit # 2 Proposed Order) (Chiarello, Annmarie) Modified to create linkage to
   06/04/2019              claim 17 on 6/4/2019 .) (Tello, Chris)

   06/04/2019                1001 Request for transcript regarding a hearing held on 5/20/2019. The requested turn-around
                           time is daily Note*; Alerted Requester Linda Breedlove that it will most likely be somewhat difficult
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013586              140/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed            02/01/21
                                                     U.S. Bankruptcy Court - Entered     02/01/21
                                                                             Northern District of Texas 18:22:33   Page 142 of
           Case 3:21-cv-00538-N       Document      26-51        167
                                                               Filed   06/09/21           Page       220 of 245  PageID
                      to get this on a daily basis since the short notice and the hearing was all day. L. Breedlove     16534
                                                                                                                          says by
                           the end of the week or sooner will be fine. Alerted Transcriber Karen Hartman. For Doc(s) #878,
                           #880, #881 & #884. (Edmond, Michael)

   06/06/2019               1002 (294 pgs) Transcript regarding Hearing Held 05/20/19 RE: DOC 878, 880, 881, 884
                           (Rulings under separate cover). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                           AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                           TRANSCRIPT RELEASE DATE IS 09/4/2019. Until that time the transcript may be viewed at the
                           Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber Transcripts Plus, Inc. (CourtTranscripts@aol.com), Telephone number 215-
                           862-1115. (RE: related document(s) Hearing held on 5/20/2019. (RE: related document(s)878
                           Application for compensation - Second and Final Application of Forshey & Prostok, LLP, as
                           Counsel for the Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of
                           Expenses Advanced for Forshey & Prostok LLP, Trustee's Attorney, Period: 5/14/2018 to
                           2/15/2019, Fee: $2,651,213.75, Expenses: $81,595.06. Filed by Attorney Forshey & Prostok
                           LLP Objections due by 4/23/2019.) Appearances: J. Prostok and S. Rosen for Applicant and for
                           and with R. Phelan; P. Lamberson, R. Patel, and A. Chiarello for Winstead and as special counsel
                           for R. Phelan; H. ONiel and J. Binford for Highland Capital; L. Lambert, Assistant U.S. Trustee; B.
                           Shaw for Reorganized Debtor; R. Matsumura (telephonically) for HCLOF. Evidentiary hearing.
                           Application granted, based on FOF and COLs stated orally. Counsel to upload order., Hearing
                           held on 5/20/2019. (RE: related document(s)880 Application for compensation - First and Final
                           Application of Mark N. Froeba, as Consultant and Expert Witness for the Chapter 11 Trustee, for
                           Allowance of Compensation and Reimbursemnt of Expenses Advanced for Mark Froeba,
                           Consultant, Period: 11/2/2018 to 12/13/2018, Fee: $107,450.00, Expenses: $4,791.90. Filed by
                           Consultant Mark Froeba Objections due by 4/23/2019.) Appearances: J. Prostok and S. Rosen
                           for Forshey & Prostok and for and with R. Phelan; P. Lamberson, R. Patel, and A. Chiarello for
                           Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L.
                           Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically)
                           for HCLOF. Evidentiary hearing (primarily testimony of M. Froeba). Application granted, based on
                           FOF and COLs stated orally. Counsel to upload order., Hearing held on 5/20/2019. (RE: related
                           document(s)881 Application for compensation - First and Final Application of Robin Phelan,
                           Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses Advanced
                           for Robin Phelan, Trustee Chapter 11, Period: 5/14/2018 to 2/15/2019, Fee: $453,699.63,
                           Expenses: $436.84. Filed by Trustee Robin Phelan Objections due by 4/23/2019.) Appearances: J.
                           Prostok and S. Rosen for Forsey Prostok and for and with R. Phelan; P. Lamberson, R. Patel, and
                           A. Chiarello for Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for
                           Highland Capital; L. Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R.
                           Matsumura (telephonically) for HCLOF. Evidentiary hearing. Application granted, except that Diane
                           Reeds Section 326(a) commission must be subtracted from amount Mr. Phelan computed. FOF
                           and COLs stated orally. Counsel to upload order., Hearing held on 5/20/2019. (RE: related
                           document(s)884 Application for compensation for Winstead PC, Special Counsel, Period:
                           5/14/2018 to 2/15/2019, Fee: $2,623,681.00, Expenses: $117,753.11. Filed by Spec. Counsel
                           Winstead PC Objections due by 4/23/2019. (Attachments: # 1 Proposed Order # 2 Exhibit A-C #
                           3 Exhibit D Part 1 # 4 Exhibit D Part 2 # 5 Exhibit D Part 3 # 6 Exhibit D Part 4 # 7 Exhibit D Part
                           5 # 8 Exhibit D Part 6 # 9 Exhibit D Part 7)) Appearances: J. Prostok and S. Rosen for Forshey
                           Postok and for and with R. Phelan; P. Lamberson, J. Wielibinski, R. Patel, and A. Chiarello for
                           Winstead and as special counsel for R. Phelan; H. ONiel and J. Binford for Highland Capital; L.
                           Lambert, Assistant U.S. Trustee; B. Shaw for Reorganized Debtor; R. Matsumura (telephonically)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                      013587              141/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 143 of
           Case 3:21-cv-00538-N   Document     26-51        167
                      for HCLOF. Evidentiary hearing. Application granted, based on FOF and COLs stated 16535
                                                          Filed   06/09/21           Page       221 of 245  PageID orally.
                           Counsel to upload order.). Transcript to be made available to the public on 09/4/2019. (Hartmann,
                           Karen)

                            1003 (2 pgs) Affidavit of Service filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)979 Objection to claim, 980
                           Objection to claim, 981 Objection to claim, 982 Objection to claim, 983 Objection to claim, 984
                           Objection to claim, 985 Objection to claim, 989 Objection to claim, 990 Objection to claim, 991
   06/06/2019              Objection to claim). (Chiarello, Annmarie)

                            1004 (2 pgs) Affidavit of Service filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)986 Objection to claim, 987
                           Objection to claim, 988 Objection to claim, 992 Objection to claim, 993 Objection to claim, 994
                           Objection to claim, 995 Objection to claim, 996 Objection to claim, 997 Objection to claim, 998
   06/06/2019              Objection to claim). (Chiarello, Annmarie)

                            1005 (5 pgs) Response opposed to (related document(s): 931 Objection to claim filed by Debtor
                           Acis Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC) filed by
   06/07/2019              Creditor Stinson Leonard Street LLP. (Bagelman, Bruce)

                            1006 (4 pgs) Certificate No Objection to the Objection to Scheduled Claim of Case Anywhere,
                           LLC filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/11/2019              Management, L.P. (RE: related document(s)937 Objection to claim). (Chiarello, Annmarie)

                            1007 (4 pgs) Certificate No Objection to the Objection to Scheduled Claim of CSI Global
                           Deposition Services filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis
   06/11/2019              Capital Management, L.P. (RE: related document(s)941 Objection to claim). (Chiarello, Annmarie)

                            1008 (4 pgs) Certificate No Objection to the Objection to Scheduled Claim of David Simek filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   06/11/2019              L.P. (RE: related document(s)959 Objection to claim). (Chiarello, Annmarie)

                            1009 (4 pgs) Certificate No Objection to the Objection to Scheduled Claim of Elite Document
                           Technology filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/11/2019              Management, L.P. (RE: related document(s)942 Objection to claim). (Chiarello, Annmarie)

                            1010 (4 pgs) Certificate No Objection to the Objection to Schedule Claim of JAMS Inc filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/11/2019              (RE: related document(s)943 Objection to claim). (Chiarello, Annmarie)

                            1011 (4 pgs) Certificate No Objection to the Objection to Schedule Claim of KPMG LLP
                           (USA) filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/11/2019              Management, L.P. (RE: related document(s)945 Objection to claim). (Chiarello, Annmarie)

                            1012 (4 pgs) Certificate No Objection to the Objection to Schedule Claim of Stanton Advisors
                           LLC filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/11/2019              Management, L.P. (RE: related document(s)944 Objection to claim). (Chiarello, Annmarie)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013588               142/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                           02/01/21
                                             U.S. Bankruptcy Court - Entered     02/01/21
                                                                     Northern District of Texas 18:22:33 Page 144 of
       Case 3:21-cv-00538-N Document 26-51 Filed         167 06/09/21 Page 222 of 245 PageID 16536
   06/12/2019      1013 (2 pgs) Certificate No Objection to the Scheduled Claim of McKool Smith, P.C. filed by
                  Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                  (RE: related document(s)934 Objection to claim). (Shaw, Brian)

                            1014 (2 pgs) Certificate NO Objection to the Proof of Claim of The TASA Group, Inc. [Claim
                           No. 29] filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/12/2019              Management, L.P. (RE: related document(s)929 Objection to claim). (Shaw, Brian)

                            1015 (2 pgs) Certificate No Objection to Objection to the Scheduled Claim of Reid Collins and
                           Tsai, LLP filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/12/2019              Management, L.P. (RE: related document(s)933 Objection to claim). (Shaw, Brian)

                             1016 (2 pgs) Certificate No Objection to Objection to Scheduled Claim of Stanton Law Firm
                           filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
   06/12/2019              Management, L.P. (RE: related document(s)932 Objection to claim). (Shaw, Brian)

                            1017 (3 pgs) Order regarding amended objection to scheduled claim of David Simek (RE: related
                           document(s)959 Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated
   06/14/2019              debtor Acis Capital Management GP, LLC). Entered on 6/14/2019 (Bradden, T.)

                            1018 (32 pgs; 4 docs) Notice of appeal . Fee Amount $298 filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)999 Order on application for compensation). Appellant
                           Designation due by 07/1/2019. (Attachments: # 1 Appendix A # 2 Appendix B # 3 Appendix C)
   06/17/2019              (O'Neil, Holland)

                             Receipt of filing fee for Notice of appeal(18-30264-sgj11) [appeal,ntcapl] ( 298.00). Receipt
   06/17/2019              number 26634520, amount $ 298.00 (re: Doc# 1018). (U.S. Treasury)

                            1019 (3 pgs) Order regarding objection to claim number(s) (RE: related document(s)937
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1020 (2 pgs) Order regarding objection to claim number(s) (RE: related document(s)934
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1021 (3 pgs) Order regarding objection to claim number(s) (RE: related document(s)941
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1022 (2 pgs) Order regarding objection to claim number(s) 29 (RE: related document(s)929
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1023 (3 pgs) Order regarding objection to claim number(s) (RE: related document(s)942
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013589                143/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33 Page 145 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 223 of 245 PageID 16537
   06/18/2019      1024 (3 pgs) Order regarding objection to claim number(s) (RE: related document(s)943
                  Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
                  Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1025 (3 pgs) Agreed Order granting, in part, objection to claim number(s) (RE: related
                           document(s)945 Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated
   06/18/2019              debtor Acis Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1026 (3 pgs) Order regarding objection to claim number(s) (RE: related document(s)944
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   06/18/2019              Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1027 (3 pgs) Order regarding amended objection to claim number(s) (RE: related
                           document(s)959 Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated
   06/18/2019              debtor Acis Capital Management GP, LLC). Entered on 6/18/2019 (Banks, Courtney)

                            1028 INCORRECT ENTRY. See Document 1029. Clerk's correspondence requesting to amend
                           noticed of appeal from attorney for creditor. (RE: related document(s)1018 Notice of appeal . (RE:
                           related document(s)999 Order on application for compensation). (Attachments: # 1 Appendix A #
                           2 Appendix B # 3 Appendix C)(O'Neil, Holland)) Responses due by 6/21/2019. (Whitaker,
   06/19/2019              Sheniqua) Modified on 6/19/2019 (Whitaker, Sheniqua).

                            1029 (1 pg) Clerk's correspondence requesting to amend notice of appeal from attorney for
                           creditor. (RE: related document(s)1018 Notice of appeal . Fee Amount $298 filed by Creditor
                           Highland Capital Management, L.P. (RE: related document(s)999 Order on application for
                           compensation). Appellant Designation due by 07/1/2019. (Attachments: # 1 Appendix A # 2
                           Appendix B # 3 Appendix C)(O'Neil, Holland)) Responses due by 6/21/2019. (Whitaker,
   06/19/2019              Sheniqua)

                            1030 (32 pgs; 4 docs) Amended notice of appeal filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)1018 Notice of appeal). (Attachments: # 1 Appendix A
   06/20/2019              # 2 Appendix B # 3 Appendix C)(O'Neil, Holland)

                            1032 (36 pgs; 2 docs) INCORRECT ENTRY. Incomplete form. Certificate of mailing regarding
                           appeal (RE: related document(s)1030 Amended notice of appeal filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)1018 Notice of appeal). (Attachments: # 1 Appendix A
                           # 2 Appendix B # 3 Appendix C)(O'Neil, Holland)) (Attachments: # 1 Service List) (Whitaker,
   06/21/2019              Sheniqua) Modified on 6/21/2019 (Whitaker, Sheniqua).

                            1033 (37 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)1030
                           Amended notice of appeal filed by Creditor Highland Capital Management, L.P. (RE: related
                           document(s)1018 Notice of appeal). (Attachments: # 1 Appendix A # 2 Appendix B # 3 Appendix
   06/21/2019              C)(O'Neil, Holland)) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

   06/21/2019               1034 (2 pgs) Notice regarding the record for a bankruptcy appeal to the U.S. District Court.
                           (RE: related document(s)1030 Amended Notice of appeal . (RE: related document(s)999 Order on


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                  013590             144/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 146 of
           Case 3:21-cv-00538-N      Document    26-51        167
                                                            Filed   06/09/21           Page       224 of 245
                      application for compensation). (Attachments: # 1 Appendix A # 2 Appendix B # 3 Appendix PageID 16538C)
                           (O'Neil, Holland)) (Whitaker, Sheniqua). MODIFIED linkage on 6/21/2019 (Whitaker, Sheniqua).

                            1035 (137 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:19-CV-01477-B.
                           (RE: related document(s)1030 Amended notice of appeal filed by Creditor Highland Capital
                           Management, L.P. (RE: related document(s)1018 Notice of appeal). (Attachments: # 1 Appendix A
   06/21/2019              # 2 Appendix B # 3 Appendix C)(O'Neil, Holland)) (Whitaker, Sheniqua)

                             1036 (11 pgs) Response opposed to (related document(s): 936 Objection to claim filed by
                           Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital Management GP, LLC)
   06/26/2019              filed by Creditor Hunton Andrews Kurth, LLP. (Rovira, Joseph)

                            1037 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 2 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)979 Objection to claim). (Chiarello, Annmarie)

                            1038 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 3 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)980 Objection to claim). (Chiarello, Annmarie)

                            1039 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 4 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)981 Objection to claim). (Chiarello, Annmarie)

                            1040 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 5 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)982 Objection to claim). (Chiarello, Annmarie)

                            1041 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 6 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)983 Objection to claim). (Chiarello, Annmarie)

                            1042 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 7 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)984 Objection to claim). (Chiarello, Annmarie)

                            1043 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 8 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)985 Objection to claim). (Chiarello, Annmarie)

                            1044 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 9 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)990 Objection to claim). (Chiarello, Annmarie)

                            1045 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 10-1 Part 2 filed
                           by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
   06/28/2019              L.P. (RE: related document(s)989 Objection to claim). (Chiarello, Annmarie)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013591                 145/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                           02/01/21
                                             U.S. Bankruptcy Court - Entered     02/01/21
                                                                     Northern District of Texas 18:22:33 Page 147 of
       Case 3:21-cv-00538-N Document 26-51 Filed         167 06/09/21 Page 225 of 245 PageID 16539
   06/28/2019      1046 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 11 filed by
                  Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                  (RE: related document(s)991 Objection to claim). (Chiarello, Annmarie)

                            1047 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 15 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)986 Objection to claim). (Chiarello, Annmarie)

                            1048 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 16 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)987 Objection to claim). (Chiarello, Annmarie)

                            1049 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 17 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)988 Objection to claim). (Chiarello, Annmarie)

                            1050 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 18 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)992 Objection to claim). (Chiarello, Annmarie)

                            1051 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 19 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)993 Objection to claim). (Chiarello, Annmarie)

                            1052 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 20 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)994 Objection to claim). (Chiarello, Annmarie)

                            1053 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 21 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)995 Objection to claim). (Chiarello, Annmarie)

                            1054 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 22 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)996 Objection to claim). (Chiarello, Annmarie)

                            1055 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 23 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)997 Objection to claim). (Chiarello, Annmarie)

                            1056 (3 pgs) Certificate No Objection to the Objection to Proof of Claim No. 24 filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
   06/28/2019              (RE: related document(s)998 Objection to claim). (Chiarello, Annmarie)

   07/01/2019               1057 (58 pgs) Appellant designation of contents for inclusion in record on appeal filed by
                           Creditor Highland Capital Management, L.P. (RE: related document(s)1018 Notice of appeal,
                           1030 Amended notice of appeal, 1034 Notice regarding the record for a bankruptcy appeal, 1035

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed              013592            146/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 148 of
           Case 3:21-cv-00538-N    Document      26-51        167
                      Notice of docketing notice of appeal/record). Appellee designation due by 07/15/2019.16540
                                                            Filed   06/09/21           Page       226 of 245  PageID  (Binford,
                           Jason)

                            1058 (4 pgs) Statement of issues on appeal, filed by Creditor Highland Capital Management, L.P.
                           (RE: related document(s)1018 Notice of appeal, 1030 Amended notice of appeal, 1034 Notice
                           regarding the record for a bankruptcy appeal, 1035 Notice of docketing notice of appeal/record,
   07/01/2019              1057 Appellant designation). (Binford, Jason)

                            1059 (2 pgs) Order regarding objection to claim number(s) 2 (RE: related document(s)979
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1060 (2 pgs) Order regarding objection to claim number(s) 3 (RE: related document(s)980
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1061 (2 pgs) Order regarding objection to claim number(s) 4 (RE: related document(s)981
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1062 (2 pgs) Order regarding objection to claim number(s) 5 (RE: related document(s)982
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1063 (2 pgs) Order regarding objection to claim number(s) 6 (RE: related document(s)983
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1064 (2 pgs) Order regarding objection to claim number(s) 7 (RE: related document(s)984
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1065 (2 pgs) Order regarding objection to claim number(s) 8 (RE: related document(s)985
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1066 (2 pgs) Order regarding objection to claim number(s) 9 (RE: related document(s)990
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1067 (2 pgs) Order regarding objection to claim number(s) 10 (RE: related document(s)989
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1068 (2 pgs) Order regarding objection to claim number(s) 11 (RE: related document(s)991
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013593              147/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33 Page 149 of
       Case 3:21-cv-00538-N Document 26-51 Filed           167 06/09/21 Page 227 of 245 PageID 16541
   07/02/2019      1069 (3 pgs) Order regarding objection to claim number(s) 15 (RE: related document(s)986
                  Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
                  Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1070 (3 pgs) Order regarding objection to claim number(s) 16 (RE: related document(s)987
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1071 (3 pgs) Order regarding objection to claim number(s) 17 (RE: related document(s)988
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1072 (3 pgs) Order regarding objection to claim number(s) 18 (RE: related document(s)992
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1073 (3 pgs) Order regarding objection to claim number(s) 19 (RE: related document(s)993
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1074 (3 pgs) Order regarding objection to claim number(s) 20 (RE: related document(s)994
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1075 (3 pgs) Order regarding objection to claim number(s) 21 (RE: related document(s)995
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1076 (3 pgs) Order regarding objection to claim number(s) 22 (RE: related document(s)996
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1077 (3 pgs) Order regarding objection to claim number(s) 23 (RE: related document(s)997
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1078 (3 pgs) Order regarding objection to claim number(s) 24 (RE: related document(s)998
                           Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis
   07/02/2019              Capital Management GP, LLC). Entered on 7/2/2019 (Floyd, K)

                            1079 (17 pgs) Appellee designation of contents for inclusion in record of appeal filed by Winstead
                           PC, Winstead PC (RE: related document(s)1018 Notice of appeal, 1030 Amended notice of
                           appeal, 1034 Notice regarding the record for a bankruptcy appeal, 1035 Notice of docketing
   07/15/2019              notice of appeal/record). (Chiarello, Annmarie)

   07/16/2019               1080 (1 pg) Clerk's correspondence requesting amend appellee designation of record from
                           attorney for creditor. (RE: related document(s)1079 Appellee designation of contents for inclusion in

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013594             148/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 150 of
           Case 3:21-cv-00538-N     Document   26-51        167
                                                          Filed   06/09/21
                      record of appeal) Responses due by 7/18/2019. (Blanco, J.)     Page       228 of 245  PageID 16542


                            1081 (2 pgs) Withdrawal of Highland Capital Management, L.P.'s Objection to Proof of
                           Claim filed by Jennifer G. Terry (Claim No. 25) filed by Creditor Highland Capital Management,
   07/16/2019              L.P. (RE: related document(s)521 Objection to claim). (Binford, Jason)

                            1082 (2 pgs) Withdrawal of Highland Capital Management, L.P.'s Objection to Claim filed
                           by Joshua N. Terry (Claim No. 26) filed by Creditor Highland Capital Management, L.P. (RE:
   07/16/2019              related document(s)522 Objection to claim). (Binford, Jason)

                            1083 (8 pgs; 2 docs) Motion for leave Motion to Amend Designation of Record by Appellant
                           Highland Capital Management, L.P. (related document(s) 1057 Appellant designation) Filed by
   07/16/2019              Creditor Highland Capital Management, L.P. (Attachments: # 1 Proposed Order) (Binford, Jason)

                            1084 (17 pgs) Amended appellee designation of contents for inclusion in record of appeal filed by
                           Winstead PC, Winstead PC (RE: related document(s)1079 Appellee designation). (Chiarello,
   07/16/2019              Annmarie)

                             1085 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   07/18/2019              to 06/30/2019 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)

                             1112 (84 pgs) DISTRICT COURT OPINION dismissing appellants' appeals from the following
                           orders: (1) the bankruptcy court's order entered April 6, 2018 denying Highland CLO Funding,
                           Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in proceedings contesting
                           involuntary petitions under Federal Bankruptcy Rule 1018, or in the alternative, Rule 2018 (subject
                           of the appeal docketed as Civil Action No. 3:18-CV-1056-D); (2) the bankruptcy court's order for
                           relief in an involuntary case entered April 13, 2018 (subject of the appeal docketed as Civil Action
                           No. 3:18-CV-1057-D); (3) the bankruptcy court's order for relief in an involuntary case entered
                           April 13, 2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1073-D); and (4) the
                           bankruptcy court's order entered April 6, 2018 denying Highland CLO Funding, Ltd., CLO
                           Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in proceedings contesting involuntary petitions
                           under Federal Bankruptcy Rule 1018, or in the alternative, Rule 2018 (subject of the appeal
                           docketed as Civil Action No. 3:18-CV-1084-D). (Ordered by Senior Judge Sidney A Fitzwater on
                           7/18/2019) (RE: related document(s)114 Order on motion to intervene, 119 Order for relief).
   07/18/2019              Entered on 7/18/2019 (Whitaker, Sheniqua) (Entered: 08/23/2019)

   07/18/2019                1113 (2 pgs) DISTRICT COURT JUDGMENT dismissing appellants' appeals from the following
                           orders: (1) the bankruptcy court's order entered April 6, 2018 denying Highland CLO Funding,
                           Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in proceedings contesting
                           involuntary petitions under Federal Bankruptcy Rule 1018, or in the alternative, Rule 2018 (subject
                           of the appeal docketed as Civil Action No. 3:18-CV-1056-D); (2) the bankruptcy court's order for
                           relief in an involuntary case entered April 13, 2018 (subject of the appeal docketed as Civil Action
                           No. 3:18-CV-1057-D); (3) the bankruptcy court's order for relief in an involuntary case entered
                           April 13, 2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1073-D); and (4) the
                           bankruptcy court's order entered April 6, 2018 denying Highland CLO Funding, Ltd., CLO
                           Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in proceedings contesting involuntary petitions
                           under Federal Bankruptcy Rule 1018, or in the alternative, Rule 2018 (subject of the appeal
                           docketed as Civil Action No. 3:18-CV-1084-D). Costs of these appeals are taxed against
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013595              149/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 151 of
           Case 3:21-cv-00538-N     Document     26-51        167
                      appellants pursuant to Fed. R. Bankr. P. 8021(a)(1). (Ordered by Senior Judge Sidney 16543
                                                            Filed   06/09/21           Page       229 of 245  PageID A Fitzwater
                           on 7/18/2019),(RE: related document(s)114 Order on motion to intervene, 119 Order for relief).
                           Entered on 7/18/2019 (Whitaker, Sheniqua) (Entered: 08/23/2019)

                            1115 (84 pgs) DISTRICT COURT OPINION affirming the bankruptcy court's order, entered
                           July 10, 2018, granting emergency motion to approve break-up fee, expense reimbursement, and
                           replacement sub-advisory and shared services provider, Oaktree Capital Management, L.P.
                           (Ordered by Senior Judge Sidney A Fitzwater on 7/18/2019), re: appeal on Civil Action number:
                           3:18-cv-01822-D, (RE: related document(s)390 Order on motion for leave). Entered on
   07/18/2019              7/18/2019 (Whitaker, Sheniqua) (Entered: 08/23/2019)

                            1116 (1 pg) DISTRICT COURT JUDGMENT affirming the bankruptcy court's order, entered
                           July 10, 2018, granting emergency motion to approve break-up fee, expense reimbursement, and
                           replacement sub-advisory and shared services provider, Oaktree Capital Management, L.P. Costs
                           of this appeal are taxed against appellants pursuant to Fed. R. Bankr. P. 8021(a)(2). (Ordered by
                           Senior Judge Sidney A Fitzwater on 7/18/2019), re: appeal on Civil Action number:3:18-cv-
                           01822-D, (RE: related document(s)390 Order on motion for leave). Entered on 7/18/2019
   07/18/2019              (Whitaker, Sheniqua) (Entered: 08/23/2019)

                            1117 (84 pgs) DISTRICT COURT OPINION affirming the bankruptcy court's January 31, 2019
                           bench ruling and memorandum of law in support of: (a) final approval of disclosure statement; and
                           (b) confirmation of chapter 11 trustee's third amended joint plan; the bankruptcy court's January 31,
                           2019 findings of fact, conclusions of law, and order granting final approval of disclosure statement
                           and confirming the third amended joint plan for Acis Capital Management, L.P. and Acis Capital
                           Management GP LLC, as modified; and the bankruptcy court's January 31, 2019 findings of fact,
                           conclusions of law, and order granting final approval of disclosure statement and confirming the third
                           amended joint plan for Acis Capital Management, L.P. and Acis Capital Management GP LLC, as
                           modified. 67 MOTION to Substitute Party filed by Acis Capital Management LP denied. (Ordered
                           by Senior Judge Sidney A Fitzwater on 7/18/2019), re: appeal on Civil Action number:3:19-cv-
                           00291-D, (RE: related document(s)827 Memorandum of opinion, 829 Order confirming chapter 11
                           plan). 830 Findings of fact and conclusions of law. Entered on 7/18/2019 (Whitaker, Sheniqua).
   07/18/2019              (Entered: 08/23/2019)

                             1118 (2 pgs) DISTRICT COURT JUDGMENT affirming the bankruptcy court's January 31,
                           2019 bench ruling and memorandum of law in support of: (a) final approval of disclosure statement;
                           and (b) confirmation of chapter 11 trustee's third amended joint plan; the bankruptcy court's January
                           31, 2019 findings of fact, conclusions of law, and order granting final approval of disclosure
                           statement and confirming the third amended joint plan for Acis Capital Management, L.P. and Acis
                           Capital Management GP LLC, as modified; and the bankruptcy court's January 31, 2019 findings
                           of fact, conclusions of law, and order granting final approval of disclosure statement and confirming
                           the third amended joint plan for Acis Capital Management, L.P. and Acis Capital Management GP
                           LLC, as modified. Costs of this appeal are taxed against appellants pursuant to Fed. R. Bankr. P.
                           8021(a)(2). (Entered by Deputy Clerk on 7/18/2019) (Senior Judge Sidney A Fitzwater) , re:
                           appeal on Civil Action number:3:19-cv-00291-D, (RE: related document(s)827 Memorandum of
                           opinion, 829 Order confirming chapter 11 plan). 830 Findings of fact and conclusions of law.
   07/18/2019              Entered on 7/18/2019 (Whitaker, Sheniqua). (Entered: 08/23/2019)

   07/19/2019                1086 (2 pgs) Order regarding objection to claim number(s) of Stanton Law Firm (RE: related
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013596              150/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed      02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 152 of
           Case 3:21-cv-00538-N   Document    26-51        167
                                                         Filed   06/09/21           Page       230 of 245  PageID 16544
                      document(s)932 Objection to claim filed by Debtor Acis Capital Management, L.P., Consolidated
                           debtor Acis Capital Management GP, LLC). Entered on 7/19/2019 (Blanco, J.)

                            1087 (3 pgs) Order regarding objection to claim number(s) of Reid Collins and Tsai, LLP (RE:
                           related document(s)933 Objection to claim filed by Debtor Acis Capital Management, L.P.,
   07/19/2019              Consolidated debtor Acis Capital Management GP, LLC). Entered on 7/19/2019 (Blanco, J.)

                             1088 (3 pgs) Order granting motion for leave to amend designation of record by appellant
   07/19/2019              (related document # 1083) Entered on 7/19/2019. (Blanco, J.)

                            1089 (59 pgs) Amended appellant designation of contents for inclusion in record on appeal filed
                           by Creditor Highland Capital Management, L.P. (RE: related document(s)1057 Appellant
   07/19/2019              designation). (Binford, Jason)

                             1114 (2 pgs) DISTRICT COURT NOTICE OF APPEAL as to 26 Memorandum Opinion and
                           Judgment 27 (RE: related document(s)1112 DISTRICT COURT OPINION dismissing appellants'
                           appeals from the following orders: (1) the bankruptcy court's order entered April 6, 2018 denying
                           Highland CLO Funding, Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in
                           proceedings contesting involuntary petitions under Federal Bankruptcy Rule 1018, or in the
                           alternative, Rule 2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1056-D); (2)
                           the bankruptcy court's order for relief in an involuntary case entered April 13, 2018 (subject of the
                           appeal docketed as Civil Action No. 3:18-CV-1057-D); (3) the bankruptcy court's order for relief
                           in an involuntary case entered April 13, 2018 (subject of the appeal docketed as Civil Action No.
                           3:18-CV-1073-D); and (4) the bankruptcy court's order entered April 6, 2018 denying Highland
                           CLO Funding, Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in proceedings
                           contesting involuntary petitions under Federal Bankruptcy Rule 1018, or in the alternative, Rule
                           2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1084-D). (Ordered by Senior
                           Judge Sidney A Fitzwater on 7/18/2019) (RE: related document(s)114 Order on motion to
                           intervene, 119 Order for relief). Entered on 7/18/2019, 1113 DISTRICT COURT JUDGMENT
                           dismissing appellants' appeals from the following orders: (1) the bankruptcy court's order entered
                           April 6, 2018 denying Highland CLO Funding, Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion
                           to intervene in proceedings contesting involuntary petitions under Federal Bankruptcy Rule 1018, or
                           in the alternative, Rule 2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1056-
                           D); (2) the bankruptcy court's order for relief in an involuntary case entered April 13, 2018 (subject
                           of the appeal docketed as Civil Action No. 3:18-CV-1057-D); (3) the bankruptcy court's order for
                           relief in an involuntary case entered April 13, 2018 (subject of the appeal docketed as Civil Action
                           No. 3:18-CV-1073-D); and (4) the bankruptcy court's order entered April 6, 2018 denying
                           Highland CLO Funding, Ltd., CLO Holdco, Ltd., and Neutra, Ltd.'s motion to intervene in
                           proceedings contesting involuntary petitions under Federal Bankruptcy Rule 1018, or in the
                           alternative, Rule 2018 (subject of the appeal docketed as Civil Action No. 3:18-CV-1084-D).
                           Costs of these appeals are taxed against appellants pursuant to Fed. R. Bankr. P. 8021(a)(1).
                           (Ordered by Senior Judge Sidney A Fitzwater on 7/18/2019),(RE: related document(s)114 Order
                           on motion to intervene, 119 Order for relief). USCA Case Number 19-10846 Entered on
                           7/18/2019) (Whitaker, Sheniqua) MODIFIED text on 8/23/2019 (Whitaker, Sheniqua). (Entered:
   07/26/2019              08/23/2019)

   07/26/2019               1119 (84 pgs) DISTRICT COURT NOTICE OF APPEAL as to 75 Memorandum Opinion and
                           Judgment 76 Judgment(RE: related document(s)1117 DISTRICT COURT OPINION affirming the
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013597             151/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 153 of
           Case 3:21-cv-00538-N    Document     26-51        167
                                                           Filed   06/09/21           Page       231 of 245
                      bankruptcy court's January 31, 2019 bench ruling and memorandum of law in support of:  PageID 16545
                                                                                                                     (a) final
                           approval of disclosure statement; and (b) confirmation of chapter 11 trustee's third amended joint
                           plan; the bankruptcy court's January 31, 2019 findings of fact, conclusions of law, and order
                           granting final approval of disclosure statement and confirming the third amended joint plan for Acis
                           Capital Management, L.P. and Acis Capital Management GP LLC, as modified; and the
                           bankruptcy court's January 31, 2019 findings of fact, conclusions of law, and order granting final
                           approval of disclosure statement and confirming the third amended joint plan for Acis Capital
                           Management, L.P. and Acis Capital Management GP LLC, as modified. 67 MOTION to
                           Substitute Party filed by Acis Capital Management LP denied. (Ordered by Senior Judge Sidney A
                           Fitzwater on 7/18/2019), re: appeal on Civil Action number:3:19-cv-00291-D, (RE: related
                           document(s)827 Memorandum of opinion, 829 Order confirming chapter 11 plan). Entered on
                           7/18/2019, 1118 DISTRICT COURT JUDGMENT affirming the bankruptcy court's January 31,
                           2019 bench ruling and memorandum of law in support of: (a) final approval of disclosure statement;
                           and (b) confirmation of chapter 11 trustee's third amended joint plan; the bankruptcy court's January
                           31, 2019 findings of fact, conclusions of law, and order granting final approval of disclosure
                           statement and confirming the third amended joint plan for Acis Capital Management, L.P. and Acis
                           Capital Management GP LLC, as modified; and the bankruptcy court's January 31, 2019 findings
                           of fact, conclusions of law, and order granting final approval of disclosure statement and confirming
                           the third amended joint plan for Acis Capital Management, L.P. and Acis Capital Management GP
                           LLC, as modified. Costs of this appeal are taxed against appellants pursuant to Fed. R. Bankr. P.
                           8021(a)(2). (Entered by Deputy Clerk on 7/18/2019) (Senior Judge Sidney A Fitzwater) , re:
                           appeal on Civil Action number:3:19-cv-00291-D, (RE: related document(s)827 Memorandum of
                           opinion, 829 Order confirming chapter 11 plan). USCA Case Number 19-10847. Entered on
                           7/18/2019) (Whitaker, Sheniqua) (Entered: 08/23/2019)

                            1090 (7 pgs; 2 docs) INCORRECT ENTRY - INCORRECT EVENT CODE USED -
                           Withdrawal of claim(s): Unopposed Motion to Withdraw Claim Nos. 25,26 Filed by Jennifer G.
                           Terry, Joshua Terry. (Attachments: # 1 Proposed Order) (Shaw, Brian) MODIFIED text on
   07/29/2019              7/30/2019 (Banks, Courtney).

                            1091 (7 pgs) Unopposed Motion to Withdraw Proofs of Claim nos. 25-26 by Jennifer G. Terry ,
   07/29/2019              Joshua Terry . (Banks, Courtney) (Entered: 07/31/2019)

                            1092 (2 pgs) Order granting motion to withdraw proof of claims 25-26 (related document #
   07/31/2019              1091) Entered on 7/31/2019. (Okafor, M.)

                             Claim history for claim #25 (RE: related document(s)1092 Order granting motion to withdraw
   07/31/2019              proof of claims 25-26 (related document 1091) Entered on 7/31/2019. (Okafor, M.)) (Okafor, M.)

                             Claim history for claim #26 (RE: related document(s)1092 Order granting motion to withdraw
   07/31/2019              proof of claims 25-26 (related document 1091) Entered on 7/31/2019. (Okafor, M.)) (Okafor, M.)

   08/01/2019               1093 (17 pgs; 4 docs) INCORRECT ENTRY: INCORRECT EVENT CODE USED.
                           REFILED AS DOC. 1096. Notice Application to Approve Verified Bill of Costs, Pursuant to
                           Bankruptcy Rule 8021 filed by Creditor Joshua Terry (RE: related document(s)144 Notice of
                           appeal . Fee Amount $298 filed by Creditor Neutra, Ltd. (RE: related document(s)114 Order on
                           motion to intervene). Appellant Designation due by 05/7/2018., 145 Notice of appeal . Fee
                           Amount $298 filed by Creditor Neutra, Ltd. (RE: related document(s)119 Order for relief).
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013598              152/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 154 of
           Case 3:21-cv-00538-N    Document     26-51        167
                      Appellant Designation due by 05/7/2018., 150 Amended notice of appeal filed by CLO16546
                                                           Filed   06/09/21           Page       232 of 245  PageID  Holdco,
                           Ltd., Highland CLO Funding, Ltd., Neutra, Ltd. (RE: related document(s)145 Notice of appeal).,
                           151 Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra,
                           Ltd. (RE: related document(s)144 Notice of appeal).). (Attachments: # 1 Exhibit A # 2 Exhibit B #
                           3 Exhibit C Proposed Order) (Chiarello, Annmarie) Modified on 8/2/2019 (Tello, Chris).

                            1094 (15 pgs; 4 docs) INCORRECT ENTRY: INCORRECT EVENT USED. REFILED AS
                           DOC. 1097. Notice Application to Approve Verified Bill of Costs, Pursuant to Bankruptcy
                           Rule 8021 filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)392 Notice of appeal . Fee Amount $298 filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related document(s)390
                           Order on motion for leave). Appellant Designation due within 14 days of order enter date on motion
                           for leave to appeal. (O'Neil, Holland) MODIFIED text on 7/13/2018., 393 Amended notice of
                           appeal filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related
                           document(s)392 Notice of appeal). (O'Neil, Holland)). (Attachments: # 1 Exhibit A # 2 Exhibit B #
   08/01/2019              3 Exhibit C) (Chiarello, Annmarie) Modified on 8/2/2019 (Tello, Chris).

                            1095 (18 pgs; 4 docs) INCORRECT ENTRY: INCORRECT EVENT USED. REFILED AS
                           DOC. 1098. Notice Application to Approve Verified Bill of Costs, Pursuant to Bankruptcy
                           Rule 8021 filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P. (RE: related document(s)832 Notice of appeal (Consolidated with Lead Civil
                           Case# 3:18-CV-1056-D) . Fee Amount $298 filed by Highland CLO Funding, Ltd., Highland
                           Capital Management, L.P., Neutra, Ltd. (RE: related document(s)827 Memorandum of opinion).
                           Appellant Designation due by 02/15/2019. (Attachments: # 1 Appendix Appendix A - Bench
                           Ruling and Memorandum of Law (Doc. 827) # 2 Appendix Appendix B - Findings of Fact and
                           Conclusions of Law (Doc. 829) # 3 Appendix Appendix C - Findings of Fact and Conclusions of
                           Law (Docs. 830))(Bessette, Paul) MODIFIED text on 4/25/2019.). (Attachments: # 1 Exhibit A #
   08/01/2019              2 Exhibit B # 3 Exhibit C) (Chiarello, Annmarie) Modified on 8/2/2019 (Tello, Chris).

                             1096 (17 pgs; 4 docs) Application to Approve Verified Bill of Costs, Pursuant to Bankruptcy
                           Rule 8021 filed by Joshua Terry . (RE: related document(s)144 Notice of appeal . Fee Amount
                           $298 filed by Creditor Neutra, Ltd. (RE: related document(s)114 Order on motion to intervene).
                           Appellant Designation due by 05/7/2018., 145 Notice of appeal . Fee Amount $298 filed by
                           Creditor Neutra, Ltd. (RE: related document(s)119 Order for relief). Appellant Designation due by
                           05/7/2018., 150 Amended notice of appeal filed by CLO Holdco, Ltd., Highland CLO Funding,
                           Ltd., Neutra, Ltd. (RE: related document(s)145 Notice of appeal)., 151 Amended notice of appeal
                           filed by CLO Holdco, Ltd., Highland CLO Funding, Ltd., Neutra, Ltd. (RE: related
                           document(s)144 Notice of appeal).) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C
   08/02/2019              Proposed Order) (Tello, Chris)

   08/02/2019               1097 (15 pgs; 4 docs) Application to Approve Verified Bill of Costs, Pursuant to Bankruptcy
                           Rule 8021 filed by Acis Capital Management GP, LLC , Acis Capital Management, L.P. . (RE:
                           related document(s)392 Notice of appeal . Fee Amount $298 filed by Highland CLO Funding,
                           Ltd., Highland Capital Management, L.P. (RE: related document(s)390 Order on motion for leave).
                           Appellant Designation due within 14 days of order enter date on motion for leave to appeal.
                           (O'Neil, Holland) MODIFIED text on 7/13/2018 ., 393 Amended notice of appeal filed by
                           Highland CLO Funding, Ltd., Highland Capital Management, L.P. (RE: related document(s)392


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013599             153/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed         02/01/21
                                                  U.S. Bankruptcy Court - Entered     02/01/21
                                                                          Northern District of Texas 18:22:33   Page 155 of
           Case 3:21-cv-00538-N    Document      26-51        167
                                                            Filed   06/09/21           Page       233 of 245  PageID
                      Notice of appeal). (O'Neil, Holland)) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit    16547
                                                                                                                        C)
                           (Tello, Chris)

                             1098 (18 pgs; 4 docs) Application to Approve Verified Bill of Costs, Pursuant to Bankruptcy
                           Rule 8021 filed by Acis Capital Management GP, LLC , Acis Capital Management, L.P. . (RE:
                           related document(s)832 Notice of appeal (Consolidated with Lead Civil Case# 3:18-CV-1056-D)
                           . Fee Amount $298 filed by Highland CLO Funding, Ltd., Highland Capital Management, L.P.,
                           Neutra, Ltd. (RE: related document(s)827 Memorandum of opinion). Appellant Designation due by
                           02/15/2019. (Attachments: # 1 Appendix Appendix A - Bench Ruling and Memorandum of Law
                           (Doc. 827) # 2 Appendix Appendix B - Findings of Fact and Conclusions of Law (Doc. 829) # 3
                           Appendix Appendix C - Findings of Fact and Conclusions of Law (Docs. 830))(Bessette, Paul)
                           MODIFIED text on 4/25/2019 .) (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Tello,
   08/02/2019              Chris)

                            1099 (18 pgs) INCORRECT ENTRY: INCORRECT EVENT CODE USED - Affidavit of
                           service re: Application to Approve Verified Bill of Costs, Judgment, Bill of Costs, Order Entering
                           Taxation of Costs filed by Creditor Joshua Terry (RE: related document(s)1093 Notice (generic)).
                           (Chiarello, Annmarie) MODIFIED text to match PDF on 8/6/2019 (Banks, Courtney).
   08/05/2019              MODIFIED on 8/7/2019 (Banks, Courtney).

                            1100 (16 pgs) INCORRECT ENTRY: INCORRECT EVENT CODE USED - Affidavit of
                           service re: Application to Approve Verified Bill of Costs filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)1094
                           Notice (generic)). (Chiarello, Annmarie) MODIFIED text to match PDF on 8/6/2019 (Banks,
   08/05/2019              Courtney). MODIFIED on 8/7/2019 (Banks, Courtney).

                            1101 (18 pgs) INCORRECT ENTRY: INCORRECT EVENT CODE USED - Affidavit of
                           Service of Application to Approve Verified Bill of Costs filed by Consolidated debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related
                           document(s)1095 Notice (generic)). (Chiarello, Annmarie) MODIFIED on 8/7/2019 (Banks,
   08/06/2019              Courtney).

                            1102 (9 pgs; 2 docs) Motion to continue hearing on Related document(s) 841 Post confirmation
   08/06/2019              order. MODIFIED text to correct linkage on 8/7/2019 (Banks, Courtney).

                            1103 (3 pgs) Motion to appear pro hac vice for Miguel Cadavid. Fee Amount $25 Filed by
   08/07/2019              Creditor Highland CLO Funding, Ltd. (Matsumura, Rebecca)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   08/07/2019              25.00). Receipt number 26813703, amount $ 25.00 (re: Doc# 1103). (U.S. Treasury)

                            1104 (18 pgs) Affidavit of service re: Application to Approve Verified Bill of Costs, Pursuant to
                           Bankruptcy Rule 8021, Judgment, Bill of Costs, and Order Entering Taxation of Costs filed by
                           Creditor Joshua Terry (RE: related document(s)1096 Motion by Joshua Terry.). (Chiarello,
   08/07/2019              Annmarie) MODIFIED text to match PDF on 8/7/2019 (Banks, Courtney).

   08/07/2019               1105 (16 pgs) Affidavit of service re: Application to Approve Verified Bill of Costs, Pursuant to
                           Bankruptcy Rule 8021 filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013600                154/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed       02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 156 of
           Case 3:21-cv-00538-N     Document   26-51        167
                      Acis Capital Management, L.P. (RE: related document(s)1097 Motion by Acis Capital 16548
                                                          Filed   06/09/21           Page       234 of 245  PageID
                           Management GP, LLC, Acis Capital Management, L.P..). (Chiarello, Annmarie) MODIFIED text
                           to match PDF on 8/7/2019 (Banks, Courtney).

                            1106 (3 pgs) Order granting motion to continue hearing on (related document 841 Post
                           confirmation order) (related documents Motion to continue hearing on (related documents 841 Post
                           Confirmation Order )August 7, 2019 Status Conference) Hearing to be held on 2/3/2020 at 01:30
   08/07/2019              PM Dallas Judge Jernigan Ctrm for 841, Entered on 8/7/2019. (Okafor, M.). .

                            1107 (19 pgs) Affidavit of service re: Application to Approve Verified Bill of Costs, Pursuant to
                           Bankruptcy Rule 8021 filed by Consolidated debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P. (RE: related document(s)1098 Motion by Acis Capital
                           Management GP, LLC, Acis Capital Management, L.P..). (Chiarello, Annmarie) MODIFIED text
   08/07/2019              to match PDF on 8/7/2019 (Banks, Courtney).

                            1108 (1 pg) Order granting motion to appear pro hac vice adding Miguel Cadavid for Highland
   08/13/2019              CLO Funding, Ltd. (related document # 1103) Entered on 8/13/2019. (Banks, Courtney)

                            1109 (4 pgs) Objection to (related document(s): 1096 Motion by Joshua Terry. filed by Creditor
                           Joshua Terry, 1098 Motion by Acis Capital Management GP, LLC, Acis Capital Management,
                           L.P.. filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital
                           Management GP, LLC)Objection to Applications for Costs filed by CLO Holdco, Ltd., Highland
   08/15/2019              Capital Management, L.P., Neutra, Ltd.. (Binford, Jason)

                            1110 (3 pgs) Objection to (related document(s): 1096 Motion by Joshua Terry. filed by Creditor
                           Joshua Terry, 1098 Motion by Acis Capital Management GP, LLC, Acis Capital Management,
                           L.P.. filed by Debtor Acis Capital Management, L.P., Consolidated debtor Acis Capital
   08/15/2019              Management GP, LLC) filed by Creditor Highland CLO Funding, Ltd.. (Maloney, Mark)

                             1111 (6 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)1108 Order
                           granting motion to appear pro hac vice adding Miguel Cadavid for Highland CLO Funding, Ltd.
                           (related document 1103) Entered on 8/13/2019.) No. of Notices: 1. Notice Date 08/15/2019.
   08/15/2019              (Admin.)

                            1120 (3 pgs) Order entering taxation of costs (related document # 1096) Entered on 8/23/2019.
   08/23/2019              (Dugan, S.)

   08/23/2019                1121 (2 pgs) Bill of costs (Re: Document 1120 Order entering taxation of costs) (Dugan, S.)

                            1122 (3 pgs) Order entering taxation of costs(related document # 1097) Entered on 8/23/2019.
   08/23/2019              (Dugan, S.)

   08/23/2019                1123 (2 pgs) Bill of costs (Re: 1122 Order entering taxation of costs) (Dugan, S.)

                            1124 (3 pgs) Order entering taxation of costs (related document # 1098) Entered on 8/23/2019.
   08/23/2019              (Dugan, S.)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013601              155/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 157 of
       Case
   08/23/20193:21-cv-00538-N                               167
                    1125 (2 pgs) Bill of costs (Re: 1124 Order entering taxation of costs.) (Dugan, S.) 16549
                               Document       26-51      Filed   06/09/21           Page       235 of 245  PageID


                            1126 (43 pgs; 4 docs) Motion for leave - Oaktree Capital Management, L.P.'s Motion for
                           Order (I) Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to
                           Comply with Prior Court Order (related document(s) 390 Order on motion for leave) Filed by
                           Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
   08/27/2019              C) (Strubeck, Louis)

                            1127 (3 pgs) Notice of hearing filed by Creditor Oaktree Capital Management, L.P. (RE: related
                           document(s)1126 Motion for leave - Oaktree Capital Management, L.P.'s Motion for Order (I)
                           Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to Comply with
                           Prior Court Order (related document(s) 390 Order on motion for leave) Filed by Creditor
                           Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C)).
                           Hearing to be held on 10/16/2019 at 10:30 AM Dallas Judge Jernigan Ctrm for 1126, (Strubeck,
   09/13/2019              Louis)

                            1128 (7 pgs) Motion to continue hearing on (related documents 1126 Motion for leave) - Motion
                           to Continue Hearing on Oaktree Capital Management, L.P.s Motion for Order (I) Allowing
                           Expense Reimbursement and (II) Compelling Reorganized Debtors to Comply with Prior
   10/08/2019              Court Order Filed by Creditor Oaktree Capital Management, L.P. (Strubeck, Louis)

                            1129 (2 pgs) Order granting motion to continue hearing on (related document # 1128) (related
                           documents Motion for leave - Oaktree Capital Management, L.P.'s Motion for Order (I)
                           Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to Comply with
                           Prior Court Order (related document(s) 390 Order on motion for leave)) Hearing to be held on
                           11/6/2019 at 02:30 PM Dallas Judge Jernigan Ctrm for 1126, Entered on 10/9/2019. (Whitaker,
   10/09/2019              Sheniqua)

                            1130 (3 pgs) Notice of hearing (Continued) filed by Creditor Oaktree Capital Management, L.P.
                           (RE: related document(s)1126 Motion for leave - Oaktree Capital Management, L.P.'s Motion
                           for Order (I) Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to
                           Comply with Prior Court Order (related document(s) 390 Order on motion for leave) Filed by
                           Creditor Oaktree Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                           C)). Hearing to be held on 11/6/2019 at 02:30 PM Dallas Judge Jernigan Ctrm for 1126,
   10/10/2019              (Strubeck, Louis)

                            1132 (7 pgs) Second Motion to continue hearing on (related documents 1126 Motion for leave) -
                           Second Motion to Continue Hearing on Oaktree Capital Management, L.P.'s Motion for
                           Order (I) Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to
                           Comply with Prior Court Order Filed by Creditor Oaktree Capital Management, L.P. (Strubeck,
   10/28/2019              Louis)

   10/30/2019                1133 (2 pgs) Order granting second motion to continue hearing on (related document # 1132)
                           (related documents Motion for leave - Oaktree Capital Management, L.P.'s Motion for Order (I)
                           Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to Comply with
                           Prior Court Order (related document(s) 390 Order on motion for leave)) Hearing to be held on
                           12/9/2019 at 02:30 PM Dallas Judge Jernigan Ctrm for 1126, Entered on 10/30/2019. (Banks,
                           Courtney)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                013602                156/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                            02/01/21
                                              U.S. Bankruptcy Court - Entered     02/01/21
                                                                      Northern District of Texas 18:22:33 Page 158 of
       Case 3:21-cv-00538-N Document 26-51 Filed          167 06/09/21 Page 236 of 245 PageID 16550
                   1134 (3 pgs) Second Notice of hearing (Continued) filed by Creditor Oaktree Capital
                  Management, L.P. (RE: related document(s)1126 Motion for leave - Oaktree Capital
                  Management, L.P.'s Motion for Order (I) Allowing Expense Reimbursement and (II)
                  Compelling Reorganized Debtors to Comply with Prior Court Order (related document(s) 390
                  Order on motion for leave) Filed by Creditor Oaktree Capital Management, L.P. (Attachments: # 1
                  Exhibit A # 2 Exhibit B # 3 Exhibit C)). Hearing to be held on 12/9/2019 at 02:30 PM Dallas Judge
   10/30/2019     Jernigan Ctrm for 1126, (Strubeck, Louis)

                            1135 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   11/07/2019              7/1/2019 to 9/30/2019 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)

                            1136 (8 pgs; 2 docs) Certificate of Counsel filed by Creditor Oaktree Capital Management, L.P.
                           (RE: related document(s)1126 Motion for leave - Oaktree Capital Management, L.P.'s Motion
                           for Order (I) Allowing Expense Reimbursement and (II) Compelling Reorganized Debtors to
                           Comply with Prior Court Order (related document(s) 390 Order on motion for leave)).
   12/06/2019              (Attachments: # 1 Exhibit A) (Strubeck, Louis)

                             1137 (3 pgs) Order granting Oaktree Capital Management L.P.'s Motion for order (I) allowing
                           expense reimbursement and (II) compelling reorganized debtor's to comply with prior court order
   12/06/2019              (related document # 1126) Entered on 12/6/2019. (Bradden, T.)

                             1138 (1 pg) Transmittal of record on appeal to U.S. District Court . Complete record on appeal .
                           ,Transmitted: Volume 1, Mini Record. Number of appellant volumes: 420 Number of appellee
                           volumes: 69. Civil Case Number: 3:19-CV-01477-D (RE: related document(s)1018 Notice of
                           appeal 1030 Amended notice of appeal filed by Creditor Highland Capital Management, L.P. (RE:
   01/03/2020              related document(s)1018 Notice of appeal). (Attachments: # 1 Appendix) (Blanco, J.)

                            1139 (2 pgs) Notice of docketing record on appeal. 3:19-CV-01477-D (total 490 appeal
                           volumes) (RE: related document(s)1018 Notice of appeal1030 Amended notice of appeal filed by
   01/10/2020              Creditor Highland Capital Management, L.P. ) (Blanco, J.) (Entered: 01/17/2020)

                            1141 (2 pgs) Notice of transmittal SEALED DOCUMENTS 100 AND 855 (RE: related
                           document(s)1139 Notice of docketing record on appeal. 3:19-CV-01477-D (total 490 appeal
                           volumes) (RE: related document(s)1018 Notice of appeal1030 Amended notice of appeal filed by
   01/17/2020              Creditor Highland Capital Management, L.P. ) (Blanco, J.)). (Blanco, J.)

                            1142 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   01/21/2020              10/1/2019 to 12/31/2019 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)

                            1143 (1 pg) Order rescheduling Post-Confirmation Status Conference (RE: related
                           document(s)841 Post confirmation order). Status Conference to be held on 4/1/2020 at 01:30 PM
   01/31/2020              at Dallas Judge Jernigan Ctrm. Entered on 1/31/2020 (Bradden, T.)

   01/31/2020               1144 (3 pgs) Notice of hearingRegarding Notice of Case Closing Status Conference filed by
                           Consolidated debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.
                           (RE: related document(s)1143 Order rescheduling Post-Confirmation Status Conference (RE:
                           related document(s)841 Post confirmation order). Status Conference to be held on 4/1/2020 at
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013603             157/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 159 of
           Case 3:21-cv-00538-N    Document     26-51        167
                      01:30 PM at Dallas Judge Jernigan Ctrm. Entered on 1/31/2020 (Bradden, T.)). Status 16551
                                                           Filed   06/09/21           Page       237 of 245  PageID Conference
                           to be held on 4/1/2020 at 01:30 PM at Dallas Judge Jernigan Ctrm. (Chiarello, Annmarie)

                            1145 (1 pg) Final order from District court Judge Fitzwater, re: appeal on Civil Action
                           number:3:19-cv-01477-D, DISMISSED (RE: related document(s)999 Order on application for
   03/13/2020              compensation). Entered on 3/13/2020 (Whitaker, Sheniqua) (Entered: 03/18/2020)

                            1146 (1 pg) Order resetting post-confirmation status conference (RE: related document(s)1143
                           Order to set hearing). Hearing to be held on 6/3/2020 at 01:30 PM Dallas Judge Jernigan Ctrm for
   03/25/2020              1143, Entered on 3/25/2020 (Okafor, M.)

                            1147 (27 pgs; 3 docs) Adversary case 20-03059. Complaint by Acis Capital Management, L.P.,
                           Acis Capital Management GP, LLC against David Simek. Fee Amount $350 (Attachments: # 1
                           Exhibit A # 2 Adversary Proceeding Cover Sheet). Nature(s) of suit: 13 (Recovery of
                           money/property - 548 fraudulent transfer). 12 (Recovery of money/property - 547 preference). 14
   04/09/2020              (Recovery of money/property - other). (Chiarello, Annmarie)

                             1148 (123 pgs; 5 docs) Adversary case 20-03060. Complaint by Acis Capital Management,
                           L.P., Acis Capital Management GP, LLC against James Dondero, Frank Waterhouse, Scott
                           Ellington, Hunter Covitz, Isaac Leventon, Jean Paul Sevilla, Thomas Surgent, Grant Scott, Heather
                           Bestwick, William Scott, CLO Holdco, Ltd.. Fee Amount $350 (Attachments: # 1 Exhibit A # 2
                           Exhibit B # 3 Exhibit C # 4 Adversary Cover Sheet). Nature(s) of suit: 02 (Other (e.g. other actions
                           that would have been brought in state court if unrelated to bankruptcy)). 11 (Recovery of
   04/11/2020              money/property - 542 turnover of property). (Patel, Rakhee)

                            1149 (77 pgs; 2 docs) Amended Objection to claim(s) 12 of Creditor(s) Stinson LLP.. Filed by
                           Consolidated debtor Acis Capital Management GP, LLC (related document(s)931 Objection to
                           claim(s) 12 of Creditor(s) Stinson Leonard Street, LLP.. Filed by Consolidated debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P.. filed by Debtor Acis Capital
                           Management, L.P., Consolidated debtor Acis Capital Management GP, LLC). (Attachments: # 1
   04/13/2020              Exhibit 1-6) (Shaw, Brian)

                            1150 (2 pgs) COURTS NOTICE/VIDEO CONFERENCE INFORMATION FOR HEARING
                           ON JUNE 3, 2020 AT 01:30 PM (RE: related document(s)841 Post Confirmation Status
   06/01/2020              Conference.) (Edmond, Michael)

                            1151 (143 pgs; 13 docs) INCORRECT ENTRY: INCORRECT EVENT CODE USED, THE
                           ATTY WILL REFILE - Motion for leave to File Under Seal Filed by Debtor Acis Capital
                           Management, L.P. Objections due by 6/24/2020. (Attachments: # 1 Exhibit A # 2 Exhibit C # 3
                           Exhibit D # 4 Exhibit E # 5 Exhibit F # 6 Exhibit " # 7 Exhibit H # 8 Exhibit I # 9 Exhibit J # 10
                           Exhibit K # 11 Exhibit L # 12 Exhibit N) (Patel, Rakhee) MODIFIED text on 6/4/2020 (Banks,
   06/03/2020              Courtney).

   06/03/2020               1152 (188 pgs; 2 docs) Notice of Filing of Exhibit M to Motion to Seal filed by Debtor Acis
                           Capital Management, L.P. (RE: related document(s)1151 Motion for leave to File Under Seal
                           Filed by Debtor Acis Capital Management, L.P. Objections due by 6/24/2020. (Attachments: # 1
                           Exhibit A # 2 Exhibit C # 3 Exhibit D # 4 Exhibit E # 5 Exhibit F # 6 Exhibit " # 7 Exhibit H # 8

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013604             158/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                    U.S. Bankruptcy Court - Entered     02/01/21
                                                                            Northern District of Texas 18:22:33   Page 160 of
           Case 3:21-cv-00538-N      Document      26-51        167
                      Exhibit I # 9 Exhibit J # 10 Exhibit K # 11 Exhibit L # 12 Exhibit N)). (Attachments: # 116552
                                                              Filed   06/09/21           Page       238 of 245  PageID  Exhibit M
                           Part 2) (Chiarello, Annmarie)

                             1153 Hearing held on 6/3/2020. (RE: related document(s)841 Status Conference on Post
                           confirmation order. (Appearances: R. Patel and A. Chiarello, and B. Shaw for the Reorganized
                           Debtor; G. Demo and H. ONiel for Highland Capital; R. Matsumura for HCLOF; J. Kane for
                           CLO HoldCo. Ltd., P. Hoffman for Stinson Law Firm. Nonevidentiary hearing. Court heard report
                           on status of plan and deluge of post-confirmation litigation (most all of which involves Highland
                           affiliates and personnel). Oral arguments have not yet occurred in appeal at Fifth Circuit of Orders
                           for Relief and Confirmation Order (postponed due to COVID-19). Court admonished parties to
                           move into problem-solving mode instead of litigation morass.) (Edmond, Michael) (Entered:
   06/03/2020              06/04/2020)

                             1154 Request for transcript regarding a hearing held on 6/3/2020. The requested turn-around time
   06/04/2020              is daily. (Edmond, Michael)

                            1155 (4 pgs) Notice of Appearance and Request for Notice by Thomas M. Melsheimer filed by
   06/04/2020              Creditor Highland Employees. (Melsheimer, Thomas)

                             1156 (36 pgs) Transcript regarding Hearing Held 06/03/20 RE: Telephonic hearing of the second
                           post-confirmation status conference. THIS TRANSCRIPT WILL BE MADE
                           ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                           DATE OF FILING. TRANSCRIPT RELEASE DATE IS 09/8/2020. Until that time the transcript
                           may be viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                           Court Reporter/Transcriber Palmer Reporting Services, Telephone number PalmerRptg@aol.com,
                           800-665-6251. (RE: related document(s) 1153 Hearing held on 6/3/2020. (RE: related
                           document(s)841 Status Conference on Post confirmation order. (Appearances: R. Patel and A.
                           Chiarello, and B. Shaw for the Reorganized Debtor; G. Demo and H. ONiel for Highland Capital;
                           R. Matsumura for HCLOF; J. Kane for CLO HoldCo. Ltd., P. Hoffman for Stinson Law Firm.
                           Nonevidentiary hearing. Court heard report on status of plan and deluge of post-confirmation
                           litigation (most all of which involves Highland affiliates and personnel). Oral arguments have not yet
                           occurred in appeal at Fifth Circuit of Orders for Relief and Confirmation Order (postponed due to
                           COVID-19). Court admonished parties to move into problem-solving mode instead of litigation
   06/10/2020              morass.)). Transcript to be made available to the public on 09/8/2020. (Palmer, Susan)

   06/17/2020                1157 (36 pgs) Transcript regarding Hearing Held 06/03/20 RE: Corrected transcript of second
                           post-confirmation status conference, held telephonically. (Corrections made to pages 1 and 2 on
                           attorney appearances). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                           AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                           TRANSCRIPT RELEASE DATE IS 09/15/2020. Until that time the transcript may be viewed at
                           the Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber Palmer Reporting Services, Telephone number PalmerRptg@aol.com, 800-
                           665-6251. (RE: related document(s) 1153 Hearing held on 6/3/2020. (RE: related document(s)841
                           Status Conference on Post confirmation order. (Appearances: R. Patel and A. Chiarello, and B.
                           Shaw for the Reorganized Debtor; G. Demo and H. ONiel for Highland Capital; R. Matsumura for
                           HCLOF; J. Kane for CLO HoldCo. Ltd., P. Hoffman for Stinson Law Firm. Nonevidentiary
                           hearing. Court heard report on status of plan and deluge of post-confirmation litigation (most all of
                           which involves Highland affiliates and personnel). Oral arguments have not yet occurred in appeal at
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                     013605              159/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed           02/01/21
                                                    U.S. Bankruptcy Court - Entered     02/01/21
                                                                            Northern District of Texas 18:22:33   Page 161 of
           Case 3:21-cv-00538-N       Document     26-51        167
                                                              Filed   06/09/21           Page       239 of 245
                      Fifth Circuit of Orders for Relief and Confirmation Order (postponed due to COVID-19).    PageID 16553
                                                                                                                         Court
                           admonished parties to move into problem-solving mode instead of litigation morass.)). Transcript to
                           be made available to the public on 09/15/2020. (Palmer, Susan)

                            1158 (3 pgs) INCORRECT ENTRY: INCORRECT EVENT CODE USED. REFILED AS
                           DOC. 1159. Motion to withdraw document (related document(s) 1151 Motion for leave, 1152
                           Notice (generic)) Filed by Debtor Acis Capital Management, L.P. (Chiarello, Annmarie) Modified
   06/22/2020              on 6/22/2020 (Tello, Chris).

                            1159 (3 pgs) Notice of Withdrawal filed by Debtor Acis Capital Management, L.P. (RE: related
                           document(s)1151 INCORRECT ENTRY: INCORRECT EVENT CODE USED, THE ATTY
                           WILL REFILE - Motion for leave to File Under Seal Filed by Debtor Acis Capital Management,
                           L.P. Objections due by 6/24/2020. (Attachments: # 1 Exhibit A # 2 Exhibit C # 3 Exhibit D # 4
                           Exhibit E # 5 Exhibit F # 6 Exhibit " # 7 Exhibit H # 8 Exhibit I # 9 Exhibit J # 10 Exhibit K # 11
                           Exhibit L # 12 Exhibit N) (Patel, Rakhee) MODIFIED text on 6/4/2020., 1152 Notice of Filing of
                           Exhibit M to Motion to Seal filed by Debtor Acis Capital Management, L.P. (RE: related
                           document(s)1151 Motion for leave to File Under Seal Filed by Debtor Acis Capital Management,
                           L.P. Objections due by 6/24/2020. (Attachments: # 1 Exhibit A # 2 Exhibit C # 3 Exhibit D # 4
                           Exhibit E # 5 Exhibit F # 6 Exhibit " # 7 Exhibit H # 8 Exhibit I # 9 Exhibit J # 10 Exhibit K # 11
   06/22/2020              Exhibit L # 12 Exhibit N)). (Attachments: # 1 Exhibit M Part 2)). (Chiarello, Annmarie)

                            1160 (334 pgs; 16 docs) INCORRECT ENTRY: EVENT CODE. SEE DOCUMENT 1161.
                           Motion to file document under seal. Filed by Consolidated debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
                           C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J
                           # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N - Part 1 # 15 Exhibit N - Part 2)
   06/25/2020              (Patel, Rakhee) Modified on 6/26/2020 (Rielly, Bill).

                            1161 (334 pgs; 16 docs) Motion to file redacted quarterly operating reports filed by Acis Capital
                           Management, L.P. Responses due by 7/16/2020 (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                           Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10
                           Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N - Part 1 # 15 Exhibit N -
   06/25/2020              Part 2) (Rielly, Bill) (Entered: 06/26/2020)

                            1162 (5 pgs) Notice of Appearance and Request for Notice by Zachery Z. Annable filed by
   06/29/2020              Creditor Highland Capital Management, L.P.. (Annable, Zachery)

                            1163 (3 pgs) Motion to appear pro hac vice for Gregory V. Demo. Fee Amount $100 Filed by
   06/29/2020              Creditor Highland Capital Management, L.P. (Annable, Zachery)

                            1164 (3 pgs) Motion to appear pro hac vice for Ira D. Kharasch. Fee Amount $100 Filed by
   06/29/2020              Creditor Highland Capital Management, L.P. (Annable, Zachery)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/29/2020              100.00). Receipt number 27882602, amount $ 100.00 (re: Doc# 1163). (U.S. Treasury)

   06/29/2020                Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
                           100.00). Receipt number 27882602, amount $ 100.00 (re: Doc# 1164). (U.S. Treasury)
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013606              160/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed  02/01/21
                                           U.S. Bankruptcy Court - Entered     02/01/21
                                                                   Northern District of Texas 18:22:33 Page 162 of
           Case 3:21-cv-00538-N Document 26-51 Filed   167 06/09/21 Page 240 of 245 PageID 16554
                            1165 (41 pgs; 4 docs) Objection to (related document(s): 1161 Motion by Acis Capital
                           Management, L.P.. filed by Debtor Acis Capital Management, L.P.) filed by Creditor Highland
                           Capital Management, L.P.. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C) (Annable,
   06/29/2020              Zachery)

                            1166 (3 pgs) Motion to appear pro hac vice for Jeffrey N. Pomerantz. Fee Amount $100 Filed
   06/29/2020              by Creditor Highland Capital Management, L.P. (Annable, Zachery)

                             Receipt of filing fee for Motion to Appear pro hac vice(18-30264-sgj11) [motion,mprohac] (
   06/29/2020              100.00). Receipt number 27882773, amount $ 100.00 (re: Doc# 1166). (U.S. Treasury)

                            1167 (5 pgs) Notice of Appearance and Request for Notice by Melissa S. Hayward filed by
   06/29/2020              Creditor Highland Capital Management, L.P.. (Hayward, Melissa)

                            1168 (9 pgs) Response opposed to (related document(s): 1161 Motion by Acis Capital
                           Management, L.P.. filed by Debtor Acis Capital Management, L.P.) filed by Interested Party James
   06/30/2020              Dondero. (Assink, Bryan)

                            1169 (1 pg) Order granting motion to appear pro hac vice adding Gregory V. Demo for Highland
   06/30/2020              Capital Management, L.P. (related document # 1163) Entered on 6/30/2020. (Okafor, M.)

                            1170 (1 pg) Order granting motion to appear pro hac vice adding Ira D Kharasch for Highland
   06/30/2020              Capital Management, L.P. (related document # 1164) Entered on 6/30/2020. (Okafor, M.)

                            1171 (1 pg) Order granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for
                           Highland Capital Management, L.P. (related document # 1166) Entered on 6/30/2020. (Okafor,
   06/30/2020              M.)

                            1172 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)1170 Order
                           granting motion to appear pro hac vice adding Ira D Kharasch for Highland Capital Management,
                           L.P. (related document 1164) Entered on 6/30/2020. (Okafor, M.)) No. of Notices: 1. Notice Date
   07/02/2020              07/02/2020. (Admin.)

                            1173 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)1171 Order
                           granting motion to appear pro hac vice adding Jeffrey N. Pomerantz for Highland Capital
                           Management, L.P. (related document 1166) Entered on 6/30/2020. (Okafor, M.)) No. of Notices:
   07/02/2020              1. Notice Date 07/02/2020. (Admin.)

                            1174 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   07/22/2020              1/1/2020 to 3/31/2020 filed by Debtor Acis Capital Management, L.P.. (Patel, Rakhee)

                            1175 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   07/22/2020              4/1/2020 to 6/30/2020 filed by Debtor Acis Capital Management, L.P.. (Patel, Rakhee)

   08/13/2020               1176 (7 pgs) Agreed Order and joint stipulation resolving objections to ACIS Capital
                           Management's Motion for leave to file redacted quarterly operating reports (related document 1161

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013607             161/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 163 of
           Case 3:21-cv-00538-N      Document   26-51        167
                                                           Filed   06/09/21           Page       241 of 245
                      motion for leave and 1165 Objection filed by Creditor Highland Capital Management, L.P.PageID 16555
                                                                                                                      )
                           Entered on 8/13/2020. (Okafor, M.). Modified linkage on 8/13/2020 (Okafor, M.).

                            1177 (3 pgs) Withdrawal (Notice of Withdrawal of Objection of Highland Capital
                           Management, L.P. to Acis Capital Management L.P.'s Motion to File Redacted Quarterly
                           Operation Reports) filed by Creditor Highland Capital Management, L.P. (RE: related
   08/14/2020              document(s)1165 Objection). (Annable, Zachery)

                            1178 (3 pgs) Notice of hearingon Acis Capital Management, L.P.'s Motion to File Redacted
                           Quarterly Operating Reports filed by Debtor Acis Capital Management, L.P.. Hearing to be held
   08/17/2020              on 9/23/2020 at 09:30 AM Dallas Judge Jernigan Ctrm (Chiarello, Annmarie)

                            1179 (3 pgs) Amended Notice of hearingon Acis Capital Management, L.P.'s Motion to File
                           Redacted Quarterly Operating Reports filed by Debtor Acis Capital Management, L.P.. Hearing
   09/17/2020              to be held on 9/23/2020 at 10:30 AM Dallas Judge Jernigan Ctrm (Chiarello, Annmarie)

                            1180 (457 pgs; 27 docs) Notice Acis Capital Management, L.P. and Acis Capital
                           Management GP Witness and Exhibit List on Acis Capital Management, L.P.'s Motion to File
                           Redacted Quarterly Operating Reports filed by Consolidated debtor Acis Capital Management
                           GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)1161 Motion to file
                           redacted quarterly operating reports filed by Acis Capital Management, L.P. Responses due by
                           7/16/2020 (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
                           Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L #
                           13 Exhibit M # 14 Exhibit N - Part 1 # 15 Exhibit N - Part 2)). (Attachments: # 1 Exhibit A # 2
                           Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Index H # 9
                           Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N- Part1 # 15
                           Exhibit N- Part 2 # 16 Exhibit O # 17 Exhibit P # 18 Exhibit Q # 19 Exhibit R # 20 Exhibit S # 21
                           Exhibit T # 22 Exhibit U- Part 1 # 23 Exhibit U- Part 2 # 24 Exhibit V- Part 1 # 25 Exhibit V- Part
   09/17/2020              2 # 26 Exhibit W) (Chiarello, Annmarie)

                            1181 (3 pgs) Witness and Exhibit List in Connection with Motion to Redact Quarterly
                           Operating Reports filed by U.S. Trustee United States Trustee (RE: related document(s)1165
   09/17/2020              Objection, 1168 Response). (Lambert, Lisa)

   09/17/2020                1182 (5 pgs) Trustee's Objection to Motion to Redact (ECF No. 1161) (Lambert, Lisa)

                            1184 Hearing held on 9/23/2020. (RE: related document(s)1161 Motion to file redacted quarterly
                           operating reports filed by Acis Capital Management, L.P.) (Appearances: S. Chiarello and R. Patel
                           for Acis; L. Lambert for UST; M. Lynn for J. Dondero. Evidentiary hearing. Motion denied for
   09/23/2020              reasons stated on the record. UST to upload order.) (Edmond, Michael) (Entered: 09/25/2020)

                             1185 (1 pg) Court admitted exhibits date of hearing September 23, 2020 (RE: related
                           document(s)1161 Motion to file redacted quarterly operating reports filed by Acis Capital
                           Management, L.P.,) (COURT ADMITTED PLAINTIFF/Acis Capital Management, L.P.,& Acis
                           Capital Management GP, LLC, Reorganized Debtors Exhibit's #A Through #W; Exhibit's #C
                           Through #K & Exhibit's #Q Through #T, are all submitted for noticing purpose only, not for the
   09/23/2020              truth of the matter asserted, announced in court.) (Edmond, Michael) (Entered: 09/25/2020)

https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013608               162/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                             02/01/21
                                               U.S. Bankruptcy Court - Entered     02/01/21
                                                                       Northern District of Texas 18:22:33   Page 164 of
       Case
   09/24/20203:21-cv-00538-N      Document    26-51        167
                                                         Filed   06/09/21           Page       242 of 245  PageID
                     1183 Request for transcript regarding a hearing held on 9/23/2020. The requested turn-around 16556
                   time is 3-day expedited. (NOTE* Transcript came into request box at 5:22 pm; Requestor and
                   Transcriber is aware.) (Edmond, Michael)

                             1186 (53 pgs) Transcript regarding Hearing Held 09/23/20 RE: Debtors' motion to file redacted
                           quarterly status reports. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                           AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                           TRANSCRIPT RELEASE DATE IS 12/28/2020. Until that time the transcript may be viewed at
                           the Clerk's Office or a copy may be obtained from the official court transcriber. Court
                           Reporter/Transcriber Susan Palmer, Palmer Reporting Services, Telephone number
                           palmerrptg@aol.com, 800-665-6251. (RE: related document(s) 1184 Hearing held on 9/23/2020.
                           (RE: related document(s)1161 Motion to file redacted quarterly operating reports filed by Acis
                           Capital Management, L.P.) (Appearances: S. Chiarello and R. Patel for Acis; L. Lambert for UST;
                           M. Lynn for J. Dondero. Evidentiary hearing. Motion denied for reasons stated on the record. UST
   09/28/2020              to upload order.)). Transcript to be made available to the public on 12/28/2020. (Palmer, Susan)

                            1187 (53 pgs) Transcript regarding Hearing Held 09/23/20 RE: Debtors' motion to file redacted
                           quarterly status reports (transcript corrected from page 1 and on to corrected misspelled name of
                           counsel). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                           GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                           DATE IS 12/28/2020. Until that time the transcript may be viewed at the Clerk's Office or a copy
                           may be obtained from the official court transcriber. Court Reporter/Transcriber Susan Palmer,
                           Palmer Reporting Services, Telephone number palmerrptg@aol.com, 800-665-6251. (RE: related
                           document(s) 1184 Hearing held on 9/23/2020. (RE: related document(s)1161 Motion to file
                           redacted quarterly operating reports filed by Acis Capital Management, L.P.) (Appearances: S.
                           Chiarello and R. Patel for Acis; L. Lambert for UST; M. Lynn for J. Dondero. Evidentiary hearing.
                           Motion denied for reasons stated on the record. UST to upload order.)). Transcript to be made
   09/28/2020              available to the public on 12/28/2020. (Palmer, Susan)

                             1191 (2 pgs) Letter to Judge Jernigan date 9/23/2020 Filed by Interested Parties Terry Dondero ,
                           Terry Dondero (RE: related document(s)1161 Motion to file redacted quarterly operating reports
                           filed by Acis Capital Management, L.P. Responses due by 7/16/2020 (Attachments: # 1 Exhibit A
                           # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H #
                           9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N - Part 1 #
   09/29/2020              15 Exhibit N - Part 2)) (Tello, Chris) (Entered: 10/06/2020)

                             1188 (3 pgs) Amended Debtor-in-possession quarterly operating report (post-confirmation) for
                           filing period 1/1/2020 to 3/31/2020 filed by Debtor Acis Capital Management, L.P. (RE: related
   09/30/2020              document(s)1174 Operating report). (Chiarello, Annmarie)

                             1189 (3 pgs) Amended Debtor-in-possession quarterly operating report (post-confirmation) for
                           filing period 4/1/2020 to 6/30/2020 filed by Debtor Acis Capital Management, L.P. (RE: related
   09/30/2020              document(s)1175 Operating report). (Chiarello, Annmarie)

                            1190 (2 pgs) Order denying motion to file redacted quarterly operating reports (related document
   10/05/2020              # 1161) Entered on 10/5/2020. (Okafor, M.)

   10/21/2020                1192 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013609              163/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed        02/01/21
                                                 U.S. Bankruptcy Court - Entered     02/01/21
                                                                         Northern District of Texas 18:22:33   Page 165 of
           Case 3:21-cv-00538-N     Document    26-51        167
                                                           Filed   06/09/21           Page       243 of 245  PageID
                      7/1/2020 to 9/30/2020 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)    16557


                             1193 (7 pgs; 2 docs) Stipulation and Request for Order Allowing Withdrawal of Proof of Claim
                           filed by Stinson Leonard Street LLP filed by Acis Capital Management GP, LLC, Acis Capital
                           Management, L.P., Stinson Leonard Street LLP (RE: related document(s)1149 Objection to claim).
                           (Attachments: # 1 Proposed Order Proposed Agreed Order) (Bagelman, Bruce) Modified docket
   11/12/2020              text on 11/12/2020 (Tello, Chris).

                            1194 (20 pgs; 2 docs) Motion for final decree Filed by Jointly Administered Party/Debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. Objections due by
   11/25/2020              12/16/2020. (Attachments: # 1 Exhibit "A" (Proposed Order)) (Chiarello, Annmarie)

                            1195 (8 pgs) Notice of hearing filed by Jointly Administered Party/Debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)936
                           Objection to claim(s) 14 of Creditor(s) Hunton Andrews Kurth LLP.. Filed by Consolidated debtor
                           Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P.., 1194 Motion for final
                           decree Filed by Jointly Administered Party/Debtor Acis Capital Management GP, LLC, Debtor
                           Acis Capital Management, L.P. Objections due by 12/16/2020. (Attachments: # 1 Exhibit "A"
                           (Proposed Order))). Hearing to be held on 12/22/2020 at 02:30 PM Dallas Judge Jernigan Ctrm
   11/25/2020              for 1194 and for 936, (Chiarello, Annmarie)

                             1196 (6 pgs) Certificate of service re: Application for Entry of a Final Decree and Motion to
                           Close Bankruptcy Cases filed by Jointly Administered Party/Debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)1194 Motion for final decree
   12/02/2020              ). (Chiarello, Annmarie)

                            1197 (6 pgs) Certificate of service re: Notice of Hearing on Application for Entry of a Final
                           Decree and Motion to Close the Bankruptcy Cases Pursuant to 11 U.S.C. Section 350 and
                           Fed. R. Bankr. P. 3022 filed by Jointly Administered Party/Debtor Acis Capital Management GP,
                           LLC, Debtor Acis Capital Management, L.P. (RE: related document(s)1195 Notice of hearing).
   12/02/2020              (Chiarello, Annmarie)

                            1198 (2 pgs) Certificate No Objection filed by Debtor Acis Capital Management, L.P. (RE:
   12/16/2020              related document(s)1193 Stipulation). (Shaw, Brian)

                             1199 (9 pgs) Witness and Exhibit List (re Objection to Claim of Hunton Andrews Kurth LLP)
                           filed by Debtor Acis Capital Management, L.P. (RE: related document(s)1194 Motion for final
   12/17/2020              decree ). (Shaw, Brian)

                            1200 (7 pgs; 2 docs) Motion to file document under seal. Filed by Debtor Acis Capital
   12/17/2020              Management, L.P. (Attachments: # 1 Proposed Order) (Shaw, Brian)

                            1201 (197 pgs) Witness and Exhibit List / Hunton Andrews Kurth LLP's Designation of
                           Witnesses and Exhibits for Hearing on Debtors' Objection to Proofs of Claim of Hunton
                           Andrews Kurth LLP filed by Creditor Hunton Andrews Kurth, LLP (RE: related document(s)936
   12/17/2020              Objection to claim). (Rovira, Joseph)


https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                   013610               164/166
       Case 19-34054-sgj11 Doc 1877-5 Filed
2/1/2021                                              02/01/21
                                                U.S. Bankruptcy Court - Entered     02/01/21
                                                                        Northern District of Texas 18:22:33   Page 166 of
       Case
   12/18/20203:21-cv-00538-N      Document     26-51        167
                                                          Filed   06/09/21           Page
                    1202 (1204 pgs; 15 docs) WRONG PDF ATTACHED - Witness and Exhibit List filed244 of 245  PageID 16558
                                                                                                                     by Jointly
                   Administered Party/Debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                   L.P. (RE: related document(s)1194 Motion for final decree ). (Attachments: # 1 Exhibit 2 # 2
                   Exhibit 3 # 3 Exhibit 4 # 4 Exhibit 5 # 5 Exhibit 6 # 6 Exhibit 7 # 7 Exhibit 8 # 8 Exhibit 9 # 9
                   Exhibit 10 # 10 Exhibit 11 # 11 Exhibit 12 # 12 Exhibit 13 # 13 Exhibit 14 # 14 Exhibit 15) (Shaw,
                   Brian) Modified on 12/21/2020 (Blanco, J.).

                            1203 (94 pgs; 15 docs) WRONG PDF ATTACHED - Witness and Exhibit List filed by Jointly
                           Administered Party/Debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                           L.P. (RE: related document(s)1194 Motion for final decree ). (Attachments: # 1 Exhibit 17 # 2
                           Exhibit 18 # 3 Exhibit 19 # 4 Exhibit 20 # 5 Exhibit 21 # 6 Exhibit 22 # 7 Exhibit 23 # 8 Exhibit 24
                           # 9 Exhibit 25 # 10 Exhibit 26 # 11 Exhibit 27 # 12 Exhibit 28 # 13 Exhibit 29 # 14 Exhibit 30)
   12/18/2020              (Shaw, Brian) Modified on 12/21/2020 (Blanco, J.).

                            1204 (2046 pgs; 15 docs) WRONG PDF ATTACHED - Witness and Exhibit List filed by Jointly
                           Administered Party/Debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management,
                           L.P. (RE: related document(s)1194 Motion for final decree ). (Attachments: # 1 Exhibit 32 # 2
                           Exhibit 33 # 3 Exhibit 34 # 4 Exhibit 35 # 5 Exhibit 88 # 6 Exhibit 89 # 7 Exhibit 90 # 8 Exhibit 91
                           # 9 Exhibit 92 # 10 Exhibit 93 # 11 Exhibit 94 # 12 Exhibit 95 # 13 Exhibit 96 # 14 Exhibit 97)
   12/18/2020              (Shaw, Brian) Modified on 12/21/2020 (Blanco, J.).

                            1205 (3 pgs) Order granting motion to seal documents (related document # 1200) Entered on
   12/18/2020              12/18/2020. (Okafor, M.)

                            1206 (2 pgs) Agreed order allowing withdrawal of proofs of claim filed by Stinson Leonard
                           Street LLP (Claims No. 2 and 12) (RE: related document(s)1193 Stipulation filed by Debtor Acis
                           Capital Management, L.P., Jointly Administered Party/Debtor Acis Capital Management GP, LLC,
   12/21/2020              Creditor Stinson Leonard Street LLP). Entered on 12/21/2020 (Okafor, M.)

                            1207 (10 pgs; 3 docs) Notice of Filing Revised Proposed Order filed by Jointly Administered
                           Party/Debtor Acis Capital Management GP, LLC, Debtor Acis Capital Management, L.P. (RE:
                           related document(s)1194 Motion for final decree Filed by Jointly Administered Party/Debtor Acis
                           Capital Management GP, LLC, Debtor Acis Capital Management, L.P. Objections due by
                           12/16/2020. (Attachments: # 1 Exhibit "A" (Proposed Order))). (Attachments: # 1 Exhibit A # 2
   12/21/2020              Exhibit B) (Chiarello, Annmarie)

                             1208 (3 pgs) Amended Debtor-in-possession quarterly operating report (post-confirmation) for
                           filing period 1/1/2020 to 3/31/2020 filed by Debtor Acis Capital Management, L.P. (RE: related
   12/22/2020              document(s)1174 Operating report, 1188 Operating report). (Chiarello, Annmarie)

                            1209 (4 pgs) Stipulation and Agreed Order resolving objection to claim number(s) 14 of Hunton
                           Andrews Kurth LLP(RE: related document(s)936 Objection to claim filed by Debtor Acis Capital
                           Management, L.P., Jointly Administered Party/Debtor Acis Capital Management GP, LLC).
   12/22/2020              Entered on 12/22/2020 (Okafor, M.)

   12/22/2020               1210 (3 pgs) Final decree (Case closed) Pursuant to LBR 9070-1, any exhibits that were
                           admitted by the Court may be claimed and removed from the Clerks Office during the 60-day
                           period following final disposition of a case by the attorney or party who introduced the exhibits. Any
https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                    013611              165/166
2/1/2021   Case 19-34054-sgj11 Doc 1877-5 Filed          02/01/21
                                                   U.S. Bankruptcy Court - Entered     02/01/21
                                                                           Northern District of Texas 18:22:33   Page 167 of
           Case 3:21-cv-00538-N      Document     26-51        167
                                                             Filed   06/09/21           Page       245 of 245
                      exhibit not removed within the 60-day period may be destroyed or otherwise disposed of   PageID 16559
                                                                                                                        by the
                           Bankruptcy Clerk. (Related doc. 1194 Motion for final decree) Entered on 12/22/2020 (Okafor,
                           M.)

                             1211 Hearing held on 12/22/2020. (RE: related document(s)1194 Motion for final decree filed by
                           Jointly Administered Party/Debtor Acis Capital Management GP, LLC, Debtor Acis Capital
                           Management, L.P.) (Appearances: A. Chiarello and R. Patel for Reorganized Debtor; G. Demo for
                           Highland; R. Matsumura for HCLOF. Evidentiary hearing. Application granted, notwithstanding the
                           fact that two appeals and three adversary proceedings will remain pending. Order to be uploaded.)
   12/22/2020              (Edmond, Michael) (Entered: 12/23/2020)

                            1213 (1 pg) Court admitted exhibits date of hearing December 22, 2020 (RE: related
                           document(s)1194 Motion for final decree filed by Jointly Administered Party/Debtor Acis Capital
                           Management GP, LLC, Debtor Acis Capital Management, L.P., (COURT ADMITTED
                           EXHIBIT'S #1 THROUGH #34 BY ANNMARIE CHIARELLO) (Edmond, Michael) (Entered:
   12/22/2020              12/23/2020)

                            1212 (3 pgs) Debtor-in-possession quarterly operating report (post-confirmation) for filing period
   12/23/2020              10/1/2020 to 12/22/2020 filed by Debtor Acis Capital Management, L.P.. (Chiarello, Annmarie)




                                                            PACER Service Center
                                                                Transaction Receipt
                                                                    02/01/2021 13:22:53
                                     PACER                                  Client
                                                     ps000038:2617082:0                 36027.002
                                     Login:                                 Code:
                                                                                      18-30264-sgj11 Fil or Ent:
                                                                                      filed To: 2/1/2021 Doc From:
                                                                            Search 0 Doc To: 99999999 Term:
                                     Description: Docket Report
                                                                            Criteria: included Headers: included
                                                                                      Format: html Page counts
                                                                                      for documents: included
                                     Billable
                                                     30                     Cost:       3.00
                                     Pages:




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?169879080593276-L_1_0-1#onelogGrabbed                                013612      166/166
